Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 1 of 262 Page ID
                                  #:9479




                               Exhibit 1
                                                                    Exhibit 1
                                                                     Page 16
9/27/2020Case      2:18-cv-05741-DMG-PLA             Document
                              Children Entering the United           272-1 Filed
                                                           States Unaccompanied:        10/02/20
                                                                                 Introduction | Office of Page
                                                                                                          Refugee 2 of 262 | Page
                                                                                                                  Resettlement ACF ID
                                                                   #:9480
                                 Visit coronavirus.gov for the latest Coronavirus Disease (COVID-19) updates.
                                             View ACF COVID-19 Responses and Resources




Children Entering the United States Unaccompanied: Introduction
Published: January 30, 2015


Introduction

The Office of Refugee Resettlement (ORR) Unaccompanied Alien Children’s Program provides a safe and appropriate environment to
children and youth who enter the United States without immigration status and without a parent or legal guardian who is able to provide
for their physical and mental well-being (referred to as “unaccompanied alien children”). In most cases, unaccompanied alien children
are apprehended by U.S. Department of Homeland Security (DHS) immigration officials and then transferred to the care and custody of
ORR.

ORR funds residential care providers that provide temporary housing and other services to unaccompanied alien children in ORR
custody. These care provider facilities are State licensed and must meet ORR requirements to ensure a high level quality of care. They
provide a continuum of care for children, including placements in ORR foster care, group homes, shelter, staff secure, secure, and
residential treatment centers. The care providers provide children with classroom education, health care, socialization/recreation,
vocational training, mental health services, access to legal services, and case management.

ORR and its care providers work to ensure that children are released timely and safely from ORR custody to parents, other family
members, or other adults (often referred to as “sponsors”) who can care for the child’s physical and mental well-being. Unaccompanied
alien children remain in ORR’s care and custody until they are released to a parent or other sponsor in the United States, are
repatriated to their home country, obtain legal status, or turn 18 years old, at which time they are transferred to the custody of DHS.

How to Use this Guide

The ORR Guide to Children Entering the United States Unaccompanied is a summary of ORR policies for the placement, release and
care of unaccompanied alien children in ORR custody. The guide is for members of the public and other stakeholders and is organized
into five main sections.

These include:

     1. Section One: Placement in ORR Care Facilities: Includes discussion of placement considerations; issues around special needs
        and safety, long term care, and related topics.
     2. Section Two: Safe and Timely Release from ORR Care: How ORR finds, contacts, and and assesses potential sponsors; policies
        on background checks; effect of immigration status on sponsor eligibility; the release preference policy; and release planning.
     3. Section Three: Review of required services including health care services, legal services, post release services, and unusual
        circumstances.
     4. Section Four: Preventing, Detecting, and Responding to Sexual Abuse and Harassment: How care providers must implement
        ORR national standards for the detection, prevention, reduction, and punishment of rape and sexual assault in facilities that
        maintain custody of unaccompanied alien children.
     5. Section Five: Program Management: Includes record-keeping, staffing and training, monitoring and other policies to ensure
        programs are compliant with ORR requirements and standards.

ORR envisions this product as a living document that may be updated as new policies are updated or incorporated into the program.

The Guide to Terms references commonly used concepts and other terms that may be used less frequently but have statutory standing
and may be of interest to stakeholders.
                                                                                                                      Exhibit 1
                                                                                                                       Page 17
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-0                                                1/2
9/27/2020Case      2:18-cv-05741-DMG-PLA             Document
                              Children Entering the United           272-1 Filed
                                                           States Unaccompanied:        10/02/20
                                                                                 Introduction | Office of Page
                                                                                                          Refugee 3 of 262 | Page
                                                                                                                  Resettlement ACF ID
Last Reviewed: March 19, 2019                                      #:9481




                                                                                                                     Exhibit 1
                                                                                                                      Page 18
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-0                                                2/2
9/27/2020Case      2:18-cv-05741-DMG-PLA               Document
                             Children Entering the United             272-1 Guide
                                                          States Unaccompanied: Filedto10/02/20        Page
                                                                                       Terms | Office of       4 Resettlement
                                                                                                         Refugee of 262 Page  | ACF ID
                                                                    #:9482
                                 Visit coronavirus.gov for the latest Coronavirus Disease (COVID-19) updates.
                                             View ACF COVID-19 Responses and Resources




Children Entering the United States Unaccompanied: Guide to Terms
Published: March 21, 2016


Care Provider – A care provider is any ORR funded program that is licensed, certified or accredited by an appropriate State agency to
provide residential care for children, including shelter, group, foster care, staff-secure, secure, therapeutic or residential treatment care
for children.

Case Manager – The Case Manager is the care provider staff that coordinates assessments of unaccompanied alien children,
individual service plans, and efforts to release unaccompanied alien children from ORR custody. Case Managers also ensure all
services for children and youth are documented and maintain case files for unaccompanied alien children.

Case Coordinators (CC) – CC are ORR non-governmental contractor field staff who act as a local ORR liaison with care providers and
stakeholders and who are responsible for making transfer and release recommendations. ORR/CC are assigned to care providers on
the basis of an ORR/CC to bed ratio; therefore, an individual ORR/CC may be assigned to one or several care providers and a care
provider with a large bed capacity may have more than one ORR/CC.

Child Advocate – A Child Advocate is an independent third party who is appointed by ORR for select unaccompanied alien children to
make recommendations to various stakeholders regarding the best interest of a child.

Clinician – The Clinician is the care provider staff that provides clinical and/or counseling services for unaccompanied alien children
and provides oversight for the unaccompanied alien child’s mental and emotional health.

Escape Risk – Escape risk is the level of risk that an unaccompanied alien child will attempt to escape from custody.

Extended Care Group Home – An extended care group home is a type of residential care provider that provides a group home setting
in which the unaccompanied alien child may attend public school. Unaccompanied alien children who may be in ORR custody for an
extended period may be eligible for this type of placement.

Family Reunification – Family reunification is an older term used in the Flores Settlement Agreement to refer to the process of
releasing an unaccompanied alien child to the care of a parent, relative or other sponsor.

Family Reunification Packet (FRP) – The family reunification packet is an application and supporting documentation completed by
potential sponsors who wish to have an unaccompanied alien child released from ORR to their care. ORR uses the application and
supporting documentation, as well as other procedures, to determine the sponsor’s ability to provide for the unaccompanied alien
child’s physical and mental well-being.

Group Home – A group home is a care provider facility that offers a group home setting and that specializes in caring for specific
populations (e.g., teen mothers). A group home, which is run by 24-hour staff or house parents, typically houses 4 to 12
unaccompanied alien children.

Home Study – A home study is an in-depth investigation of the potential sponsor’s ability to ensure the child’s safety and well-being.
The process includes background checks of the sponsor and adult household members, a home visit(s), a face-to-face sponsor
interview and possibly interviews with other household members, and post-release services. A home study is conducted for any case in
which the safety and well-being of the unaccompanied alien child is in question and on any case that meets the mandatory Trafficking
Victims Protection Reauthorization Act of 2008 home study categories.

Home Study Provider – A home study provider is a non-governmental agency funded by ORR to conduct home studies.
                                                                                                                       Exhibit 1
                                                                                                                        Page 19
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms                                      1/3
9/27/2020Case  2:18-cv-05741-DMG-PLA                 Document
                           Children Entering the United             272-1 Guide
                                                        States Unaccompanied: Filedto10/02/20        Page
                                                                                     Terms | Office of       5 Resettlement
                                                                                                       Refugee of 262 Page  | ACF ID
                                                                  #:9483
Individual Service Plan (ISP) – An individual service plan is a plan prepared by the care provider for an individual unaccompanied
alien child that identifies placement and case outcome goals, and delineates services, action steps, and individuals responsible for
tasks to achieve the goals.

Influx – An increase in the number of unaccompanied alien children that exceeds the standard capabilities of responsible Federal
departments and agencies to process and transport them timely and/or to shelter them with existing resources.

Influx Care Facility – A type of care provider facility that is opened to provide temporary emergency shelter and services for
unaccompanied alien children during an influx or emergency. Influx care facilities may be opened on Federally owned or leased
properties, in which case, the facility would not be subject to State or local licensing standards; or, at facilities otherwise exempted by
the State licensing authority.

Legal Guardian – A legal guardian is a person who was appointed charge or custody of a child in a court order recognized by U.S.
courts.

Legal Service Provider (LSP) – A legal service provider is an ORR funded contractor, sub-contractor, grantee or sub-grantee that
coordinates legal services and pro-bono representation for unaccompanied alien children in ORR custody.

Long Term Foster Care (LTFC) – Long term foster care is ORR-funded community based foster care placements and services to
which eligible unaccompanied alien children are transferred after a determination is made that the child will be in ORR custody for an
extended period of time. Unaccompanied alien children in ORR long term foster care typically reside in licensed foster homes, attend
public school, and receive community based services.

Medical Coordinator – A medical coordinator is care provider staff who makes medical and dental appointments on behalf of
unaccompanied alien children in care, and maintains logs on an unaccompanied alien child’s health related information.

ORR/DCS HHS Processing Center (HPC) - An ORR designated facility to initially screen and vaccinate children prior to their
placement into an Influx Care Facility or standard shelter during an influx period.

ORR/Federal Field Specialist (ORR/FFS) - Field staff who act as the local ORR liaison with care providers and stakeholders. An
ORR/FFS is assigned to multiple care providers within a determined region and serves as the regional approval authority for
unaccompanied alien children transfer and release decisions.

ORR/Headquarters Staff (ORR/HQ) - ORR staff that work at headquarters and are typically assigned to one of the following teams:
ORR/Intakes Team, which receives referrals of unaccompanied alien children from Federal agencies for placement of unaccompanied
alien children and who designate the initial placement of unaccompanied alien children into ORR care provider facilities; ORR/Medical
Services Team, responsible for adjudicating Treatment Authorization Requests (TARs) and providing consultation and technical
assistance in relation to the unaccompanied alien children program procedures on medical services to ORR staff and grantees; and
ORR/Project Officer Team, responsible for the programmatic, and technical aspects of applications and grants and monitoring facilities.

Placements – The term placements includes initial placement of an unaccompanied alien child into an ORR care provider facility, as
well as the transfer of an unaccompanied alien child within the ORR network of care.

Post-Release Services – Post-release services are synonymous with follow-up services. They are services provided to an
unaccompanied alien child based on the child’s needs after he/she leaves ORR care. Post-release service providers coordinate
referrals to supportive services in the community where the unaccompanied alien child resides and provide other child welfare services,
as needed. Post-release services can occur until the minor attains 18 years of age. Post-release services can occur in combination with
a home study or independently. Participation in Post Release Services is a voluntary choice by the sponsor and unaccompanied alien
child.

Post-Release Service Provider – A post-release service provider is an agency funded to connect the sponsor and unaccompanied
alien child to community resources for the unaccompanied alien child and for other child welfare services, as needed, following the
release of the unaccompanied alien child from ORR custody.

Referred Placement – A referred placement occurs when an unaccompanied alien child is referred to ORR by any department or
agency of the Federal government for placement into ORR custody.

Release – A release is the ORR approved release of an unaccompanied alien child from the care and custody of ORR to the care of a
sponsor.

Residential Treatment Center (RTC) – A residential treatment center is a sub-acute, time limited, interdisciplinary, psycho-educational,
and therapeutic 24-hour-a-day structured program with community linkages, provided through non-coercive, coordinated, individualized
                                                                                                                  Exhibit
care, specialized services and interventions. Residential treatment centers provide highly customized care and services      1
                                                                                                                         to individuals
following either a community based placement or more intensive intervention, with the aim of moving individuals toward a stable, less
                                                                                                                       Page 20
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms                                         2/3
9/27/2020Case    2:18-cv-05741-DMG-PLA                   Document
                               Children Entering the United             272-1 Guide
                                                            States Unaccompanied: Filedto10/02/20        Page
                                                                                         Terms | Office of       6 Resettlement
                                                                                                           Refugee of 262 Page  | ACF ID
                                                                      #:9484
intensive level of care or independence. ORR uses a RTC at the recommendation of a psychiatrist or psychologist or with ORR
Treatment Authorization Request (TAR) approval for an unaccompanied alien child who poses a danger to self or others and does not
require inpatient hospitalization.

Secure Care – A secure care provider is a facility with a physically secure structure and staff able to control violent behavior. ORR uses
a secure facility as the most restrictive placement option for an unaccompanied alien child who poses a danger to self or others or has
been charged with having committed a criminal offense. A secure facility may be a licensed juvenile detention center or a highly
structured therapeutic facility.

Shelter Care – A shelter is a residential care provider facility in which all of the programmatic components are administered on-site, in
the least restrictive environment.

Significant Incident Report (SIR) – A significant incident report is a report completed by care providers to report and document any
significant incidents related to unaccompanied alien children.

Special Needs Minor – A special needs minor is an unaccompanied alien child whose mental and/or physical condition requires
special services and treatment. An unaccompanied alien child may have special needs due to a disability as defined in section 3 of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12102, as amended.

Sponsor – A sponsor is an individual (in the majority of cases a parent or other relative) or entity to which ORR releases an
unaccompanied alien child out of Federal custody.

Staff Secure Care – A staff secure care provider is a facility that maintains stricter security measures, such as higher staff to
unaccompanied alien children ratio for supervision, than a shelter in order to control disruptive behavior and to prevent escape. A staff
secure facility is for unaccompanied alien children who may require close supervision but do not need placement in a secure facility.
Service provision is tailored to address an unaccompanied alien child’s individual needs and to manage the behaviors that necessitated
the child’s placement into this more restrictive setting. The staff secure atmosphere reflects a more shelter, home-like setting rather than
secure detention. Unlike many secure care providers, a staff secure care provider is not equipped internally with multiple locked pods or
cell units.

Standard ORR Facility – ORR shelters that include shelter care, secure care, staff-secure, a residential treatment center, or long term
foster care (does not include Influx Care Facilities or HPCs).

Therapeutic Foster Care – Therapeutic foster care is a foster family placement funded by ORR for unaccompanied alien children
whose exceptional needs cannot be met in regular family foster care homes and consists of intensive supportive and clinical services in
the homes of specially trained foster parents. Foster care programs work in collaboration with foster parents to provide interventions,
treatment, protection, care, and nurturance to meet the medical, developmental, and/or psychiatric needs of unaccompanied alien
children. The unaccompanied alien child typically attends public school and receives community based services.

Transitional Foster Care – ORR transitional foster care is synonymous with ORR short term foster care. Transitional foster care is an
initial placement option for unaccompanied alien children under 13 years of age, sibling groups with one sibling under 13 years of age,
pregnant/parenting teens, or unaccompanied alien children with special needs. Unaccompanied alien children are placed with foster
families in the ORR network of care but may attend school and receive most service components at the care provider site.

Transfer – A change of placement of an unaccompanied alien child from one ORR care provider to another ORR care provider.

Unaccompanied Alien Child (UAC) – UAC is the term used and defined in the Homeland Security Act of 2002, which created the
Unaccompanied Alien Children’s program at ORR. A UAC is a child who has no lawful immigration status in the United States; has not
attained 18 years of age; and with respect to whom: 1) there is no parent or legal guardian in the United States; or 2) no parent or legal
guardian in the United States available to provide care and physical custody.

Unaccompanied Alien Child – An unaccompanied alien child is the term ORR uses to refer to a child that meets the definition in the
Homeland Security Act of 2002 as a UAC.

Unaccompanied Refugee Minors Program (URM) – The URM program is the ORR-funded foster care services program available
pursuant to 8 U.S.C. § 1522(d) that establishes legal responsibility, under State law, to ensure that unaccompanied minor refugees and
other eligible children (such as children granted asylum, Special Immigrant Juvenile Status, T or U status) receive the full range of
assistance, care, and services that are available to all foster children in the State.


Last Reviewed: January 8, 2019


                                                                                                                        Exhibit 1
                                                                                                                         Page 21
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms                                      3/3
9/27/2020Case      2:18-cv-05741-DMG-PLA             Document
                              Children Entering the United           272-1 Filed
                                                           States Unaccompanied:      10/02/20
                                                                                 Section                Page Resettlement
                                                                                         1 | Office of Refugee 7 of 262 | ACF
                                                                                                                          Page ID
                                                                   #:9485
                                 Visit coronavirus.gov for the latest Coronavirus Disease (COVID-19) updates.
                                             View ACF COVID-19 Responses and Resources




Children Entering the United States Unaccompanied: Section 1
Placement in ORR Care Provider Facilities
Published: January 30, 2015


1.1 Summary of Policies for Placement and Transfer of Unaccompanied Alien Children in ORR Care Provider
Facilities

The majority of unaccompanied alien children come into ORR custody because they were apprehended by border patrol officers with
the Department of Homeland Security (DHS) while trying to enter the United States without legal authorization. DHS (and in rare
circumstances other federal agencies) may refer unaccompanied alien children to ORR’s care 24 hours a day, 7 days a week.

ORR has procedures in place to obtain background information on the unaccompanied alien child from the referring Federal agency to
assess whether the unaccompanied alien child is a danger to self or others, whether there are any known medical and/or mental health
issues, and whether other special concerns or needs are known, and then to designate an available care provider. ORR uses this
information to determine an appropriate placement in the least restrictive setting for the unaccompanied alien child.

ORR policies for placing children and youth in its custody into care provider facilities are based on legal requirements as well as child
welfare best practices in order to provide a safe environment and place the child in the least restrictive setting appropriate for the
child’s needs. ORR may place a child in a shelter facility (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-
united-states-unaccompanied-guide-to-terms#Shelter Care), foster care or group home
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Group
Home) (which may be therapeutic (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
unaccompanied-guide-to-terms#Therapeutic Foster Care)), staff-secure
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Staff
Secure Care) or secure care facility (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
unaccompanied-guide-to-terms#Secure Care), residential treatment center
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
terms#Residential Treatment Center), or other special needs care facility.

There are two types of placement decisions: (1) the initial placement into an ORR care provider
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Care
Provider) facility or setting and (2) transfer placement between ORR care providers. Although the circumstances and procedures for
initial placement and transfer vary, ORR applies the same child welfare principles in its decision making process.

The referring Federal agency generally transports the unaccompanied alien child to the ORR care provider.
ORR takes custody of the unaccompanied alien child when the child or youth physically arrives at the designated ORR care provider.

Posted 1/27/15

1.2 ORR Standards for Placement and Transfer Decisions

ORR policies for placing children and youth in its custody into care provider facilities are based on child welfare best practices in order
to provide a safe environment and place the child in the least restrictive setting appropriate for the child’s needs. ORR may place a child
in a shelter facility (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-
to-terms#Shelter Care), foster care or group home (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-
united-states-unaccompanied-guide-to-terms#Group Home) (may be therapeutic
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-            Exhibit 1
                                                                                                                     Page 22
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                   1/12
9/27/2020Case
            2:18-cv-05741-DMG-PLA                 Document
                           Children Entering the United           272-1 Filed
                                                        States Unaccompanied:      10/02/20
                                                                              Section                Page Resettlement
                                                                                      1 | Office of Refugee 8 of 262 | ACF
                                                                                                                       Page ID
                                                                #:9486
terms#Therapeutic Foster Care)), staff secure (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-
states-unaccompanied-guide-to-terms#Staff Secure Care) or secure care
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Secure
Care) facility, residential treatment center (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
unaccompanied-guide-to-terms#Residential Treatment Center), or other special needs care facility.

There are two types of placement decisions: the initial placement into an ORR care provider
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Care
Provider) facility or other setting and transfer placement between ORR care providers. Although the circumstances and procedures for
initial placement and transfer vary, ORR applies the same child welfare model to both types of care delivery.

ORR makes every effort to place children and youth within the ORR funded care provider network. However, there may be instances
when ORR determines there is no care provider available within the network to provide specialized services needed for special needs
cases. In those cases, ORR will consider an alternative placement. An ORR Supervisor and ORR Project Officer must approve these
placements.
ORR must approve all transfers and releases while a child or youth is in its custody, except in emergency situations where a care
provider may temporarily transfer placement of an unaccompanied alien child. In these emergency situations the care provider must
notify ORR of the transfer within 8 hours.

Posted 1/27/15

1.2.1 Placement Considerations
As mandated by law, ORR places an unaccompanied alien child in the least restrictive setting that is in the best interests of the child.

When making a placement determination or recommendation, ORR and care providers consider the following factors as they pertain to
the child or youth:

        Trafficking or other safety concerns
        Any special needs or issues requiring specialized services (for example, a child with language needs, mental health or medical
        concerns, or a youth who is pregnant or parenting)
        Possibility of heightened vulnerability to sexual abuse due to prior sexual victimization
        Prior sexual abusiveness
        Identification as lesbian, gay, bisexual, transgender, questioning or intersex, or gender non-conforming appearance or manner
        Location of potential sponsor and family sponsorship options
        Siblings in ORR custody
        Immigration issues (for example, legal representation needs, immigration proceedings)
        Behavior
        Criminal or juvenile background
        Danger to self
        Danger to the community
        Escape risk
        Age
        Gender
        Length of stay in ORR custody
        Location where the child or youth was apprehended

Posted 1/27/15

1.2.2 Children with Special Needs
Whenever possible, ORR places a child with special needs in a facility serving the general population but that is able to provide
services and treatment for special needs. In all instances, ORR strives for a least restrictive setting in the best interests of the child.

For children in the following special situations, ORR gives priority for transitional foster care placements to:

        Children who are under 13 years of age
        Sibling groups with one sibling under 13 years of age
        Teens who are pregnant or are parenting
        Children or youth with other special needs
                                                                                                                        Exhibit 1
Posted 1/27/15
                                                                                                                         Page 23
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                          2/12
9/27/2020Case  2:18-cv-05741-DMG-PLA             Document
                          Children Entering the United           272-1 Filed
                                                       States Unaccompanied:      10/02/20
                                                                             Section                Page Resettlement
                                                                                     1 | Office of Refugee 9 of 262 | ACF
                                                                                                                      Page ID
1.2.3 Safety Issues                                            #:9487
The safety and well-being of a child or youth is a primary consideration in placement decisions. Issues related to safety include a child
or youth being fearful of others, such as specific individuals who would seek to harm or exploit the child (e.g., smugglers, traffickers,
drug cartels, or other organized crime groups), and a child or youth who is a material witness or a victim of crime. ORR collaborates
with law enforcement officials on the placement of an unaccompanied alien child who has information that may be relevant to a criminal
proceeding (e.g., “material witness”).

Posted 1/27/15

1.2.4 Secure and Staff Secure Care Provider Facilities
ORR has two levels of care for unaccompanied alien children who are assessed to be a danger to themselves or others, have a
criminal history, or require close supervision. Staff secure facilities provide a heightened level of staff supervision, increased
communication, and services to control problem behavior and prevent escape. Secure facilities are for youth who require the strictest
level of supervision. Secure care providers have a secure perimeter, major restraining construction inside the facility, and procedures
typically associated with correctional facilities.

ORR may place youth in a staff secure or a secure setting either at initial placement or through a transfer to another facility from the
initial placement. ORR provides the youth notice of the reasons for placement in a secure or staff secure facility.

If a child has a severe mental health issue in addition to serious behavioral concerns or criminal/delinquent history warranting
placement into a restrictive level of care, ORR may place the youth in a residential treatment center (RTC) or other therapeutic setting.
ORR provides the youth notice of the reasons for placement in a RTC or therapeutic setting.

Secure Care Facility
ORR only places an unaccompanied alien child in a secure facility if the child:

     1. poses a danger to self or others; or
     2. has been charged with or convicted of a criminal offense, or is chargeable with such an offense.

In determining whether to place a youth in secure care, ORR considers if the unaccompanied alien child:

        Has been charged with a crime, is chargeable with a crime, or has been convicted of a crime; or is the subject of delinquency
        proceedings, has been adjudicated delinquent, or is chargeable with a delinquent act; and assesses whether the crimes or
        delinquent acts were:
               isolated offenses that (1) were not within a pattern or practice of criminal activity and (2) did not involve violence against a
               person, or the use or carrying of a weapon (e.g., breaking and entering, vandalism, DUI, status offenses, etc.); or
               petty offenses which are not considered grounds for a stricter means of detention in any case (e.g., shoplifting, joy riding,
               disturbing the peace).

        Has committed, or has made credible threats, to commit a violent or malicious act while in ORR custody;
        Has committed, threatened to commit, or engaged in serious, self-harming behavior that poses a danger to self while in ORR
        custody;
        Has engaged in conduct that has proven to be unacceptably disruptive of the normal functioning of a staff secure facility in which
        the youth is placed such that transfer may be necessary to ensure the welfare of the UAC or others;
        Has self-disclosed violent criminal history in ORR custody that requires further assessment; or
        Has a history of or displays sexual predatory behavior, or has engaged in inappropriate sexual behavior.

Staff Secure Facility

A staff secure facility is a licensed child care facility for UAC who require close supervision, but do not require placement in a secure
care provider facility.

In determining whether to place a youth in a staff secure facility, ORR considers if the child:

        has been unacceptably disruptive to the normal functioning of a shelter care provider facility such that transfer is necessary to
        ensure the welfare of the UAC or others;
        is an escape risk;
        Has reported gang involvement (including prior to placement into ORR custody) or displays gang affiliation while in care;
        has non-violent criminal or delinquent history not warranting placement in a secure care provider facility, such as isolated or petty
        offenses as described above; or
                                                                                                                        Exhibit 1
                                                                                                                         Page 24
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                        3/12
9/27/2020Case   2:18-cv-05741-DMG-PLA                  Document
                                 Children Entering the United          272-1 Filed
                                                              States Unaccompanied:     10/02/20
                                                                                    Section               Page 10
                                                                                            1 | Office of Refugee    of 262| ACF
                                                                                                                  Resettlement Page ID
                                                                      #:9488
        Is ready for step-down from a secure facility. For details on the criteria for step-down from a secure facility, see section 1.4.2
        (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.4.2).

Revised 10/10/18

1.2.5 Unaccompanied Alien Children Who Pose a Risk of Escape
ORR does not place a child or youth in secure care solely because he or she may pose a risk of escape from ORR custody. However,
ORR may place a child in a staff secure facility solely because he or she poses a risk of escape. In all cases, ORR must assess
whether an unaccompanied alien child is an escape risk in order to make an informed placement decision.

Indicators of escape risk include:

        The unaccompanied alien child has displayed behaviors indicative of escape or has expressed intent to escape.
        The unaccompanied alien child is within one month of turning 18 years of age.
        The unaccompanied alien child has previously escaped or attempted to escape from detention or government custody.
        An unaccompanied alien child with an immigration history that includes:
              A final order of removal (UAC has a legal duty to report for deportation);
              A prior breach of a bond;
              Failure to appear before Department of Homeland Security or the immigration courts;
              Previous repatriation (return to the home country) through a grant of voluntary departure or a final order of removal from
              an immigration judge.

Revised 6/12/17

1.2.6 ORR Long Term Foster Care
An unaccompanied alien child may be placed in a long term care setting, such as community based foster care or extended care group
homes. A child is a candidate for long term care if he or she:

        Is expected to have a protracted stay of four months or more in ORR custody because he or she does not have a viable sponsor,
        AND
        A legal service provider has identified the child or youth as potentially eligible for immigration relief (unless waived by
        ORR),1 AND
        Is under the age of 17 and 6 months at the time of placement.

ORR also considers a long term care placement on a case-by-case basis for an unaccompanied alien child who will have a longer stay
due to other circumstances.

ORR considers the following when making long term placement decisions:

        The child’s mental, emotional, behavioral, and physical health needs
        The child’s ability and commitment to live in a family and community-based setting
        The child’s age
        Availability of an appropriate placement that meets the individual’s needs

Unaccompanied alien children who are ineligible for long term placement include:

        An unaccompanied alien child with a moderate to high escape risk
        An unaccompanied alien child with a history of significant criminal activity or violence who may pose a threat of harm to self,
        others (including the foster family), or community
        A child or youth who is seeking voluntary departure

However, a child or youth with past behavioral or safety concerns but who does not pose a threat to self, others (including the foster
family) or the community may be considered for long term foster care after demonstrating safe behavior in a non-secure setting.

Revised 10/15/15

1.2.7 Placing Family Members (Siblings and Children of Unaccompanied Alien Children)
Under most circumstances, ORR places siblings together and unaccompanied alien children who are parents with their children. The
following cases would be an exception to family grouping:
                                                                                                                       Exhibit 1
                                                                                                                        Page 25
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                         4/12
9/27/2020Case  2:18-cv-05741-DMG-PLA                Document
                              Children Entering the United          272-1 Filed
                                                           States Unaccompanied:     10/02/20
                                                                                 Section               Page 11
                                                                                         1 | Office of Refugee    of 262| ACF
                                                                                                               Resettlement Page ID
                                                                   #:9489
        The unaccompanied alien child wishes otherwise (evaluated on a case-by-case basis)
        The placement would be contrary to the developmental, treatment, or safety needs of the unaccompanied alien child or his or her
        children
        There is an unusual or emergency situation

In addition to the ones listed above, there are other exceptional circumstances that would prevent unaccompanied alien youth from
residing with their children in the same care provider facility. These circumstances include an unaccompanied alien child who is a
parent who:

        Requires specialized placement in a setting that cannot provide appropriate care for an infant or young child; for example, a
        residential treatment center or hospital
        Does not want his or her child to reside in the same place
        Is the subject of open or substantiated allegations of abuse or neglect against his or her child

If siblings or children of an unaccompanied alien child must be placed separately, the care provider tries to maintain regular ongoing
contact, unless a mental health or child welfare professional deems the contact harmful, or unless the contact is contrary to the wishes
of the UAC.
The separation of an unaccompanied alien child from his or her siblings or from his or her child requires prior authorization of ORR.

Posted 1/27/15

1.3 Referrals to ORR and Initial Placement

Unaccompanied alien children may be referred by Federal agencies to ORR’s care at any time. ORR’s Intakes Team
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
terms#ORR/Headquarters Staff) operates 24 hours a day, 7 days a week, year round to accept referrals and find a placement for
children and youth within ORR’s network of care providers.

Posted 1/27/15

1.3.1 Request for Information from the Referring Federal Agency
As a first step, ORR requests background information from the referring Federal agency to assess whether the unaccompanied alien
child is a danger to self or others, whether there are any known medical and/or mental health issues, and whether other special
concerns or needs are known. ORR uses this information to determine an appropriate placement for the child or youth in the least
restrictive setting.

ORR requests the following information from the referring agency:

        How the referring agency made the determination that the minor is an unaccompanied alien child.
        Health related information including, but not limited to, if the unaccompanied alien child is pregnant or parenting and whether
        there are any known physical or mental health concerns. If there are significant medical concerns (i.e., the unaccompanied alien
        child is not fit for travel), ORR requests that the referring Federal agency medically clear the child before ORR will designate
        placement. In its discretion, ORR may designate placement for unaccompanied alien children who are pending medical
        clearance.
        Whether the child has any medication or prescription information, including how many days’ supply of the medication will be
        provided with the child or youth when transferred into ORR custody.
        Biographical and biometric information, such as name, gender, alien number, date of birth, country of birth and nationality,
        date(s) of entry and apprehension, place of entry and apprehension, manner of entry, and the unaccompanied alien child’s
        current location.
        Any information concerning whether the child or youth is a victim of trafficking or other crimes.
        Whether the unaccompanied alien child was apprehended with a sibling or other relative.
        Identifying information and contact information for a parent, legal guardian, or other related adult providing care for the child or
        youth prior to apprehension, if known.
        If the unaccompanied alien child was apprehended in transit to a final destination, what the final destination was and who the
        child or youth planned to meet or live with at that destination, if known.
        Whether the unaccompanied alien child is an escape risk, and if so, the escape risk indicators.
        Any information on a history of violence, juvenile or criminal background, or gang involvement known or suspected, risk of
        danger to self or others, State court proceedings, and probation.
        Any special needs or other information that would affect the care and placement for the child or youth.
                                                                                                                     Exhibit 1
                                                                                                                      Page 26
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                     5/12
9/27/2020Case 2:18-cv-05741-DMG-PLA             Document
                          Children Entering the United          272-1 Filed
                                                       States Unaccompanied:     10/02/20
                                                                             Section               Page 12
                                                                                     1 | Office of Refugee    of 262| ACF
                                                                                                           Resettlement Page ID
Posted 1/27/15                                                 #:9490

1.3.2 ORR Placement Designation
The ORR/Intakes Team identifies appropriate and available bed space at a care provider
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Care
Provider), the ORR funded facility or other setting that provides care for the child, and contacts the care provider to confirm availability.
ORR attempts to identify and designate a placement for the unaccompanied alien child within 24 hours of the initial referral whenever
possible.

In cases where a child or youth may present a danger to self or others, ORR staff use a standardized checklist (the “Intakes Placement
Checklist”) to input all available information on the unaccompanied alien child’s history and condition.

The ORR/Intakes Team uses the Intakes Placement Checklist if the unaccompanied alien child has:

        A juvenile or adult criminal history, including involvement in human trafficking or smuggling
        Prior acts of violence or threats in government custody
        Gang/cartel involvement
        Prior escape(s) or attempted escape(s) from government custody
        Mental health concerns
        Sexual predatory behavior

Based on the responses, the Intakes Team member recommends a level of care for the unaccompanied alien child. The ORR/Intakes
Team reviews the Intakes Placement Checklist with an ORR/FFS Supervisor
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
terms#ORR/Federal Field Specialist). The ORR/FFS Supervisor makes a final placement decision on the level of care, and the
Intakes Team designates the unaccompanied alien child’s placement.

For placement of an alien unaccompanied alien child with medical or mental health issues, the ORR/Intakes Team consults with the
ORR/FFS, the ORR/Medical Services Team (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-
states-unaccompanied-guide-to-terms#Medical Coordinator), or an ORR Supervisor on the placement. As discussed in Section
1.4.6 Residential Treatment Center Placement, a UAC with serious mental health issues may only be placed into a Residential
Treatment Center (RTC) if the youth is determined to be a danger to self or others by a licensed psychologist or psychiatrist.

Revised 10/10/18

1.3.3 Care Provider Placement Acceptance
After ORR requests a placement in a particular facility, the care provider may only deny ORR’s request for placement based on the
following reasons:

        Lack of available bed space.
        Placement of the unaccompanied alien child would conflict with the care provider’s State or local licensing rules.
        Placement of an unaccompanied alien child with a significant physical or mental illness for which the referring Federal agency
        does not provide a medical clearance and/or medications that would conflict with the care provider’s State or local licensing
        requirements.

ORR may follow up with a facility about a placement denial, if needed, to find a solution to the reason for the denial.

Posted 1/27/15

1.3.4 Transfer of Custody to ORR
The referring Federal agency generally transports the unaccompanied alien child to the ORR care provider. ORR takes custody of the
unaccompanied alien child when the child physically arrives at the designated ORR care provider.

Upon arrival, the care provider requests from the referring Federal agency the unaccompanied alien child’s prescriptions and
medications, as applicable; personal belongings, and any necessary Department of Homeland Security (DHS) or other Federal agency
documentation.
If exceptional circumstances prevent the referring Federal agency from providing complete documentation, the care provider may not
deny or delay admitting the child or youth.

If a care provider receives a child or youth with special concerns that were not reported in the referral, the care provider must contact
ORR immediately.                                                                                                      Exhibit 1
                                                                                                                       Page 27
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                      6/12
9/27/2020Case 2:18-cv-05741-DMG-PLA             Document
                          Children Entering the United          272-1 Filed
                                                       States Unaccompanied:     10/02/20
                                                                             Section               Page 13
                                                                                     1 | Office of Refugee    of 262| ACF
                                                                                                           Resettlement Page ID
Posted 1/27/15                                                 #:9491

1.3.5 Initial Placements in the Event of an Emergency or Influx
Historically, ORR has experienced periods when DHS apprehends a significantly greater number of unaccompanied alien children than
at other times of the year. These periodic intervals are called an “influx.” In addition to an influx, a natural disaster or other emergency
may prevent the prompt (within 24 hours), initial placement of unaccompanied alien children in care provider facilities.

ORR has procedures in place to make sure that care providers are available to accommodate these influx intervals and make initial
placements as quickly as possible while successfully providing the range of services that ORR requires for every unaccompanied alien
child.

ORR annually reviews its contingency plans based on the actual and anticipated number of unaccompanied alien children referrals to
monitor available resources in light of expected needs.

For more information, see 1.7 Placement and Operations During an Influx.

Revised 5/5/16

1.4 Transfers within the ORR Care Provider Network

Because an unaccompanied alien child’s placement needs can change, the care provider conducts ongoing assessments of his or her
needs throughout the child or youth’s stay in ORR custody. Care providers also take into consideration information from the referring
Federal entity, child assessment tools, interviews, location of the child’s sponsor or family in the U.S., records from local, State, and
Federal agencies, and information from stakeholders, including the child’s legal service provider, attorney of record or Child Advocate,
as applicable, when making transfer recommendations.

If an alternate placement would better meet the child’s individual needs, care providers must promptly make transfer recommendations
—within 3 days of identifying the need for a transfer for routine transfers and immediately in urgent situations.

The Case Coordinator (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-
guide-to-terms#Case Coordinators) identifies the most appropriate care provider based upon the individual’s needs and the bed
capacity within the ORR network.

Once the Federal Field Specialist approves a transfer request, the referring and receiving care providers coordinate logistics, including
the transfer date (generally within 3 days). The referring care provider notifies all designated stakeholders of the transfer (for example,
the child’s attorney).

Revised 4/22/16

1.4.1 Least Restrictive Setting
Care providers must make every effort to place and keep children and youth in a least restrictive setting. For children who are initially
placed in a least restrictive setting, care providers must provide support services and effective interventions, when appropriate, to help
keep a child in the setting.

If a child or youth is placed in a restrictive setting, care providers provide services to facilitate the unaccompanied alien child’s
successful transfer to a less restrictive setting to allow the child to move when he or she is ready.

Posted 1/27/15

1.4.2 30 Day Restrictive Placement Case Review
At the time of referral, the ORR/Intakes Team in collaboration with an ORR/FFS Supervisor uses a standardized Intakes Placement
Checklist to determine the initial placement of an unaccompanied alien child with a juvenile or criminal background, violent offenses,
serious behavioral concerns, and/or potential for escape. See 1.3.2. ORR Placement Designation.

At least every 30 days, the care provider staff, in collaboration with the Case Coordinator and the ORR/FFS, reviews the placement of a
UAC into a secure, staff secure, or RTC facility to determine whether a new level of care is more appropriate. The ORR/FFS may allow
the review to take place earlier than 30 days, particularly if new information indicates an alternative placement is more appropriate. The
care provider staff documents the basis for continued placement in a secure staff secure, or RTC facility in the UAC’s case file and
provides the information to the youth’s attorney of record, legal service provider, or Child Advocate, on demand. The FFS consults with
Supervisory ORR staff for UAC who have resided in a secure or RTC care facility for over 90 days. The FFS consults with Supervisory
ORR staff regarding the placement every 30 days thereafter until the UAC is stepped down or discharged. A UAC may only remain in a
RTC placement if a licensed psychiatrist or psychologist has determined that they are a danger to themselves or others. See 1.4.6.
                                                                                                                     Exhibit 1
Residential Treatment Center Placements.
                                                                                                                         Page 28
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                     7/12
9/27/2020Case
            2:18-cv-05741-DMG-PLA                   Document
                              Children Entering the United          272-1 Filed
                                                           States Unaccompanied:     10/02/20
                                                                                 Section               Page 14
                                                                                         1 | Office of Refugee    of 262| ACF
                                                                                                               Resettlement Page ID
                                                                   #:9492
An unaccompanied alien child does not require a review of a secure, staff secure, or RTC placement if he or she is in custody for less
than one month from the date of the initial placement designation to the date of his/her 18th birthday. Children and youth who are in
ORR care less than 30 days do not require a review of their placement.

Step-ups and Step-downs

Step-ups and step-downs refer to the transfers within the ORR network of care to a more restrictive level of care or to a less restrictive
level of care, respectively.

Step-ups may occur when a more restrictive level of care is needed for the safety of the UAC or others. The care provider Case
Manager, Case Coordinator and ORR/FFS staff the case to determine whether the UAC’s behavior, criminal history, or self-disclosures
require placement in a more restrictive environment, using the factors identified in section 1.2.4
(https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.4.2).

If a UAC self-discloses criminal or violent history to other UAC or to care provider staff, ORR investigates the veracity of the claim with
the assistance of the care provider. ORR may contact federal, state and local law enforcement to determine the veracity of the self-
disclosed criminal history and request assistance in contacting foreign law enforcement agencies where alleged crimes or incidents
took place outside of the United States. ORR may also work with mental health professionals and other specialists as appropriate to
determine whether the UAC’s claims are credible.

Step-downs may occur when ORR, in its discretion, determines the UAC no longer poses a danger to himself or others, or no longer
presents an escape risk (for staff secure step downs only). ORR also takes into consideration the immigration judge’s decision in a
bond hearing about the youth’s level of danger when assessing the youth’s placement and conditions of placement. See, 2.9. Bond
Hearings for Unaccompanied Alien Children (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-
unaccompanied-section-2#2.9). In making a step-down decision, ORR considers criteria identified in making a secure placement and
takes into consideration any mitigating factors based on an assessment of the UAC’s current functioning and behavior, previous
conduct, self-disclosures, and criminal/delinquent history. The care provider documents the underlying assessment used to make this
determination in the UAC’s case file.

UAC determined to have sexual predatory behavior may not be stepped down below staff secure unless the ORR/FFS and the
receiving care provider can document specific steps to protect other UAC, staff, and the community.

If the care provider and ORR/FFS determine that a new level of care is appropriate, the care provider must use the ORR process for
transferring the youth to another care provider. The care provider must notify within a reasonable period of time DHS, the youth’s
attorney of record, legal service provider, and/or Child Advocate and, if applicable, apply for a change of address or change of venue for
a timely and safe transport.

The care provider documents the basis for stepping up or stepping down a UAC into or from a secure or staff secure care provider in
the UAC’s case file and provides the information to the youth’s attorney of record, legal service provider, or Child Advocate, on
demand. When a UAC is stepped up to a more restrictive setting (secure, staff-secure or RTC facility), he/she is provided with a Notice
of Placement in Restrictive Setting in a language that he/she understands within a reasonable time either before or after ORR’s
placement decision.

Revised 10/10/18

1.4.3 Long Term Care
In some cases, unaccompanied alien children stay in ORR custody for 4 months or more. ORR considers a stay of 4 months or longer
to be an “extended stay” case. Extended stay cases generally occur due to the following combination of factors:

        The child or youth has no viable sponsor AND
        A legal service provider or attorney has screened the child or youth as eligible for immigration relief, OR
        Another reason prevents return of the unaccompanied alien child to the home country, such as the child’s country of origin is in a
        state of emergency, indicating that the child will likely not be repatriated for an extended period of time.

If there is an indication that an unaccompanied alien child may fall into this extended stay category, the care provider makes a
recommendation to ORR regarding long term care placement. Care providers try to minimize the number of transfers for a child or
youth in order to facilitate continuity of relationships with caregivers.

Care providers continue to assess a child or youth placed in long term care to ensure that best efforts are being made to move the
unaccompanied alien child toward release from ORR custody into a more permanent arrangement.

Posted 1/27/15                                                                                                       Exhibit 1
                                                                                                                      Page 29
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                     8/12
9/27/2020Case 2:18-cv-05741-DMG-PLA                Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 15
                                                                                        1 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
1.4.4 Transfer to Long Term Foster Care                           #:9493
Foster care providers must ensure that each child is placed in a licensed foster home and consider the child’s cultural and linguistic
needs when making placements.

Prior to a transfer to long term foster care, the care providers must notify all stakeholders. Of particular importance, the long term foster
care provider informs the legal service providers from the referring placement as well as those in the receiving placement to ensure
arrangements are made for legal services, including representation, for the child in the new jurisdiction.

Notifications to stakeholders are required of any transfer in the ORR care provider network.

Posted 1/27/15

1.4.5 Group Transfers
Group transfers may occur because of changes in a care provider’s bed capacity, through changes in program requirements that would
eliminate a care provider from the list of approved facilities, or through an emergency event or natural disaster. ORR tries to minimize
the number of transfers resulting from bed capacity limitations. ORR considers the circumstances of the individual unaccompanied alien
child’s case, including the progress of the sponsorship effort and the status of the legal case, when identifying children and youth for
group transfers.

Revised 4/22/16

1.4.6 Residential Treatment Center Placements
Care providers request a transfer to an RTC for an unaccompanied alien child who has a psychiatric or psychological issue that cannot
be addressed in an outpatient setting.

A UAC may only be placed into an RTC if the youth is determined to be a danger to self or others by a licensed psychologist or
psychiatrist. In assessing dangerousness, ORR uses the criteria for secure placement in section 1.2.4. In addition, ORR will consider a
transfer to an RTC only if a licensed psychologist or psychiatrist has determined the following:

        The unaccompanied alien child has not shown reasonable progress in the alleviation of his/her mental health symptoms after a
        significant period of time in outpatient treatment. (Note: the amount of time within which progress should be demonstrated varies
        by mental health diagnosis).
        The child’s behavior is a result of his/her underlying mental health symptoms and/or diagnosis and cannot be managed in an
        outpatient setting.
        The unaccompanied alien child requires therapeutic-based intensive supervision as a result of mental health symptoms and/or
        diagnosis that prevent him or her from independent participation in the daily schedule of activities.
        The child presents a continued and real risk of harm to self, others, or the community, despite the implementation of short-term
        clinical interventions (such as, medications, a brief psychiatric hospitalization, intensive counseling, behavioral management
        techniques, 24 hour supervision, supportive services or therapeutic services).

Revised 10/10/18

1.4.7 Requesting Reconsideration of a Secure or RTC Placement Designation
After 30 days of placement in a secure or RTC facility, UAC may request the ORR Director, or the Director’s designee, to reconsider
their placement. The ORR Director, or designee, may deny the request, remand the request to the ORR/FFS for further consideration,
or approve the request and order the youth transferred to a staff secure or other care provider facility.

Posted 6/12/17

1.5 Placement Inquiries

Individuals looking for an unaccompanied alien child who may be in ORR custody may contact the ORR National Call Center, at 1
(800) 203-7001, and leave a message that includes the unaccompanied alien child’s information, caller’s name, contact information,
and relationship to the child or youth.(This hotline is operated by an ORR grantee.)

Revised 9/06/16

1.5.1 ORR National Call Center
The ORR National Call Center staff reviews the information to see if the unaccompanied alien child is currently in ORR custody. The
call center staff contacts the caller and notifies him or her whether or not the child or youth is in ORR custody, taking safety issues into
consideration, as described below.                                                                                     Exhibit 1
                                                                                                                       Page 30
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                      9/12
9/27/2020Case 2:18-cv-05741-DMG-PLA                  Document
                               Children Entering the United          272-1 Filed
                                                            States Unaccompanied:     10/02/20
                                                                                  Section               Page 16
                                                                                          1 | Office of Refugee    of 262| ACF
                                                                                                                Resettlement Page ID
                                                                    #:9494
If the unaccompanied alien child is in ORR custody, the call center staff does not provide information to the caller regarding where the
child or youth is located or with which care provider until communication is deemed safe and appropriate.
The steps in the process include:

        The call center staff notifies the corresponding care provider with the caller’s name, contact information and relationship to the
        unaccompanied alien child.
        The care provider determines whether the individual is a safe and approved contact. As deemed appropriate and following
        ORR’s procedures, the care provider may facilitate communication between the caller and the unaccompanied alien child.
        The care provider contacts the individual and informs him/her that the unaccompanied alien child is safe and in ORR custody.

Posted 1/27/15

1.6 Determining the Age of an Individual without Lawful Immigration Status

The Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) instructs HHS to devise age determination procedures for
individuals without lawful immigration status in consultation with the U.S. Department of Homeland Security (DHS). To carry out the
TVPRA provision, HHS and DHS worked jointly to develop the age determination policies and procedures in this section.

Typically, DHS is the agency that apprehends individuals without lawful immigration status, including unaccompanied alien children
(UAC), while HHS is the agency responsible for the care and custody of UAC transferred to its care. HHS authority to provide care and
custody applies only to individuals who have not attained 18 years of age.

Each agency acknowledges the challenges in determining the age of individuals in custody. These challenges include, but are not
limited to:

        Unavailable documentation;
        Contradictory or fraudulent identity documentation and/or statements;
        Physical appearance of the individual; and
        Diminished capacity of the individual.

The TVPRA requires the age determination procedures, at a minimum, to take into account multiple forms of evidence. Accordingly,
under these procedures, each case must be evaluated carefully based on the totality of all available evidence, including the statement
of the individual in question.

Revised 8/31/15

1.6.1 Unaccompanied Alien Children in HHS Custody
HHS may make age determinations of UAC when they are in HHS custody on a reasonable suspicion that a child in HHS custody is 18
years or older.

In the event there is conflicting evidence regarding the age of an unaccompanied alien child in HHS custody, the HHS funded care
provider case worker shall immediately notify the HHS Federal Field Specialist (FFS). The FFS will make the age determination based
on his/her review of the multiple forms of evidence collected by the care provider. Until the age determination is made, the
unaccompanied alien child is entitled to all services provided to UAC in HHS care and custody.

There may be occasions when an unaccompanied alien child's age is questioned at the time of admission to an HHS funded care
provider facility during the intakes process. In those cases, the case manager does not complete the intakes process, but consults with
the HHS FFS to make the age determination.

Revised 8/31/15

1.6.2 Instructions
Case managers should seek the following as evidence when conducting age determinations. Information from each category is not
required.

Documentation:

        Official government-issued documents, including birth certificates. If the unaccompanied alien child in question is not in
        possession of original documentation, or if the authenticity of the original documentation is in question, government officials of
        the unaccompanied alien child's home country must be consulted in order to verify the validity of the documentation.
        Other reliable records (e.g., baptismal certificates, school records, medical records) that indicate the unaccompanied alien child's
        date of birth.                                                                                                Exhibit 1
                                                                                                                       Page 31
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                    10/12
9/27/2020Case2:18-cv-05741-DMG-PLA                    Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 17
                                                                                           1 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9495
Statements by individuals (including the unaccompanied alien child) determined to have personal knowledge of the unaccompanied
alien child's age, and who HHS concludes can credibly attest to the age of the unaccompanied alien child:

        Statements provided by the unaccompanied alien child regarding his or her age or birth date. (An unaccompanied alien child's
        uncorroborated declaration regarding age is not used as the sole basis for an age determination.)
        Statements from the unaccompanied alien child's parent(s) or legal guardian(s), if such persons can be identified and contacted.
        Statements from other persons.
        Information from another government agency (Federal, State, local or foreign)
        State/local arrest records.
        Child welfare agency records.

Medical Age Assessments:

Medical Age Assessments include both the use of imaging technology, such as radiography, and physical examinations. Regarding
these assessments:

        A medical professional experienced in age assessment method(s) must perform the examination, taking into account the
        individual’s ethnic and genetic background.
        Dental and skeletal (bone) maturity assessments using radiographs may be used to determine age, but only in conjunction with
        other evidence.
        As no current medical assessment method can determine an exact age, best practice relies on the estimated probability that an
        individual is 18 or older. The examining doctor must submit a written report indicating the probability percentage that the
        individual is a minor or an adult.

ORR Response to Medical Age Assessments:

        The FFS supervisor must review the determination regarding the age submitted by the examining doctor.
        If an individual’s estimated probability of being 18 or older is 75 percent or greater according to a medical age assessment, and
        this evidence has been considered in conjunction with the totality of the evidence, ORR may refer the individual to DHS. The 75
        percent probability threshold applies to all medical methods and approaches identified by the medical community as appropriate
        methods for assessing age.
        The FFS compiles all pertinent information (e.g., how reasonable suspicion was raised that the subject is over 18, the
        information referenced, the individuals or agencies consulted, statements and conclusions) and documents it in a memorandum
        for review and approval by the FFS Supervisor.
        The FFS then will forward the memo to the care provider facility case manager to be included in the unaccompanied alien child's
        case file and to the ICE Detention and Removal Office (DRO) Field Office Juvenile Coordinator (FOJC) for inclusion in the
        unaccompanied alien child's A-file.

At any time, an unaccompanied alien child in ORR care or his/her designated legal representative may present new information or
evidence that he/she is 18 or older for re-evaluation of an age determination. New information will be reviewed and evaluated by the
FFS and, if necessary, the FFS Supervisor, in a timely manner and shared with the DRO FOJC to determine if the current placement is
appropriate. If the new information or evidence indicates that an individual who is presumed to be an unaccompanied alien child is
actually an adult, then HHS will coordinate with the assigned FOJC to immediately transfer the individual to an adult DRO facility.

Revised 7/05/16

1.7 Placement and Operations During an Influx [REPEALED]
Policies related to influx care facilities are found at Section 7 of this Policy Guide
1.7.1 Activation of HPCs[REPEALED]
1.7.2 Placement into HPCs [REPEALED]
1.7.3 Placement into Influx Care Facilities [REPEALED]
1.7.4 Admission and Orientation for HPCs and Influx Care Facilities [REPEALED]
1.7.5 Medical Services [REPEALED]
1.7.6 HPC and Influx Care Facility Services [REPEALED]
1.7.7 Transportation During Influx [REPEALED]
1.7.8 Federal Staffing Plan [REPEALED]




                                                                                                                   Exhibit 1
                                                                                                                    Page 32
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                 11/12
9/27/2020Case    2:18-cv-05741-DMG-PLA             Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 18
                                                                                        1 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
Footnotes                                                         #:9496

1. Other circumstances which would result in a longer stay, such as the child’s country of origin is in a state of emergency, indicating
that the child will likely not be repatriated for an extended period of time.



<Back (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied) - Next>
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-section-2)


Last Reviewed: September 18, 2019




                                                                                                                    Exhibit 1
                                                                                                                     Page 33
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-1#1.1                                   12/12
9/27/2020Case     2:18-cv-05741-DMG-PLA             Document
                              Children Entering the United          272-1 Filed
                                                           States Unaccompanied:     10/02/20
                                                                                 Section               Page 19
                                                                                         2 | Office of Refugee    of 262| ACF
                                                                                                               Resettlement Page ID
                                                                   #:9497
                                    Visit coronavirus.gov for the latest Coronavirus Disease (COVID-19) updates.
                                                View ACF COVID-19 Responses and Resources




Children Entering the United States Unaccompanied: Section 2
Safe and Timely Release from ORR Care
Published: January 30, 2015
Categories: Unaccompanied Children's Services


2.1 Summary of the Safe and Timely Release Process

The Office of Refugee Resettlement (ORR) has policies and procedures in place to ensure unaccompanied alien children in ORR care
are released in a safe, efficient, and timely manner. ORR’s policies require the release of unaccompanied alien children to parents,
guardians, relatives, or individuals designed by the child’s parents, referred to as “sponsors.” Safe and timely release (also known as
“family reunification”) must promote public safety and ensure that sponsors are able to provide for the physical and mental well-being of
children.

ORR evaluates potential sponsors’ ability to provide for the child’s physical and mental well-being, as required by law. ORR also
protects children from smugglers, traffickers, or others who might seek to victimize or otherwise engage the child in criminal, harmful or
exploitative activity. The process for the safe and timely release of an unaccompanied alien child from ORR custody involves several
steps, including: the identification of sponsors; sponsor application; interviews; the assessment (evaluation) of sponsor suitability,
including verification of the sponsor’s identity and relationship to the child (if any), background checks, and in some cases home
studies; and post-release planning.

Revised 6/18/19

2.2 Sponsor Application Process

ORR begins the process of finding family members and others who may be qualified to care for an unaccompanied alien child as soon
as the child enters ORR’s care. Parents, relatives, or close family friends may apply to have the child released to their care.

Revised 6/18/19

2.2.1 Identification of Qualified Sponsors
The ORR care provider (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-
guide-to-terms#Care Provider), the ORR funded facility that cares for the child, interviews the child as well as parents (see the
section below on how ORR confirms relationship with child), legal guardians, and/or family members to identify qualified custodians
(“sponsors”). If a child is either too young or there are other factors that prohibit the care provider from obtaining potential sponsor
information from the unaccompanied alien child, the care provider may seek assistance from the child’s consulate in collaboration with
the ORR Federal Field Specialist (ORR/FFS) (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-
states-unaccompanied-guide-to-terms#ORR/Federal Field Specialist) or from a reputable family tracing organization. Finding a
sponsor for the child is an ongoing process that continues during the unaccompanied alien child’s stay in ORR care and custody in the
event that the primary potential sponsor or primary release plan is not approved.

ORR releases children to a sponsor in the following order of preference:1 parent; legal guardian; an adult relative (brother, sister, aunt,
uncle, grandparent or first cousin); an adult individual or entity designated by the parent or legal guardian (through a signed declaration
or other document that ORR determines is sufficient to establish the signatory’s parental/guardian relationship); a licensed program
willing to accept legal custody; or an adult individual or entity seeking custody when it appears that there is no other likely alternative to
long term ORR care and custody. ORR has grouped UAC cases into the following categories.2

        Category 1: Parent or legal guardian (This includes qualifying step-parents that have legal or joint custodyExhibit    1 or teen)
                                                                                                                    of the child
                                                                                                                        Page 34
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                       1/23
9/27/2020Case 2:18-cv-05741-DMG-PLA                Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 20
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
                                                                  #:9498
        Category 2A: An immediate relative--a brother; sister; grandparent or other close relatives (aunt, uncle, first cousin) who
        previously served as the UAC’s primary caregiver. (This includes biological relatives, relatives through legal marriage, and half-
        siblings).
        Category 2B: An immediate relative-- including aunt, uncle, or first cousin who was not previously the UAC’s primary caregiver.
        (This includes biological relatives, relatives through legal marriage).
        Category 3: Other sponsor, such as distant relatives and unrelated adult individuals
        Category 4: No sponsors identified

Although ORR gives preference to a parent or legal guardian when determining release plans, there are instances when ORR does not
release an unaccompanied alien child to a parent or legal guardian. These include:

        There has been a court ordered termination of parental rights over the child.
        There is substantial evidence that the child would be at risk of harm if released to the parent or legal guardian.

In some cases, an unaccompanied alien child enters the United States with her biological child. In those cases, ORR identifies a
sponsor for the unaccompanied alien child as well as for the infant or toddler. In most instances, it is in the best interest of the
unaccompanied alien child and her biological child to be released to the same sponsor. For case processing purposes, the sponsor is
assigned the same category for the infant as for the UAC mother. This is true even if the potential sponsor would be assigned a
different category (based on their relationship status) if he or she were to sponsor the infant alone.

Revised 6/18/19

2.2.2 Contacting Potential Sponsors
The child’s care provider (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-
guide-to-terms#Care Provider) is responsible for implementing safe screening methods when contacting and communicating with
potential sponsors. These methods are to ensure that a potential sponsor does not pose a risk to the unaccompanied alien child, to
other children in the care provider facility or to care provider staff.

Safe screening methods include:

        Use of appropriate interpreters
        Identity of the sponsor is obtained
        Verification of family relationships
        Coordination with the unaccompanied alien child’s parents, legal guardians, or closest relatives prior to contacting non-relative
        adult potential sponsors
        Screening for exploitation, abuse, trafficking, or other safety concerns
        Engaging the child to communicate openly with care provider staff about his or her own sense of safety

Posted 1/27/15

 2.2.3 The Family Reunification Application
All potential sponsors must complete an application in order for a child to be released to them from ORR custody (the “Family
Reunification Application”).

Within 24 hours of identification of a potential sponsor for a child or youth, the care provider or the ORR National Call Center sends the
sponsor a package with the application and related documents (called the Family Reunification Packet or FRP).

The application package includes the following documents:

        Family Reunification Packet Cover Letter
        Authorization for Release of Information
        Family Reunification Application
        Sponsor Care Agreement
        A flyer with contact information on organizations offering a Legal Orientation Program for Custodians (LOPC)
        A flyer with contact information for the UAC Sexual Abuse Hotline
        Fingerprint instructions
        Sponsor Handbook
        Letter of Designation for Care of a Minor (If parent or legal guardian wishes to specify)
        Sponsor Declaration
                                                                                                                  Exhibit 1
        A flyer warning sponsors of potential fraud schemes
                                                                                                                       Page 35
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                    2/23
9/27/2020Case 2:18-cv-05741-DMG-PLA                   Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 21
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9499
The care provider is available to help the potential sponsor complete the application. The care provider also informs potential sponsors
that they may submit additional information to support the application and reminds potential sponsors of the deadlines for completing
the forms. The sponsor may also receive assistance in completing the application at some fingerprinting locations.

Revised 6/18/19

2.2.4 Required Documents for Submission with the Application for Release
In addition to completing and signing the Family Reunification Application (FRA) and the Authorization for Release of Information,
potential sponsors must provide documentation of identity, address, and relationship to the child they seek to sponsor.3 Potential
sponsors must also submit documentation verifying the identity of the children they seek to sponsor, and evidence verifying the identity
of all adults residing with the sponsor and all adult caregivers identified in a sponsor care plan. In addition to their use as evidence of
the foregoing, all documentation submitted under this section is used as part of the overall sponsor assessment process. See Section
2.4 Sponsor Assessment Criteria and Home Studies (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-
states-unaccompanied-section-2#2.4). As a result, ORR may in its discretion require potential sponsors to submit additional
documentation beyond the minimums specified below.

Proof of Sponsor Identity
To verify their identity, all potential sponsors must submit original versions or legible copies of government-issued identification
documents. They may present either one selection from List A or two or more documents from List B. If a potential sponsor presents
selections from list B, at least one selection must contain a legible photograph. Expired documents are acceptable for the purpose of
establishing identity.

LIST OF ACCEPTABLE DOCUMENTS

                                                                                LIST A

 U.S. Passport or U.S. Passport Card

 Permanent Resident Card or Alien Registration Receipt Card (Form I-551)

 Foreign Passport that contains a photograph

 Employment Authorization Document that contains a photograph (Form I-766)

 U.S. Driver's License or Identification Card

OR


                                                                                LIST B

 U.S. Certificate of Naturalization

 U.S. Military Identification Card

 Birth Certificate

 Marriage Certificate

 Court order for name change

 Foreign national identification card

 Consular passport renewal receipt that contains a photograph

 Mexican consular identification card

 Foreign driver's license that contains a photograph

 Foreign voter registration card that contains a photograph

 Canadian border crossing card that contains a photograph

 Mexican border crossing card that contains a photograph with valid Form I-94

 Refugee travel document that contains a photograph

 Other similar documents


Proof of identify of adult household members and adult care givers identified in a sponsor care plan
All potential sponsors must submit documentation verifying the identity of non-sponsor adults in their household or in a sponsor care
plan. For all such adults, potential sponsors must submit at least one identification document that contains a photograph. The document
may be from either List A or List B above, and may be an original version or a legible copy of the document. Expired documents are
acceptable for the purpose of establishing identity. In addition, potential sponsors may submit an original version or legible copy of an
ORR Verification of Release Form, but only to verify the identity of adults under the age of 21, and only if the form contains a
photograph. ORR will not accept a Verification of Release as proof of identity if it does not contain a photograph, and/or is for anyone
21 and older.
                                                                                                                     Exhibit 1
                                                                                                                      Page 36
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                    3/23
9/27/2020Case2:18-cv-05741-DMG-PLA                 Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 22
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
Proof of Immigration Status or U.S. Citizenship                   #:9500
All potential sponsors must submit at least one original version or legible copy of a non-expired government-issued document to prove
their immigration status or U.S. citizenship, if applicable. For administrative purposes, ORR considers any potential sponsor who
provides an expired document or is unable to provide any documents to be without status. ORR does not provide individual immigration
status information to DHS.

ORR may use the macro-level information related to immigration status or presumed immigration status for statistical reporting. ORR
uses individual potential sponsor immigration status information to determine whether a sponsor care plan is necessary in the event the
sponsor is required to leave the United States (see Section 2.6 Sponsor Immigration Status and Release of Unaccompanied Alien
Children).

LIST OF ACCEPTABLE DOCUMENTS

                                                                         PROOF OF IMMIGRATION STATUS

 Valid visa

 Legal permanent resident card (green card)

 Notice to Appear

 Other Federal government issued documentation providing immigration status information

OR

                                                                           PROOF OF U.S. CITIZENSHIP

 U.S. passport

 U.S. birth certificate

 Naturalization certificate

 Citizenship Certificate

 State Department Form 240 – Report of Birth Abroad of a Citizen of the United States

 Court order

 Other government issued document sufficient to prove U.S. citizenship


Proof of Address
All potential sponsors must submit at least one form of documentation verifying their current address. Acceptable forms of
documentation include original versions or legible copies of:

          A current lease or mortgage statement dated within the last two months before submission of the FRA;
          A utility bill, addressed in the sponsor’s name and dated within the last two months before submission of the FRA;
          A bank statement dated within the last two months before submission of the FRA;
          A payroll check stub issued by an employer, dated within the last two months before submission of the FRA;
          A piece of mail from a county, state, or federal agency (with the exception of ORR) with the sponsor’s name and residential
          address and dated within the last two months before submission of the FRA;
          A notarized letter from a landlord on the business stationary of the real property owner confirming the sponsor’s address; and
          Other similar documents reliably indicating that the sponsor resides at the claimed address, dated within the last two months
          before submission of the FRA.

ORR may use alternative methods to verify address. For example, ORR may send a letter containing specific instructions to the
address given by the sponsor, and provide a timeline by which the sponsor must comply with the instructions.

Proof of Child’s Identity
The potential sponsor or child’s family must provide the unaccompanied alien child’s birth certificate or a legible copy of the child’s birth
certificate.

Proof of Sponsor-Child Relationship
The potential sponsor must provide at least one form of evidence verifying the relationship claimed with the child.4 Acceptable
documents include original versions or legible copies of:

          Birth certificates;
          Marriage certificates;
          Death certificates;
          Court records;
                                                                                                                      Exhibit 1
          Guardianship records;
                                                                                                                       Page 37
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                       4/23
9/27/2020Case   2:18-cv-05741-DMG-PLA             Document
                            Children Entering the United          272-1 Filed
                                                         States Unaccompanied:     10/02/20
                                                                               Section               Page 23
                                                                                       2 | Office of Refugee    of 262| ACF
                                                                                                             Resettlement Page ID
        Hospital records;                                        #:9501
        School records;
        Written affirmation of relationship from Consulate; and
        Other similar documents.

Category 2A potential sponsors providing evidence of “primary caregiver”

Category 2A sponsors who are not grandparents or adult siblings must prove they are or were the UAC’s primary caregiver. A primary
caregiver is defined as any person who is primarily entrusted with the child’s care and who lives with the child.

 If the potential sponsor has any guardianship documents or other documents from a state or foreign government they must submit this
with the Family Reunification Application. ORR also accepts sworn affidavits from potential sponsors in addition to corroborating
interviews the Case Manager has with the child, potential sponsor, and other family members to establish whether the potential sponsor
was a primary giver to the child.

Category 3 potential sponsors without a bona fide pre-existing relationship

Category 3 potential sponsors who are unable to provide verifiable documentation of a familial relationship with the unaccompanied
alien child must submit evidence that reliably and sufficiently demonstrates a bona fide social relationship with the child and/or the
child’s family that existed before the child migrated to the United States. Care providers must attain sufficient corroboration to be
confident that they have received needed verification of the relationship between the potential sponsor and the child or child’s family. If
a Category 3 potential sponsor does not submit evidence that reliably and sufficiently demonstrates a bona fide preexisting social
relationship between the potential Category 3 sponsor and the child and/or the child’s family, ORR may take this into account when
determining the suitability of the case for release. In such cases ORR may require that the potential Category 3 sponsor, the UAC, and
the child’s family, establish ongoing regular contact while the child is in ORR care, prior to a release recommendation.

Criminal History

If a potential sponsor has been charged with or convicted of any crime or investigated for the physical abuse, sexual abuse, neglect, or
abandonment of a minor, he or she must provide related court records and police records, as well as governmental social service
records or proof of rehabilitation related to the incident.

If a sponsor, household member, or adult caregiver provides any false information in the application of release and/or accompanying
documents or submits fraudulent documents for the purposes of obtaining sponsorship of the child, ORR will report the incident to
HHS/Office of the Inspector General (OIG) and to U.S. Immigration and Customs Enforcement’s Homeland Security Investigations
(HSI). Fraudulent documents include documents on which the address, identity, or other relevant information is false or documents that
have been manufactured or altered without lawful authorization. ORR will deny release if it is determined that fraudulent documents
were submitted during the application of release process.

Revised 7/03/19

2.2.5 Legal Orientation Program for Custodians
All potential sponsors of children and youth under the care of ORR should attend a presentation provided by the Legal Orientation
Program for Custodians (LOPC). The purpose of this program is to inform potential sponsors of their responsibilities in ensuring the
child’s appearance at all immigration proceedings, as well as protecting the child from mistreatment, exploitation, and trafficking, as
provided under the Trafficking Victims Protection Reauthorization Act of 2008. The program also provides information about possible
free legal counsel (pro bono legal services) for the youth or child during the immigration court process.

The Office of Legal Access Programs (OLAP), within the Executive Office for Immigration Review (EOIR) at the U.S. Department of
Justice, manages the LOPC and contracts with legal service organizations around the country to provide LOPC services to potential
sponsors in their local communities or in metropolitan areas served by the program. EOIR is the entity in the federal government that is
also responsible for adjudicating immigration cases by fairly, expeditiously, and uniformly interpreting and administering the nation's
immigration laws.

The unaccompanied alien child’s case manager (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-
states-unaccompanied-guide-to-terms#Case Manager) is responsible for informing potential sponsors about all procedures related
to the child’s case--including attendance at an LOPC presentation. The Family Reunification Packet (FRP) that goes to each potential
sponsor includes an Authorization for Release of Information that the sponsor must sign before the case manager may schedule an
appointment for LOPC services. All potential sponsors should submit the Authorization for Release of Information immediately and prior
to submitting the complete FRP to ensure timely scheduling of their LOPC session.

                                                                                                                     Exhibit 1
                                                                                                                      Page 38
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                      5/23
9/27/2020Case 2:18-cv-05741-DMG-PLA                   Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 24
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9502
Upon receipt of the Authorization, the case manager schedules an appointment for a potential sponsor to attend a presentation with
one of the LOPC providers around the country. Alternatively, the case manager contacts the LOPC National Call Center at (888) 996-
3848 and arranges for the Call Center to schedule an LOPC appointment for the potential sponsor or mail an LOPC Information Packet
to the sponsor.

When evaluating family members and other potential sponsors, ORR considers whether they have attended an LOPC presentation.
Attendance at an LOPC presentation is a factor in the release assessment.

Revised 12/4/17

2.2.6 Additional Questions and Answers about this Topic
Q: Will sponsors receive the Family Reunification Packet through the mail or electronically?
A: Case managers will work with sponsors to identify the best way to get the packets to them, whether electronically or by fax
transmission or postage paid overnight mail.

Q: Do sponsors need assistance from an attorney or a paid representative to complete the packet?
A: No. The unaccompanied alien child’s case manager will be able to help the potential sponsor complete the form and explain the
process.

Q: Is it possible for an unaccompanied alien child’s spouse to be a sponsor?
A: ORR considers release to an unaccompanied alien child’s adult spouse on a case by case basis.

Q: Is it possible for family members in the United States to proactively contact ORR about children who may have entered the
country unaccompanied?
A: Yes. Family members may call the ORR National Call Center, at (800) 203-7001.

Posted 1/27/15

2.3 Key Participants in the Release Process

ORR’s sponsor assessment and release decision process requires coordination among care provider staff, nongovernmental third-party
reviewers (Case Coordinators), ORR staff, other Federal agencies, stakeholders, and Child Advocates, where applicable.

Case Managers (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
terms#Case Manager) communicate with potential sponsors, gather necessary information and documentation, talk to any relevant
stakeholders, and assess sponsors to formulate a recommendation to the Case Coordinator. Case Coordinators
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Case
Coordinators) concurrently review all assessment information on an unaccompanied alien child and sponsor to also make a
recommendation. Once Case Managers and Case Coordinators agree on a particular recommendation for release, the ORR/FFS
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
terms#ORR/Federal Field Specialist) makes a final release decision. If the Case Manager and Case Coordinator cannot agree on a
recommendation, the case is elevated to the ORR/FFS for further guidance.

Revised 6/18/19

2.3.1 ORR/Federal Field Specialists (ORR/FFS)
ORR/FFS are ORR’s field staff located regionally throughout the country and are assigned to a group of care providers within a
particular geographic region. They have the authority to approve all unaccompanied alien children transfer and release decisions;
oversee care providers to ensure all services are properly provided and implemented; and serve as a local liaison to community
stakeholders, including other Federal agencies, local legal service providers, communities, Child Advocates, etc. ORR/FFS also provide
guidance, direction, and technical assistance to care providers.

ORR/FFS also make final decisions as to whether home studies are conducted and/or post-release services are provided.5 ORR/FFS
coordinate all aspects of a child’s case with care provider staff, Case Coordinators, stakeholders, and other Federal agencies.

Revised 6/18/19

2.3.2 Case Managers
Care provider Case Managers perform a variety of duties, including coordinating the completion of assessments of unaccompanied
alien children, completing individual service plans, assessing potential sponsors, making transfer and release recommendations, and
coordinating the release of a child or youth from ORR care and custody. (The care provider provides a range of services through other
trained staff that are described in Section 3: Services.)
                                                                                                                  Exhibit 1
                                                                                                                   Page 39
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                    6/23
9/27/2020Case  2:18-cv-05741-DMG-PLA               Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 25
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
                                                                  #:9503
The role of the Case Manager within the release process is to initiate and maintain ongoing communication with the potential sponsor,
gather sponsor information, and assess whether the potential sponsor is a suitable sponsor who can safely provide for the physical and
mental well-being of the child or youth. When communicating with the potential sponsor, the Case Manager:

        Provides direct assistance on completing the sponsor application packet and ensuring provision of supporting documentation;
        Involves the sponsor in making a plan for individualized services for the unaccompanied alien child, as appropriate;
        Keeps the sponsor informed of the child’s progress and current functioning;
        Provides the sponsor with detailed information about the child’s needs in order to fully assess the sponsor’s ability to provide
        care and services, including completing a sponsor care plan, when necessary;
        Discusses services that are available in the sponsor’s community for the child; and
        Shares relevant information on the unaccompanied alien child in accordance with applicable privacy and information-sharing
        policies and in collaboration with the unaccompanied alien child and the child’s clinician in a way that best serves the child’s
        safety and well-being.

The Case Manager’s role is also to ensure that information is gathered or shared with the appropriate staff and stakeholders during the
sponsor assessment process. The Case Manager provides weekly status updates to the unaccompanied alien child’s Case Coordinator
and ORR/FFS on the progress in achieving a safe and timely release with family members as well as potential challenges that may
delay a release. The Case Manager provides weekly status updates (monthly for children in LTFC) to the UAC on the child’s case and
provision of services, preferably in person. The Case Manager informs other stakeholders of the progress of a child’s case, including
notification that an unaccompanied alien child may not have a potential sponsor, and any final release decisions. Stakeholders may
include local legal service providers and attorneys of record, other local service providers, Child Advocates, post-release and home
study providers, and other Federal agencies. Case Managers, in collaboration with the ORR/FFS and Case Coordinator, will also work
with law enforcement officials regarding an unaccompanied alien child’s pending release if the minor has outstanding criminal charges
or other issues.

Revised 6/7/18

2.3.3 Case Coordinators
Case Coordinators are non-governmental contractor field staff assigned to one or more care providers primarily to review
unaccompanied alien children cases and provide transfer and release recommendations to ORR staff. The Case Coordinator is
responsible for integrating all areas of assessment from the Case Manager, Child Advocates, where applicable, and other stakeholders
into a release plan that will provide for the unaccompanied alien child’s physical and mental well-being. After staffing and reviewing a
case, Case Coordinators and Case Managers must agree on a release recommendation. If there is a disagreement or a particularly
complex case, then the case will be elevated to the ORR/FFS for further guidance.

        Providing timely review and assessment of potential sponsors and unaccompanied alien children to make recommendations for
        release to ORR in conjunction with the Case Manager;
        Assisting ORR in ensuring that children are placed in the least restrictive setting while receiving all appropriate services;
        Meeting with individual unaccompanied alien children and care provider staff at designated ORR-funded care provider sites;
        Providing targeted child welfare-based assistance to care provider staff, as directed by ORR staff;
        Making recommendations for home study and post-release services for at-risk children;
        Making placement recommendations for children who require more specialized levels of care, such as long-term foster care and
        residential treatment centers;
        Participating in collaborative meetings with local stakeholders; and
        Participating in staffing of cases with care providers and designated ORR staff.

Revised 8/1/16

2.3.4 Child Advocates
ORR may appoint Child Advocates (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
unaccompanied-guide-to-terms#Child Advocate) for victims of trafficking and other vulnerable children. Child Advocates are third
parties who make independent recommendations regarding the best interests of a child. Their recommendations are based on
information that is obtained from the child and other sources (e.g., the child’s parents, potential sponsors, government agencies, and
other stakeholders). Child Advocates formally submit their recommendations to ORR and/or the immigration court in the form of Best
Interest Determinations (BIDs). ORR considers BIDs when making decisions regarding the care, placement, and release of
unaccompanied alien children, but it is not bound to follow BID recommendations.

As required by the TVPRA, ORR provides Child Advocates with access to information necessary to effectively advocate for the best
interests of children with whom they are working. After providing proof of appointment, Child Advocates have access both to their
                                                                                                                    Exhibit 1
                                                                                                                     Page 40
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                       7/23
9/27/2020Case   2:18-cv-05741-DMG-PLA                    Document
                                   Children Entering the United          272-1 Filed
                                                                States Unaccompanied:     10/02/20
                                                                                      Section               Page 26
                                                                                              2 | Office of Refugee    of 262| ACF
                                                                                                                    Resettlement Page ID
                                                                        #:9504
clients and to their clients’ records. Child Advocates may access their clients’ entire original case files at care provider facilities, or
request copies from care providers.6 Further, they may participate in case staffings.

Child Advocates and ORR maintain regular communication, informing each other of considerations or updates that impact service
provision and release planning.

Child Advocates’ duties include:

        Client Visits: The Child Advocate meets with the unaccompanied alien child regularly and speaks with the child’s care provider
        staff in order to understand the child’s background and current situation.
        Decision Making: The Child Advocate helps the unaccompanied alien child understand legal and care-related issues, explains
        the consequences of decisions made in response to those issues, and assists the child in making decisions when the child
        requests such help.
        Best Interests Advocacy: The Child Advocate develops a service plan containing best-interest recommendations with respect to
        the care, placement, and release options; and keeps the care provider, ORR, and the legal service provider or attorney of record
        apprised of the plan and advocacy efforts.
        Case updates: The Child Advocate collaborates and regularly communicates with the care provider, ORR, and other
        stakeholders in the planning and performance of advocacy efforts. For children who have been released from ORR care, Child
        Advocates provide timely updates as appropriate or as requested by ORR.

In most cases, ORR appoints Child Advocates while children are in its custody. However, in its discretion, ORR may appoint Child
Advocates for unaccompanied alien children after their release from ORR care.

Posted 8/1/16


2.4 Sponsor Assessment Criteria and Home Studies

As noted in the Section 2.2 Application for Safe and Timely Release of an Unaccompanied Alien Child from ORR Care, the
application process for release of an unaccompanied alien child involves a number of steps, including background checks (see Section
2.5 ORR Policies on Requesting Background Checks) and submission of the application by the sponsor. This section describes the
criteria ORR uses to assess each potential sponsor’s ability to provide for the physical and mental well-being of the unaccompanied
alien child, and the role of home studies in the process.

The sponsor assessment reviews a sponsor’s strengths, resources, risk factors and special concerns within the context of the
unaccompanied alien child’s needs, strengths, risk factors, and relationship to the sponsor. ORR also determines whether to conduct a
home study, as required by the law or as necessary to ensure the welfare of the child

Revised 3/15/16

2.4.1 Assessment Criteria
ORR considers the following factors when evaluating family members and other potential sponsors:

        The nature and extent of the sponsor’s previous and current relationship with the child or youth and the unaccompanied alien
        child’s family, if a relationship exists.
        The sponsor’s motivation for wanting to sponsor the child or youth.
        The unaccompanied alien child’s parent or legal guardian’s perspective on the release to the identified potential sponsor (for
        cases in which the parent or legal guardian has designated a sponsor).
        The child or youth’s views on the release and whether he or she wants to be released to the individual.
        The sponsor’s understanding of the unaccompanied alien child’s needs, as identified by ORR and the care provider.
        The sponsor’s plan to provide adequate care, supervision, access to community resources, and housing.
        The sponsor’s understanding of the importance of ensuring the unaccompanied alien child’s presence at all future hearings or
        proceedings, including immigration court proceedings, and the sponsor’s attendance at a Legal Orientation Program for
        Custodians (LOPC) presentation. See section 2.2.5.
        The linguistic and cultural background of the child or youth and the sponsor, including cultural, social, and communal norms and
        practices for the care of children.
        The sponsor’s strengths, resources, and mitigating factors in relation to any risks or special concerns of the child or sponsor,
        such as a criminal background, history of substance abuse, mental health issues, or domestic violence and child welfare
        concerns.
        The unaccompanied alien child’s current functioning and strengths in relation to any risk factors or special concerns, such as
                                                                                                                      Exhibitor1 medical or
        children or youth who are victims of human trafficking; are a parent or are pregnant; have special needs, disabilities
                                                                                                                          Page 41
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                          8/23
9/27/2020Case  2:18-cv-05741-DMG-PLA                  Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 27
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9505
        mental health issues; have a history of criminal, juvenile justice, or gang involvement; or a history of behavioral issues.

Revised 12/4/17

2.4.2 Home Study Requirement
The care provider screens each case to determine whether to conduct a home study of the potential sponsor as required under the
Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA) (http://www.gpo.gov/fdsys/pkg/BILLS-
110hr7311enr/pdf/BILLS-110hr7311enr.pdf). Information about the child is collected during initial placement into an ORR facility and
throughout his or her stay. The care provider then uses the information collected about and from the child in conjunction with the
sponsor assessment process to determine whether to conduct a home study
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-terms#Home
Study). The TVPRA requires home studies under the following circumstances:

     1. The child is a victim of a severe form of trafficking in persons;
     2. The child is a special needs child with a disability as defined by section 3 of the Americans with Disabilities Act of 1990 (42
        U.S.C. 12102);
     3. The child has been a victim of physical or sexual abuse under circumstances that indicate that the child’s health or welfare has
        been significantly harmed or threatened; or
     4. The child’s sponsor clearly presents a risk of abuse, maltreatment, exploitation or trafficking, to the child based on all available
        objective evidence.

ORR also requires a home study before releasing any child to a non-relative sponsor who is seeking to sponsor multiple children, or
who has previously sponsored or sought to sponsor a child and is seeking to sponsor additional children. ORR requires a home study
for children who are 12 years and under before releasing to a non-relative sponsor.

In circumstances in which a home study is not required by the TVPRA or ORR policy, the Case Manager and Case Coordinator may
recommend that a home study be conducted if they agree that the home study is likely to provide additional information required to
determine that the sponsor is able to care for the health, safety and well-being of the child. See Footnote 5.

The care provider must inform the potential sponsor whenever a home study is conducted, explaining the scope and purpose of the
study and answering the potential sponsor’s questions about the process. In addition, the home study report will be provided to the
potential sponsor if the release request is denied. See also Section 2.7.7.

Home Study Report and Final Recommendation

A home study consists of interviews, a home visit, and a written report containing the home study case worker’s findings. A home study
assesses the potential sponsor’s ability to meet the child's needs, educates and prepares the sponsor for the child’s release, and builds
on the sponsor assessment conducted by the care provider staff to verify or corroborate information gathered during that process. The
home study is conducted as a collaborative psycho-educational process in which the home study case worker identifies areas where
additional support, resources, or information are needed to ensure a successful sponsorship, and provides corresponding psycho-
educational assistance. The final recommendation must present a comprehensive and detailed assessment of the sponsor’s ability to
care for the needs of the child and address any additional information that emerges during the course of the home study regarding the
sponsor, the sponsor’s household or the child.

The home study provider must contact the care provider within 24 hours of home study referral acceptance, and must also contact the
sponsor to schedule the home visit within 48 hours of referral acceptance. The home study provider makes a recommendation to ORR
about release with the sponsor. The ORR Federal Field Specialist takes the home study provider’s recommendation into consideration
when making a release decision. ORR has final authority on release decisions.

The home study provider submits the written report within 10 business days of receipt of the referral. Any requests by the home study
provider to extend beyond 10 business days or to cancel a home study must be submitted in writing to the ORR Federal Field Specialist
for consideration.

All releases following home studies require post-release services.

Must a child receive a Trafficking Eligibility or Interim Assistance Letter from HHS prior to being referred for a TVPRA-
mandated home study under #1 above?

No, a child does not need to receive a Trafficking Eligibility Letter from HHS prior to being referred for a home study. A care provider
may refer a child for a home study under #1 above if, during the assessment for trafficking, the care provider determines the child is a
victim of a severe form of trafficking in persons.
                                                                                                                       Exhibit 1
                                                                                                                        Page 42
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                       9/23
9/27/2020Case2:18-cv-05741-DMG-PLA                Document
                            Children Entering the United          272-1 Filed
                                                         States Unaccompanied:     10/02/20
                                                                               Section               Page 28
                                                                                       2 | Office of Refugee    of 262| ACF
                                                                                                             Resettlement Page ID
                                                                 #:9506
In determining whether a TVPRA-mandated home study is required under #3 above, care providers consider the following
questions:

What is physical abuse?

Physical abuse is an act that results in physical injury, such as red marks, cuts, welts, bruises, broken bones, missing or broken teeth or
muscle strains. Acts of physical abuse include but are not limited to punching, beating, kicking, biting, hitting (with a hand, stick, strap or
other object), burning, strangling, whipping, or the unnecessary use of physical restraint.

Is physical abuse intentional?

Generally, physical abuse is intentional; however, physical abuse can occur when physical punishment goes too far. In other words, an
accidental injury of a child may be considered physical abuse if the act that injured the child was done intentionally as a form of
punishment.

Must a child have physical injuries to meet the standard for physical abuse under #3?

No, in some cases, a child may not have physical injuries at the time the care provider makes an assessment. Children may be in
various stages of the healing process or thoroughly healed from the physical abuse by the time they arrive in ORR care.

For the purposes of #3, who can physically or sexually abuse a child?

A parent, legal guardian, caregiver or other adult with a special relationship to the child can physically or sexually abuse a child.

Who is considered to be a caregiver or adult with a special relationship?

A caregiver is defined as any person who is entrusted with the child’s care and who lives with the child. Other adults with a special
relationship to the child could include a teacher, priest, or health care provider.

What is sexual abuse?

Sexual abuse of a child by a parent, legal guardian, caregiver or other adult with a special relationship to the child includes any of the
following acts, with or without the consent of the child or youth:

        Contact between the penis and the vulva or the penis and the anus, including penetration, however slight;
        Contact between the mouth and the penis, vulva, or anus;
        Contact between the mouth and any body part where the adult has the intent to abuse, arouse, or gratify sexual desire;
        Penetration of the anal or genital opening, however slight, by a hand, finger, object, or other instrument where the adult has the
        intent to abuse, arouse, or gratify sexual desire;
        Any other intentional contact, either directly or through the clothing, of or with the genitalia, anus, groin, breast, inner thigh, or the
        buttocks where the intent is to abuse, arouse, or gratify sexual desire;
        Any attempt, threat, or request by the adult to engage in the activities described above;
        Any display by the adult of his or her uncovered genitalia, buttocks, or breast in the presence of the child; and
        Voyeurism.

State laws on statutory rape are not the standard in assessing whether a youth has been sexually abused for the purposes of #3. Care
providers use the definition from the ORR rule concerning sexual abuse and harassment; however, for the purposes of determining
when a home study is required, the perpetrator is limited to a parent, legal guardian, caregiver or other adult with a special relationship
to the child.

Under what circumstances is a child’s health or welfare considered to have been significantly harmed or threatened?

Care providers assess the totality of the circumstances in determining whether a child’s health or welfare has been significantly harmed
or threatened. In evaluating a specific case, care providers take into consideration not only the definitions of physical and sexual abuse
listed

above, but also the circumstances surrounding the incident and any behaviors that the child or youth exhibits as a result of the abuse.
Circumstances to consider include but are not limited to: the amount of time that has passed since the abuse, the period of time in
which the abuse occurred, the cultural context in which the abuse occurred, the age of the child or youth at the time of the abuse, and
the relationship between the youth and the perpetrator.

Care providers take into consideration the situations and behaviors listed below, but do not make a determination based solely on the
presence or absence of one of them.                                                                              Exhibit 1
                                                                                                                           Page 43
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                         10/23
9/27/2020Case   2:18-cv-05741-DMG-PLA                 Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 29
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9507
        The child experiences on-going medical issues from physical injuries.
        The child exhibits negative or harmful behaviors, thoughts or emotions, such as, but not limited to, excessive hostility or
        aggression towards others, fire setting, cutting, depression, eating disorders suicidal ideation or substance abuse.

In evaluating difficult cases, the care provider should consult with their ORR/FFS.

Revised 1/9/17

2.4.3 Additional Questions and Answers on This Topic
Q: What happens if a new sponsor is identified during the sponsor assessment process?
A: If there are multiple potential sponsors, the ORR-funded care provider will exhaust all efforts to facilitate a release to a parent or legal
guardian while also contacting and evaluating other potential sponsors concurrently. ORR has release order preferences and will
evaluate sponsors concurrently in accordance with the preference orders to determine the best placement for the child.

Posted 1/27/15

2.5 Sponsorship Assessment Background Check Investigations

One of ORR’s priorities is ensuring the safe release of unaccompanied alien children to an appropriate sponsor. Consistent with ORR’s
mission and in compliance with requirements found at 8 U.S.C. 1232(c)(3)(A) to perform an independent finding that a potential sponsor
has not engaged in any activity that would indicate a potential risk to the child, ORR requires a background check of all potential
sponsors and their adult household members.

To begin the background check process, the potential sponsor and adult household members must first complete the Authorization for
Release of Information form (if applicable), submit fingerprints (if required) and provide a copy of a valid government issued photo
identification. Adult caregivers identified in a sponsor care plan also require background checks, as outlined in the chart at section
2.5.1. The type of background checks performed on a sponsor and adult household members is dependent in part on the sponsor’s
relationship, if any, with the child. See section 2.2.1 Identification of Qualified Sponsors for a description of sponsor categories.

All potential sponsors and adult household members undergo a public records background check of criminal history and sex offender
registry databases. Sponsors in Categories 2B and 3, as well as some Category 1 and 2A sponsors, adult household members, and
adult caregivers identified in a sponsor care plan require fingerprint background checks that are processed through Federal partners.

ORR transmits fingerprint submissions (if required) to the U.S. Department of Justice’s (DOJ) Federal Bureau of Investigation (FBI) to
perform criminal history checks.7 After completing these checks, the FBI submits the results to the Department of Health and Human
Services/Program Support Center (HHS/PSC). HHS/PSC interprets the results and notifies ORR that the biometric and biographic
checks conducted by DOJ are complete. HHS/PSC also provides copies of the results to ORR.

In some cases, ORR requires sponsors, adult household members, and adult caregivers to undergo a background check search of
state child abuse and neglect (CA/N) registries maintained by individual states. In these cases, HHS/PSC works with the relevant state
agency or directs the subject of the check to request results from the relevant state agency in compliance with state law and regulation.

Revised 6/18/19


2.5.1 Background Check Requirements
The following table lists the types of background checks performed, and explains when they are performed, based on the potential
sponsor’s relationship to the unaccompanied alien child and other release considerations. The table only indicates the minimum
requirements for the background check process for sponsors and others. ORR may require additional checks, verifications, or
procedures for sponsors and others in any category if there are any unresolved issues or questions related to the well-being of the
child.

 Type of Background Check   Purpose                              Persons Checked                                                            When Performed


 Public Records Check       Identifies arrests or convictions    Potential Sponsors in Categories 1-3.                                      In all cases
                            of sponsors, adult household
                            members, or others. If a check       Non-sponsor adult household members and adult caregivers identified in a

                            reveals a criminal record or         sponsor care plan.

                            safety issue, it is used to
                            evaluate the sponsor’s ability to
                            provide for a child’s physical and
                                                                                                                                             Exhibit 1
                            mental well-being.
                                                                                                                                              Page 44
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                                         11/23
9/27/2020Case       2:18-cv-05741-DMG-PLA             Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 30
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9508
 Sex Offender Registry Check, Identifies sponsors and others             Potential Sponsors in Categories 1-3.                                      In all cases
 conducted through the U.S.        that have been adjudicated as
 Department of Justice             sex offenders through a national      Non-sponsor adult household members and adult caregivers identified in a

 National Sex Offender Public      search and, if available, a local     sponsor care plan.

 Website                           public registry search.


 FBI National Criminal History     Determines whether a sponsor or Potential Sponsors in Category 1 and Category 2A.                                Where a public records check
 Check, based on digital           adult household member (as                                                                                       reveals possible disqualifying
 fingerprints or digitized paper
                                   applicable) has a criminal history,                                                                              factors under 2.7.4; or where
 prints
                                   has a profile in DHS IDENT, has                                                                                  there is a documented risk to
                                   been convicted of a sex crime, or                                                                                the safety of the
                                   has been convicted of other                                                                                      unaccompanied alien child,
                                   crimes that compromise the                                                                                       the child is especially
                                   sponsor’s ability to care for a                                                                                  vulnerable, and/or the case is
                                   child.                                                                                                           being referred for a home
                                                                                                                                                    study


                                                                         Potential Sponsors in Categories 2B and 3.                                 In all cases.

                                                                         Non-sponsor adult household members and adult caregivers identified in a   Where a public records check
                                                                         sponsor care plan.                                                         reveals possible disqualifying
                                                                                                                                                    factors under 2.7.4; or where
                                                                                                                                                    there is a documented risk to
                                                                                                                                                    the safety of the
                                                                                                                                                    unaccompanied alien child,
                                                                                                                                                    the child is especially
                                                                                                                                                    vulnerable, and/or the case is
                                                                                                                                                    being referred for a home
                                                                                                                                                    study

 Child Abuse and Neglect           Checks all localities in which the    Potential Sponsors in Categories 1-3                                       In cases that require a home
 (CA/N) Check, obtained on a       sponsor or household member                                                                                      study, and cases where a
 state by state basis as no        has resided in the past 5 years.                                                                                 special concern is identified.
 national CA/N check
                                                                         Non-sponsor adult household members and adult caregivers identified in a   In any case where a sponsor
 repository exists
                                                                         sponsor care plan.                                                         is required to undergo a CA/N
                                                                                                                                                    check.

 State Criminal History            Assists in locating police or         Potential Sponsors in Categories 1-3.                                      Used on a case-by-case
 Repository Check and/or           arrest records, or other criminal                                                                                basis when there is an
 Local Police Check                offense details, as needed.           Non-sponsor adult household members and adult caregivers identified in a   unresolved criminal arrest or
                                                                         sponsor care plan.                                                         issue that is still in process.

Revised 6/18/19

 2.5.2 Results of Background Checks on Release Decisions
ORR uses the results from background checks to determine whether release to a potential sponsor is safe. A potential sponsor may be
denied based on the results of a background check, and a release decision may remain undecided until ORR obtains the results of a
potential sponsor’s criminal history or child abuse and neglect reports.

The biometric and biographical information, including fingerprints, are shared with FBI to investigate criminal history through the
National Criminal Information Center and may be used consistent with their authorities. Biometric and biographical information may be
shared with federal, state or local law enforcement or state child welfare agencies, as necessary, to conduct criminal history searches
or search for adverse child welfare findings.

Criminal History and Adverse Child Welfare Finding Results
In the event that a background check of a potential sponsor or, if applicable, adult household member, reveals criminal history or a
safety risk, the care provider and ORR evaluate this information and request the potential sponsor to provide any additional information
that may demonstrate the potential sponsor’s ability to provide for the child’s physical and mental well-being.

If release is not barred by Section 2.7.4, the decision to release a child or youth to a sponsor in these circumstances is based on all the
following considerations:

         The severity of the criminal and/or child abuse/neglect history;
         The length of time that has passed since the criminal act or child abuse/neglect allegation occurred;
         The relationship of the potential sponsor and other adult household members to the child or youth; and
                                                                                                                                                     Exhibit 1
         The evidence, if any, of rehabilitation since the criminal act or child abuse/neglect allegation occurred.
                                                                                                                                                      Page 45
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                                                           12/23
9/27/2020Case 2:18-cv-05741-DMG-PLA                Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 31
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
                                                                  #:9509
In cases where the proposed sponsor or an adult household member has been charged with, but not convicted of, a crime, ORR may
postpone a final release decision until the legal issue is resolved.

In cases where ORR has released a child and later obtains derogatory information on a sponsor or sponsor household member, ORR
determines whether the information if known prior to release would have led to a denial of sponsorship or presents some other high risk
child welfare concern. In these instances ORR contacts state CPS and/or local law enforcement (as necessary) with jurisdiction over
the sponsor’s home and provides them with ORR’s findings. ORR may contact the sponsor in certain situations to inform them of child
welfare concerns post release in these instances, especially where it concerns an individual in the sponsor’s home.

Summary Table of Results of Background Checks and Next Steps
The following table shows procedures following the results of background checks.

   BACKGROUND CHECK
                                                                                                     NEXT STEPS
        RESULTS

 No arrest record; check       Proceed with release decision-making process. See Section 2.7 Recommendations and Decisions on Release.
 completed

 Criminal arrest record        Determine whether release is barred. See Section 2.7.4 Deny Release Request. If release is not barred, elevate safety issues for third party review.
 and/or substantiated          For any findings that could affect safe release, care provider and/or ORR will obtain additional documents to determine current situation (e.g.,
 adverse child welfare         sponsor is on probation, criminal charges are resolved, etc.). Final release decision shall take into account the criminal records and all other relevant
 findings; check completed     information that is available.

 Criminal history pending      ORR/FFS will provide instructions to care provider
 results; check not complete

 CA/N pending results          ORR may choose to release a child pending CA/N results if there are no significant child welfare concerns associated with the sponsor or an adult in
                               the sponsor’s home, with the UAC or other children.

Revised 6/18/19

 2.5.3 Commonly Asked Questions on the ORR Background Check Process
Q1: Where can a sponsor get his or her fingerprints taken?
A1: ORR funds a network of digital fingerprint providers at locations that are not affiliated with law enforcement entities. Sponsors may
also go to any local police department for paper fingerprinting services in the event a digital fingerprint provider is not conveniently
located near a sponsor’s location. Fingerprinting services are not available at ORR headquarters or at HHS/PSC offices.

Q2: Are potential sponsors required to disclose to the care provider that they have a record of a criminal charge or child abuse?
A2: Yes. The sponsor must immediately advise the care provider of this situation and gather detailed documentation of the charges,
dispositions, police reports, and evidence of rehabilitation.

Q3: What happens if a public records or sex offender registry check returns disqualifying findings for a sponsor, adult household
member, or adult caregiver identified in the sponsor care plan?
A3: The Case Manager informs the sponsor, and provides the sponsor with a copy of the results. The sponsor and household
member/adult caregiver may dispute the results, and provide further evidence or information that a check was not performed correctly
(e.g., the wrong date of birth was used, the individual’s name was spelled incorrectly, etc.). The Case Manager reruns the check using
the corrected information. If further information is required, such as additional background checks, the Case Manager contacts the
sponsor and household member/adult caregiver to obtain the information, or make other arrangements so that the safety risk to the
unaccompanied alien child is mitigated (e.g., taking steps so that the household member no longer resides in the sponsor’s home,
identifying a new adult caregiver, etc.).

Q4: What happens if an adult household member refuses to cooperate with a background check?
A4: ORR may deny release when an adult household member refuses to cooperate with a background check. In such cases, ORR
considers the totality of the circumstances, including the adult household member’s refusal and all other relevant and available
information to determine whether the release process may continue. ORR determines the best interests of a child and does not release
any child to a sponsor until ORR has determined that it is safe to do so.

Q5: Do background checks expire?
A5: Yes. The FBI National Criminal History Check, Child Abuse and Neglect (CA/N) Check, and State Criminal History Repository
Check and/or Local Police Check all expire 270 days from the day results are received. The Public Records Check and Sex Offender
Registry Check expire 90 days from the day ORR receives results. ORR requires new background checks if the previous results have
expired prior to ORR approving the child’s release; this includes obtaining a new set of fingerprints (re-fingerprinting) when applicable.

Q6: Does ORR share the results of the FBI fingerprint checks with other parties?
A6: ORR does not release the results of the FBI fingerprints to outside organizations or individuals, or to ORR care providers. The FBI
searches DHS databases that may contain overlapping records. The FBI system automatically initiates a notification to the DHS system
if a particular record has been searched.                                                                          Exhibit 1
                                                                                                                                                            Page 46
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                                                               13/23
9/27/2020Case
            2:18-cv-05741-DMG-PLA                  Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 32
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
                                                                  #:9510
Q7: Can DHS use information gathered from the ORR background check process to enforce immigration policies against potential
sponsors or others?
A7: Until September 30, 2019, DHS is restricted from using a background check subject’s information for immigration enforcement
actions such as placing a subject in detention, removal, referring the individual for a decision on removal, or starting removal
proceedings. Generally stated, they include: certain felonies; an association with a business that employs minors and does not pay a
legal wage or prevents the minor from going to school; or an association with prostitution. The felonies include: (A) an aggravated
felony as defined in 8 U.S.C. 1101(a)(43)); (B) child abuse; (C) sexual violence or abuse; or (D) child pornography. An aggravated
felony, is defined at 8 U.S.C. § 1101(a)(43), and includes a listing of 21 different kinds of crimes.

If the subject of a background check is concerned about having been charged or convicted of a crime, Case Managers make a request
that the subject talk to an attorney about whether their criminal history would fit the definition.

Revised 6/18/19

2.6 Sponsor Immigration Status and Release of Unaccompanied Alien Children

ORR uses immigration status information to determine whether a sponsor care plan is necessary in the event the sponsor is required to
leave the United States. ORR does not disqualify potential sponsors based solely on their immigration status or for law enforcement
purposes.

If the sponsor has an outstanding order of removal, or a pending order of removal that is related to an underlying criminal act, the
decision to release a child or youth to a sponsor in these circumstances is based on the considerations described in Section 2.5.2.
ORR bars release to any unrelated individual who has an outstanding order of removal.

How does ORR obtain information about immigration status?
During the sponsor assessment process, case managers ask sponsors about their immigration status and ask them to provide
documentation sufficient to prove their immigration status (see Section 2.2.4 Required Documents for Submission with the Application
for Release).

What is in a sponsor care plan?
A sponsor care plan identifies the individual that will assume care of an unaccompanied alien child if the sponsor becomes unable to
care for the child (see Section 2.7.6 Issues Related to Recommendations and Decisions).

Revised 6/18/19

2.7 Recommendations and Decisions on Release

ORR care providers must make a recommendation to release a child to a potential sponsor after the care provider has evaluated the
sponsor, completed the background checks, and collected necessary documentation to prove the sponsor’s identity and relationship to
the child or youth. The recommendation must take into consideration all relevant information, including the report and recommendations
from a home study, if conducted; laws governing the process; and other factors in the case. The ORR care provider makes a
recommendation for release if the care provider concludes that the release is safe and the sponsor can care for the physical and mental
well-being of the child.

        The care provider Case Manager (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-
        unaccompanied-guide-to-terms#Case Manager)and the Case Coordinator
        (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
        terms#Case Coordinators)must make a recommendation to the ORR/FFS
        (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
        terms#ORR/Federal Field Specialist) on the release of the unaccompanied alien child to a particular sponsor. If the Case
        Manager and Case Coordinator cannot agree on a particular recommendation, or if the case is particularly complicated, they
        may refer the case directly to an ORR/FFS for guidance on how to proceed.
        After receiving the recommendation, the ORR/FFS (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-
        united-states-unaccompanied-guide-to-terms#ORR/Federal Field Specialist)or other ORR/Headquarters staff
        (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-guide-to-
        terms#ORR/Headquarters Staff)reviews the recommendation.
        The ORR/FFS makes a release decision in consideration of the recommendations from the care provider, the Case Coordinator,
        and other stakeholders, including the home study provider and the Child Advocate, where applicable.

Only ORR (or ACF) has the authority to make the final decision on a release. The Case Manager, Case Coordinator, and other
stakeholders have an important role in making recommendations. In some cases, the ORR/FFS may send a case back to the Case
Coordinator and Case Manager to obtain additional information before he/she makes a release decision.       Exhibit 1
                                                                                                                   Page 47
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                   14/23
9/27/2020Case    2:18-cv-05741-DMG-PLA             Document
                             Children Entering the United          272-1 Filed
                                                          States Unaccompanied:     10/02/20
                                                                                Section               Page 33
                                                                                        2 | Office of Refugee    of 262| ACF
                                                                                                              Resettlement Page ID
                                                                  #:9511
The ORR/FFS makes one of the following release decisions:

        Approve release to sponsor
        Approve release with post-release services
        Conduct a home study before a final release decision
        Deny release
        Remand for further information

Revised 06/29/18

2.7.1 Approve Release Decisions
A recommendation for a release without a home study or post-release services is made after a thorough assessment of the sponsor,
the sponsor’s family unit, and the needs of the child or youth are taken into consideration. The ORR/FFS makes this release decision
when he/she determines that the release is a safe release, the sponsor can care for the health and well-being of the child, and the
sponsor understands that the child is to appear for all immigration proceedings.

Posted 1/27/15

2.7.2 Approve Release with Post-Release Services
The ORR/FFS may approve a release with post-release services when the release is determined to be safe and appropriate, but the
unaccompanied alien child and sponsor need additional assistance to connect them to appropriate resources in the community or to
address other concerns, such as mental health or other needs that could benefit from ongoing assistance from a social welfare agency.
The sponsor must consent before services may be provided and may withdraw his or her consent at any time after services have
begun, since post-release services are a voluntary service. See Section 6.2 Post Release Services
(https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-6#6.2).

Revised 4/15/19


2.7.3 Conduct a Home Study Before a Final Release Decision Can Be Made
The Case Manager and Case Coordinator will recommend to the ORR/FFS that a home study be conducted prior to making a release
recommendation. If the ORR/FFS agrees, he/she will approve that a home study be conducted before a final release decision can be
made. The home study provider uses a standardized template to complete the review; however, the provider may include any additional
supporting documentation regarding the sponsor or the child or youth, as applicable.

Once the Case Manager and Case Coordinator receive the home study results, they will review the case in light of the home study and
make a release recommendation to the ORR/FFS. (See Section 2.4.2 Home Study Requirements.
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.4.2))

Posted 1/27/15

2.7.4 Deny Release Request
ORR will deny release to a potential sponsor if any one of the following conditions exists:

        The potential sponsor is not willing or able to provide for the child’s physical or mental well-being;
        The physical environment of the home presents risks to the child’s safety and well-being;
        Release of the unaccompanied alien child would present a risk to him or herself, the sponsor, household, or the community; or,

ORR may deny release to a Category 1 potential sponsor, and will deny release to a Category 2A/2B or Category 3 potential sponsor, if
any one of the following conditions exists:9

        The potential sponsor or a member of the potential sponsor’s household:
              Has been convicted of (including plea of no contest to) a felony involving child abuse or neglect, spousal abuse; a crime
              against a child or children (including child pornography); or a crime involving violence, including rape, sexual assault or
              homicide;
              Has been convicted within the last five years of a felony involving physical assault, battery, or drug-related offenses;
              Has been convicted of a misdemeanor for a sex crime, an offense involving a child victim, or a drug offense that
              compromises the sponsor’s ability to ensure the safety and well-being of the child;
              Has been convicted of alien smuggling or a crime related to trafficking in persons; or                  Exhibit 1
                                                                                                                     Page 48
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                   15/23
9/27/2020Case   2:18-cv-05741-DMG-PLA                 Document
                                Children Entering the United          272-1 Filed
                                                             States Unaccompanied:     10/02/20
                                                                                   Section               Page 34
                                                                                           2 | Office of Refugee    of 262| ACF
                                                                                                                 Resettlement Page ID
                                                                     #:9512
               Has other criminal history or pending criminal charges or child welfare adverse findings from which one could reasonably
               infer that the sponsor’s ability to ensure the safety and well-being of the child is compromised;

or

        A potential sponsor or a member of the potential sponsor’s household has one of the following substantiated adverse child
        welfare findings:11
               Severe or chronic abuse or neglect;
               Sexual Abuse or other sexual offenses;
               Abuse or neglect of other children in the household;
               Long-term mental illness or deficiency;
               Long-term alcohol or drug induced incapacity; or
               Involuntary termination of the parental rights to another child.

Revised 6/18/19

2.7.5 Remand Release Request – Decision Pending
The ORR/FFS may remand the release request, which means that the ORR/FFS is sending the recommendation back to the Case
Manager for additional information or additional actions before a final release decision can be made. ORR records the date of the
remand and the decision will be pending further review until the documentation is provided or actions are taken.

Posted 1/27/15

2.7.6 Issues Related to Recommendations and Decisions
Safety Plan
Case managers, in consultation with Case Coordinators, prepare a safety plan, as needed, to address any outstanding needs the child
may have after he/she is released and to ensure the child’s safe and successful integration into the sponsor family unit and community.
The goal of the safety plan is to ensure the child’s safety. The safety plan also has guidance for sponsors on participating in post-
release services and on other areas of care critical to the child’s adjustment in the family and the community, such as maintaining
mental health services for the unaccompanied alien child, accessing any needed special education, helping the child avoid drugs and
alcohol, and using appropriate parenting techniques.

Sponsor Care Plan
A sponsor care plan identifies an adult caregiver who will assume care of an unaccompanied alien child if the sponsor becomes unable
to care for the child. ORR requires a sponsor care plan for sponsors who may leave the United States, including all sponsors who are
not U.S. citizens or lawful permanent residents (green card holders). The goal is to ensure an unaccompanied alien child has a
caregiver, despite any complications resulting from the sponsor’s immigration situation.
The plan:

        Identifies an adult caregiver, and their relationship to the UAC and sponsor, if any;
        Includes copies of the adult caregiver’s vetting information (background check results, identifying documentation, etc.);
        Includes the adult caregiver’s contact information;
        Discusses how the adult caregiver is notified that a transfer of care is required, if required;
        Provides that the adult caregiver will abide by the terms of the Sponsor Care Agreement;
        Includes the date the UAC’s Case Manager discusses the plan with the child’s sponsor and the adult caregiver identified in the
        plan; and,
        Includes additional information and materials (e.g., a Safety Plan), as appropriate or when required by ORR.

A copy of the sponsor care plan is maintained in the UAC’s case file, provided to the sponsor, and to the adult caregiver identified in the
plan.

Revised 6/7/18

2.7.7 Notification of Denial
If the ORR Director denies the reunification application of an unaccompanied alien child’s parent or legal guardian, the ORR Director
notifies the parent/legal guardian by sending a denial letter to the parent/legal guardian within 30 business days of receiving all the
required information and documentation in a specific case. If the sole reason for denial of release is concern that the unaccompanied
alien child is a danger to himself/herself or the community, the ORR Director sends a copy of the denial letter to the child.

The denial letter includes:                                                                                         Exhibit 1
                                                                                                                     Page 49
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                  16/23
9/27/2020Case  2:18-cv-05741-DMG-PLA                   Document
                                 Children Entering the United          272-1 Filed
                                                              States Unaccompanied:     10/02/20
                                                                                    Section               Page 35
                                                                                            2 | Office of Refugee    of 262| ACF
                                                                                                                  Resettlement Page ID
        An explanation of the reason(s) for the denial;               #:9513
        Instructions on how to obtain the child’s case file;
        The supporting materials and information that formed the basis for ORR’s decision; and
        An explanation of the process for requesting an appeal of the denial (see Section 2.7.8
        (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.7.8)). The
        explanation also informs the prospective sponsor that he or she may submit additional information to support an appeal request.

If ORR denies sponsorship to a potential sponsor who is not the parent or legal guardian of the child, the care provider notifies the
potential sponsor, providing the reasons for the denial verbally. If the sole reason for denial of release is concern that the
unaccompanied alien child is a danger to himself/herself or the community, the Director notifies the child in writing of the reason for
denial as described above.

Revised 5/2/17

2.7.8 Appeal of Release Denial
The parent/legal guardian may seek an appeal of the ORR Director’s denial decision by submitting a written request to the Assistant
Secretary for Children and Families within 30 business days of receipt of the final decision from the ORR Director. The appeal request
must state the basis for seeking the appeal, and may include any additional information that the requester believes is relevant to
consideration of the request. The request may seek an appeal without a hearing or may seek a hearing.

Without a Hearing: If the requester seeks an appeal without a hearing, the Assistant Secretary will consider only the denial letter and
the information referenced therein, as well as the appeal request and any additional supporting materials or information submitted by
the requester. The Assistant Secretary will notify the requester of a decision within 30 business days of receiving the request. If more
information is needed to make a decision, or for good cause, the Assistant Secretary may stay the request until he or she has the
information needed. In these cases, the Assistant Secretary will send a written explanation to the parent/legal guardian, communicating
a reasonable process and timeframe for addressing the situation and making a determination.

With a Hearing: If the requester seeks a hearing, the Assistant Secretary will schedule a teleconference or video conference, per the
requester’s preference, at which time the requester (or the requester’s representative) may explain the reasons why he or she believes
the denial was erroneous. The Assistant Secretary will consider the testimony and evidence presented at the hearing, in addition to the
original denial letter and information referenced therein, to make a determination. The Assistant Secretary will notify the requester of the
decision in writing within 30 business days following the hearing.

The Assistant Secretary makes a determination based on the relevant law, regulations, and policies concerning release decisions (see
Section 2.7.4 (https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.7.4) for the
basis of a release denial). Any evidence submitted to the Assistant Secretary by ORR is shared with the requester in compliance with
privacy protections. The Assistant Secretary conducts a de novo review and may affirm or overturn the ORR Director’s decision, or
send the case back to ORR for further action. Appeals are recorded, and the requester may request a copy of the recording. The
Assistant Secretary’s decision to affirm or overrule the ORR Director’s decision to deny release to a parent/legal guardian is the final
administrative decision of the agency on the application that had been under consideration. However, if there is new information or a
change in circumstances regarding the reunification application of a parent/legal guardian, or regarding the unaccompanied alien child’s
circumstances, a new reunification application may be submitted that highlights the change(s) and explains why such changes should
alter the initial decision. Similarly, if ORR discovers new information or becomes aware of a change in the circumstances of the
parent/legal guardian and/or the unaccompanied alien child, ORR may assess the case anew.

Denial for sole reason that the unaccompanied alien child is a danger to himself/herself or the community

If the sole reason for denial of release is concern that the unaccompanied alien child is a danger to himself/herself or the community,
the unaccompanied alien child may seek an appeal of the denial as described above, provided the parent/legal guardian is not seeking
an appeal. If the child expresses a desire to seek an appeal, ORR appoints a child advocate to assist the unaccompanied alien child in
seeking the appeal. The unaccompanied alien child may seek such appeal at any time after denial of release while the child is in ORR
custody.

Revised 5/2/17

2.8 Release from Office of Refugee Resettlement (ORR) Custody

Release from the ORR custody is a three-step process:

        After care planning, which occurs during the entire safe and timely release process.
        Transfer of physical custody of the child, which occurs as soon as possible once an unaccompanied alien child is approved for
        release.                                                                                                 Exhibit 1
                                                                                                                       Page 50
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                      17/23
9/27/2020Case   2:18-cv-05741-DMG-PLA                  Document
                                 Children Entering the United          272-1 Filed
                                                              States Unaccompanied:     10/02/20
                                                                                    Section               Page 36
                                                                                            2 | Office of Refugee    of 262| ACF
                                                                                                                  Resettlement Page ID
                                                                      #:9514
        Closing the case file, which occurs within 24 hours of the unaccompanied alien child’s discharge.

Posted 1/27/15

2.8.1 After Care Planning
Throughout the release process, care providers work with the child and sponsor so that they can plan for the child’s after care needs.
This involves working with the sponsor and the unaccompanied alien child to:

        Prepare them for post-ORR custody
        Assess the sponsor’s ability to access community resources
        Provide guidance regarding safety planning, sponsor care plans, and accessing services for the child

Once the sponsor assessment is complete and a sponsor has been approved, the sponsor enters into an agreement with the Federal
government in which he or she agrees to comply with the following provisions (see Sponsor Care Agreement)
(https://www.acf.hhs.gov/programs/orr/resource/unaccompanied-childrens-services#Family Reunification Packet for
Sponsors):

        Provide for the physical and mental well-being of the child, including but not limited to, food, shelter, clothing, education, medical
        care and other services as needed.
        For those who are not the child’s parent or legal guardian, make best efforts to establish legal guardianship with the local court
        within a reasonable time.
        Attend a legal orientation program provided under the Department of Justice/Executive Office for Immigration Review’s (EOIR)
        Legal Orientation Program for Custodians (Sponsors), if available where he or she resides.
        Depending on where the unaccompanied alien child’s immigration case is pending, notify the local Immigration Court or the
        Board of Immigration Appeals within 5 days of any change of address or phone number of the child (Form EOIR-33). (If
        applicable, file a Change of Venue motion on the child’s behalf.10 A “change of venue” is a legal term for moving an immigration
        hearing to a new location.)
        Notify the DHS/U.S. Citizenship and Immigration Services within 10 days of any change of address by filing an Alien’s Change of
        Address Card (AR-11) or electronically at http://www.uscis.gov/ (http://www.uscis.gov/ar-11)ar-11 (http://www.uscis.gov/ar-
        11)Visit (https://www.acf.hhs.gov/disclaimers) disclaimer page (https://www.acf.hhs.gov/disclaimers).
        Ensure the unaccompanied alien child’s presence at all future proceedings before the DHS/Immigration and Customs
        Enforcement (ICE) and the DOJ/EOIR.
        Ensure the unaccompanied alien child reports to ICE for removal from the United States if an immigration judge issues a removal
        order or voluntary departure order.
        Notify local law enforcement or state or local Child Protective Services if the child has been or is at risk of being subjected to
        abuse, abandonment, neglect or maltreatment or if the sponsor learns that the child has been threatened, has been sexually or
        physically abused or assaulted, or has disappeared. (Notice should be given as soon as it is practicable or no later than 24 hours
        after the event or after becoming aware of the risk or threat.)
        Notify the National Center for Missing and Exploited Children at 1-800-843-5678 if the unaccompanied alien child disappears,
        has been kidnapped, or runs away. (Notice should be given as soon as it becomes practicable or no later than 24 hours after
        learning of the child’s disappearance.)
        Notify ICE at 1-866-347-2423 if the unaccompanied alien child is contacted in any way by an individual(s) believed to represent
        an alien smuggling syndicate, organized crime, or a human trafficking organization. (Notice should be provided as soon as
        possible or no later than 24 hours after becoming aware of the information.)
        In case of an emergency, such as serious illness, destruction of home, etc., temporarily transfer physical custody of the child to
        another person who will comply with the terms of the Sponsor Care Agreement.
        In the event that a sponsor who is not the child’s parent or legal guardian is no longer able and willing to care for the
        unaccompanied alien child and is unable to temporarily transfer physical custody, notify ORR using the ORR National Call
        Center, at 1-800-203-7001.

The agreement includes the notice that the release of the unaccompanied alien child to the sponsor’s care does not grant the child any
legal immigration status and that the child must present himself or herself for immigration court proceedings.
The care provider also provides the sponsor with a Sponsor Handbook that outlines the responsibilities in caring for the unaccompanied
alien child’s needs for education, health, obtaining legal guardianship, finding support to address traumatic stress, keeping children safe
from child abuse and neglect and from trafficking and exploitation. The handbook reiterates the importance of continuing with
immigration proceedings and includes links to EOIR’s website and forms. The handbook discusses laws related to employment, such
as the Federal law prohibiting minors under the age of 18 from working in hazardous occupations.
After care planning includes the care provider explaining the following to the unaccompanied alien child and the sponsor:
                                                                                                                      Exhibit 1
                                                                                                                       Page 51
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                     18/23
9/27/2020Case      2:18-cv-05741-DMG-PLA                 Document
                                   Children Entering the United          272-1 Filed
                                                                States Unaccompanied:     10/02/20
                                                                                      Section               Page 37
                                                                                              2 | Office of Refugee    of 262| ACF
                                                                                                                    Resettlement Page ID
                                                                        #:9515
            The U.S. child abuse and neglect standards and child protective services that are explained on the Administration for Children
            and Families Child Welfare Information Gateway (https://www.childwelfare.gov/) website.
            Human trafficking indicators and resources
            Basic safety and how to use the 9-1-1 number in emergency situations.

The care provider notifies all stakeholders of the child’s discharge date and change of address and venue, as applicable. Where
applicable, ORR also provides Child Advocates with access to their clients’ documents and forms, and helps child advocates to remain
informed about their clients’ after-care plans and legal proceedings. The care provider coordinates with the legal service provider or
attorney of record to help complete the necessary legal forms. Stakeholders notified of the change of address and, if applicable, request
for change of venue for the immigration case include the U.S. Immigration and Customs Enforcement (ICE) Office of Chief Counsel and
the U.S. Executive Office for Immigration Review (EOIR) Immigration Court Administrator.

Revised 6/7/18

2.8.2 Transfer of Physical Custody
Once ORR approves an unaccompanied alien child for release, the care provider collaborates with the sponsor to ensure physical
discharge happens as quickly as possible (within 3 calendar days after ORR approves the release). The care provider notifies DHS
prior to the physical release to allow DHS an opportunity to comment on the imminent release as well as time to prepare any DHS
paperwork for the ICE Chief Counsel’s office.

The care provider ensures that all the child’s belongings—including those he or she had at the time they entered ORR custody and any
they acquired during their stay—are given to the child and sponsor at time of release. The care provider also makes sure that the child
and sponsor have copies of files or papers needed for the child to obtain medical, educational, legal or other services following release.

Whenever possible, sponsors are expected to come to the care provider or to an offsite location designated by the care provider for the
transfer of physical custody of the child.

Escorting Children to a Sponsor

Under extenuating circumstances (e.g., a sponsor cannot travel due to a medical condition), ORR may approve an unaccompanied
alien child to be escorted to a sponsor. Similarly, if a sponsor pick-up would result in delay of a timely release of the child, ORR may
approve an escort for an unaccompanied alien child.

If an unaccompanied alien child’s final destination involves air travel and the sponsor will not be traveling with the child, the care
provider must follow the procedures in the table below concerning care provider escorts and airline escorts.

Unaccompanied alien children who are under the age of 14 years old traveling via air may only be escorted by care provider staff,
unless an ORR/FFS Supervisor has approved the use of an airline escort in advance.

The sponsor is responsible for the unaccompanied alien child’s transportation costs and, if the care provider is escorting the child, for
the care provider’s transportation or airfare. If an airline escort is used, the sponsor is responsible for paying the airline’s
unaccompanied alien minor service fee.

Under no circumstances will ORR pay for the sponsor’s airfare. Sponsors are not required to use a travel agent proposed or used by a
care provider if they are able to find lower airfare using another agent or airline, provided escort conditions are met.

The following table summarizes procedures for each method of transfer.

 Method of Transfer                 Pre-transfer Steps                                     At point of Transfer


 Sponsor pick-up at care provider           Case manager collaborates with the sponsor             Care provider checks the sponsor’s identification upon arrival by comparing it
 facility                                   on selecting a date and time for the sponsor           to the identification previously submitted by the sponsor in the FRP (see
                                            to pick-up the child                                   Section 2.2.4)
                                            Case manager notifies the sponsor that                 If the sponsor’s identification matches the identification previously submitted,
                                            he/she is required to bring the same valid             care provider gives the sponsor the unaccompanied alien child’s release
                                            government issued photo identification                 documents and personal possessions
                                            previously submitted by the sponsor in the             Care provider advises the sponsor, if traveling by airplane, to check in the
                                            FRP (see Section 2.2.4)                                child at the ticket counter with a copy of the child’s DHS form I-862, Notice to
                                                                                                   Appear
                                                                                                   Care provider may not release the child unless the sponsor presents the same

                                                                                                                                                      Exhibit 1
                                                                                                   valid government issued photo identification he or she submitted in the FRP.

                                                                                                                                                       Page 52
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                                                              19/23
9/27/2020Case      2:18-cv-05741-DMG-PLA               Document
                                 Children Entering the United            272-1 Filed
                                                              States Unaccompanied:       10/02/20
                                                                                     Section                  Page 38
                                                                                              2 | Office of Refugee            of 262| ACF
                                                                                                                         Resettlement         Page ID
 Care provider escort to offsite
                                                                        #:9516
                                   Case manager collaborates with the sponsor    If traveling by air, at the departure airport, care provider escort checks in the
 transfer location                       in selecting a time and location for transfer,     child at the ticket counter with a copy of the child’s DHS form I-862, Notice to
                                         and flights for the child and care provider        Appear
                                         escort                                             At the transfer location, care provider escort compares the sponsor’s
                                         Case manager notifies the sponsor that             identification with the copy previously submitted by the sponsor in the FRP. If
                                         he/she is required to bring the same valid         the identification documents correspond, care provider escort releases the
                                         government issued photo identification             child to the sponsor and provides the sponsor with the release documents
                                         previously submitted by the sponsor in the         and the child’s personal effects and papers
                                         FRP to the transfer location                       Care provider escort may not release the child unless the sponsor presents
                                         Case manager arranges for the sponsor to           the same valid government issued photo identification he or she submitted in
                                         pay for the child and care provider escort’s       the FRP. If the sponsor does not produce valid identification, if the care
                                         transportation costs, including airline tickets    provider escort has concerns regarding the sponsor’s identity, or if the care
                                         where applicable                                   provider escort has concerns regarding the safety of the situation upon
                                         Case manager prepares a copy of the                meeting the sponsor, the care provider escort will return with the child to the
                                         sponsor’s identification that was submitted in     care provider facility
                                         the FRP, for the care provider escort to take
                                         to the transfer location



 Travel via airline’s                    Case manager contacts the airline to obtain        At the departure airport, care provider checks in the unaccompanied alien
 unaccompanied alien minor               information on airline escort requirements, in     child at the ticket counter with a copy of the DHS form I-862, Notice to Appear,
 escort policy (only for youth 14        order to ensure that they are adequate to          and a copy of the approved identification of the sponsor picking up the child
 years of age and older)                 protect the safety of the child, and to ensure     At the departure airport, care provider gives the child their personal
                                         that both the sponsor and the care provider        possessions and documents and a copy of the sponsor’s approved
                                         can meet the requirements                          identification, and mails an additional copy of the release documents to the
                                         Case manager arranges for the sponsor to           sponsor
                                         pay for the child’s airplane ticket and for the    At the destination airport, the sponsor arrives two hours before the child’s
                                         airline unaccompanied alien minor escort fee       arrival time, and contacts the care provider immediately to check in.
                                         Case manager ensures that the government           The airline follows its standard procedures for escorting a child traveling alone
                                         issued photo identification submitted by the       to the designated parent or guardian
                                         sponsor in the FRP will be acceptable to the       The care provider contacts the sponsor shortly after the child’s scheduled
                                         airline to complete custody transfer               arrival time to confirm the child’s transfer from the airline representative to the
                                         The care provider instructs the sponsor to         sponsor
                                         meet the unaccompanied alien child and             If the sponsor fails to arrive at the airport or fails to contact the care provider
                                         escort at the airport with the identification      upon arrival at the airport, the care provider will notify the ORR/FFS and the
                                         they submitted in the FRP, and to follow the       Project Officer, and the child will either be returned to the care provider or
                                         requirements of the airline’s unaccompanied        taken to another nearby care provider facility.
                                         alien minors escort policy



When arranging for children to travel with airline escorts, care providers should also refer to the U.S. Department of Transportation
recommendations for unaccompanied alien minors traveling by air (“When Kids Fly Alone”).

Revised 6/18/19

2.8.3 Closing the Case File

The care provider completes a Discharge Notification form within 24 hours of the physical discharge of a youth, and then emails the
form to DHS and other stakeholders. Once a child is released to a sponsor, ORR’s custodial relationship with the child terminates.

Although the custodial relationship ends, the care provider keeps the case file open for 30 days after the release date in order to
conduct the Safety and Well Being Follow Up Call (see Section 2.8.4) and document the results of the call in the case file. The care
provider closes the case file record after completing the Safety and Well Being Follow Up Call.

Revised 3/14/16

Section 2.8.4 Safety and Well Being Follow Up Call
Care providers must conduct a Safety and Well Being Follow Up Call with an unaccompanied alien child and his or her sponsor 30 days
after the release date. The purpose of the follow up call is to determine whether the child is still residing with the sponsor, is enrolled in
or attending school, is aware of upcoming court dates, and is safe. The care provider must document the outcome of the follow up call
in the child’s case file, including if the care provider is unable to contact the sponsor or child after reasonable efforts have been
                                                                                                                         Exhibit 1
exhausted. If the follow up call indicates that the sponsor and/or child would benefit from additional support or services, the care
                                                                                                                                                   Page 53
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                                                         20/23
9/27/2020Case  2:18-cv-05741-DMG-PLA                 Document
                               Children Entering the United          272-1 Filed
                                                            States Unaccompanied:     10/02/20
                                                                                  Section               Page 39
                                                                                          2 | Office of Refugee    of 262| ACF
                                                                                                                Resettlement Page ID
                                                                    #:9517
provider must refer the sponsor or child to the ORR National Call Center and provide the sponsor or child the Call Center contact
information. If the care provider believes that the child is unsafe, the care provider must comply with mandatory reporting laws, State
licensing requirements, and Federal laws and regulations for reporting to local child protective agencies and/or law enforcement.

Revised 3/14/16

2.8.5 Post-Release Services for UAC with Zika Virus Disease or Infection


Testing

ORR follows CDC guidance and recommendations for Zika virus laboratory testing. CDC recommends testing for all pregnant UAC
without symptoms, but who are from or traveled through areas with ongoing Zika virus transmission and are within 2–12 weeks of
arrival in the United States. Other UAC who develop two or more symptoms consistent with Zika may be tested for Zika virus upon
consultation with a healthcare provider.

Post-Release Referrals

Pregnant UAC who are diagnosed with Zika virus disease, have laboratory results compatible with Zika virus infection, or have
laboratory results that cannot rule out Zika virus infection will be referred for post-release services. Similarly, UAC who delivered while
in ORR care will be referred for post-release services if they were diagnosed with Zika virus disease, had laboratory results compatible
with Zika virus infection, or had laboratory results that cannot rule out Zika virus infection while pregnant.

In some cases, asymptomatic pregnant UAC are released pending lab results. In those cases, ORR will communicate their test results
to them and their new healthcare provider. If their results are compatible with Zika virus infection or if Zika virus infection cannot be
ruled out, ORR will refer them for post-release services.

Post-Release Services

Post-release services for eligible UAC described above include the full range of post-release services with a focus on connecting the
UAC to prenatal care and maternal-child resources.

For more information about the Zika virus, please go to the CDC website at: www.cdc.gov/zika/index.html
(http://www.cdc.gov/zika/index.html)

Posted 5/2/16

2.8.6 Release for Children with Legal Immigration Status
Some unaccompanied alien children may obtain legal immigration status while in ORR care. ORR may also discover during the
process of placing and providing services to a child that he or she already has legal immigration status or is a U.S. citizen. By law, ORR
is not authorized to have custody of children with legal immigration status or U.S. citizenship. Therefore, these children cannot remain
in ORR’s care, and ORR must promptly release them from ORR-funded care provider facilities.

As soon as ORR determines that an unaccompanied alien child may be eligible for legal status, ORR begins development of a Post
Legal Status Plan. The case manager develops the plan, and ORR approves it, tailoring it to the needs and pending immigration status
of the child.

As is the case for all UAC, ORR continually makes efforts to reunify children who have promising immigration cases with family
members. However, if no parent, legal guardian, relative, or other suitable adult is available, ORR and the care provider, as part of the
development of the Post Legal Status Plan, identify alternative placements for the child, including specialized programs, state or county
entities or licensed nonprofit organizations that will take custody of the child. In limited circumstances, children with certain types of
immigration status may be eligible for release into ORR’s Unaccompanied Refugee Minors (URM) Program. Placement in the URM
Program is limited by type of immigration status and the availability of appropriate placement options. ORR will not release children on
their own recognizance under any circumstances.

Posted 5/8/17

2.9 Bond Hearings for Unaccompanied Alien Children
Consistent with the Ninth Circuit Court of Appeals decision in Flores v. Sessions, unaccompanied alien children have the opportunity to
seek a bond hearing with an immigration judge.

In a bond hearing, an immigration judge decides whether the child poses a danger to the community.12 For the majority of children in
ORR custody, ORR has determined they are not a danger and therefore has placed them in shelters, group homes, and in some cases,
staff secure facilities. For these children, a bond hearing is not beneficial.                                Exhibit 1
                                                                                                                      Page 54
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                   21/23
9/27/2020Case 2:18-cv-05741-DMG-PLA                  Document
                               Children Entering the United          272-1 Filed
                                                            States Unaccompanied:     10/02/20
                                                                                  Section               Page 40
                                                                                          2 | Office of Refugee    of 262| ACF
                                                                                                                Resettlement Page ID
                                                                    #:9518
The burden is on the requestor to demonstrate that the child can be released because he or she is not a danger to the community. An
immigration judge’s decision that the unaccompanied alien child is not a danger to the community supersedes an ORR determination
on that question, unless the immigration judge’s decision is overturned by the Board of Immigration Appeals (BIA). However, even if an
immigration judge decides the child is eligible for bond (meaning the child does not pose a danger to the community and need not
remain in an ORR facility for that reason), in all cases release from ORR custody cannot occur until ORR has identified, evaluated and
approved an appropriate sponsor in accordance with Section 2 (https://www.acf.hhs.gov/orr/resource/children-entering-the-
united-states-unaccompanied-section-2) of this policy guide. An immigration judge does not rule on any of the following:

        release to a sponsor;
        the unaccompanied alien child’s placement or conditions of placement while in ORR custody; or,
        releasing the child on his or her own recognizance.

ORR also takes into consideration the immigration judge’s decision in the bond hearing about the youth’s level of danger when
assessing the youth’s placement and conditions of placement.13

Although these hearings are known as “bond hearings,” ORR does not require payment of any money in the event a court grants bond.

Requesting a Bond Hearing

A request for a bond hearing may be made by the child in ORR care, by a legal representative of the child, or by parents/legal
guardians on their children’s behalf. These parties may submit a written request for a bond hearing to the care provider using the ORR
form, Notice of Right to Request a Bond Hearing, or through a separate written request that provides the information requested in the
form. ORR provides the Notice of Right to Request a Bond Hearing to UAC in secure and staff secure facilities.

A request for a bond hearing must minimally include:

        The full name and alien registration number (“A number”) of the child;
        If a parent or legal guardian, or an appointed legal representative, is making the request, the parent/legal guardian’s or legal
        representative’s name;
        The location of the care provider facility;
        The date of the request; and
        The signature(s) of the requesting child, the parent/legal guardian, and/or legal representative.

There is no filing fee to submit a request for a bond hearing to the care provider.

A child (or his or her legal representative) may also request a bond hearing by making an oral request in immigration court.

Bond Hearings Proceedings

Bond hearings are usually held at the immigration court where the request for a bond hearing is filed.

If the immigration judge finds an unaccompanied alien child eligible for bond, and ORR does not appeal, then ORR follows its sponsor
assessment and release procedures as described in Section 2 (https://www.acf.hhs.gov/orr/resource/children-entering-the-
united-states-unaccompanied-section-2) of this policy guide.

Appeals

Either party may appeal the immigration judge’s decision to the BIA. Because ORR cannot release a child until it identifies a suitable
sponsor, an immigration judge’s finding that the unaccompanied alien child is not a danger to the community does not necessarily result
in a release of the child while an appeal is pending.

Age Outs

If an unaccompanied alien child becomes 18 years old during the pendency of a bond hearing or bond hearing appeal, ORR forwards
the request for a bond hearing and any relevant information to the local DHS/ICE Office of Chief Counsel’s office.

Further Requests for Bond Hearing

If an immigration judge (or BIA, when appealed) determines that an unaccompanied alien child is ineligible for bond, such decision is
final unless the child can demonstrate a material change in circumstance to support a second request for a bond hearing.

Revised 7/19/17
                                                                                                                      Exhibit 1
                                                                                                                       Page 55
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                       22/23
9/27/2020Case     2:18-cv-05741-DMG-PLA             Document
                              Children Entering the United          272-1 Filed
                                                           States Unaccompanied:     10/02/20
                                                                                 Section               Page 41
                                                                                         2 | Office of Refugee    of 262| ACF
                                                                                                               Resettlement Page ID
Footnotes                                                          #:9519

1. As per the release order preference outlined in Flores v. Reno Stipulated Settlement Agreement, No. 85-4544-RJK (Px) (C.D. Cal.,
Jan 17, 1997).

2. These categories were created for program use, to help identify potential sponsors. They are not intended to replace the legal order
of preference established in Flores.

3. The care provider may offer assistance to potential sponsors in securing necessary documentation, but it is ultimately the potential
sponsor’s responsibility to find and submit them.

4. Verification of the potential sponsor’s relationship to the child is a minimum step required by the TVPRA to determine a potential
sponsor’s suitability and capability of providing for the child’s physical and mental well-being. See 8 U.S.C. § 1232. As a result, as
stated above, ORR may in its discretion require the submission of multiple forms of evidence.

5. ORR/FFS Supervisors are the final authority for approving discretionary home studies (See Section 2.4.2)

6. Child advocates must keep the information in the case file, and information about the child’s case, confidential from non-ORR
grantees, contractors, and Federal staff.

7. As part of the FBI background check process, DHS databases are searched. The FBI also forwards biographic information to ICE’s
Law Enforcement Support Center (LESC). Neither HHS/PSC or ORR verify any records produced by DHS for background check
purposes.

8. An Authorization for Release of Information is not required for sponsors, adult household members, or adult care givers identified in a
sponsor care plan undergoing a sex offender registry check. An Authorization for Request of Information also is not required for
sponsors, adult household members and adult caregivers identified in a sponsor care plan undergoing a public records check.
However, sponsors will receive notice that public records and sex offender registry checks will be performed, and will have an
opportunity to explain the results of these checks to ORR. ORR will also provide a method for disputing the results of checks.(See
Section 2.5.3 (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-section-
2#2.5.3), Q4)

9. ORR will also reject any sponsor care plans that identify an adult care giver who has any of the disqualifying criteria.

10. See U.S. Dept. of Health and Human Services, Children's Bureau. Grounds for involuntary termination of parental rights, at 2.
Washington, DC: Child Welfare Information Gateway, Jan. 2013.

11. The Change of Venue motion must contain information specified by the Immigration Court. A Change of Venue motion may require
the assistance of an attorney. For guidance on the “motion to change venue,” see the Immigration Court Practice Manual at
www.justice.gov/eoir/vll/OCIJPracManual/ocij_page1.htm (http://www.justice.gov/eoir/vll/OCIJPracManual/ocij_page1.htm). For
immigration case information please contact EOIR’s immigration case information system at 1-800-898-7180. Visit EOIR’s website for
additional information at: www.justice.gov/eoir/formslist.htm (http://www.justice.gov/eoir/formslist.htm).

12. Immigration judges also consider risk of flight. However, ORR does not make a determination of flight risk for the purpose of
deciding whether a child is released. If an immigration judge offers an opinion about a youth’s risk of flight, ORR takes the judge’s
opinion into consideration when assessing the child’s placement and conditions of placement, but the decision does not affect release.

13. Please see footnote above concerning risk of flight.



<Back (https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-section-1) - Next
(https://www.acf.hhs.gov/programs/orr/resource/children-entering-the-united-states-unaccompanied-section-3)>


Last Reviewed: August 23, 2019




                                                                                                                     Exhibit 1
                                                                                                                      Page 56
https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-section-2#2.1                                     23/23
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 42 of 262 Page ID
                                  #:9520




                                Exhibit 2
                                                                     Exhibit 2
                                                                      Page 57
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 43 of 262 Page ID
                                  #:9521




                                                                     Exhibit 2
                                                                      Page 58
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 44 of 262 Page ID
                                  #:9522




                                                                     Exhibit 2
                                                                      Page 59
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 45 of 262 Page ID
                                  #:9523




                                                                     Exhibit 2
                                                                      Page 60
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 46 of 262 Page ID
                                  #:9524




                                                                     Exhibit 2
                                                                      Page 61
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 47 of 262 Page ID
                                  #:9525




                                                                     Exhibit 2
                                                                      Page 62
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 48 of 262 Page ID
                                  #:9526




                                                                     Exhibit 2
                                                                      Page 63
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 49 of 262 Page ID
                                  #:9527




                                                                     Exhibit 2
                                                                      Page 64
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 50 of 262 Page ID
                                  #:9528




                                                                     Exhibit 2
                                                                      Page 65
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 51 of 262 Page ID
                                  #:9529




                                                                     Exhibit 2
                                                                      Page 66
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 52 of 262 Page ID
                                  #:9530




                                                                     Exhibit 2
                                                                      Page 67
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 53 of 262 Page ID
                                  #:9531




                                                                     Exhibit 2
                                                                      Page 68
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 54 of 262 Page ID
                                  #:9532




                                                                     Exhibit 2
                                                                      Page 69
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 55 of 262 Page ID
                                  #:9533




                                                                     Exhibit 2
                                                                      Page 70
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 56 of 262 Page ID
                                  #:9534




                                                                     Exhibit 2
                                                                      Page 71
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 57 of 262 Page ID
                                  #:9535




                                                                     Exhibit 2
                                                                      Page 72
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 58 of 262 Page ID
                                  #:9536




                                                                     Exhibit 2
                                                                      Page 73
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 59 of 262 Page ID
                                  #:9537




                                                                     Exhibit 2
                                                                      Page 74
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 60 of 262 Page ID
                                  #:9538




                                                                     Exhibit 2
                                                                      Page 75
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 61 of 262 Page ID
                                  #:9539




                                                                     Exhibit 2
                                                                      Page 76
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 62 of 262 Page ID
                                  #:9540




                                                                     Exhibit 2
                                                                      Page 77
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 63 of 262 Page ID
                                  #:9541




                                                                     Exhibit 2
                                                                      Page 78
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 64 of 262 Page ID
                                  #:9542




                                                                     Exhibit 2
                                                                      Page 79
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 65 of 262 Page ID
                                  #:9543




                                                                     Exhibit 2
                                                                      Page 80
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 66 of 262 Page ID
                                  #:9544




                                                                     Exhibit 2
                                                                      Page 81
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 67 of 262 Page ID
                                  #:9545




                                                                     Exhibit 2
                                                                      Page 82
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 68 of 262 Page ID
                                  #:9546




                                                                     Exhibit 2
                                                                      Page 83
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 69 of 262 Page ID
                                  #:9547




                                                                     Exhibit 2
                                                                      Page 84
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 70 of 262 Page ID
                                  #:9548




                                                                     Exhibit 2
                                                                      Page 85
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 71 of 262 Page ID
                                  #:9549




                                                                     Exhibit 2
                                                                      Page 86
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 72 of 262 Page ID
                                  #:9550




                                                                     Exhibit 2
                                                                      Page 87
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 73 of 262 Page ID
                                  #:9551




                                                                     Exhibit 2
                                                                      Page 88
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 74 of 262 Page ID
                                  #:9552




                                                                     Exhibit 2
                                                                      Page 89
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 75 of 262 Page ID
                                  #:9553




                                                                     Exhibit 2
                                                                      Page 90
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 76 of 262 Page ID
                                  #:9554




                                                                     Exhibit 2
                                                                      Page 91
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 77 of 262 Page ID
                                  #:9555




                                                                     Exhibit 2
                                                                      Page 92
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 78 of 262 Page ID
                                  #:9556




                                                                     Exhibit 2
                                                                      Page 93
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 79 of 262 Page ID
                                  #:9557




                                                                     Exhibit 2
                                                                      Page 94
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 80 of 262 Page ID
                                  #:9558




                                                                     Exhibit 2
                                                                      Page 95
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 81 of 262 Page ID
                                  #:9559




                                                                     Exhibit 2
                                                                      Page 96
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 82 of 262 Page ID
                                  #:9560




                                                                     Exhibit 2
                                                                      Page 97
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 83 of 262 Page ID
                                  #:9561




                                                                     Exhibit 2
                                                                      Page 98
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 84 of 262 Page ID
                                  #:9562




                                                                     Exhibit 2
                                                                      Page 99
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 85 of 262 Page ID
                                  #:9563




                                                                    Exhibit 2
                                                                    Page 100
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 86 of 262 Page ID
                                  #:9564




                                                                    Exhibit 2
                                                                    Page 101
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 87 of 262 Page ID
                                  #:9565




                                                                    Exhibit 2
                                                                    Page 102
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 88 of 262 Page ID
                                  #:9566




                                                                    Exhibit 2
                                                                    Page 103
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 89 of 262 Page ID
                                  #:9567




                                                                    Exhibit 2
                                                                    Page 104
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 90 of 262 Page ID
                                  #:9568




                                                                    Exhibit 2
                                                                    Page 105
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 91 of 262 Page ID
                                  #:9569




                                                                    Exhibit 2
                                                                    Page 106
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 92 of 262 Page ID
                                  #:9570




                                                                    Exhibit 2
                                                                    Page 107
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 93 of 262 Page ID
                                  #:9571




                                                                    Exhibit 2
                                                                    Page 108
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 94 of 262 Page ID
                                  #:9572




                                                                    Exhibit 2
                                                                    Page 109
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 95 of 262 Page ID
                                  #:9573




                                                                    Exhibit 2
                                                                    Page 110
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 96 of 262 Page ID
                                  #:9574




                                                                    Exhibit 2
                                                                    Page 111
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 97 of 262 Page ID
                                  #:9575




                                                                    Exhibit 2
                                                                    Page 112
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 98 of 262 Page ID
                                  #:9576




                                                                    Exhibit 2
                                                                    Page 113
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 99 of 262 Page ID
                                  #:9577




                                                                    Exhibit 2
                                                                    Page 114
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 100 of 262 Page ID
                                   #:9578




                                                                     Exhibit 2
                                                                     Page 115
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 101 of 262 Page ID
                                   #:9579




                                                                     Exhibit 2
                                                                     Page 116
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 102 of 262 Page ID
                                   #:9580




                                                                     Exhibit 2
                                                                     Page 117
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 103 of 262 Page ID
                                   #:9581




                                                                     Exhibit 2
                                                                     Page 118
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 104 of 262 Page ID
                                   #:9582




                                                                     Exhibit 2
                                                                     Page 119
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 105 of 262 Page ID
                                   #:9583




                                                                     Exhibit 2
                                                                     Page 120
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 106 of 262 Page ID
                                   #:9584




                                                                     Exhibit 2
                                                                     Page 121
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 107 of 262 Page ID
                                   #:9585




                                                                     Exhibit 2
                                                                     Page 122
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 108 of 262 Page ID
                                   #:9586




                                                                     Exhibit 2
                                                                     Page 123
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 109 of 262 Page ID
                                   #:9587




                                                                     Exhibit 2
                                                                     Page 124
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 110 of 262 Page ID
                                   #:9588




                                                                     Exhibit 2
                                                                     Page 125
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 111 of 262 Page ID
                                   #:9589




                                                                     Exhibit 2
                                                                     Page 126
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 112 of 262 Page ID
                                   #:9590




                                                                     Exhibit 2
                                                                     Page 127
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 113 of 262 Page ID
                                   #:9591




                                                                     Exhibit 2
                                                                     Page 128
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 114 of 262 Page ID
                                   #:9592




                                                                     Exhibit 2
                                                                     Page 129
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 115 of 262 Page ID
                                   #:9593




                                                                     Exhibit 2
                                                                     Page 130
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 116 of 262 Page ID
                                   #:9594




                                                                     Exhibit 2
                                                                     Page 131
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 117 of 262 Page ID
                                   #:9595




                                                                     Exhibit 2
                                                                     Page 132
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 118 of 262 Page ID
                                   #:9596




                                                                     Exhibit 2
                                                                     Page 133
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 119 of 262 Page ID
                                   #:9597




                                Exhibit 3
                                                                     Exhibit 3
                                                                     Page 134
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 120 of 262 Page ID
                                   #:9598




                   CHIIifREN ~FAMILIES
                   Office of Refugee Resettlement ! 330 C S!reet. S.W., V\'ashinglon. DC 2ow~
                   www.oci.hhs.gov!programs1orr




   For ORR Staft Contractors, and Grantees



   Section 2: Safe and Timely Release from
   ORR Care




   Office of Refugee Resettlement
   Office of the Director
   Division of Policy and Procedures
   July 2019 - Version 4 .1




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)
                                                                                                 Exhibit 3
                                                                                                Page 135

                                                                                                      GOV-00207375
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 121 of 262 Page ID
                                   #:9599



   Section 2: Safe and Timely Release from ORR Care

   Table of Contents
   2.1 Summary of the Safe and Timely Release Process .............................................. .................. ... 5

   2.2 Sponsor Application Process ............................................................. ................. .. ...... .... ........ ... 6

      2.2.1 Identification of Qua lified Sponsors .............................................. .......................... ........... 8

         Quick Glance: Determining Sponsor Category ... .............. ............ ............................................ 8

      2.2.2 Contacting Potential Sponsors ......................................................................................... 10

         Quick Glance: OHS Restrictions on Use of Information Obtained from ORR ........................ 12

         Quick Glance: Protecting Sponsors from Fraud Schemes ............... ........... ............ ...... ........ . 13

         Quick Glance: How to Check for Previous Sponsorship .................. ... ................................... 14

         Quick Glance: Requesting Records from Other Care Provider Programs ............................. 19

      2.2.3 The Fam i ly Reunification Application ......................................... ................... .... ............... 19
         Quick Glance: When to Flag a Sponsor, Other Adult, or Address ...... .................................. . 20

      2.2.4 Required Documents for Submission with the Application for Release ........... ............... 21

         Quick Glance: List of Acceptable Proof of Identity Documents ... ...... .............. .. ................... 22

         Quick Glance: List of Acceptable Proof of Immigration or U.S. Citizenship Documents ....... 25

         Quick Glance: Acceptable Proof of Address Documents ......................... .................... ......... 25

         Quick Glance: Acceptable Proof of Relationship Documents ...... ......................................... 27

      2.2.5 Lega l Orientation Program for Custodians ................................. ...................................... 32
      2.2.6 Additional Questions and Answers about This Topic................. ...................................... 33

   2.3 l<ey Participants in the Release Process ... ...... .......................... .............. ............ .................... . 33

      2.3.1 ORR Federal Field Specialists (FFS) .... .............................................................................. . 33
      2.3.2 Case Managers ........ .............. ............ ...... ........ .... ...... ........................................ ............... 33

      2.3.3 Case Coordinators ... .......................... .......................... ............ ............ ............................ . 33

      2.3.4 Child Advocates ................................................................................................................ 33

   2.4 Sponsor Assessment Criteria and Home Studies ................................................................... . 34

      2.4.1 Assessment Criteria .......................................................................................................... . 35

         Quick Glance: Tips for Interviewing Sponsors ................................. ............................. ......... 36




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                                            2 I   D
                                                                                                                                      Exhibit
                                                                                                                                           t
                                                                                                                                              3
                                                                                                                                                  i:; <'>
                                                                                                                                               "l f~)
                                                                                                                                               (;~    y_




                                                                                                                                     Page 136

                                                                                                                                                     GOV-00207376
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 122 of 262 Page ID
                                   #:9600


      2.4.2 Home Study Requirement ................................................................................................ 38

         Quick Glance: FFS Approval for Discretionary Home Studies ............................................... 41

      2.4.3 Additional Questions and Answers on This Topic. ........................................................... 43

   2.5 Sponsorship Assessment Background Check Investigations .................................................. 43

      2.5.1 Background Check Requirements ........................................................................... ........ . 44

         Quick Glance: Overview of Background Check Requirements .............................................. 45

         Quick Glance: How to Document Background Checks in UAC Portal ................................... 49

         Quick Glance: Expediting Fingerprint Check Results ............................................................. 50

         lBl Email Template: Fingerprint Check Requests .................................................................. 52
         Quick Glance: Release of UAC Prior to Receiving Fingerprint Check Results ..... .... ............... 52

         Quick Glance: Requesting Status Updates for Background Check Results ........................... 55

         Quick Glance: CA/N Check State Forms ................................................................................ 57

         Quick Glance: Release of UAC Prior to Receiving CA/N Check Results ................................. 60

      2.5.2 Results of Background Checks on Release Decisions .................... .............. .. .......... ........ . 63

      2.5.3 Commonly Asked Questions on the ORR Background Check Process ............................. 64

   2.6 Sponsor Immigration Status and Release of UAC ................................................................... 64

   2.7 Recommendations and Decisions on Release ........................................................................ 64

      2.7.1 Approve Release Decisions ... ............ ...................................... ........................................ . 70

      2.7.2 Approve Release with Post-Release Services ................................................................... 72

      2.7.3 Conduct a Home Study before a Final Decision Can be Made .......................... ............... 73

      2.7.4 Deny Release Request ..................................................................................................... . 73

      2.7.5 Remand Release Request-Decision Pending ................................................................. 74

      2.7.6 Issues Related to Recommendations .and Decisions ................................................. ....... 74

      2. 7. 7 Notification of Deni a I ........................ ............................................................................... 75

      2.7.8 Appeal of Release Denial .................................................................................................. 77

   2.8 Release from ORR Custody ........ .................... .................. .................... .................... ...... ........ . 78

         Quick Glance: Items That Accompany UAC at Release ......................................................... 79

      2.8.1 After Care Planning ....... .......................... ...................................... ................................... 81

      2.8.2 Transfer of Physical Custody ......................... ................................................................... 81




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                         3 I  D
                                                                                                                                   Exhibit
                                                                                                                                       t
                                                                                                                                           "l
                                                                                                                                           3
                                                                                                                                           (;~
                                                                                                                                                 i:; ,-..
                                                                                                                                                 f~) y_



                                                                                                                                  Page 137

                                                                                                                                                 GOV-00207377
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 123 of 262 Page ID
                                   #:9601


      2.8.3 Closing the Case File ......................................................................................................... 82

      2.8.4 Safety and Well-being Follow Up Call .............................................................................. 82

         Quick Glance: How to Check EOIR Hotline for UAC Immigration Hearing Information ........ 82

         Quick Glance: Roles and Deadlines for Safety and Well-Being Follow Up Call Tracking
         Report ................................. ........ ...... ............ ........................................................................ . 86

      2.8.5 Post-Release Services for UAC with Zika Disease or Infection ...... .................... ............... 86

      2.8.6 Release for Children with Legal Immigration Status ......................................................... 87

         Quick Glance: Milestones for Planning and Releasing Children with Legal Statius ............... 87

   2.9 Bond Hearings for Unaccompanied Alien Children ....................................................... ......... 89

         Quick Glance: Bond Hearing Notifications ............................................................................ 91

         Quick Glance: Possible Evidentiary Sources to Finding Danger to the Community .............. 93

   Appendix 2.1 How to Protect PII and Create Password Protected Files ... .................... ...... ........ . 94

   Appendix 2.2 How to Report Potential Fraud Schemes ............................ ................................... 98

   Appendix 2.3 Reporting Agencies for Suspected Document Fraud for Most Common ID
   Documents in Key States ............................................................................................................ 103

   Appendix 2.4 Child Advocate Recommendation and Appointment Form ................................. 104

   Appendix 2.5 Sponsor Assessment Interviewing Guidance ....................................................... 106

   Appendix 2.6 Sponsor Assessment ................ ............................................................................. 113

   Appendix 2.7 Sponsor Check Coversheet ................................................................................... 124

   Appendix 2 .8 CA/N Check Coversheet.. ......................................... ............................ ................. 125

   Appendix 2.9 Background Check Submission Requirements ..................................................... 126

   Appendix 2.10 Release Request Completion Guidance ........... ...... ................. ........................... 128

   Appendix 2.11 ORR HQ Bond Hearing Procedures ..................................................................... 132

         Quick Glance: Processing Bond Hearing Requests ............................................................... 133

         Quick Glance: Possible Evidentiary Sources to Finding Danger to the Community ............ 134

         Quick Glance: Preparing for Bond Hearings ............... .... .................................... ...... ........... 135

   Appendix 2.12 Legal Status Definitions ......................................... ........................... ................... 137

   Appendix 2.13 Fingerprint Card ....... ........................................................................................... 139

   Appendix 2.14 Fingerprinting Guidance ........ ............................................................................. 140

         Quick Glance: Assistance Completing the FRP at ORR Digital Fingerprint Sites ................. 141



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                 4  I D ·ii:;,-..
                                                                                                                                            Exhibit
                                                                                                                                                t   f~)
                                                                                                                                                    (;~
                                                                                                                                                         3
                                                                                                                                                           y_




                                                                                                                                           Page 138

                                                                                                                                                          GOV-00207378
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 124 of 262 Page ID
                                   #:9602


   Appendix 2.15 Prior Sponsorship Information Request ............................................................. 143




    Look for these icons for quick cues on what is required for a specific procedure or a reference
    to a particular policy in the UAC Policy Guide.

     W      UAC Pofic:y Guide {ORR Guide to Children Entering the United Stated Unaccompanied}
     l8l    Email
     (!)    Mail
     @      Tasks associated with a deadline
     IJ     Form or other templat e
     "'eJ   UAC Portal
     •      Phone Call




   2.1 Summary of the Safe and Timely Release Process

   W     See Section 2.1 of UAC Polley Guide


         OVERVIEW

   This section includes procedures for sponsor applications, assessments and background checks
   of potential sponsors, the roles and responsibilities of key participants in the release process,
   home study requirements, recommendations and decisions on release, including notifications
   of denial and procedures for appealing denial by a parent/guardian or UAC, procedures for
   release from ORR, including release to a sponsor, release for children with legal immigration
   status, procedures for post-release services and a safety and well-being follow up call, and
   closing the case file.

   ORR expects care providers and ORR staff and contractors to protect Personally Identifiable
   Infor mation (PII) when communicating information about sponsors and UAC. These procedures
   are described in .Appendix 2.1 How to Protect PU and Create Password Protected Files
   Documents that are uploaded in the UAC Portal do not need password protection.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                 5  I D
                                                                                                            Exhibit
                                                                                                               t
                                                                                                                   '"l
                                                                                                                    3
                                                                                                                   (;~
                                                                                                                         i:; ,-..
                                                                                                                         f~) y_



                                                                                                           Page 139

                                                                                                                         GOV-00207379
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 125 of 262 Page ID
                                   #:9603



   2.2 Sponsor Application Process

   W   See Section 2.2 of UAC Policy Gulde


       OVERVIEW

   ORR and its care providers work to ensure safe and timely release of each UAC from care
   whenever possible. This req uires care providers to identify and contact potentia l sponsors as
   quickly as possible while maintaining the safety and well-being of the child. Potential sponsors
   complete a Family Reunification Application (FRA) and other forms and submit documents that
   are part of the lairger Family Reunification Packet (FRP) (avai lable in English and Spanish}. ORR
   expects potential sponsors to complete the Family Reunif ication Packet within 7 calendar days
   of receipt of the packet.

   The Fami ly Re unification Packet includes the following and is available on the home page of the
   UAC Portal and on the ORR Website under Key Documents for the UAC Program:

          •   Family Reunification Packet Cover Letter
          •   Authorization for Release of Information
          •   Family Reunification Application
          •   Sponsor Care Agreement
          •   legal Orientation Program for Custodians Ove·rview
          •   UAC Sexual Abuse Hotline Flyer
          •   Fingerprinting Instructions
          •   Sponsor Handbook
          •   letter of Designation for Care of a Minor (used when a parent or legal guardian
              wishes to specify another person to sponsor his or her chi ld)
          •   Sponsor Declaration
          •   Privacy Notice for Sponsors
          •   Privacy Notice for Parents and Legal Guardians
          •   Fraud Warning

   The Sponsor Handbook includes other information and is available on the UAC Portal as well as
   the ORR Website.

                          ResponsibiUties· ,,
    Case Manager          Interviews UAC and parent or legal guardian (if possible) to identify a
                          potentia l sponsor and contacts caregivers in country of origin to
                          corroborate information and rule out trafficking issues, identifies any
                          safety concerns regarding contact with potential sponsor, contacts
                          sponsor and explains process for safe and timely re lease, and assists
                          sponsor with other steps in completing the family reunification process.



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)
                                                                                            Exhibit 3
                                                                                           Page 140

                                                                                                  GOV-00207380
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 126 of 262 Page ID
                                   #:9604


        Case Coordinator                                                  Makes recommendations on family re unification cases; serves as a main
                                                                          contact for the care provider program when concerns arise during the
                                                                          assessment, and assists in concurrent planning to find a suitable
                                                                          sponsor.
        FFS                                                               Serves as the official ORR representative in the field tasked with
                                                                          oversight of UAC cases; provides critical policy and procedural guidance
                                                                          to stakeholders involved in the care, custody, and release of UACs;
                                                                          serves as final decision maker on family reunification cases an d elevates
                                                                          complex cases for further ORR input as needed.
        Contract Field                                                    ORR contract staff who serve as liaisons to provide technical assista nee
        Specialist (CFS)                                                  as needed. Assist care provider in obtaining documents from prior UAC
                                                                          care provider and assist care provider in contacting consulate to ve rify
                                                                          UAC bi rth certificate, and other duties.



       ,,Related 'foi;ms/Jnstr,urri'.ents .
        Family Reunification Packet (FRP)                                                                                                                                           Case Manager, Sponsor
        Sponsor Handbook                                                                                                                                                            Sponsor

   The UAC Portal has a Case Status page that appears on the Case Management tab when a user
   clicks on an individ ual UAC's A number (see E.g. 2.1}. Along with capturing a snapshot of a
   UAC's case at any given ti me, the function allows ORR to monitor cases to make s.ure
   assessments and communications occur within expected timeframes. Some fields on the page
   are auto-populated. Other fields require manual input.


   Fig. 2.1 Case Status Page

   l~~!t~~!.~~.~!r:.~.~~~~!~.~.!.':~!.                              .......................t as:t Vpd.a ted! ................                        .........................................                    ............................................... .......... ~ ...........................................~
   ~Ass.<:&s1ncnt.fo ~ ftisk .................. .....................................la$t Updtttt'd~................................................................................................................................................................................................................~
                              0                                                                 0


   jUAC Ai.seSSn'W!nt                                                                last Updated;                                                                                                                                                                                                                  ;
   ~   ...• : .
                                                                                         Datt Evah.,bted:                     '!.t:Cl:?011                                                                                                                                                                               '
   t1sSueeoing             .......... ..........- ............ _..._                     Outcome;
                                                                                                                                                                                                                                  ....................... . ..............................................................
                                                                                                                                                                                                                                                                                                                         ~


   !Immunizations l!ME Ontvl                                                             last Vodat,d:
   =mmn,,11,,n,fflmn-1
   jHom('..Stud:v                                                                        Type of HQnle Studr:                                                                                                                            Date Accepted:
   )Post Rele-u:e Servites                                                               Type of PR~:                         ?~$ C,'!lf
                                                                                                                                                                         Oat• fld•r.rcd;
                                                                                                                                                                         Cote Reier.red;                    11/&1/2C1'?
                                                                                                                                                                                                                                       ---          Oa~ Accepted: ! :iD:!'2017


                                                                                                                              i__ .............. ____________!
   \Sponsor AM.e,sment                                                                   Da te Completed:
                                                                                                                                                                                                                                                                                  ......................................1:
   \~~.~~!!X.~.~~~!.~~-~!!.~.~.~.~?.!!::'~~~~~ ~.~.!~!.!~..~~~~!:....~~~e Sent:                                               t::::::::::::::::::::::::::::::::::::J Dale Received:                         i::::::::::::::.....................:::} .........................,................................ ·······<
   l::::;~::::~:;::: . . . .. ......~:::;::::::.... [... .... . . . . . . . . ... . .
                                                                                                                                                                     1



   iP,vof o f Rcbti:o-n~hip 6dwee.n UAC. dl'td. Sp(>tl~                               ....Odl e     Complt-ted: ....,_.
                                                                                                                                                                         .............•......•.••
                                                                                                                                                  ......................... .........................                                                            .. ........... :......................
                                                                                                                                                                                                                                                                                                                         ij
                                                                                                                                                              [ >tR.e,.-t .
                                                                                                                            .1 "'1Saw
                                                                                                                             ·................................ ...............................·
                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                          !



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1}                                                                                                                                                                                                              7 I D --ii:;,-..
                                                                                                                                                                                                                                                                                        Exhibit 3
                                                                                                                                                                                                                                                                                                f~) t     (;~       y_




                                                                                                                                                                                                                                                                                       Page 141

                                                                                                                                                                                                                                                                                                                GOV-00207381
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 127 of 262 Page ID
                                   #:9605



   lJntcrnct Criminill
                                                                                                                                                                                                                                                                                                                           '

   ise::::.::::r:.~~.~e
   j Sponsor. Mer:~ 1'.:!lre!'lc
                                                                                      . . .~~~~.~::~:.t~.:. . .
                                                                                           Da~e: Requested:
                                                                                                                                ~1•
                                                                                                                                ~;/1-,.
                                                                                                                                                                          °.~t~.~=::.R•~lved: N!~·······························································
                                                                                                                                                                          Oa tt Resutt Reteive-d: ~/A
                                                                                                                                                                                                                                                                                                       ...................,
                                                                                                                                                                                                                                                                                                                           ~
   f ; ~;:::';;;;~';:::'.':!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!: !!!!!!!!!!!:!!!:!!!!!!!!!::!!!!!!!!!!!!!!!:::::::::::::::::::::::::!!!!!:!!!!!!:!!!!!!!!!!!!!!!!!!!!!!!!!:!:::::!!!!!!!!!!!!!!!!!:::!!:!!!!!!!!!!!!!!!:!!!!!!!!!!!!!!!:::::::: !!!!!!!!!!!!!!!!!!!!!::: :::::::::"""''''''"""""'""""'''1


   /.....~.~ osor:.M~::.:..:~;:rcr,c             ·················-························~;;,;·;~~~~~.~·;~~i;····- ;.;/;.                                             ·-~~~~-;~~~t-~·~eceiv~dr N,~;··················-                                    ..................~ ...........................................~
                                                                                                                                                          .............................                                                                            :::::::::::: :::::n::::::::::::::::::::::::::::::::::::i


   l    Sponsor: Mer:& M,re:')c,.
   ···········..................···.......
                                                                                           011~ Requt >ted:
                                                                           .....................
                                                                                               ~
                                                                                                                                t:!J..                                    Date A..ult l\e<e,..ed: N'•
                                                                                                                                                           .........................                                                                                  ::,,,,,, ,::,:::::::::::::::::::::::,::,::::::::::::j
                                                                                                                                                                                                                                                                                                                           !
   !CA/N
                                                                                                                   ..........................................                                                                                                            ............................... _..............   -(




   iKnow Your .Ria:ht.s and legaf Scretning:


   ~~-~
   lcose Coo1di.neti:on Release Rcquie-rt:
                                                                                           - ~
                                                                                           un Updated
                                                                                                                                                                                                                                                                                                                           !,

   1~;;·; ·,~~~;·~;;;~;·~·-~;·~i~:·;;·············"''"' ··············~;·;~·~·;~;;;~~···········"'';·~;;~:.:;~;·········..·········;;;;·;;·;~;·;~:;;············........................................................ ·····--·········-·· ·--·······-··"·-··· ··1




   2.2.1 Identification of Qualified Sponsors

   W               See_Section.Z.2.1 ..of the_UAC.Policy.Guide



       Potential sponsors fall into three categories, of which one has two-subgroups. Best practice
       in child welfare is for children to be placed with family whenever possible. The sponsor
       category has implications for showing proof of relationship, whethe r the sponsor must have a
       home study prior to release, and other considerations. Some close relationships that may
       have a strong family association in a cultural context, for example, "godparent," falls outside
       the definition of a "family" relationship, and are considered as a category 3 sponsor. The
       following table is the typical order of preference for release, but may differ depending on the
       results of al l assessments, background checks, and/or the needs of the UAC.

       In the event the sponsor is unable to complete the application process in a time ly manner,
       the case manager may conduct concurrent case planning. Concurrent case planning means
       the case manager continues to work with the original applicant, but looks at other sponsor
       options or release options for UAC. Concurrent case planning must be reviewed with the case
       coordinator who would elevate the case to the FFS.


          Relationship Type                                                                                                                                                                                Category

          Father, Mother                                                                                                                                                                                   Category 1
          Step-Parent (who adopted UAC)                                                                                                                                                                    Category 1
          Legal Guardian with proof of court-ordered guardianship                                                                                                                                          Category 1



                                                                                                                                                                                                                                                                                                     ··ii:;,-..
   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                                                                                                                                                                                             8  I
                                                                                                                                                                                                                                                                                        Exhibit 3
                                                                                                                                                                                                                                                                                                   D
                                                                                                                                                                                                                                                                                                   t (;~ f~) y_




                                                                                                                                                                                                                                                                                       Page 142

                                                                                                                                                                                                                                                                                                               GOV-00207382
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 128 of 262 Page ID
                                   #:9606


     Grandfather, Grandmother                                     Category 2A
     Aunt, Uncle                                                  Category 2A or 2B
     Sister, Brother                                              Category   2A
     Half-sibling                                                 Category   2A
     Step-Parent (who did not adopt UAC)                          Category   2A or 28
     Brother-in-law, Sister-in-law                                Category   2A or 28
     First Cousin                                                 Category   2A or 2B
     Adult Nephew or Niece                                        Category 2A or 2B
     Other Distant Re latives                                     Category 3
     Godparent (unrelated}                                        Category 3
     Unrelated Sponsor                                            Category 3
     Institutional/Organizational Sponsor                         Category 3

   NOTES:
       •   In cases involving a UAC who enters the country with her child, ORR assigns the UAC
           mother's sponsor category to her child. This is true even if the potential sponsor
           would be assigned a different category (based on their relationship status} if he or she
           were to sponsor the infant alone.

       •   Category 2A sponsors are grandpare·nts, adult siblings (including ha lf-siblings and
           step-sibl ings through a legal marriage}; and other close adult relatives who were a
           primary caregiver to the child. Category 28 sponsors are close adult relatives (non-
           grandparents and non-ad ult siblings} who were not a primary caregiver to the child.

       •   Case managers note whether a Category 2 sponsor is a 2A or 2B in the Release
           Request and in the Sponsor Assessment.

   Please contact the UAC Policy Inbox (UACPolicy@acf.hhs.gov} if you need clarification
   regarding sponsor categories related to a particular case (i.e., distant re lative cases}.


      PROCEDURES
           1. Within 24 hours of placement of the UAC in ORR custody, the case manager:

                     •   Reviews the Intakes tab in the UAC Portal for any notes or contact
                         information that was entered into the OHS referral to ORR, or to
                         determine if the UAC was separated from a parent or other relative at
                         time of apprehension.

                     •   Interviews the UAC to identify who he or she was expecting to live with in
                         the United States and anyone else the UAC knows in the United States in
                         order to help identify a potential sponsor.




                                                                                                  ··ii:;,-..
   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1}                 9  I  D
                                                                                            Exhibit
                                                                                                t
                                                                                                    3
                                                                                                  (;~ f~) y_




                                                                                           Page 143

                                                                                                      GOV-00207383
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 129 of 262 Page ID
                                   #:9607


                    •   Identifies any safety concerns for the UAC if he/she were to have contact
                        with the family in country of origin or the potential sponsor.
                    •   Contacts the UAC's parent or legal guardian {following safety protocols in
                        regard to trafficking, smuggling, abuse or neglect concerns, crimina l
                        history information, or any other safety concerns) to notify them of the
                        UAC's placement, identify fami ly members or close friends who reside in
                        the United States and who may have been expecting the UAC, and
                        requests that they send the UAC's birth certificate immediately.
                    •   Advises the UAC's parent or legal guardian that ORR may release the UAC
                        to a qualified sponsor in the United States who completes the application
                        process and provides documentation to show proof of the sponsor's
                        identify and the sponsor's relationship to the UAC. @WW



   2.2.2 Contacting Potential Sponsors

   W   See Section 2.~.2 of the UAC Policv Guide

       PROCEDURES
             1. Within 24 hours of identification of a potential sponsor, the case manager
                explains to the potential sponsor the requirements of the sponsorship process
                by:
                    •   Providing an overview of ORR's function, principal tasks and participants,
                        and the ORR connection to U.S. immigration proceedings by:
                        o   Stressing the fact that ORR is a federal agency within the U.S.
                            Department of Health and Human Services and is dedicated to the
                            welfare of unaccompanied alien children and that ORR is not an
                            enforcement nor an immigration agency;
                        o   Advising that the UAC has been placed in immigration proceedings
                            while in ORR care;
                        o   Explaining the role of the care provider's organization and that all
                            services are free of charge to the UAC and to the sponsor;
                        o   Explaining the role of the case manager in assisting the potential
                            sponsor with the family reunification process (include t he case
                            manager's contact information);
                        o   Emphasizing that the sponsor sho uld be aware of potential fraud
                            schemes (See Quick Glance: Protecting Sponsors from fraud
                            Schemes)



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               10 I D
                                                                                          Exhibit
                                                                                             t
                                                                                                 "l
                                                                                                  3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                         Page 144

                                                                                                       GOV-00207384
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 130 of 262 Page ID
                                   #:9608


                    •   Informing the sponsor of the ORR family reunification process and the
                        potential sponsor's responsibilities by:
                        o   Reviewing the Family Reunification Packet (FRP) and all forms that are
                            included in the packet;
                        o   Explaining other documentation requirements that are part of the
                            packet, such as proof of address, proof of relationship, etc.;
                        o   Explaining the importance of listing all household members on the
                            application;
                        o   Explaining the process for fingerprinting, if applicable. This includes
                            notifying the sponsor that ORR will submit f ingerprint information to
                            the FBI for crimina l history checks and explaining the restrictions on
                            OHS' ability to target the subject of a fingerprint check for
                            immigration enforcement purposes using information obtained from
                            ORR (see Quick Glance: OHS Restrictions on Use of Information
                            Obtained from ORlR).
                        o   Explaining other background checks, including that internet criminal
                            public records checks and sex offender registry checks will be
                            performed for all sponsors, adult household members, .and adult
                            caregivers identified in a sponsor care plan;
                        o   Explaining that assistance from an attorney or any other paid
                            representative is not required for completion of the packet;
                        o   Advising the sponsor to be wary of fra udulent phone calls asking for
                            money to get the UAC released to him or her and directing their
                            attention to the Fraud Warning flyer in the FRP (See Q.uick.Glan-ce:
                            Protecting Sponsors from fraud Schemes}.
                        o   Explaining the importance of obtaining a Letter of Designation for
                            Care of Minor from the UAC's parent or guardian if the potentia I
                            sponsor is not a parent or legal guardian (and documenting efforts to
                            obtain the letter if unsuccessful).

                    •   Emphasizing the timeframes for returning the packet by:
                        o   Immediately submitting the Authorization for Release of Information;
                        o   Immediately submitting the sponsor's government issued photo ID;
                        o   Submitting the complete FRP within 7 calendar days (noting that the
                            case manager can assist if the sponsor is unable to read or write in
                            English or Spanish).
                        o   Scheduling fingerprinting within 3 business days

                    •   Explaining ORR expectations for the potential sponsor if the UAC is
                        re leased to the sponsor by:


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               111   D ··ii:;,-..
                                                                                          Exhibit 3
                                                                                              t (;~ f~) y_




                                                                                         Page 145

                                                                                                    GOV-00207385
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 131 of 262 Page ID
                                   #:9609


                        o   Explaining that the sponsor must attend a Lega l Orientation Program
                            for Custodians (see 2.2.5 legal Orientation Program for Custodians}.
                        o   Noting that the UAC may receive post-re lease services while in the
                            care of the sponso r, should such services be warranted, and that
                            participation in the service provision is voluntary.@ •




   Case managers must convey the following information in correspondence and conversations
   with any potential sponsor required to undergo a fingerprint check and instruct the potential
   sponsor to share this information with any ad ult household members or ad ult caregivers who
   are also required to undergo a fingerprint check.

        "Your fingerprints and other information, such as your name and date of birth, are shared
        OHS as part of the ORR background check process. OHS is restricted from using your
        information for immigration enforcement actions, including placing you in detention,
        removing you from the United States, referring you for a decision on removal, or starting
        removal proceedings. However, there are some exceptions. OHS may be able to use your
        information for immigration enforcement actions if you were convicted of charge wnh,
        or are pending charges for a serious felony; if you have ever associated with a business
        that employs minors and does not pay a legal wage or prevents the minor from going to
        school; or if you have ever had an association with prostitution. Serious felonies include
        child abuse; sexual violence or abuse; child pornography; and aggravated felonies as
        defined in the U.S. Code of Laws.

        Congress wrote this restriction into the Consolidate Appropriations Act of 2019, which is
        in effect until September 30, 2019. ORR does not know if the restrictions will continue
        beyond that date. Congress may impose these same restrictions, different restrictions, or
        not restrict OHS in the future.

        ORR recommends that anyone who is concerned that OHS may be able to use their
        information for immigration enforcement actions speak with an attorney about whether
        their criminal history falls under these exceptions."

   The case manager must offer to send the below links to the potential sponsor.
       •   U.S. Code section that contains the definition of an aggravated felony- 8 U.S.C.
           1101(a}{43}
           httQ:L{uscode.house.govfview.xhtml?path=&reg:1101&f=treesort&fg=tru~~num.=
           371&.hl=true~edition=Q!.elim

       •   Consolidated Appropriations Act, 2019. Pub. L. 116-6, Division A, Title II, §224.
           https:lfwww.congress.gov/bil!/116th-congress/house-joint-resolution/31/text




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1}              12 I D
                                                                                         Exhibit
                                                                                            t
                                                                                                '"l
                                                                                                 3
                                                                                                (;~
                                                                                                      i:; ,-..
                                                                                                      f~) y_



                                                                                        Page 146

                                                                                                      GOV-00207386
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 132 of 262 Page ID
                                   #:9610




   Case managers and clinicians who contact potential sponsors must convey the following
   information in co rrespondence and conversations with potential sponsors to protect them
   from fra ud schemes.

        "There are no fees associated with the processing or reunification of an unaccompanied
        alien child. You do not need to pay money. No one should contact you and ask you for
        money, your bank account number, your credit card number, or ask you to send payment
        or a money order to another person or account.

        However, you are responsible for the cost of your child's transportation and, if the care
        provider is escorting the child, for the care provider's transportation costs. If an airline
        escort is used, you are responsible for paying the airline's unaccompanied minor service
        fee. Travel costs should only be paid directly to a company, usually the airline or the care
        provider facility. You are not required to use a travel agent used by the care provider. No
        one should ask you to pay travel costs to an individual or to a personal account.

        If you are contacted and asked to pay or wire money for any cost other than
        transportation and escort fees, or if you are asked to pay or wire money to an individual
        or personal account, please immediately call [insert phone number of your care provider
        program's licensed administrator] or the ORR National Call Center Help Line at (800) 203-
        7001."

   See Appendix 2.2 How to Report Potential Fraud Schemes


             2. Wit hin 24 hours of identificat ion of a potential sponsor, the case manager
                sends the Family Reunification Packet (FRP) to the potential sponsor by emai l or
                by sending the UAC Portal home page link (https~LLucportal.acf.hhs,gov) which
                features the FRP. The case manager updates the UAC Portal Case Status page
                with the date the FRP was sent to sponsor. NOTE: Emailing the FRP or sending
                t he UAC Portal link is preferred whenever possible, but case managers may send
                 t he FRP by expedited mail or fax if necessary.@l     9 [gl/'1J/ r:1J
             3. W ithin 1 business day of emailing or providing the UAC Port al link to the FRP
                for the potential sponsor (within 5 business days if the FRP is mailed), the case
                manager contacts the potential sponsor to:
                      • Confirm receipt ofthe FRP.

                      • Provide the potential sponsor with help in fil ling out the packet, if
                         needed.



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                 13 I   D
                                                                                            Exhibit
                                                                                                 t
                                                                                                    3
                                                                                                     "l
                                                                                                     (;~
                                                                                                           i:; ,-..
                                                                                                           f~) y_



                                                                                           Page 147

                                                                                                           GOV-00207387
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 133 of 262 Page ID
                                   #:9611


                        • Remind the potential sponsor and adult household members to
                          immediately return the Authorization for Release of Information and a
                          copy of the sponsor's and adult household members' government issued
                          ID, as applicable.

                        • Assist the potential sponsor in scheduling an appointment for the Legal
                          Orientation Program for Custodians (see_2.2.S Legal Or:ientati on Program
                          for.Custodians). NOTE: The case manager should capture the information
                          about the appointment in either the UAC Assessment or UAC Case
                          Review, depending on when the information was obtained. [I ~-1JB!'.)

             4. Within the same 1 business day timeframe, the case manager creates a new
                sponsor record or updates an existing record in the UAC Portal. Prior to creating
                a new record, the case manager searches for the potentia l sponsor's name and
                address in the UAC Portal to check if the sponsor has previously applied for
                sponsorship or if the address was previously used for sponsorship (see Qukk
                Glance: How to Check for Previous Sponsorsh1.Q.). A UAC may have multiple
                potential sponsors, but the case manager must designate one sponsor as the
                "primary sponsor" in the Sponsor Information section ,of the UAC Porta l.

                 NOTES:
                    •     Creating the sponsor record initiates the sponsor assessment process
                          used to evaluate a sponsor. Unless there are unexpected delays (such as
                          a wait list for fingerprint checks or a case that requires the completion of
                          a home study), ORR expects the care provider to complete the eva luation
                          process within these timeframes:
                              o   Cat 1 and Cat 2A: 10 calendar days
                              o   Cat 2B: 14 calendar days
                              o   Cat 3: 21 calendar days (o"e}

                    •     At this time the UAC Portal does not distinguish bet ween Cat 2A or Cat
                          28. Case managers should continue to designate these sponsors as Cat 2
                          for the dropdown designations but specify in the Release Request and
                          other narrat ive documents whether the Cat 2 sponsor is designated a 2A
                          or 28.




   To check if a sponsor or adult household member had previously sponsored another UAC, go
   to the Case Management section of the UAC Portal, select the UAC by clicking on the A# of
   the UAC. On the UAC Basic Information page click on 11Go to Assessments" and the
   subsection "Sponsor Information" which includes a "Sponsor" button.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 141   D   "l    i:; ,-..

                                                                                            Exhibit 3
                                                                                                t   (;~   f~) y_



                                                                                           Page 148

                                                                                                          GOV-00207388
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 134 of 262 Page ID
                                   #:9612


   Clicking on the sponsor button takes you to a screen where you can search for a sponsor
   prior to adding a new sponsor to the system .




                                r. ...~
        Addn~.n :               ,....................................              )                        ·...........,...o ..................
                                                                                                    . . . _..... J;~ ~~- l                             :2J          ...:
                                                                                                            i,:t>t ~     -trd;$))0n1bl.¥.         :1    :i.f ttlY.tt i
                                                                                                            ,I                                I ....
                                                                                                              ',,~             .~             7




   Fill in the name of the potential sponsor or the potential sponsor's adult household members
   and then click "Search Sponsor" at the bottom. You can also do parti al name searches, such
   as "Mig" for Miguel under First Name. (You should try various combinations of the name,
   incl uding upper and lower case versions).

   When you click on "search sponsor," a table will populate that shows all matches. Look at all
   the records and see if the sponsor already exists in the UAC Portal.
                                                                                                                                                                                -···· .. ~·,, ··""' ....,,. ..
                                                                                                                                                                                 .'l--$$,'<'<l,l&'./


        'li~.
                                '··~··
                                0
                                    Ur."   .......,..,.... H,   ,,.   ·;;N".'W',   •<'

                                L                                                                            ......................           ···-'

                                :" ~f~t>~''\..................                           :;a                ,·>¢«-~;((:.},,,,--,,~)'¥ ""·::.·::·:::.·:.:i1.1




   In the table, the "P" counter (P = Potential) tracks the number of UAC that the sponsor has
   attempted to sponsor as a "potential sponsor." The "A" counter (A = Actual) tracks the
   number of UAC who were "actually sponsored" by that sponsor. Clicking on the number
   below P or A will show you the UAC associated with the sponsor. (Note: In the sponsor
   in.formation section, the number is to the right of the P and A counter. Screen shot below.) ,,
                                                                                               ~·                                                                                               ---<.)
     :•::::::::;raa11111E11&~~~~--iRI
     i ~t N••)'~" ~«>-<;""= -· ,;,.,.,= =. ~ = -· 1                                                            l<o<IN~~!IO,
    9   $1.,- ";            j                           ..                                                     A O!>                            ~ . . ..... ,. ..          -~                   v::~
                                                                                                                                                                                               ••              T
                                                                                                                                                                                                               ',
     i l>>ls<\1 2.<tt l>•   ~,;,,=......................                                                       (-ti¥• ~~' "' ;:,,;;;,                                                           ::J

    t}--~~-~-~-~~~~-~~-~-~-~-~~~~~-~~-~~:.~.~~~~~~-~~~!~.~-~-~-~~-~--~1-~-~~~-~~~.~~~~~ ·--~~-~~~-~!~.~~-      $f)O~W.-~ -~             c: P<~~:~~~.~~-~----~-~~~~~.~~.:. ......~.... . .               · · ··{~

   If you need to flag a sponsor, select the sponsor and in t he sponsor information section,
   check "flag" and in the note specify the reason. (See the Quick Glance: When to Flag a
   Sponsor, Other Adult, or Address.)




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                            15    I
                                                                                                                                                                                          Exhibit 3
                                                                                                                                                                                                    D
                                                                                                                                                                                                    t
                                                                                                                                                                                                         "l
                                                                                                                                                                                                         (;~
                                                                                                                                                                                                               i:; ,-..
                                                                                                                                                                                                               f~) y_



                                                                                                                                                                                         Page 149

                                                                                                                                                                                                               GOV-00207389
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 135 of 262 Page ID
                                   #:9613



         . , 1!]1118                                  llllliW11mli]IIIRID~ffi-l bmfaa~11t1nw1rn::11
          Flt,tNjme:                  f :;~fji;.-,..r:<u;M14uf1l                                                                                           WtMlrJl<e!                               l~=-~,,~~,~~~l                   ~-!                            :}
         SSN:                         h 21lJ2~1 ................ ~ ... !                                                                                   AR:
          Date of 8irth,              .1.l/Wl®l __............•.... ·
          Oo4i anyon-• in the HousQbofd have a ~rlous, Ccnt.4gfoui Diuta.s-e? [if ye~ ple:ase eXplain tn                     ,«,"' Ye!t ll'.I No                                                    P Counter: 3.            A Countar; 2
         Comments) ,
          Do any of the Ocwpants H3ve Crimlnel Convictions or Charges, Other Than Minor Ttaffic                              ~:: Y'e!. ·~ No                                                        ................................................
                                                                                                                                                                                                    ·t,es; ;:,srn:~t
         Violation,? Ill y.s, pleas.e explain in Comments):




   Cond uct a separate search of the address provided.
      Sei1rd1 Spcms01

                                                                                                    la,stName:
                                                             ·············1
       SS!<:                                                                                        l\n:
                                  ~p..~<t!,~ .~:J'Hl .....................)                         CiW:                                   J;.l~Y.~:J"Hlll'J..... ............x ;
                                                                              "'"'!
                      ..............::~~~:;:..........................;;.;?..._                     countre of BJfth:                      j--t._,;~ .~ CO;._,-A~'f ••                2.l
                                                                                                                                       · ···. r··;·;·;~:-~·;;;~                  i          >t ~:~              ····················..




   The address flag is located directly under the section on the sponsor name under the
   "Sponsor Information" section described above:
                                                                                                                                                   Spo.n~Of C(tt~·<Hy C!t~iON 'L
    f!efatl.ondiip lo U-1C:                                                                                                                        Type:

    Addro,ss:                 ~    -~~~"'11,IJ\                                                 j                                                  Citv:
                                                                                                                                                                                     /"   .....................................:
                                                                                                                                                                                     ~jo)~~"

    St•te:                    ~~llbt.«'• ........._ .......   Fl                                                                                   Zip Cu-de;




                                                                                          _ _i                                                                                                                                  .
                                                                                                                                                                                                               ............... .!


                                                                                                                                                                                                                                                  ,,
    Commtnti:



    P,impry Spcn.uu ?:




   This search may also reveal matches with previous sponsorship. (Try various combinations of
   streets (i .e., "St., St, street, and Street"), city, and state.) Flag an add ress by click,ing on t he
   "address flag" and adding a corresponding note.
      Sear<h SponS()(

                                                              ...............                                                                 ........................................................................................ _:_ ·1-~~-~~,~1', ,_iJ·.:,
      flmName:                    · ........................................ :
      ssr,i,
                                  ......................_................. _}                                                                        __ .. ..._...................................
                                                                                                                                                     ~.lk<t .......................-......... .
                                                                                                                                                         , ,

                                  .............
      Addrtisl
      Stats:
                                  '
                                                                                                       Coo ntry of Slrth:
                                                                                                                                                                                              -,,
                                                                                                                                                                                                                                                                    !I
                                                                                                                                                     _ >I ~          , ~poi1\<W


                                                               ·· ' ·    . ·. .     ..
                                                                                      I
                                                                                          ...         .
                                                                                                                        •
                                                                                                                        .          .               ~ - - ~ · ' " ' ' ···                                                                 .
                                                                                                                                                                                                                                                                    11~
                                                                                                                        .1
                                                                                                                                                                  ~l ··~ - ~J
      121212121 _                 ~ ~:{.lf:S-XM:&P:ii:'. fa~~$~t»i!.~fM!td nlaz tf:'st r.e"5' a ddre-ss                                             1fab.•til:..fl<Y             :)                        r~                   Ye-s !;~~:rs~: 5-Jn."f~f~
                                                                                                                                                                                                                                                    .•              j :~


      m~mi- --+{,c~c. .,:c.;:!~'"' =-i___..                                   ~~~     -L                                                 ~~!


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                                                                                                                                                    161       D    ··ii:;<'>
                                                                                                                                                                                                                                                  Exhibit 3
                                                                                                                                                                                                                                                       t    (;~   f~) y_



                                                                                                                                                                                                                                                 Page 150

                                                                                                                                                                                                                                                                  GOV-00207390
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 136 of 262 Page ID
                                   #:9614


   NOTE: This search should be repeated as new information is obtained from the potential
   sponsor, including addresses, names of other adults in the household or adult identified in
   the sponsor care plan (i.e., the individual who is identified to take over the care of the UAC if
   the sponsor is deported, leaves the United States, or is unable to care for the UAC for another
   reason).

   This search should also include searches of different combinations of the last
   names/surnames with the first names, and shou ld include all versions of the name that the
   potentia l sponsor uses in the FRA and on their identification documents. Search all versions
   of the addresses that the potential sponsor uses in the FRA, identification documents, and in
   the proof of address documents. See Section 2.2.3 for more information about additional
   checks.

             S. If the potential sponsor already exists in the UAC Portal, the case manager dicks
                "assign sponsor" on the screen that appears following "search sponsor" and
                continues to search the record as new information is oollected regarding
                sponsor's addr ess, household members, criminal background check, etc. If the
                sponsor has a new address, the case manager should update the address but
                 should not create a new sponsor entry. See fig_. 2..2. ~




   Fig. 2.2 Assign Sponsor




             6. If the sponsor is not in the system, the case manager creates a new sponsor
                record in the UAC Portal for each potential sponsor to whom an FRP is sent and
                enters the required sponsor information. See E!Kure 2.3. The case manager
                continues to update the record as new information is received. If tihe case
                manager identities fraud or other identified safety concerns at this t ime, he/she
                should elevate this to the FFS to determine if the person shou ld be added to the
                UAC Portal in the event that the person attempts to sponsor a UAC in the f uture .
                 ~-'el




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               17  ID   "l
                                                                                           Exhibit
                                                                                             t
                                                                                                   3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                          Page 151

                                                                                                       GOV-00207391
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 137 of 262 Page ID
                                   #:9615


   Figure 2.3 Add New Sponsor




                                               ,\   ...
                                        .,·    t ....,
                    . ··~~~If'". . ..•....3    t<x.m.~tY~ ~rth;   :~-'l9:<n~~~·· .........   ·:.;;.j
                                                                                         a_.. >1·~ ~_.. :
                                                                  ... llf~~~%>,::m1'H_ ...




             7. If a check for previous sponsorship indicates that a potential sponsor has
                previously sponsored or previously attempted to sponsor a UAC in ORR care, the
                case manager assesses the sponsor's compliance:

                •        For successful sponsorships, by obtaining proof that the previously
                         sponsored! UAC continues to reside with the sponsor (if still a minor), was
                         registered in school as a minor or in accordance with state laws, attended
                         his/her immigration court hearings (if scheduled), and the resources that the
                         sponsor used to meet the UAC's needs.

                •       In all cases, by obtaining the following records from the care provider where
                        the previously sponsored UAC was in care : the sponsor's FRA and supporting
                        documentation; the Sponsor Assessment; background checks; Home Study
                        report, if applicable; Release Request; and safety and well-being follow-up
                        call notes (or related information) and whetherthe case was referred for
                        post release services (PRS) and the name of the PRS provider. See the Quick
                        Glance: Requesting Records from Other Care Provider Programs.

                The case manager reviews the information provided and compares the
                information to the current case noting any discrepancies or red flags and then
                 documents the findings in the UAC Case Review.                     Co!l-11181




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                   181   D   "l    i:; ,-..

                                                                                                              Exhibit 3
                                                                                                                  t   (;~   f~) y_



                                                                                                             Page 152

                                                                                                                            GOV-00207392
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 138 of 262 Page ID
                                   #:9616




   REQUESTING CARE PROVIDER

   For Operational Care Provider Programs
   If a care provider program needs to obtain documents from another care provider program in
   ordler to review records re lated to a previous sponsorship or attempted sponsorship, the case
   manager emails a separate password protected document to the care provider from which
   the records are being requested that include the UAC name and A#, the name of the care
   provider program from which the records are being requested, the reason for the request,
   and the documents that are requested. Care providers may use the template located in
   Appendix 2.15 Prior Sponsorship Information Request - contact your assigned CFS for a
   Word version.

   The subject line should read: [Name of Care Provider storing the fi le] File Request: [UAC's last
   4 A#] for [Name of Care Provider requesting the file].

   Care providers may also contact other programs directly with questions regarding a UAC's
   case.

   For Closed Care Provider Programs
   The case manager follows t he directions above for requesting documents from another care
   provider, but instead of emaili ng the req uest to the program the case manager emails the
   req uest to the CFS, who forwards the request to the designated point of contact listed in the
   most recent version of the Closed Program Case Files list.

   RESPONDING CARE PROVIDER
   Within 24 hours of receiving the request, the care provid er from which the documents were
   requested replies to all parties on the email with the req uested records attached .




   2.2.3 The Family Reunification Application

   W   See _Section..2.2.6.of.the _UAC.Policy Guide


       PROCEDURES

          1. The sponsor returns the FRA, preferably within 7 calendar days of receipt. The case
             manager updates the Case Status page with the date the FRA was received and
             uploads the FRA into the UAC Portal under the UAC Documents tab. See fig. 2.1.
             @ill ~-'e


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                19 I D
                                                                                           Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                   3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                          Page 153

                                                                                                        GOV-00207393
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 139 of 262 Page ID
                                   #:9617


           2. The case manager updates the sponsor record in the UAC Portal and conducts a new
              search for the name and addresses of adult household members and the adult
              caregiver identified in the sponsor care plan to determine if they have previously
              applied for sponsorship or if the address has been used previously by other sponsors
              (see ~Glan£e: How to Check for Previous ~oosorshm). -'el

           3. If the search for previous sponsorship and previous use of the address reveals
              additional information, the case manager documents the information in the
              Comments section of the Sponsor Information section of the UAC Portal. If the
              additional information is of concern and requires elevation to the case coordinator
              and FFS, the case manager "flags" the applicable sponsor name or address and notes
              the reason in the "notes" box. See the Q.uick Glance: When to Flag_a Sponsor1 Other
              Adult, or Address. The case manager elevates any findings from any of the searches
              to the case coordinator for relevance to the current case ."'et81




   ORR staff and care providers use the "flag" button to elevate issues of concern that arise
   during the sponsor assessment process. These include (but may not be limited to):

       •   When a review of previous sponsorship indicates lack of compliance with the terms of
           release (such as failure to follow up with immigration proceedings, failure to follow
           through with PRS, UAC school registration, etc.).

       •   Finding t hat UAC in previous sponsorship is still a minor but no longer resides with the
           sponsor.

       •    Finding t hat the sponsor or other adults have used the same address in sponsorship
            applications numerous times.

       •   Finding t hat the sponsor, household members, or adult caregiver identified in the
           sponsor care plan meet the criteria for "may deny" release decisions.

       •   Child Abuse, child sexual abuse or neglect, trafficking, or domestic violence reported
           to have been perpetrated by the sponsor after the release of a UAC.

   The presence of a "flag" indicates that further input from the case coordinator and FFS is
   needed. If a "flag" already exists in the record, the case manager or case coordinator or FFS
   documents the new information in the "comments" box near the bottom of the screen:




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                20 I D
                                                                                           Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                   3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                          Page 154

                                                                                                        GOV-00207394
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 140 of 262 Page ID
                                   #:9618



  e                                :······
                                   ~
                                             -·•··   ---   ----




                                   !.........................
                                                                  ....   ·-· ...... ..     -·- ·-········-- - -·· -•·--




                                                                               ··········-~---··········
                                                                                                                          ....   .   ........   ·•   ..... -----·-----   .......   ---    .....




                                                                                                                                                ..........,............ ......................
                                                                                                                                                                                                  ..   ---   -   ··-···   .   ··- ··········· - -···· ········•· - -···-·   ---     ...




                                                                                                                                                                                                                               ..................................................,.~-~
                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                      r.. !



                                                                                                                                                                                                                                                                                >I A.Jd 1£i::,.v ftC>w ~




                                                                                                                          /,.::::=~.:. . :;;~=:::::~ j::.:11~~1:
    Household lnfonn.sHon!




    :I:~- ........l. "'-· , _. j.                i                                                                        i
    1•:::::::::::::::::::::::::::::::::::::::::::::'l::::::::::::::::::::::::::::::::::~:::::::::: :::::::::::::::::::::::::F;.;;;·i~
                                                                                                                                    ;;;;;i_~_::.:3- :::::::::::'.'.:l '.:.~:;:;;~;~;;~;f._;_'···'-.-r_;j""" ;::
                                                                                                                                                                                                                                           Y~!       "art.:1! N.:> •

                                                                                                                                                                                                                                                     ::t,,; ::              F ;~~1,
                                                                                                                                                                                                                                                                            1                          :t,f



                                                                                                                                                              !f,nt N~m<. LJ¥~ ~Hme~ ~"'1 Cc.r-~4r at4 ~ c,;:i.::1r.e~ ,i ~kl,.?<> S;)lt'~ ~.;;.:S~~o:t :!"'fCO.Yillti:>1"1                           t



   NOTE: The UAC Portal does not allow flagging of adult household members or adult
   ca regivers. In those cases, flag the sponsor and include the reason in the comments box.


                     4. Upon receipt of a copy of the potential sponsor's, adult household members', and
                        /or adult caregiver's photo ID(s}, t he case manager:

                                             •             Performs a criminal p ublic records check an d sex offender registry check for
                                                           the potentia l sponsor, adUJlt household members, and adu lt caregiver
                                                           identified in a sponsor care plan . The case ma nager saves a copy and/or
                                                           screens hot of these checks in the UAC Documents tab of the UAC's
                                                           Assessment file in the UAC Portal. Any findings from the checks are elevat ed
                                                           to the case coordinator an d FFS. See 2..51eonsorshiQ Assessment
                                                           Background Check investigations for more information.

                                         •             Initiates the fingerprinting process and assists the sponsor and household
                                                       members with scheduling a fingerprint appointment, if applica b le (see
                                                       Appendix_ 2.14. flngerprinting__Requirements)

                                         •                 Assists the potential sponsor in scheduling an appointment for the Legal
                                                           Orientation Program for Custodians. (see 2.2.S legal Orientation Program.
                                                           for..('.ustodians ) .@ill ~                                                          il


   2.2.4 Required Documents for Submission with the
   Application for Release

   W         See_ Section.2.2.4_of_the__UAC..Policy_Guide

           PROCEDURES




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                                                                                                                                                                      211           D ··ii:;,-..
                                                                                                                                                                                                                                                                                    Exhibit 3
                                                                                                                                                                                                                                                                                              t (;~ f~) y_




                                                                                                                                                                                                                                                                                   Page 155

                                                                                                                                                                                                                                                                                                       GOV-00207395
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 141 of 262 Page ID
                                   #:9619


      Proof of Sponsor Identity

      1. Potential sponsor submits original versions or legible copies of government issued ID as
          evidence verifying his/her identify (see Quick Glance: List of AcceQtable Proof of
         tdantity J)QcJLments).   I r81/ 6n
      2. The case manager offers guidance to potential sponsor on how to obtain the
         documentation, emphasizing t o the sponsor that the proof of identity document will be
         required prior to release of the child. However, it is ultimately the pot ential sponsor's
          responsibility to find and submit documentation.       181/11
      3. The case manager reviews the proof of identity provided and uploads the documents to
         the UAC Documents tab in the UAC Portal copying all pages of the document, front and
         back sides. NOTE: The sponsor must be able to provide this ID at the time of the UAC's
          release; staff conducting the transfer of custody will verify the ID.   l ""el

   Al l potentia l sponsors may present either one selection from List A or two or more
   documents from List B. If a potentia l sponsor presents selections from List A or B, at least one
   selection must contain a legible photograph. (Expired documents (for up to two years) are
   acceptable for the purpose of establishing identity.) Sponsors must submit a least one
   document that contains a photograph for adult household members and adults identified in a
   sponsor care plan.

      List A                                            List 8
      U.S. Passport or U.S. Passport Card               U.S. Certificate of !Naturalization
      Permanent Resident Card or Alien                  U.S. Military Identificat ion Ca rd
      Registration Receipt Card (Form 1-551)
      Foreign Passport that contains a                  Birth Certificate
      photograph
      Employment Authorization Document                 Marriage Certificat e
      that contains a photograph (Form 1-766)
      U.S. Driver's License or Identification Card      Co urt order for name change
                                                        Foreign national identification card
                                                        Consular passport renewal receipt that
                                                        contains a photograph
                                                        Mexican consular identification card
                                                        Foreign driver's license that contains a
                                                        photograph
                                                        Foreign voter registration ca rd that
                                                        contains a photograph
                                                        Canadian border crossing card that
                                                        contains a photograph



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                     221 D "l f~)i:; ,-..
                                                                                                Exhibit 3
                                                                                                     t   (;~    y_




                                                                                               Page 156

                                                                                                               GOV-00207396
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 142 of 262 Page ID
                                   #:9620


                                                         Mexican border crossing card that
                                                         contains a photograph with valid Form I-
                                                         94
                                                         Refugee travel document that contains a
                                                         photograph
                                                         Other similar documents


      4. The case manager confirms the identity of all potential sponsors and docU1ments the
         accurate name and date of birth in the Proof of Identity section of the Sponsor
         Assessment. See 2.4.1 Assessment Criteria for more information abo ut the Sponsor
         Assessment. The case manager updates the Case Status page with the date the Proof of
         Identity was completed. See Fig. 2..1.   l"el
      5. The case manager or the CFS verifies the UAC's and/or potential sponsor's birth
         certificates or other foreign government issued documents with the Consulate under
         the following circumstances:
                 •   The authenticity of the original birth certificate or other foreign government
                     issued document is questionable or the document appears to be fraud ulent
                     or altered.
                 •   The birth certificate provided is for another individ ual.

          NOTE: The FFS supervisor determines the point of contact for each program. If the case
         manager is responsible, he/she will copy the FFS on the email to the Consulate. If the
         CFS is responsible, then the case manager will ask the CFS, copying the FFS, to contact
         the Consulate.   ill~
      Proof of Identity of Other Adults

      All potent ial sponsors must submit documentation verifying the identity of otlher adults in
      the sponsor's household or ad ult identified in a sponsor care plan.

      1. The potential sponsor submits at least one identificat ion document that contains a
         photograph for each ad ult household member and adult identified in a sponsor care
         plan. See the Quick Glance: List of Ac.c~Jal?!e Pro9f of lde~J)onnnet1ts. The
         document may be an original or a legible copy.       II~
          NOTE: If a member of the potential sponsor's household or an adult caregiver is a
         former UAC who was in ORR care, the potential sponsor may submit an original version
         or legible copy of the ORR Verification of Release form issued to the UAC at time of
         release. The document may only be used to verify the identity of adults under the age of
         21, and only if the form contains a photograph. ORR will not accept a Verification of




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                23 I D
                                                                                           Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                   3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                          Page 157

                                                                                                        GOV-00207397
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 143 of 262 Page ID
                                   #:9621


          Release as proof of identity if it does not contain a photograph, and/or is for anyone 21
          and older.i W

      2. The case manager reviews proof of identity for the adult household members and ad ult
         identified in the sponsor care plan and uploads the documents to the UAC Portal (front
         and back of the ID). The case manager confirms that t he document is acce·ptable in the
         Proof of Identity section of the Sponsor Assessment. The case manager updates t he Case
          Status page with the date the Proof of Identity review was completed. See Fig. 2.1 .     11'1l
      Proof of Immigration Status or U.S. Citizenship

      1. The potential sponsor submits documentation to prove their immigration status or U.S.
         citizenship, if applicable (see Quick G~ance: List of Acceptable Proof of immigration or
          U.S. ~itizensl]leJ)oc1.n nen~). 18J/ r:t)

      2. The case manager reviews the document(s) provided to ensure that the document(s}
         are sufficient to prove immigration status or U.S. citizensh ip and that the name, date of
         birth, and other identifying information in the document(s} match the identifying
         information contained in other documents provided by the pot ential sponsor and adult
         caregiver (e.g., birth certificate, proof of identity, address, or relationship documents,
         etc.}.

      3. If the potentia l sponsor provided their alien number, the case manager also calls the
         Executive Office for Immigration Review (EOIR} immigration court information hotline at
         800-898-7180 to obtain information regarding the potential sponsor's and/or adult
         caregiver's immigration case . An alien number is required in order to access immigration
         information from the EOIR hotline.

      4. The case manager uploads the document(s) to the UAC Documents section of the UAC
         Portal and enters the potential sponsor's immigration status in the "Legal Status" field
         found in the Sponsor Information section of the UAC Portal. '1J

      5. The case manager documents the pot ential sponsor's immigration status, what
         documents the potential sponsor submitted, and any information obtained from the
         EOIR hotline in the "Proof of Immigration Status or U.S. Citizenship" section of the
         Sponsor Assessment and the Release Request. [ill

      6. The case manager det ermines if a sponsor care plan is required (see 2.7.6 Issues
         flela~§!d to Recommendations ~nd J)edsig_ns).
         NOTE: If t he potential sponsor is unable to provide documentation to prove immigration
         status or U.S. citizenship or is only able to provide expired documents, the potential
         sponsor is consider to be without status and a sponsor care plan is required.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               241 D "l f~)i:; ,-..
                                                                                          Exhibit 3
                                                                                               t   (;~    y_




                                                                                         Page 158

                                                                                                         GOV-00207398
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 144 of 262 Page ID
                                   #:9622




   Potentia l sponsors and adult caregivers must provide as many forms of evidence needed to
   verify their immigration status or U.S. citizenship. Acceptable documents include original
   versions or legible copies of the documents listed below.


     Proof of Immigration Status                      Proof of U.S. Citizenship

     •       Valid visa                                •   U.S. passport

     •       Legal permanent resident card (green      •   U.S. birth certificate
             card}                                     •   Naturalization papers

     •       Notice to Appear                          •   Court order

     •       Other Federal government issued           •   Other government issued document
                                                           sufficient to prove U.S. citizenship
             documentation providing immigration
             status information


      Proof of Address

      1. The case manager ensures the proof of address submitted matches the address on the
         sponsor's application as well as the address that was previously searched in the UAC
         Portal. The case manager uploads the proof of address document provided by the
         potential sponsor to the UAC Portal, enters the type of document and the address on
         the document into the Proof of Address section of the Sponsor Assessment, and enters
         the address in the sponsor information section of the UAC Portal. See the Quick G~ance:
             !\CfMtabie Proof of Address pocuments. [l-13




   All potential sponsors must submit at least one form of documentation verifying their
   current address. Acceptable forms of documentation include origin al versions or legible
   copies of:

         •    A current lease or mortgage statement dated within the last two months before
              submission of the Family Reunification Application (FRA};

         •    A utility bill, addressed in the sponsor's name and dated within the last two months
              before submission of the FRA;

         •    A bank statement dated within t he last two months before submission of the FRA;

         •    A payroll check stub issued by an employer, dated within the last two months before
              submission of the FRA;




                                                                                                ··ii:;,-..
   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                25  ID
                                                                                            Exhibit
                                                                                              t
                                                                                                    3
                                                                                                (;~ f~) y_




                                                                                           Page 159

                                                                                                     GOV-00207399
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 145 of 262 Page ID
                                   #:9623


       •   A piece of mail from a county, state, or federal agency (with ithe exception of ORR)
           with the sponsor's name and residential address and dated within the last two
           months before submission of the FRA;
       •   A notarized letter from a landlord on the business stationary of the real property
           owner confirming the sponsor's address; and
       •   Other similar documents reliably indicating that the sponsor resides at the claimed
           address, dated within the last two months before submission of the FRA.

   If tine potential sponsor is unable to submit any of the above documents, the case manager
   may send a letter to the potential sponsor's address following these instructions.

   Address a plain white envelope to the sponsor's address and include as the return address
   the case manager's name and care provider's address (do not include the care provider
   facility name).
   Create a unique code word that is used on ly once and refer to the code word in ithe letter to
   the sponsor with instructions for the potential sponsor to call the case manager upon receipt
   of the letter and refer to the code word as evidence that the letter was delivered to the
   individual and address (include a copy of the letter in UAC's case file and upload a copy to the
   UAC Portal).

   NOTE: The case manager may not accept a photograph or video submitted by the sponsor as
   proof of address.


      2. The case manager verifies that the address provided by the sponsor is a residential
         address by:
                 •   Entering the address into SmartySt reet s.com to verify that the address is
                     classified as residential under the ROI (Residential Delivery Indicator)
                     category and that the address is not classified as P (post office !box) under the
                     Record Type category.
                 •   Entering the address into Google to verify that it is a valid address in Google
                     Maps and in Google Earth (check the camera view to ensure it ijs pointing at
                     the address and not across the street or adjacent).

      3. The case manager documents in the Proof of Addr ess section of the Sponsor Assessment
         that verification of residential address has been completed through SmartyStreets,
         Google Maps, Google Earth, and UAC Portal search and updates the UAC Portal as
         needed with the results. The case manager saves the results of the search in a file that is
         uploaded in the UAC Documents tab. The case manager updates the Case Status page
         with the date the Proof of Address was completed. See fig. 2.1.     g-1J
      4 . If the sponsor does not submit an acceptable proof of address document or if the case
          manager cannot confirm that the address provided is a residentia l address or that the


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                261 D "l f~)i:; ,-..
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                          Page 160

                                                                                                          GOV-00207400
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 146 of 262 Page ID
                                   #:9624


          sponsor lives at that address, the case manager documents this in the Proof of Address
          section of the Sponsor Assessment and elevates the issue to the case coordinator and
          the FFS.   lilll8J
      Proof of Sponsor-Child Relationship

      l. The case manager gat hers proof of relationship between the UAC and a potential
          sponsor to determine the sponsor category and to determine the existence of a prior
          relationship between the UAC and the potential sponsor and/or the UAC's family with
          the potential sponsor (If a UAC does not have a birth certificate, the case manager
          elevates the case to t h e FFS).   [i
      2. The case manager upl oads the documents provided by the sponsor to the UAC Portal.
         The case manager documents all information in the Proof of Relationship section of the
         Sponsor Assessment along with confirmation that the case manager was able to verify
         the sponsor-UAC relationship. See Q..uick Glance: Acceptable Proof of Relationship
         Documents. The case manager updates the Case Status page with the date the Proof of
          Relationship was completed. See fi_g. 2.1.          11]'11


   Potential sponsors must provide as many forms of evidence needed to verify the relationship
   claimed. Acceptable documents include original versions or legible copies of the list below
   (not an exhaustive list).


     Relationship Type                 Acceptable Document
     Parent (Cat 1)                    •     Birth ce,r tificates
                                       •     Court records
                                       •     Parent's valid/non-expired or expired (up to two years)
                                             government issued photo ID

                                       NOTE: The FFS may approve a DNA test for a potential
                                       sponsor who says he/she is a biological parent (Cat 1).
    Step-parent (who has legally       • Birth certificates
    adopted UAC) {Cat 1)               •     Parent's valid/non-expired or expired government
                                             issued photo ID
                                       •     Step-parent's valid/non -expired or expired government
                                             issued photo ID
                                       •     Marriage certificate
                                       •     Court order documents confirming adoption or legal
                                             guardianship has been established
     Legal guardian (Cat 1)            •     Court order documents confirming adoption or legal
                                             guardianship
                                       •     Birth ce1rtificates



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                   271   D ··ii:;,-..
                                                                                              Exhibit 3
                                                                                                  t (;~ f~) y_




                                                                                             Page 161

                                                                                                        GOV-00207401
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 147 of 262 Page ID
                                   #:9625



                                       •   Legal guardian's valid/ non-expired or expired
                                           government issued photo ID
                                       •   Guardianship records
                                       •   Death certificates
                                       •   Hospital records
     Other related sponsors            •   Birth ce·rtificates
     (Cat 2A/2B or 3)                  •   Trail of familial birth and/or death certificates showing
                                           that the UAC and the sponsor are related (this includes
                                           the UAC's birth certificate)
                                       •   Marriage certificates
                                       •   Hospital records
                                       •   Court records
                                       •   Guardianship records
                                       •   Baptismal certificate
                                       •   Primary Caregiver Affidavit (certain 2As only)
     Unrelated sponsors (Cat 3)        •   Birth certificates
     Cat 3 unrelated potential         •   Birth certificate or Record Not Found (government
     sponsors who are unable to            issued document)
     provide verifiable                •   Government issued photo ID (verify in person or via
     documentation of a family             video conference that you are speaking to the correct
     relationship with the UAC             individual)
     must submit evidence that         •   Marriage certificate
     reliably and sufficiently         •   UAC parent's death certificate or death certificates of
     demonstrates a bona fide              other family members
     social relationship with the      •   Baptismal certificate
     child and/or the child's family   •   Hospital records
     that existed before the UAC       •   School records/diploma
     m1grated to the United            •   Remittance receipts evidencing financial support of UAC
     States.                           •   For proof of recent travel or living in the UAC's family in
                                           country of origin: passport including passport stamps,
     The care provider should
                                           land deeds of sponsor and minor's family, government
     gather as many documents as
                                           issued ration cards
     needed to prove prior
     relationship. This table          •   Photographs or social media posts (labeled)
     includes acceptable               •   Family session(s) case notes (clinician and case manager
     documents for corroboration           observations of interactions/conversations between
     purposes (not an exhaustive           UAC and potential sponsor)
     list).                            •   Consulate verification of birth certificate
                                       •   Assessment based on interviews with UAC, UAC's family,
                                           UAC's caregiver in home country, and sponsor's
                                           neighbors (make all efforts to conduct in-person or via
                                           video conference); explanation of potential sponsor's




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                   281 D "l f~)i:; ,-..
                                                                                              Exhibit 3
                                                                                                   t   (;~    y_




                                                                                             Page 162

                                                                                                             GOV-00207402
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 148 of 262 Page ID
                                   #:9626


                                        relationship with the UAC in the Family Reunification
                                        Application, confirmed by UAC's family.


   Unre lated Category 3 Sponsors Who Have No Preexisting Relationship with the UAC or the
   UAC's Family

   In cases where it has been established that there is no available relative sponsor, or sponsor
   with a bona fide social relationship to the unaccompanied alien child (UAC) that existed before
   the child migrated to the United States, an individual with no bona fide social relationship may
   be considered as a sponsor for release after the case manager:

      1. Notifies and staffs the case with the case coordinator and the Federa l Field Specialist
         (FFS) at or before, but no later than, the next weekly staffing meeting.

      2. Completes the Sponsor Assessment in its entirety, obtains the potential sponsor's ID,
         and completes the public records check and sex offender registry check prior to step 3.

      3. Facilitates regular contact between the potential sponsor, the UAC, and the UAC's
         family while the UAC is in ORR care, if appropriate.

      4. Regu larly monitors the contact between the potential sponsor, the UAC, and the UAC's
         family.

      5. Coordinates with the FFS, case coordinator, and the child's clinician (in cases where
         clinical concerns are identified with the child) to determine if it is in the child's best
         interest to pursue release to the potential sponsor, while taking the lack of preexisting
         relationship and the UAC's and/or UAC's family's wishes into account when making a
         recommendation for release. In addition, the sponsor's motivation for sponsorship
         should be determined to be in good faith, absent of any potential trafficking concerns,
         and sponsor demonstrates the ability to provide adequate care for the UAC.

      6. Documents this information in the Proof of Relationship section of the Sponsor
          Assessment, the UAC Case Review, and the Release Request. '11

   Evidence of being a Primary Caregiver (Category 2A sponsors who are non-grandparents/non-
   adult siblings only)

   If the potential sponsor has any guardianship documents or other documents from a state or
   foreign government they must submit this with the Fami ly Reunification Application. ORR also
   accepts sworn affidavits from potential sponsors in addition to corroborating interviews the
   Case Manager has with the child, potential sponsor, and other family members to establish
   whether the potential sponsor was a primary giver to the child.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               29  I D
                                                                                           Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                   3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                          Page 163

                                                                                                        GOV-00207403
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 149 of 262 Page ID
                                   #:9627


      1. The case manager contacts the potential Category 2A close adult relative sponsor (who
         is not a grandparent or adult sibling) and requests:

          a. Temporary guardianship documents (please note full legal' guardianship or adoption
             would mean the sponsor is a Category 1) from a state or foreign government.
             or

          b. The case manager requests that the sponsor submit a sworn affidavit attesting that
             they were the child's primary caregiver. The affidavit includes the following
             information:

             • That the child lived in the same home with the sponsor.

             • The amount of time the child lived with the sponsor.

             • The amount of time the child lived with the sponsor, for which the sponsor claims
               they were the child's primary caregiver.

             • Where the child's biological parents lived at the time.

             • Why the child's biological parents were unable to provide primary care for the
               chi ld.
             • Whether the child's biological parents asked/consented to the sponsor being the
               primary caregiver.

             • Who took the following responsibilities for the child, while the child lived with the
               sponsor:
               o   Bathed the child
               o   Fed the chi ld
               o   Made health care arrangements
               o   Disciplined the child
               o   Financially supported the child
               o   Supervised the child
               o   Consoled/Comforted the child

             • Attestation that the sponsor did not sexually or physically abuse the child, or
               through their negligence allow others to sexually or physically abuse the child
             • Attestation that the sponsor did not abandon or mistreat the child.

      2. For purposes of 2(b} above the case manager conducts interviews with the child, the
         sponsor, .and other family members to corroborate the information in the affidavit.

      3. The case manager identifies Category 2A sponsors in the Release Request and in the
         Sponsor Assessment.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               30  ID   "l
                                                                                           Exhibit
                                                                                             t
                                                                                                   3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                          Page 164

                                                                                                       GOV-00207404
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 150 of 262 Page ID
                                   #:9628


      Missing Documentation or Incomplete FRA

      1. If the potentia l sponsor does not complete the FRA or submit the required proof of
         identity, immigration status/U.S. citizenship, address, relationship, etc., the case
         manager cons ults with the case coordinator and the FFS. NOTE: In these cases, the case
          manager does NOT submit a Release Request. •       /i:gj

      2. The case manager ent ers the sponsor's name and information in the sponsor
         information section of the UAC Portal for the UAC and in the sponsor information
         section of the UAC Case Review, documenting the reason why the sponsor was pursued
         or attempted to sponsor a UAC and decided to withdraw or ORR decided t o cancel
          pursuit of the sponsor.-1J

      3. The case manager flags potentia l sponsors who disclose information that demonstrate a
         safety concern or potential risk to the child in the UAC Portal (See Quick Glance: How to
         Check _for .Previous..Sponsorshtp and Quick Glance:..When to..Flag__a..Sponsor., _Other
         Adult.,. or _Address)."el

      Reporting Fraudulent Information and/or Documents

      If a sponsor, household member, or adult caregiver provides fraudulent information during
      the sponsor assessment process for the purpose of obtaining sponsorship of a UAC, the care
      provider must report the incident to the U.S. Department of Health and Human Services
      Office of the Inspector General C
                                      Y..A.r@.Q.ig~.hh~.!.gQY.J and U.S._lmmigration and Customs
      Enforcement Homeland Security Investigations tip line: USICE HSI Tip Line
      (HS1TIPJJne.Collabor~j£e.dhs.gov). i:gj


      State Issued Identity Documents

      If the case manager has evidence that a potential sponsor has submitted altered or
      fraudulent state-issued Identity documents (such as an ID card or driver's license), the case
      manager should send an emai l to the reporting agency for the state and copy the FFS (email
      addresses for the state agencies are included in Appendix 2.3 Reporting Agencies for
      SusQected Document Fraud for Most Common m Documents in IKel'. States). All reports
      should include any information about the potential sponsor or the circumstances
      surrounding the fraud.

      The U.S. Department of Health and Human Services Office of the Inspector General must be
      copied in the correspondence with the state agency {UAC@oig.hhs.gov). If the suspected
      fraud is in a state not identified as a key state in Appendix 2.3, the case manager should
      contact the assigned FFS and case coordinator. •    /i:gj




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                311   D   "l    i:; ,-..

                                                                                           Exhibit 3
                                                                                               t   (;~   f~) y_



                                                                                          Page 165

                                                                                                         GOV-00207405
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 151 of 262 Page ID
                                   #:9629



   2.2.S Legal Orientation Program for Custodians

   W   See Section 2.2.5 of the UAC Policy Guide


       PROCEDURES

       1. The case manager schedules the sponsor for an LOPC presentation using the LOPC's
          online scheduling system:
              Webs ite: https://catholiccharitiesny.orgflog-in
              In the ema il account section insert: LOPC@archny.org
              Password: Orientationl (case sensitive}
              NOTE: If the on line scheduling system is unavailable, the case manager calls the
              LOPC Call Center for UAC at (888) 996-3848 an d arranges for the Call Center to set
              up an appointment for the sponsor.   2

       2. The case manager enters the sponsor's postal code or city and state in the online
          scheduling system to find the LOPC provider closest to the sponsor's home address. If a
          sponsor lives more than 60 miles from an LOPC provider or cannot travel to a provider,
          the case manager contacts the LOPC Cal l Center.

          NOTE: Special instructions for case managers in the Harlingen/Brownsville area: If a
          sponsor lives more than 60 miles from a LOPC provider in the Harlingen/Brownsville
          area and is unable to travel to the provider, the case manager may schedule the sponsor
          for an on line LOPC appointment. R

       3. The case manager provides the sponsor confirmat ion of the appointment time, date and
          location by:

                 •   Printing out a copy of the on line confirmation and mailing the confirmation
                     to the spon sor; or
                 •   Entering a valid email address for the sponsor into the appropriate field of
                     the on line scheduling system, and the system will automatically generate and
                     send an email confirmation to the sponsor;

                 •   If the LOPC appointment is scheduled to take place w ithin 48 hours of
                     scheduling, calling the sponsor and documenting t he phone call in the UAC
                     case file.   @II et)~il




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1}               321 D "l f~)i:; ,-..
                                                                                          Exhibit 3
                                                                                               t   (;~    y_




                                                                                         Page 166

                                                                                                         GOV-00207406
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 152 of 262 Page ID
                                   #:9630



   2.2.6 Additional Questions and Answers about This Topic

   W     See Section 2.2.6 of the UAC Policy Guide




   2.3 Key Participant s in the Release Process

   fll   See Section 2.3 of the UAC Policy Guide




   2.3.1 ORR f ederal Field Specialists (FFS)

   fll   See.]~ct ion 2.3. 1 of the U,{:\C ~ol!f.y Guide



   2.3.2 Case Managers

   W     See Section 2.3.2 of the UAC Policy Guide



   2.3.3 Case Coordinators

   W     See Secti~n 2.3.3 of the UAC__Poli£Y. Guide




   2.3.4 Child Advocates

   W     See Section 2.3.4 of the UAC Policy Guide


         PROCEDURES

         1. The care provider or other referring party completes Section 1 of the Child Advocate
            Recommendation & Appointment Form and sends it as an attachment to the loca l child
            advocate program by emai l.     !1181
         2. The child advocate program makes a recommendation for an individual Chi ld Advocate
            based upon availability and the individ ual needs of the UAC. The child advocate program
            completes Section 2 of the Child Advocate Recommendation & Appointment Form. The
            child advocate program emails the form as an attachment to ORR/DUCO HQ at


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               33 I D
                                                                                          Exhibit
                                                                                             t
                                                                                                 "l
                                                                                                  3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                         Page 167

                                                                                                       GOV-00207407
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 153 of 262 Page ID
                                   #:9631


            Dw:sConsent@acf.hhs.gov and includes the appropriate poi nits of contact (program
            staff, FFS, referring party) .   I   ~

         3. The designated ORR staff makes an appointment d etermination. The ORR staff
            documents the appointment determination by completing Section 3 of the Child
            Advocate Recommendation & Appointment Form and emai ls the form as a password
            protected attachment to the child advocate program, the care provider, and the
            designated ORR/FFS. The case manager uploads this appointment form to the UAC
            Portal as documentation.     liJ ~-1)
         4. The child advocate program notifies the UAC's legal service provider or attorney of
            record by send ing the Child Advocate Recommendation & Appointment Form.        I ~

    Appendix 2.4 is a screenshot of the Child Advocate Recommendation & Appointment Form.
    The fillable t emplate can be found in the UAC Portal under Forms, Checklists and Other Tools -
    Admi nist ration .




   2.4 Sponsor Assessment Criteria and Home St udies

   lJl    See Sect ion 2.4 of t he UAC Policy Guid e


         OVERVIEW

   The care provider eva luates each potential sponsor's ability to provid e for the physical and
   menta l well-being of the UAC. ORR determines if additional screening procedures or services,
   such as a home study, are necessary to ensure the welfare of the child.

   ORR may in its discretion requi re potential sponsors to submit ad ditional documentation before
   making a release decision.



    Case manager or          Responsible for interviewing potential sponsor, completing the Sponsor
    clinician                Assessment, and collecting other informat ion to evaluate the sponsor.
    Case coordinator         Consu lted by case manager to determine if a home study is required.
    FFS                      Respons ible for approving all home studies. Responsible for initiating
                             home studies based on the results of an FBI backgro und check. Steps in
                             to determine if home study is needed when there is disagreement
                             between case manager and case coordinator.
    ORR Home Stud y          Provide program oversight for referrals and work with provi ders who
    Project Officers         conduct home studies.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 341 D "l f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                 t   (;~    y_




                                                                                           Page 168

                                                                                                           GOV-00207408
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 154 of 262 Page ID
                                   #:9632


    Home Study/Post     Conducts home study.
    Re lease Services
    Provider



   Sponsor Assessment Interviewing Guidance             Case manager or clinician
   The Sponsor Assessment form                          Case manager or clinician
   The Home Study Assessment Report                     Home study provider
   Release Request                                      Case manager, case coordinator, FFS



   2.4 .1 Assessment Criteria

   (l) See Section 2.4.1 of t he UAC Policy Guide

      PROCEDURES
      1. Within five calendar days of identifying a potential sponsor, the case manager or the
         clinician interviews the potential sponsor based on the Sponsor Assessment lnterv;ewing
         Guidance (see Quick Glance: Tips for Interviewing Sponsors), completes the fillable
         Sponsor Assessment form and uploads the form to the UAC Porta l. The file should be
         saved as [Sponsor name]_Sponsor_Assessme nt_[date] . Once t he Sponsor Assessment
         form is uploaded, the case manager cannot make any changes or additions to the form.

          The case manager or the clinician who conducted the interview and completed the
          Sponsor Assessment must certify that the potential sponsor was interviewed based on
          the Interviewing Guidance and must (electronically) sign and enter his/her name, title,
          and the date as certification in the Sponsor Assessment form. The case manager updates
          the Case Status page w ith the date the Sponsor Assessment was completed.

          If the form is incomplete within the 5 days due to missing information or
          documentation, the case manager may save a copy for updating and upload the form
          later (see Step 3 below). But the case manager must complete the following sections in
          the initial Sponsor Assessment form within the 5 day timeframe and upload it in the
          UAC Portal:
                   • Sponsor Basic Information (NOTE: ORR no longer collects Social Security
                       Numbers (SSN} of sponsors.}
                   • Sponsor Cultural Information
                   • Family Relationships (incl uding family tree, if applicable)
                   • Household Composition
                 •   Previous Sponsorship
                 •   Proof of Identity



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1}            35  ID   "l
                                                                                        Exhibit
                                                                                          t
                                                                                                3
                                                                                              (;~
                                                                                                    i:; ,-..
                                                                                                    f~) y_



                                                                                       Page 169

                                                                                                    GOV-00207409
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 155 of 262 Page ID
                                   #:9633


                      •   Criminal History
                      •   UAC Journey and Apprehension
                      •   Human Trafficking
                      •   Fraud   Co•l"eJ
   I       Appendix..2.5 is the Sponsor Assessment Interviewing Guidance.

   Jill ~EQ..~.!'.l~ is the Sponsor Assessment form.

       •    Ask all questions as stated in the guidance. But if the sponsor answers more than one
            question in a single response, don't ask the pre-answered question again.

       •    Phrase all questions in a culturally appropriate manner to engage the potential sponsor.

       •    Be conversational and don't just read word for word.

       •    Ask follow up questions if needed.

       •    Don't feel the need to ask interview questions in order. Allow the interview to flow
            naturally.

       •    Follow up with more research and interviews with the UAC and others to address any
            discrepancies or inconsistencies identified in the interview.

   The following is required for UAC with distant relative Cat 3 sponsor and optional for all other
   sponsor categories:
   Ask the potential sponsor to create a family tree (genogram) when answering questions
   related to proof of relations.hip and family relationships. Upload the family tree to the UAC's
   case file. (Go to h!!_2:Lfwww.geno_pro.com/genogram/template for a template and help in
   creating a family tree.)

           2. If the sponsor self-discloses criminal history in the interview (or if background checks
              reveal criminal history or a safety risk for the potential sponsor, adult household
              members, and adult identified in the sponsor care plan), the case manager elevates to
              the case coordinator and the FFS to determine if ORR should obtain court records,
              police reports, proof of rehabilitation, and letters of explanation of the incident.

               If these records are no longer available because they have been expunged, t he case
               manager should elevate to the FFS for next steps.   I~
               Figure 2.4 indicates where to upload the Sponsor.Assessment in the UAC Portal. !D"el




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                   361 D --ii:;,-..
                                                                                              Exhibit 3
                                                                                                   t f~)
                                                                                                       (;~    y_




                                                                                             Page 170

                                                                                                             GOV-00207410
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 156 of 262 Page ID
                                   #:9634


   Figure 2.4 Wh e re to Upload the Sponsor Assessment in t he UAC Portal




                                          ........... ..... ................... ., ...- ••·- ······ ··
                                                                                                                                                                                                                 ......................................................................... ....................,__
                                                                                                                                    ... ................ . - ............................................ ............. ......... ,- ............ _.
                                                                                                                                                                                                                                                                                                                     / >I
                                                                                                                                                                                                                                                                                                                           _.! AddNt:w

                                                                                                                                                                                                                                                                                                                                      __
                                                                                                                                                                                                                                                                                                                                 s,,on,..,,
                                                                                                                                                                                                                                                                             ................. - ................... ),(' > . >» .. ...
                                                                                                                                                                                                                                                                                                                     1~! Add New
      . ........... ............................................ ....._ ••, ...................,_. ............................................................................................. ......................... . ............ . ..................... . .................................... .... ... ...,l    ,.         »:,

                                                                                                                                                                                                                                                                             ......................................1>l Add!lfl/1
                                                                                                                                                                                                                                                                                                                  --,...  .....................~.
                                                                                                                                                                                                                                                                                                                     j •! Addll•w
                                                                                                                                                                                                                                                                                                                     i >! Ada New




        3. If the case manager needs to update the Sponsor Assessment after the 5 day timeframe,
           he/she should create a new word document of the form using the following naming
           convention: [Sponsor name]_Update d_Sponsor_ Assessment_[date]. The form may be
           updated as necessary but must be completed and uploaded to the UAC Portal before
           the case manager submits the release recommendation to the case coordinator. The
           number of Sponsor Assessments submitted per sponsor may not exceed two copies.
           Each copy must clearly indicate whether it is the initial assessment or the final version.
                     @[ill~

       4. If the case manager determines during the sponsor assessment process that a sponsor
          or address should be flagged, the case manager shou ld click on the editing icon
          highlighted in fig, ..2.5 which opens the "Sponsor Information" tab under UAC
          Assessments to enter demographic, background check information, or other reason a
          sponsor, other adult, or address is flagged. @l"el


   Fig. 2.5 Updating or Adding a Flag to the UAC Portal
   Click on the edit icon highlighted below.




        5. If a case manager is conducting concurrent planning, he/she shou ld includte this
           information in the UAC Assessment and UAC Case Review and indicate which sponsor is
           designated as the "Current Sponsor" since only one individual may hold t his designation



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                                                           371 D "l f~)i:; ,-..
                                                                                                                                                                                                                                                                                                      Exhibit 3
                                                                                                                                                                                                                                                                                                                      t         (;~         y_




                                                                                                                                                                                                                                                                                                     Page 171

                                                                                                                                                                                                                                                                                                                                      GOV-00207411
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 157 of 262 Page ID
                                   #:9635


          at any t i me in the UAC Case Review (simply click the "yes" or "no" button in the sponsor
          information page for each sponsor) . -'el

       6. The case manager must complete the sponsor assessment process before:

              •   The case manager submits a home study referra l.

              •   The case manager submits a release recommendation.



   2.4 .2 Home Study Requirement

   W   See Section 2.4.2 of the UAC Policy Guide


   PROCEDURES

       1. The case manager continuously cons ults with the case coordinator using information
          collected during the UAC's initial assessment and thro ughout !h is/her stay in conjunction
          with the sponsor assessment process to determine if a home study of the potential
          sponsor is required. Home studies are only request ed for potentially viable sponsors .
          121@

       2. Within 2 business days of the completion of the FRA and after consu ltation with the
          case coordinator, the case manager submits the Release Request with a
          recommendation to perform a home study and summarizes the following in the
          comments section (Fi_g. 2.6 shows a partia l snapshot of the Release Request):
                  •   Initial Intakes Assessment
                  •   UAC Assessment
                  •   FRA
                  •   Safety Plan, if applicable
                  •   Background check results
                  •   Re levant SI Rs
                  •   UAC Case Review
                  •   ISP
                  •   For category 2A/B and 3 cases, information about the biological parents' or
                      legal guardians' consent for release and/or provision of Letter of Designation
                      for Care of a Minor
                  •   Any additional assessments, including psychological assessments, and
                      additional documentation on the UAC related to the release assessment
                      (e.g., juvenile delinquency records)
                  •   For discretionary home studies:


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                381 D "l f~)i:; ,-..
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                          Page 172

                                                                                                          GOV-00207412
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 158 of 262 Page ID
                                   #:9636


                                                                             o           What additional information will a discretionary home study be able
                                                                                         to provide, other than what has already been gathered via the
                                                                                         sponsor assessment process, to mitigate concerns and create a safer
                                                                                         re lease scenario for the UAC
                                                                             o           What questions need to be answered by the discretionary home
                                                                                         study               CoW"eJ
   Fig. 2.6 Case Manager Section of the Release Request
   1Plt WC'i~t'f !rlfOf:9'141\lob
    fl~t~fomtt>:

   [ R~t<ttTlU.1"!

   '. !~~~.~~.~~~.~::C:.........,,.....{'!·;:i:etee.s.e J:>$-;,o:-:so.r ••:) ::::-!'.e•st: t, 9':oiea.r,,,,.,...................,,,.,, •• ,..   .•. ,,,,,,,, ..................................,...,,,,,,, ................ ,,,,, .... .,. ................ ,,,,,.......... .
    ~          iektm41YJ®''                                                                                                                                                                       ··-                                                    ··            ··
    lli,rru:(,1-~u,o<-cm
    (>-l1l~<'ff8i11.b :                                                                                                          cuner:tAie                              ss
    Ci'M,.,t(y of tSi:tll•               Af.ah.t110•t.:l1l                                                                       L~ISt•tu":
   · tf othef SM-lmt:w&t~nt              :                                                                                       If Othe( tm.mlg,t, nt ~,~.
                                                                                                                                                                          ................................................._,,,..... ·;:_1
                                                                                                                                 SJ'(di\"!
    ,,..,s..,..tv,                       /...............-.......-...............                                                                                         ..............................................._.......... vi
                                                                                                                                 \SN:

    ~po,~·., R~MtfontrJt!plo             J\u:;~,r
    Mlnor:
   :~~:;~:,:;;;,rotthe                       ~'l'u() uo
    ·-··-"l'"-•"~"--'
    $P'Qn,$0r1'i~okl
    Ocx-up;s-Mn
    Affid~~Jt1- l.'II Su~: ........................
   . (Mt: ~(f&(o,f\,:,:.t'fld;;I.H}(t
    (-.se ~•tctNt~c-:                        .....................................,_' .......... -..................... ..
    Co:,.1.r.u:ots:


                                                     ...                                                                                                                    ... ..                      ...
    lsAttv,~C<intuted~·
    C'"~!.JUt<'t•tf!t
                                              1 )rct ' '1''1-t,
                                         .........................................................................
                                          -~ ~! ::- ~ ~..~~!
                                                                                                                   _      ..,
                                                                                                                     ....~J
                                                                                                                                  C'.M.tM~t:'!t
                                                                                                                                  R~t<l«.M~l)d&lt<lft!
                                                                                                                                                                          M!r,crh,(WW~~C:1'<'



    R«ommeltd&tion .Y.t~
    P.omc.:Sb,1:!y:




              3. If there is nonconcurrence between the case manager's recommendation and the case
                 coordinator's recommendation on regarding the performance of a home study, the case
                 coordinator immediately elevates the case to the FFS who will make a determination on
                 whether or not to conduct a home study in the Release Request in the UAC Portal within
                 1 business day (see 2.7..Recommendations_and .Decisions_on Release..below for more
                          information about the Release Request) . Co-11

             4. The case manager goes to the referral tab in the UAC Portal (See Fig. 2.6 Case Manager
                Section ,of .theJ~elease..Request and Fifi...2.7.. H.ome..Study.Case.Referral_.Sectiqn) to
                complete the home study referral.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                                       39 I D --ii:;,-..
                                                                                                                                                                                                                                                                                  Exhibit
                                                                                                                                                                                                                                                                                      l   f~)
                                                                                                                                                                                                                                                                                          (;~
                                                                                                                                                                                                                                                                                                3
                                                                                                                                                                                                                                                                                                 y_




                                                                                                                                                                                                                                                                                 Page 173

                                                                                                                                                                                                                                                                                                GOV-00207413
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 159 of 262 Page ID
                                   #:9637


   Fig. 2.7 Home St udy Case Referral Section
      (A)



                                                                                                                                                                                                  ~~~,
     ftiljili5.M•--"""1·-,.,......,.,,..._,_ _ _. . . . .,.,,.,,                                            ,. .------··,,--_,..,.,.,.. . . . . . . _                      . . . . . ,,___ $ ~~~~~.~
                                                          ----·--"-·--···-"'··-··~·T--..·----·--·-                                                                                                ~~,~nt.w

                                                                                                                                                                                                  ·~+~~1
      (B)


     td.-o~f,w~:.,;,cf~t<,~kln

     ::~~::::::~; E-~~::¥. ~~·:.~·-'.:v~:~i-::~.~··:i~:;;:i~~m·.-.-\·.-:.~··5~
     {!m.UA<ld•-.s•);


     ~~pl.lwc~        o~,~
     Sp¢,:~ fn!O<iR"*n
     ~p.;irt~t>t   na.m.e:        f :i.1:'fltci S.:.ei                                            1.9,('U\'U>f ("~~l'\t:
     U ·<'~SO,f <',rtf t          ~tw'f~'i.                                                       rs.tKrBft>t1t~tt'!
     $1)():nsor ?tp Cotk:         1!001
     bp<!ditt<!,
     Rc•~n bM<fit~d:
                                  ..:.·~ ;~·-~ ... ..      ... ...   ···· ···· ..........   iv:
     ~fJru.t-ixl.i:Qft\:          ... $.+!Mt. . . . . .    ......              .....        .2                             ,::.:;;;,;·;·-...........-.............................................B
     tl<:w:i,Rt'fe<t1l{00:<"~
     Ritb-tt.;}Mhlp Gr<,tt" 10:




                     ORR prioritizes Home Study and PRS TVPRA cases. Discretionary home study referrals
                     may not be posted in the UAC Porta l u ntil the FFS approves the home stu dy. See Q_ukk
                     Glance.:.,FFS..Apprnvaf _for Discretionary Home.Studies. W~'""el

                     If a case is no longer in need of a home study or PRS, the case manager goes to the
                     Home Study Case Referral tab in the Discharge Section and chooses the option to
                     "Cancel Case Referral" for the specific case. The case manager also needs to update the
                     Release Request.

                     The case manager ensures that all documentation is saved in the UAC Portal. The
                     information includes:
                                  •             Initial Intakes Assessment
                                  •             UAC Assessment
                                  •             Sponsor Assessment
                                  •             FRP



   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                                                                                            40 I   D
                                                                                                                                                                                                        Exhibit
                                                                                                                                                                                                             t
                                                                                                                                                                                                                3
                                                                                                                                                                                                                 --ii:;<">
                                                                                                                                                                                                                 (;~ f~) y_



                                                                                                                                                                                                       Page 174

                                                                                                                                                                                                                       GOV-00207414
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 160 of 262 Page ID
                                   #:9638


                 •   Safety Plan, if applicable
                 •   Background check results
                 •   Relevant 51Rs (NOTE: Because HS/PRS providers cannot access SI Rs, the case
                     manager must send email copies to the provider.)
                 •   UAC Case Review
                 •   ISP
                 •   For category 2A/B and 3 cases, information about the biological parents' or
                     legal guardians' consent fer release and/or provision of Letter of Designation
                     for Care of a Minor
                 •   Any additional assessments, including psychological assessments, medical
                     records, and additional documentation on the UAC related to the release
                     assessment (e.g., juvenile delinquency records)Co[IJ"'eJ[gj




   In order to recommend a discretionary homes study, the case manager and case coordinator
   must have a reasonable expectation that results of the home study process (i.e., home visit,
   face-to-face interviews with the potential sponsor and household members) will provide
   additional information, other than what has already been gathered via the sponsor
   assessment process, which will mitigate concerns. Care providers should only request home
   studies for potentially viable sponsors. Concerns related to moving violations and DUI/OWis
   (unless there are multiple charges in a relatively short period) unconnected to a well-founded
   chi ld welfare concern are not to be used as the underlying basis for a discretionary home
   study.

   The home study must focus on potential sponsor's ability to appropriately care for the UAC
   and the sponsor's ability to ensure the safety and well-being of the UAC.

   The case coordinator elevates the recommendation to perform a discretionary home study to
   the FFS after justification for the home study recommendation has been documented in the
   Release Request as "Conduct Home Study-Discretionary."

   If the FFS or case coordinator requests additiona l information, the case manager and/or case
   coordinator must respond within 1 business day. If needed, the FFS may staff the case with
   the FFS supervisor.

   The FFS sends their determination in writing within l business day to the case coordinator
   and case manager.

      5. When a case has a home study referral, the navigation tab on the UAC Portal includes a
         HS and PIRS tab which is used by the HS/PRS provider to manage cases. See Figure 2.8
          HS..and..PRS.Tab.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)              41 1 D   "l    i:; ,-..

                                                                                          Exhibit 3
                                                                                            t   (;~   f~) y_



                                                                                         Page 175

                                                                                                      GOV-00207415
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 161 of 262 Page ID
                                   #:9639


          The home study provider selects cases from the National HS/PRS Referral List by clicking
          the accept button in the UAC Portal's Referral Tab . (This moves the referral from the
          "waiting" list to the accepting provider's "active" list until the home study is
          comp leted.)"el



   Figure - 2.8
            ....
                 HS and
                  '  . '. PRS
                      ~    ....
                          ,-
                                Tab
                                 .


          IT"\
          h UAC Portal
          -...-




          NOTE: Each Friday, the home study provider must submit their active HS/PRS case list to
          DCS HSPRS~cf.hhs.gov. The home study provider reviews all cases for d uplication of
          services on the National Network Call on Tuesdays at 2:00 p.m. EST. If duplication is
          found, the providers reach a consensus to determine which provider will continue with
          the case . '1J @igie

      6. The home study provider contacts the care provider to confirm acceptance and request
          missing (if any) referral documents (including SIRs).              '11181
      7. The portal automatically removes UAC who turn 18 years of age while on ithe referral
         wait list because the UAC are no longer eligible for services.               W"el
      8. Within 2 business days of the home study provider's referral acceptance, the home
         study provider reviews the Release Request and staffs the case with the case manager,
          as needed.               @I
      9. Within 10 business days of acceptance, the HS/PRS provider uses the Home Study
         Assessment Report template to report findings of the home study and upload the
          template into the UAC Portal including a recommendation to the case manager. @l"el

      10. The HS/PRS provider must submit any requests to extend the home study due date
          beyond 10 business days or to cance l a home study to the FFS for approval via email.
          Possible criteria for extension can include:
                 • Additional household members moved in after the referral.
                 • Concerns about additional household members who were not present at the
                      home visit.
                               •   Inability for the provider to schedule a home visit c!lue to the sponsor's
                                   schedule. @181



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                              421 D '"l f~)i:; ,-..
                                                                                                         Exhibit 3
                                                                                                                t   (;~    y_




                                                                                                        Page 176

                                                                                                                          GOV-00207416
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 162 of 262 Page ID
                                   #:9640


       11. If the case manager learns new information after the home study provider has
           submitted their final report, the FFS has the authority to request a home study
           addendum to the original home study provider to gather more information for an
           informed release decision. Care providers must go through their FFS to request a home
           study addendum. The FFS may request an addendum any time after the final home
           study report has been submitted, but in some circumstances, it may be necessary to
           request a new home study if the sponsor's circumstances have significantly changed or
           if the home study was completed over a year prior to the current date.

            Upon reqiuest by the FFS, the home st udy provider has 10 business days to submit the
            addendum to the UAC Portal. The provider may only request one addendum per home
            study without FFS supervisor approval. @181~

            NOTE: Home studies are only valid for one year.   Co


   2.4.3 Additional Questions and Answers on This Topic

   W      See Section 2.4.3 of the UAC Policy Guide




   2.5 Sponsorship As.sessment Background Check Investigations

   W      See Section 2.5 of the UAC Politi'. Gulde


       OVERVIEW

   ORR requires background checks for all potential sponsors, adult members of the household,
   and adult caregivers identified in sponsor care plans (adult caregivers). This section describes
   the required background checks based on sponsor category and other factors, the responsible
   parties for completing and reporting the results, and notifications and other follow up steps to
   ensure safety. All potential sponsors, adult household members, and adult caregivers must
   undergo a public records background check of criminal history and sex offender registry
   databases. Sponsors in Categories 28 and 3, as well as some Category 1 and 2A sponsors, adult
   household members, and adult caregivers require fingerprint background checks that are
   processed through Federal partners.



    FFS                     Reviews all fingerprint checks and provides guidance as to w hether to
                            continue assessment of a particular sponsor in light of check results.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                43  ID   "l
                                                                                            Exhibit
                                                                                              t
                                                                                                    3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                           Page 177

                                                                                                        GOV-00207417
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 163 of 262 Page ID
                                   #:9641


    Case coordinator               Makes recommendations regarding safety planning and chi ld welfa re
                                   recommendations.
    Case manager                   Cond ucts Public Record s Checks (an Internet Criminal Public Records
                                   Check and Sex Offender Registry Check) for all potential sponsors, adult
                                   ho usehold members, and adult caregivers (ind ividuals identified by
                                   undocu mented sponsors who will take over the care of the UAC if the
                                   sponsor is deported or leaves the United States). Conducts State
                                   Criminal History Repository Checks and/or Local Police Checks, as
                                   needed.
    HHS Program                    Conducts all Non-Public Records Checks - FBI National Criminal History
    Support Center,                Check (Fingerprint Check), FBI Biometric Services Unit (FBI/BSU) Civil
    Division of                    Name Check, and Child Abuse and Neglect (CA/N} Check - on behalf of
    Children's Services            ORR.
    (PSC/DCS}


                                                                                                      ...                                 ,,.         ,,,,
   HRE! Iate
          ··'' d,.,F.orqts.
                      . /,Instruments,
                            '·"                                                    ;_ :;,,   .;. ::
                                ..:!:. '' ,,. ,, < ,,'                                                               ".'
                                                         {'-;,, ,s:[l?   /,k·'&   .Us.ea By
                                                                                          :i>, k :1\.  ,·    ~
                                                                                                            .:.1,:dj       "X   i(:




    Authorization for Release of Information                                      Case manager, lead case manager,
                                                                                  PSC/DCS
    Sponsor Check Coversheet                                                      Case manager, lead case manager,
                                                                                  PSC/DCS
    CAIN Check Coversheet                                                         Case manager, lead case manager,
                                                                                  PSC/DCS
    CA/N Check State Instructions                                                 Case manager, lead case manager,
                                                                                  PSC/DCS
    CA/N Check State Forms                                                        Case manager, lead case manager,
                                                                                  PSC/DCS




   2.5 .1 Background Check Requi rements

   W     See..Sect ion.2.5.1.of.the__UAC.Poi_icyGuide


        PROCEDURES

        1. The case manager notifies all potential sponsors that an Internet Criminal Pub lic Records
           Check and Sex Offender Registry Check will be performed for all sponsors, adult
           househol d members, and adu lt caregivers. The case manager also notifies t he potential
           sponsor of any additional backgro und checks that are required by ORR (see Quick
           Glance: Overview of Background Chei;_k s Regui ren:tents}. The case manager advises
           adults to be truthful about criminal backgrounds before results are obtai ned as a lack of




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                              441 D ··ii:;,-..
                                                                                                                         Exhibit 3
                                                                                                                                 f~)  t         (;~          y_




                                                                                                                        Page 178

                                                                                                                                                      GOV-00207418
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 164 of 262 Page ID
                                   #:9642


                     information or explanation from the potential sponsor may affect the release decision.
                     e/181W
                     NOTE: Adult caregivers must be entered in the Sponsor Information section of the UAC
                     Portal. The adult caregiver should be entered under Household Information because the
                     UAC Porta l does not have a separate area to enter ad ult caregivers . The case manager
                     goes to the Sponsor Information section and 1) adds a note in the Comments box
                     indicating the category and noting whether the individual is also a household member
                     and 2) records the name under the Household Information section. See Fig. 2.9.Creating
                     a Record for the Adult Identified in the Sponsor Care Plan.



    Fig. 2.9 Creating a Record for the Adult Identified in the Sponsor Care Plan

    ~··~~
        ,                ........................... .........,
                                                                                           lu~'~
~                         l. . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . .. . . . . . . . . . .. . . . . . . . .. . . .. . . . . . . . . .,.,... .:. . . . . . . ,. . . . . ,....:.:.:. : . . . . . ..,. ..:. . . . . . ,..: :. ,. .: .: :.: ...: : .
~                                                                                                                                                                                                                                                                               /C!
                          l. ...........................................................................................................................................      .......................................                         ........................ .........~]




                                                                                                                                                         ,
    firstUame                        last-N.ame                                       0 .0.B

    l.............                                                                  . i............ ........... ::.. ~t(tC"V'~
                                                                                                                     _       -~                    :0
                                                                                                                                                   .::..




    ,QuicKGlance: ·9iretview of.Background Che.ck Requirem.ents..;"·"'
       Type of Background                                               Purpose                                                                                 Persons Checked                                                 When Performed
       Check
       Public Records Check                                             Identifies arrests or                                                                   Potential                                                        In all cases.
                                                                        convictions of                                                                          Sponsors in
                                                                        sponsors, adult                                                                         Categories 1-3.
                                                                        household members,
                                                                        or others . If a check                                                                  Non-sponsor
                                                                        reveals a criminal                                                                      adult household
                                                                        record or safety issue,                                                                 members and
                                                                        it will be used to                                                                      adult caregivers
                                                                        evaluate the sponsor's                                                                  ident ified in a
                                                                        ability to provide for a                                                                sponsor care
                                                                        child's physical and                                                                    plan.
                                                                        mental well-being.
        Sex Offender Registry                                           Identifies sponsors and                                                                 Potential                                                        In all cases.
       Check, conducted                                                 others that have been                                                                   Sponsors in
       through the U.S.                                                 adjudicated as sex                                                                      Categories 1-3.


                                                                                                                                                                                                                                                                                     D ..1
    UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                          45     I
                                                                                                                                                                                                                                                                          Exhibit 3
                                                                                                                                                                                                                                                                                     t (;~
                                                                                                                                                                                                                                                                                             i:; ,-..
                                                                                                                                                                                                                                                                                             f~) y_



                                                                                                                                                                                                                                                                         Page 179

                                                                                                                                                                                                                                                                                             GOV-00207419
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 165 of 262 Page ID
                                   #:9643


     Department of             offenders through a
     Justice National Sex      national search and, if     Non-sponsor
     Offender Public           available, a local public   adult household
     Website                   registry search.            members and
                                                           adult caregivers
                                                           identified in a
                                                           sponsor care
                                                           plan.
     FBI National Criminal     Determines whether a        Potential          Where a public
     History Check, based      sponsor or adult            Sponsors in        records check
     on digital fingerprints   household member (as        Category 1 and     reveals possible
     or digitized pa per       applicable) has a           2A.                disqualifying factors
     prints                    criminal history, has a                        under 2.7.4; or
                               profile in OHS IDENT,                          where there is a
                               has been convicted of a                        documented risk to
                               sex crime, or has been                         the safety of the
                               convicted of other                             unaccompanied
                               crimes that                                    alien child, the child
                               compromise the                                 is especially
                               sponsor's ability to care                      vulnerable, and/or
                               for a child.                                   the case is being
                                                                              referred for a home
                                                                              study.
                                                           Potential          In all cases.
                                                           Sponsors in
                                                           Categories 28
                                                           and3.
                                                           Non-sponsor        Where a public
                                                           adult household    records check
                                                           members and        reveals possible
                                                           adult caregivers   disqualifying factors
                                                           identified in a    under 2.7.4; or
                                                           sponsor care       where there is a
                                                           plan.              documented risk to
                                                                              the safety of the
                                                                              unaccompanied
                                                                              alien child, the child
                                                                              is especially
                                                                              vulnerable, and/or
                                                                              the case is being
                                                                              referred for a home
                                                                              study.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                 461 D "l f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                 t   (;~    y_




                                                                                           Page 180

                                                                                                           GOV-00207420
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 166 of 262 Page ID
                                   #:9644


     Child Abuse and           Checks all localities in    Potential          In cases that require
     Neglect (CA/N)            which the sponsor or        Sponsors in        a home study, and
     Check, obtained on a      household member has        Categories 1-3.    cases where a
     state by state basis as   resided in the past 5                          special concern is
     no national CA/N          years.                                         identified.
     check repository
     exists


                                                           Non-sponsor        In any case where a
                                                           adult household    sponsor is required
                                                           members and        to undergo a CA/N
                                                           adult caregivers   check.
                                                           identified in a
                                                           sponsor care
                                                           plan.
     State Criminal History    Assists in locating         Potential          Used on a case-by-
     Repository Check          police or arrest records,   Sponsors in        case bas.is when
     and/or Local Police       or other criminal           Categories 1-3.    there is an
     Check                     offense details, as                            unresolved criminal
                               needed.                     Non-sponsor        arrest or issue that
                                                           adult household    is still in process.
                                                           members and
                                                           adult caregivers
                                                           ident ified in a
                                                           sponsor care
                                                           plan.


      2. The potential sponsor should advise the case manager immediately if he or she has any
         record of criminal charges, sexua l offenses, or child abuse/neglect charges and if they
         are aware of any record of criminal charges, sexual offenses, or child abuse/neglect
          charges for their adult household members and/or adult caregiver. •      /18:1
      3. Based on the information provided, the case manager determines what types of
         background checks are required for the potential sponsor, adult household members,
         and adult caregiver (See Q.uick Glance: Overview of Background Checks Regui.rJml.ent s).
         The case manager should include the case coordinator and FFS in cases that involve
          criminal history self-dlisclosures .   WIEJ
          NOTE: If a potential sponsor, adult household member, or adult caregiver refuses to
          complete a required background check, the case manager elevates the case to the FFS
          who will staff the case with the FFS supervisor to determine whether to deny the
          release based on current ORR policy and any other relevant factors . FFS notifies the case
          manager of the final decision. ~



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                  471 D '"l f~)i:; ,-..
                                                                                             Exhibit 3
                                                                                                   t   (;~    y_




                                                                                            Page 181

                                                                                                             GOV-00207 421
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 167 of 262 Page ID
                                   #:9645




      Public Records Checks (Internet Criminal Public Records Check and Sex
      Offender Registry Check)

      1. The case manager conducts an Internet Criminal Public Records Check for all potential
         sponsors, adult household members, and adult caregivers.

      2. The case manager conducts a national and local/state Sex Offender Registry Check
         through the U.S. Department of Justice NSOPW and local/state Public Regist ry Sites for
         all potential sponsors, adult household members, and adult caregiver.

         The check must include the following:

                     •   Name checks (potential sponsor, adult ho usehold members, adult
                         caregiver)

                     •   Address searches (using the current add ress that has been verified)
                         within a one mile radius for all names - potenti al sponsor, household
                         members and adult caregiver). This address search is completed to
                         determine if there are sex offenders at the address or in close proximity
                         to the address (NOTE: Some state Sex Offender Registries do not include
                         an add ress check. In these cases, document that the attempt was made
                         and what check was accomplished.) The case manager should take the
                         results into consideration in assessing the safety plan and s.a fety of the
                         re lease.
                         Local/state Sex Offender Registry Checks for all states in which the
                         potential sponsor, adult household members, and adult caregiver resided
                         over their entire adu lt lifetime.   -1J
      3. The case manager upl oads the results of the public records checks (screenshots,
         descriptions, dates, etc.) in the UAC Documents section in the UAC Portal and completes
         the case manager section of the Background Check Table. The case manager staffs the
         case with the case coordinator in the event there is a "hit" in the search. (See Quick
         Glance: How to Doc_ument Background Checks in UAC Portal ). -1)181

          NOTE: Public records check results are valid for 90 days from t he date results are
         received, as documented in the Date Results Received column of the Background Check
         Table in the UAC Portal. If the UAC has not been approved for release before the p ublic
         records check results expire, the case manager m ust reprocess the checks, update the
         Background Check Table in the UAC Portal, and upload the results into the UAC
         Documents section of the UAC Portal.

         NOTE: ORR does not require a signed Authorization for Release of Information from an
         individual unless they are submitting fingerprints. However, many public records
         vendors have terms of use agreements that do require an authorization. In those


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               481 D ··ii:;,-..
                                                                                          Exhibit 3
                                                                                                t f~)
                                                                                                    (;~    y_




                                                                                         Page 182

                                                                                                          GOV-00207422
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 168 of 262 Page ID
                                   #:9646


                     instances, an Authorization for Release of Information should be obtained from the
                     adult household member or adult caregiver.


    Quick Gl~'nce'.: ttoW:l oJ:>oc:q'ment Background·Check.s·in,UACPortal:_
    Go to the Background Check table in the Sponsor Information section of the UAC Portal; for
    both the sponsor and the household member(s) check off which background checks were
    requested.

    For non-public records checks, do not enter data into the Date Requested, Results Received,
    and Results columns - PSC/OCS enters this information.

    NOTE: If you do not check off which background checks were requested under the Check
    Requested column for non-public records checks, PSC/DCS will be unable to record the
    results of those checks.
    AJf!dn':~ of 5,upUcrt:                                                                                                                                                                                                  i :j M d «~'IN ftq.rt   !
    Alll>U'dl ···········!·············-·····················; ····-···········-···- ·····-·r·······················-··················(°····················   ·····!····--··············-······•·················-···- Out. lo········ · ~''i




    :~-=:~==$=~1=:= =f=:!~f~~~r~1i
    ~ - · · .J. lL..........,.....................f~:.............,......-           ··-.,:~                                  ......., ::rn.......................:j~::.~ ~~~!!:~.:-..:.~J··          ' ('-,.~ Q""-, .:::::::::::::::::~:::::       iv
    Spofflol'•
                                                                                                                                                                      '£~!


    Stat~
                                          -
                                   c:·.···:···-..~_._._._._.__.._. ,.vj
                                                                                                                                                                      C,ty:
                                                                                                                                                                      Z.p C-c>:!,,:
                                                                                                                                                                                                               -       )
                                                                                                                                                                                                        ················1


    "                                                                                                                                                                                                      •••••••••••••t




   Non-Public Records Checks {Perfo rmed by PSC/DCS)

   NOTE: PSC/DCS conducts regular in depth t rainings related to non-public records checks and
   fingerprinting instruct ions. ORR headquarters staff work with CFS, FFS, and POs to notify


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                                                                                                                                                       49        ID   --ii:;<'>
                                                                                                                                                                                                                                                         Exhibit 3
                                                                                                                                                                                                                                                           t   (;~f~) y_



                                                                                                                                                                                                                                                        Page 183

                                                                                                                                                                                                                                                                     GOV-00207423
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 169 of 262 Page ID
                                   #:9647


   programs about upcoming trainings. To request training from PSC/DCS, contact the operations
   specialist listed on the PSC/DCS Contact List.

   FBI NATIONAL CRIMINAL HISTORY CHECK (FINGERPRINT CHECK)

      1. The case manager obtains an Authorization for Release of Information (ARI) and a copy
         of a government issued photo ID (front and back) for all relevant parties (see Q.uii;~
           Glan~e: list of Acceptable Progfof fdentityJ)ocuments ).

           NOTE: If needed, some ORR digital fingerprint sites offer in-person assistance
           completing the FRP and/or ARI (see MPfil1ditl.14Jin~rjnft!J.g Rag_uirements).         II
      2. The case manager assists the potential sponsor, adult household member, and/or adult
         caregiver in scheduling a fingerprint appointment at an ORR digital fingerprint site to
         occur within 3 business days of receiving the signed ARI and government issued photo
         ID (see Appendix 2,14 Fingerprinting Requirements).

      3. The case manager completes the Check Requested field in the Background Check table
         in the Sponsor Information section of the UAC Portal (see Quick Glance: How to
           Oot:ument Background Checks in UAC Portal) . .leJ

      4. The case manager fully completes the Sponsor Check Coversheet. If any of the following
         conditions apply the case manager documents the condition in the comments section of
         the Sponsor Check Coversheet:

              •   If the case manager is req uesting the fingerprint check be expedited, the reason
                  must be noted (see Q,yjck Glance; Exgediting Fingerprint Check Result~ for full
                  requirements).

              •   If the case manager believes the individual previously completed a fingerprint
                  check, that must be noted and the approximate date should be included.

              •   If the individual is the sponsor or household member for more than one UAC, the
                  name and A# of those UAC must be included.      !I
           II Am?endix 2~7 is the Sponsor Check Coversheet.


    Case managers may request expedited processing for Fingerprint Checks under the following
    circumstances:
       •    Imminent age out (UAC aging out in 60 days or less)
       •    Legal issue




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               So I D
                                                                                          Exhibit
                                                                                             t
                                                                                                 "l
                                                                                                  3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                         Page 184

                                                                                                       GOV-00207424
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 170 of 262 Page ID
                                   #:9648


       •    UAC medical issue
       •    Cat 1 or 2A cases that require fingerprint check results before the UAC may be
            released (see Quick Glance: Release of UAC Prior to Receiving Fingerprint Check
            Results}

   To request expedited processing and allow PSC/DCS to appropriately prioritize expedited
   cases, the case manager must include "AGE OUT [age out date]:" on the subject line of the
   email for any age out cases and "RESULTS REQUIRED:" for any cases that require results
   before the UAC can be released. For all other cases, the case manager must include
   "REQUEST TO EXPEDITE:" oin the subject line of the email (see Email Template: fingerprint
   Check__R.equests}. The case manager must notate the following in the Comments. section of
   the Sponsor Check Coversheet:
       •    Basis for the request
       •    Date by which results are needed
       •   If there are other items pending (e.g., home study} that would not allow for
           immediate release of the UAC once fingerprint check results have been received

   PSC/DCS will prioritize all cases for which expedited processing is requested that fall under
   the circumstances listed above, but cannot guarantee results will be available by the
   requested date.

    If the case manager requests expedited processing for any circumstance not listed above,
    PSC/DCS will elevate the request to ORR HQ for approval.


      5. The case manager reviews the Sponsor Check Coversheet, ARI, government issued photo
         ID, and paper fingerprint cards (if applicable} for accuracy, completeness, and legibility
           (see Appendix 2..9 Background Check Submission Reguirements}.           11
      6. If paper fingerprint cards are used, the case manager uses an express mail service (e.g.,
         UPS, FedEx} to send the following to PSC/DCS for next morning delivery:

              •     Two original fingerprint cards (ORR does not collect Social Security Numbers and
                    this field should be blacked out -see _8p~nd1x 2.13 Fingerl!rint Car§!)

              •     Copy of the Sponsor Check Coversheet

              •     Copy of the Authorization for Release of Information (pages 1-5}

              •     Copy of the subject's government issued photo ID   I   !:i!)

      7. The case manager formally requests the Fingerprint Check using the email template
           below.   ~I]



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               511   D   "l    i:; ,-..

                                                                                           Exhibit 3
                                                                                              t   (;~   f~) y_



                                                                                          Page 185

                                                                                                        GOV-00207425
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 171 of 262 Page ID
                                   #:9649




   From:            Case Manager
   To:              SponsorCheck.os@hhs.gov
   Subject:         Fingerprint Check Request for [sponsor' s initials]
                       • If requesting expedited results for an age out, add "AGE OUT [age out
                           date]:"
                        •    If the case requires results before the UAC may be released, add
                             "RESULTS REQUIRED:"
                        •    If requesting expedited results for any other reason, add "REQUEST
                             TO EXPEDITE:"

   Attachments:          •   Sponsor Check Coversheet
                        •    Authorization for Release of Information (pages 1-5)
                        •    Copy of government issued photo ID (If individual is claiming U.S.
                             citizenship, a U.S. Birth Certificate, Certificate of Naturalization or
                             Certificate of Citizenship, or U.S. Passport is preferable)

   NOTE: All of the documents listed above as attachments must be submitted to PSC/DCS
   together. The documents must be merged into one PDF.

   Case managers must password protect any Personally Identifiable Information (PII) that is
   sent to PSC/DCS. The Sponsor Check Cover Sheet, ARI, and photo ID must be password
   protected. The body of the email includes the message t hat the password for the attached
   documents will be sent separately. A second email should include the universal UAC
   Password which should be used by all care providers and ORR staff and contractors . Do not
   ind ude PII in follow up emails.


      8. The case manager determines if the UAC is eligible for release prior to receipt of
           background check resu Its (see   qlJ.!fl~...GJ~D.f~.:. .B.~.l ~.<:l.~§..9.fVA.~..P..r..ig_r._.tg_.B.~.f.~.!Y..~ng
           .Emaerprint Check Results).

           NOTE: The Case Manager should staff eligible cases with the FFS, or notify the FFS of an
           eligible case via emai l, as soon as possible. The Case Manager and FFS document in the
           Release Request that the case is being processed without waiting for fingerprint results
           because 1!:he case falls under the "December 2018 Operational Directive."




   A UAC may be recommended and approved for release without obtaining the Fingerprint
   Check results if:

       •    The sponsor is 28




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                              521 D ..1 f~)i:; ,-..
                                                                                                                         Exhibit 3
                                                                                                                               t   (;~    y_




                                                                                                                        Page 186

                                                                                                                                         GOV-00207426
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 172 of 262 Page ID
                                   #:9650


       •   A public records check did not reveal possible disqualifying factors under Section
           2.7.4;
       •   There is no documented risk to the safety of the unaccompanied alien child and the
           child is not considered especially vulnerable;
       •   The case is not being referred for a home study;
       •   All family reunification application, assessments, documentation, and other requi red
           background check results (with the exception of CA/N Check results - see Quick
           Glance:..Release.of.UAC.Prior.to.Receiving.CA/N Check.Resu~ts} needed to approve a
           safe release have been received and reviewed by the case manager;
       •   The Fingerprint Check was requested from PSC/DCS following ORR procedures,
           including submission of the Sponsor Check Coversheet, Authorization for Release of
           Information, photo ID, and fingerprints (digital or paper); and
       •   Receipt of the Fingerprint Check results is the only step preventing a release
           recommendation.

   Derogatory Information Received After Release
   In any instance where a UAC is released and possible derogatory information is later
   discovered after Fingerprint Check results are received, the FFS makes a case-by-case
   determination on what follow up is required, if any. State CPS or law enforcement may be
   notified if there is determined to be any immediate danger to a child's welfare. The FFS may
   also attempt to refer the case for post-release services.

   Unclassifiable Fingerprints
   In any case where a UAC is released and the fingerprints results are unclassifiable, the case
   manager must make every attempt to have the individual submit a new set of fingerprints,
   either at an ORIR digital fingerprint site or via paper fingerprint cards. The case manager must
   inform PSC/DCS within two weeks of receiving the fingerprint results whether the individual
   wil l submit new fingerprints. If the case manager informs PSC/DCS that an individual refuses
   to submit new fingerprints or for any case in which PSC/DCS has not received new
   fingerprints w ithin 30 days of sending fingerprint results, PSC/DCS will rerun the origina I set
   of fingerprints. If the original set of fingerprints remain unclassifiable (this is the most
   probable outcome), PSC/DCS will run an FBI/BSU Civil Name Check. Co

   Incomplete Fingerprint Cards
   In any case where a UAC is released and an incomplete set of paper fingerprint cards was
   sent to PSC/DCS, the case manager must provide the missing information within one week of
   receiving the request from PSC/DCS. Fingerprint Checks cannot be run using incomplete
   fingerprint cards. If PSC/DCS does not receive the missing information within 30 days of their
   initial request, PSC/DCS wi ll cancel the entire Fingerprint Check request and inform the case
   manage and assigned FFS via email.@




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                53   ID   "l
                                                                                             Exhibit
                                                                                               t
                                                                                                     3
                                                                                                   (;~
                                                                                                         i:; ,-..
                                                                                                         f~) y_



                                                                                            Page 187

                                                                                                         GOV-00207427
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 173 of 262 Page ID
                                   #:9651


      9. PSC/DCS reviews incoming Fingerprint Check requests for accuracy, comp leteness, and
         legibility. If any required documents are missing or the request does not comply with
         the requirements noted in Appendix 2,9 Background Check Submission Requirements,
         PSC/DCS rejects the submission and informs the case manager that the request must be
         resubmitted. PSC/DCS processes background checks in the order in which they are
         received .and any requests that need to be resubmitted fall to the bottom of the queue.

      10. PSC/DCS completes the Date Requested, Date Results Received, and Results fields in the
          Background Check table in the Sponsor Information section of the UAC Portal when the
          Fingerprint Check is comp lete and, if applicable, uploads criminal history reports to ORR
          Connect (SharePoint website} . .!eJ

      11. PSC/DCS emails a spreadsheet containing Fingerprint Check results to the designated
          ORR staff once a day. The spreadsheet includes the following:

             •   FBI National Criminal Check result (i.e., whether the individual app ears clear,
                 the case was referred to the assigned FFS, or the individual had unclassifiable
                 fhngerprints)

             •   Confirmation results were entered into the UAC Portal

             •   Whether criminal history record was uploaded into ORR Connect

          NOTE: For expedited cases, PSC/DCS emails results directly to the case manager and
          copies the FFS instead of including the resu lts in the spreadsheet (See Quick Glan~e;
          Ex~gditing FingerQrint ChgcKResults ). ~

      12. The designated ORR staff emails the Fingerprint Check results received from PSC/DCS
          individually to each care provider facility and copies the assigned FFS. ~

      13. The care provider distributes Fingerpr int Check results received from the designed ORR
          staff to the assigned case managers.   r8I

          NOTES:
             •   If the prints are unclassifiable, the case manager assists the individual in
                 scheduling a fingerprint appointment at an ORR digital fingerprint site so that a
                 second set of prints may be obtained, even if the UAC has already been released.
                 If the individual is unable to travel to an ORR digital fingerprint site, then paper
                 fingerprint cards may be used (see Appendix 2.14 Fingerprinting Requirements).


             •   ORR federal staff and PSC/DCS do not release criminal history records prod uced
                 by FBI National Criminal History Checks to ORR grantees, ORR contractors, third
                 party reviewers, outside organizations, or individuals. ORR does not confirm or
                 deny the existence of the records and does not share the content of a record
                 verbal ly or in writing.



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               541 D "l f~)i:; ,-..
                                                                                          Exhibit 3
                                                                                               t   (;~    y_




                                                                                         Page 188

                                                                                                         GOV-00207428
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 174 of 262 Page ID
                                   #:9652




                •   Fingerprint Check results are valid for 270 days from the date results are
                    received, which is documented in the Date Results Received column of the
                    Background Check Table in the UAC Portal. If the UAC is not approved for release
                    before fingerprint check results expire, the sponsor, adult household member,
                    and/or adult caregiver must be re-fingerprinted and a new fingerpr int check
                    must be requested from PSC/DCS. Please see Appendix 2.9 Background Ch.ec!s
                    Submission Requirements for additional information on requesting background
                    checks for individuals who have previously completed a background check.




   FINGERPRINT CHECKS
   Case managers may email PSC/DCS at SpcmsqrCheck.os@hhs.gQY to request a status update
   on their Fingerprint Check request. However, unless the case has been expedited, the case
   manager must wait at least seven business days from the time they emailed a complete
   Fingerprint Check request to PSC/DCS (or from the time when PSC/OCS received paper
   fingerprint cards if digital fingerprints were not taken) before asking for a status update.

   During periods of influx or other circumstances where there is a delay in processing
   Fingerprint Checks, PSC/DCS may direct case managers to wait for a longer period of time
   before requesting a status update. In order to avoid exacerbating situations in which there
   are processing delays, case managers must follow any such guidance provided by PSC/DCS.

   To request a status update, case manager must enter "Status Update Request for
   [sponsor/household member's initials]" in the subject line of the email and include the
   following information in a separate password-protected document:
       •   For All Requests: sponsor/household member name and date of birth, UAC name and
           A#
       •   For Digital Fingerprints: ORR digital fingerprint site name, date fingerprinted
       •   For Paper Fingerprints: courier name and tracking number, shipping date

   CA/N CHECKS
    Lead case managers (or designated care provider staff member) may email PSC/DCS at
   CANchecks.os@hhs.gov to request a status update on CA/N Check results after they receive
   notification the CA/N check request was accepted by PSC/DCS. However, the lead case
   manager must wait until after the state's processing time before asking for a status update
   (e.g., if the state's processing time is 45 days, the lead case manager must wait 45 days
   before requesting a status update). State processing times are found in the CA/N Check State
   Form Instructions.

   To request a status update, the lead case manager (or designated care provider staff
   member) must enter "Status Update Request for [sponsor/household member's initials]" in



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                55    ID   "l
                                                                                              Exhibit
                                                                                                t
                                                                                                      3
                                                                                                    (;~
                                                                                                          i:; ,-..
                                                                                                          f~) y_



                                                                                             Page 189

                                                                                                          GOV-00207429
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 175 of 262 Page ID
                                   #:9653


    the subject line of the email and include the following information in a separate password-
    protected document:
       •    Sponsor/ho usehold member name and date of birth
       •    UAC name and A#
       •    State name(s) for which the update is being requested


   FBI/BSU CIVIL NAME CHECK

   PSC/DCS automatically runs an FBI/BSU Civi l Name Check if fingerprints remain unclassifiable
   afterr a second attempt.

      1.   PSC/DCS completes the Date Requested, Date Results Received, and Resu lts fields in the
           Background Check table in the Sponsor Information section of the UAC Portal when the
           Fingerprint Check is comp lete and, if applicable, uploads criminal history r,eports to ORR
           Connect (SharePoint website). "el

      2.   PSC/DCS enters FBl/8.SU Civil Name Check results in the Fingerprint Check results
           spreadsheet that is emailed to the designated ORR staff once a day. PSC/DCS indicates
           in the not es column of the spreadsheet that an FBI/BSU Civil Name Check was run
           because fingerprints were unclassifiable after a second attempt.

           NOTE: For expedited cases, PSC/DCS sends results directly to the case manager and
           copies the FFS instead of including the results in the spreadsheet (See Quid:..Glance:
           Expediting Fingerprint Check Results ). PSC/DCS indicates in the body of the email that
           an FBI/BSU Civil Name Check was run because fingerprints were unclassifiable after a
           second attempt.      !I
                                ~

      3. The designated ORR staff emails the FBI/BSU Civil Name Check results received from
         PSC/DCS individually t o each care provider facility and copies the assigned FFS. ~

      4.   The care provider dist ributes FBI/BSU Civil Name Check results received fr.om the
           designed ORR staff to the relevant case managers. ~

      5. For cases in which the individual appears clear, the assigned FFS elevates t he case to the
         FFS supervisor for approval to use FBI/BSU Civil Name Check resu lts in lieu of fingerprint
         check resu Its.

      6.   If criminal history records are uploaded to ORR Connect, the assigned FFS follows
           procedures in the section below Case Referrals to HS: Case Manager and FFS Ro!es and
           ResQonsl bllities.

           NOTE: FBI/BSU Civil Name Check results are valid for 270 days from the date results are
           received, which is documented in the Date Results Received column of the Background


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 56 1 D ..1 f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                  t   (;~    y_




                                                                                           Page 190

                                                                                                            GOV-00207430
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 176 of 262 Page ID
                                   #:9654


          Check Table in the UAC Portal. If the UAC is not been approved for release before
          fingerprint check results expire, the sponsor, adult household member, and/or adult
          caregiver must be re-fingerprinted and a new fingerprint check must be requested from
          PSC/DCS. Please see Apgendix 2,9 Background Check Submission Reguirem~nts for
          additional information on requesting background checks for individuals who have
          previously completed a background check.



   CHILO ABUSE ANO NEGLECT {CA/N) CHECK

   PSC/DCS conducts CA/N checks in coordination with individual state and/or local ,child abuse
   and neglect centra l registries. The length of time it takes to receive results varies !by state.

   Whenever possible, the CA/N check request must be submitted to PSC/DCS concurrently with
   the request for the FBI National Criminal History Check.

      1. Immediately upon knowing that a CA/N check is required, the case manager completes
         the Check Req uested field in the Background Check table in the Sponsor Information
         section of the UAC Portal (see Quick Glance: How to Document Background Checks in
          UAC Portal).-'eJ

      2. The case manager completes the CAIN Check Coversheet. The following must be noted
         in the comments section:

              •   If the case manager believes the individual previously completed a CA/N Check,
                  that must be noted and the approximate date should be included.

              •   If the individual is the sponsor or household member for more than one UAC, the
                  name and A# of those UAC must be included.      I
          I! 8PJL~ndix 2.8 is the CAIN Check Coversheet.
      3. The case manager assists the sponsor, adult household members, and adult caregiver (if
         applicable) in completing the CA/N Check state form(s) for each state in which the
         individua I has resided in the past five years (see Quiel< Glance; CAJN Check State
         Forms).


    Qulc::kGla_nce,: CA/N Che~k State For,ms.:
    DO NOT SUBMIT ANY STATE FORMS DIRECTLY TO A STATE OR LOCAL ENTITY. AH CA/N
    checks must be requested through PSC/DCS.

    The case manager must ensure that they use the current version(s) of the relevant state
    form(s) and adhere to the instructions provided in the current version of the CAIN Check
    State Instructions document (found on the UAC Portal homepage). Note that some states:



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                  571   D      i:; <'>
                                                                                                     "l f~)
                                                                                             Exhibit 3
                                                                                                 t   (;~    y_




                                                                                            Page 191

                                                                                                           GOV-00207431
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 177 of 262 Page ID
                                   #:9655


       •    Only provide results directly to the subject of the check. In this case, the case
            manager, assists the potential sponsor, household member, and/or adult caregiver in
            requestung the CA/N check and obtains results directly from the subject of the request
            and emails them to PSC/DCS.

       •    Do not provide results at all. In these cases, the CA/N check must be requested from
            PSC/DCS.

       •    Require the state form to be completed online . When PSC/DCS observes these states
            listed in the five year address history section of the ARI, they will automatically start
            the process and cont act the case manager with further instructions.


    Do not change any fields in the form(s) that PSC has already completed.

   Photographs of state forms are not acceptable. Any forms emailed to PSC must be scanned
   (mobile scanning apps that upload forms into pdf are acceptable). If the sponsor and/or
   household member does not have access to a scanner they may ma il the form to their case
   manager.


      4. The case manager reviews the CA/N Check Coversheet, ARI, government issued photo
         ID, and state form(s) for accuracy, completeness, and legibility (see Appendix 2.9
         Backgrouryd Check Submis~l~..P. Reguirem~.n.ts and Q!!kk Glfill~e: CALN Check State
           Forms).

      5. The case manager submits the CA/N Check Coversheet, ARI, government issued photo
           ID, and state form(s) to the lead case manager (or designated care provider staff
           member) for a secondary quality cont rol check.

      6. The lead case manager (or designated care provider staff member) reviews each CA/N
           check request to ensure that the request:

              •   Contains all of the following documents:
                      o CA/N Check Coversheet
                      o Authorization for Release of Information
                      o   Copy of government issued photo ID

                      o State form(s) for each state in which the individual resided in the past five
                          years
              •   Complies with the requirements in ~.rtdix 2.9 Sac.!mrouDd Check Submrssion
                  Reguirements and Quick Glance: CA/N Check State forms .

      7. No more than once a day, the lead case manager (or designated care provider staff
         member) formally requests CA/N checks for all cases they have reviewed using the
         email template below.     18:11

   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                 581 D "l f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                 t   (;~    y_




                                                                                           Page 192

                                                                                                           GOV-00207432
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 178 of 262 Page ID
                                   #:9656




   From:              Lead Case Manager (or designated care provider staff member)
   To:                CANchecks.os@hhs.gov
   Cc:                Case Manager(s)
   Subject:           CA/N Check Requests for [date] from [care provider name]

   Body:                  •   Additional information req uired by the state(s), if applicable
                          •   If original document(s) were mailed to PSC, include:
                                 o Date mailed
                                 o Courier name (e.g., UPS, FedEx)
                                 o Tracking number

   Attachments:       For each request:
                          •   CA/N Check Coversheet
                          •   Authorization for Release of Information
                          •   Copy of government issued phot o ID
                          •   State form(s) for each state in which the individual resided in the past
                              five years (includes copies any forms for which the original mailed to
                              PSC)
                          •   Additional documents req uired by the state(s), if applicable

   NOTE: All of the documents listed as attachments above must be submitted to PSC/DCS
   together. The documents must be merged in to a single PDF by individual subject . Documents
   may be further consolidated if desired (i.e., one PDF may contain documents for more than
   one individual).

   Lead case managers (or designated care provider staff members) must password protect any
   Personally Identifiab le Information (PII) that is sent to PSC/DCS. The CAIN Check Cover Sheet,
   ARI, photo ID, and CA/N check state form(s} must be password protected. The body of the
   em.ail includes the message that the password for the attached documents will be sent
   separately. A second email shou ld include the universa l UAC Password which should be used
   by all care providers and ORR staff and contractors. Do not incl ude PII in follow up emails.


      8. Once the CA/N check request is submitted to PSC/DCS by the lead case manager (or
         designated care provider staff member), the CA/N check is considered initiated and the
           case manager may proceed with the release request process (see g~.!.f~..G.!§l.D.fg_;...~.~.!.~.?..~~
           of UAC Prior to Receiving CALN Check Results).

      9.   PSC/DCS reviews incoming CA/N check requests for accuracy, completeness, and
           legibility and notifies the lead case manager (or designated ca re provider staff




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                        59  I D
                                                                                                    Exhibit
                                                                                                       t
                                                                                                           "l
                                                                                                            3
                                                                                                           (;~
                                                                                                                 i:; ,-..
                                                                                                                 f~) y_



                                                                                                   Page 193

                                                                                                                 GOV-00207433
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 179 of 262 Page ID
                                   #:9657


           members) whether their request has been accepted or rejected. Rejected requests must
           be resubmitted following PSC/DCS instructions.

      10. PSC/DCS submits the CA/N check requests to the applicable states.

           NOTE: If any required] documents are missing or the request does not comply with the
           requirements noted in Appendix 2.9 Background Check Submission Requirement~. and
           ~.!<_Glance; CA/N Check State Forms, PSC/DCS wi ll reject the submission and inform
           the lead case manager that the request must be resubmitted. PSC/DCS processes
           background checks in the order in which they are received and any requests that need
           to be res11.Jbmitted will fall to the bottom of the queue.

      11. PSC/DCS notifies the lead case manager (or designated care provider staff member)
          when the CA/N check is complete and enters the notification date and resu lts in the
          Background Check table in the Sponsor Information section of the UAC Portal. The email
          notification to the lead case manager (or designated care provider staff member)
          includes one of the followi ng statements:
                  •   No record - The individual does not have a history of child abuse and
                      neglect
                  •   Unsubstantiated allegations - The individual has been involved with CPS,
                      but the allegations were not necessarily confirmed (the investigation history
                      is not always saved in States Central Registries)

                  •   Record/substantiated allegations - The sponsor has a history of chi ld abuse
                      or neglect (if a record is available to PSC/DCS, it wi ll be provided) -1J


      12. The lead case manager (or designated care provider staff member) forwards the CA/N
          Check results to the case manager.




   Release of a UAC may be recommended and approved without obtaining the CA/N Chee!<
   results if:

       •    All famil y reunification application, assessments, documentation, other required
            background check results, and home study results (if applicab le) needed to approve a
            safe release have been received and reviewed by the case manager;

       •    Receipt of the CA/N Check results is the only item delaying release; and

       •    The CA/N Check was NOT requested because a special concern was identified.

   If t ine CA/ N Che ck was requested due to a special concern, the UAC must not be released
   unt il the CA/ N Check results are received.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               60 I  D
                                                                                          Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                  3
                                                                                                  (;~
                                                                                                        i:; ,-..
                                                                                                        f~) y_



                                                                                         Page 194

                                                                                                        GOV-00207434
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 180 of 262 Page ID
                                   #:9658


    Note that even if the case manager anticipates that CA/N check results will not be received
    until after the UAC is released, they must still request the CA/N check from PSC/DCS prior to
    submission of the Release Request. This includes submission of all required paperwork ( CA/N
    Check Coversheet, Authorization for Release of Information, Photo ID, and state form(s).
    Sending an email without paperwork is not sufficient.



   PROCESSING SUBSTANTIATED CA/ N CHECK RESULTS AFTER A UAC HAS BEEN RELEASED

   If a UAC is re leased prior to receipt of the CA/N check results and substantiated all legations are
   found, the case manager immediately ema ils the FFS who approved the Release Request based
   on the email template below.   Co ~


    From:            Case Manager
    To:              FFS who approved Release Request for UAC
    Cc:              PRS Provider, if applicable
    Subject:         Released UAC with CA/N Findings [last four digits of the A#]

    Attachments: In a separate password protected document(s):
                         •   UAC name and A#
                         •   UAC discharge date
                         •   City/state where UAC resides
                         •   Ca re provider name UAC released from
                         •   Sponsor category
                         •   Word document of the original PSC/DCS CA/N check result emai l


   The FFS who approved the Release Request for the UAC reviews the finding and rnnsults with
   his/her FFS supervisor to determine next steps and notifications, including those to law
   enforcement or t o CPS. W 9


   Cases that Appear Clear (Not Referred to the FFS)
      1 . If a subject of a background check by PSC/DCS has disclosed a criminal history that is a
          safety concern for the UAC, but PSC/DCS did not refer the case to the FFS, t he case
            manager elevates the case to the FFS for further guidance and review.~

      2. The case manager uploads the email and/or Fingerprint Check res ults spreadsheet from
            PSC/DCS into the porta l as documentation.   ~-1}




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                  611   D   "l    i:; ,-..

                                                                                             Exhibit 3
                                                                                                 t   (;~   f~) y_



                                                                                            Page 195

                                                                                                           GOV-00207435
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 181 of 262 Page ID
                                   #:9659


   Case Referrals to FFS: Case Manager and FFS Roles and Responsibilities

      1. If the FBI Check column of the Fingerprint Check results spreadsheet indicates that the
         case was referred to the assigned FFS, within 72 hours, the case manager emails the FFS
         and copies the case coordinator using the below template:




   From:              Case Manager
   To:                FFS
   Cc:                Case Coordinator
   Subject:           Case Referred to FFS [sponsor's initials and last four digits of UAC A#]

   Att.achments: In a separate password protected document(s):
                           •   Sponsor and UAC name
                           •   Spon sor category and the relationship between the sponsor and the
                               UAC
                           •   Any criminal history self-disclosed by the sponsor and the supporting
                               documents, if obtained
                           •   Any criminal history found through the Internet Criminal Public
                               Records Check or the Sex Offender Registry Check
                           •   Word document of the original Fingerprint Check results email and/or
                               the Fingerprint Check results Excel spreadsheet

   NOTE: When emailing in situations where an FFS is providing temporary coverage, the case
    manager forwa r ds the email to the covering FFS and copies the assigned FFS and case
   coordinator.     @181

      2. The FFS evaluates the Fingerprint Check results in conjunction with any other criminal
         history records, self-disclosed criminal history, and supporting documents provided by
         the case manager to determine how the sponsor's criminal history impacts the
         sponsor's ability to care for the UAC's mental and physical well-being, the overall
         potential risk to the UAC, and if any of the Criteria for Release Denial apply to the case
           (see   ?ettion 2.7.4 UA.C Policy Guide).m

      3.   Based on his/her evaluation, the FFS responds to the case manager's email as follows:

              •     Instructs the case manager to proceed with the safe and timely rel,ease process
                    with any clarifying conditions, such as additional information from the sponsor.

              •     If the case meets requirements for a TVPRA mandatory home study category
                    (See Section 2:.4.2 UAC Policy Guide), the FFS instructs the case manager to
                    submit the Release Request with a recommendation to perform a home study.
                    NOTE: The FFS must not provide any information about the existence or
                    contents of any FBI background check result to the case manager.


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                  621 D "l f~)i:; ,-..
                                                                                             Exhibit 3
                                                                                                  t   (;~    y_




                                                                                            Page 196

                                                                                                            GOV-00207436
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 182 of 262 Page ID
                                   #:9660


               •    If any of the "will deny" criteria match the Criteria for Release Denial (see
                   Section.?.7.4.UAC.Policy_Guide) or the FFS determines that a release must be
                   denied based on the "may deny" criteria, the FFS instructs the case manager to
                   submit the Release Request with a recommendation to deny release, citing the
                   specific criteria, and to cancel any other ongoing background checks.

               •   If there is insufficient information to make a recommendation to deny or tc
                   move forward with the release process, the FFS requests additional information
                   and advises the case manager to conduct concurrent planning.
                         o   The FFS may not contact the potential sponsor directly for additional
                             information.
                         o   The FFS may not state that the request is based on an FBI background
                             check or mention specific charges/convictions or type of
                             charge/ conviction.
                         o   The FFS may cite a specific location (city, state) and date (e.g., ask the
                             sponsor if he/she failed to mention something that happened in Houston,
                             Texas in June 2014.)

               •   If the FFS, after consultation with the FFS supervisor, decides to postpone a
                   decision as to whether to cont inue the process with a particular sponsor when
                   the sponsor or adult household member has been charged with, but not
                   convicted, of a crime until disposition has been reached on the crimina l charges,
                   then the FFS instructs the case manager to conduct concurrent planning.       m~
       4.   If the case involved an FBI/BSU Civil Name Check, the FFS determines if:

               •   The sponsor has submitted their fingerprints;

               •   The sponsor assessment process is complete;

               •   There are no concerns about the sponsor and the potential sponsor does not
                   require a home study; and

               •    Results remain unclassifiable after a second submission/attempt.

            The FFS then informs the case manager whether they have FFS approval to use the
            results of the FBI/BSU Civil Name Check in lieu of the FBI National Crimina I History Check
            results. ~



   2.5.2 Results of Background Checks on Release Decisions

   W    See Section 2.5.2 of the UAC Policy Guide




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                   63  I   D
                                                                                               Exhibit
                                                                                                    t
                                                                                                       3
                                                                                                        "l
                                                                                                        (;~
                                                                                                              i:; ,-..
                                                                                                              f~) y_



                                                                                              Page 197

                                                                                                              GOV-00207437
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 183 of 262 Page ID
                                   #:9661



   2.5.3 Commonly Asked Questions on the ORR Background
   Check Process

   W      See..Section_2.5.3.of.the __UAC..Poi.i cy Guide




   2.6 Sponsor Immigration Stat us and Release of UAC

   W      See Section 2.6 of the UAC Policy Guide




   2.7 Recommendations and Decisions on Release

   W      See Section 2. 7 of the UA~ Policy Guide


       OVERVIEW

   This section covers proced ures for all release options for a UAC. These incl ude 1) approve
   release to a sponsor 2) approve release with post-release services 3) cond uct a home study
   before a fina l decision can be made 4) deny re lease request or 5) remand release request
   (decision pending) .

   This section also includes procedures for notifying a potential sponsorr of a denial and
   procedures for a Category 1 sponsor to appeal the denial of release.

   NOTE: A UAC who prevails in a Flores bond hearing cannot be denied release based upon the
   basis that the UAC is danger to the self or others. The fact that the UAC prevailed in the hearing
   must be incl uded in the Release Request.



    Case Manager             Works w ith the Case Coordinator to make release recommendations,
                             including recommendations for home study/post release services, as
                             applicable.
    Case Coordinat or        Works w ith Case Manager to make release recommendations, including
                             recommendations for home study/post release services as applicable.
    FFS                      Provides guidance on release recommendations for comp lex cases and
                             review s Case Manager and Case Coordinator recommendat ions and
                             makes a final release d ecision.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                641 D ··ii:;,-..
                                                                                           Exhibit 3
                                                                                               t   f~)
                                                                                                   (;~    y_




                                                                                          Page 198

                                                                                                         GOV-00207438
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 184 of 262 Page ID
                                   #:9662




     Release Request                                                                                                                                              Case Manager, Case Coord i nator, FFS
     Release Review Completion Guidance                                                                                                                           Case M anager, Case Coordinator, FFS
     Discharge Notification Form                                                                                                                                  Case Manager, FFS, DHS


            PROCEDURES

                      1. Within 1 calendar day of the completion of the FRP documentation, the Case
                         Manager uses the Release Request Completion Guidance to comp lete the requester
                         information, sponsor information, and Case Manager recommendation in the
                         Release Request. The Case Manager creates a Word version of the Release Review
                         Completion Guidance and copies and pastes it into a Release Request. The Release
                         Request is generated in the Discharge tab of the UAC Portal. See Fig,.2.10.Partial
                         Snapshot of Release Request. The Case Manager emails the Case Coordinator that
                         the Release Request is ready for review.

                               NOTE: Case Coordinators do not complete the Release Request for cases in
                               which the Case Manager is recommending release to the Unaccompanied
                               Refugee Minor (URM} Program . If the Case Manager is recommending release to
                               the URM Program, the Case Manager bypasses the Case Coordinator and emails
                               the FFS directly.



   Fig. 2.10 Partial Snapshot of Release Request

   1 Req.~t~.ter lnfomunion

   I Reque>tet Na~:
   l Reque.ste, Title.:                  r.-.-.~.-.-:,.::.·.-~·.-.-.-.~·.·.-.-.·.·:.·~·.·.·.·.·::::.::.-.-.-.~~-..... ······················-· ................
    j Type of Re le:aff:                                       ~~ Pe:iea1t t.o Soor-so: -: ; ;tle-a.se to P'OR:?aM
   ' ' ' " " ' ''' ' :'"" " " ' ' ' ' " :::•• • :::'""':""""'t!f•'/W/NNNHNNflllUUttlHHffl'Nf!f"fUINHH'ffNfflf«!!""~HfltNW~!NINNIIJNtNffl{r!t!UINUl~flNIUUIIIINllfNNffflflfllVIINIWfl~IINHWWWllNIIWHUffllllNINWNlll!!flUflll,.llH'N'IW'NNUHt>.~tHUt,_,.. ,

    case Manag.eJ J\ecomme-fflfation
                                         , .............................................................................. -·····················-~,


                                                                                                                                                                                                                                                    "'
                                                                                                                                                                                                                                                    V




   liJll A.ppendix .2.10 is the Release Requ est Completion Guidance.
                               The UAC Case Stat us page includes a section on the "Re lease Request" which
                               automatically posts a date when the Release Request is updated . See Fig. 2.11.                                                                                                                             Co
                               ~-1J




                                                                                                                                                                                                                                       D ..1
   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1}                                                                                                                                                 65    I
                                                                                                                                                                                                                               Exhibit 3
                                                                                                                                                                                                                                       t (;~
                                                                                                                                                                                                                                                i:; ,-..
                                                                                                                                                                                                                                                f~) y_



                                                                                                                                                                                                                              Page 199

                                                                                                                                                                                                                                                GOV-00207439
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 185 of 262 Page ID
                                   #:9663


   Fig. 2.11 UAC Case Status Page: Release Recommendation


   tease Mona., e:r Ref~~ Rcqu,esb.: ......................- ........ tast Updated: ................. .................................................................................................................................................. ~ ......................
   \Cai~ (oordml'ttiol'l Re~ase Rtquest:              ··········-···la<.t. Uµrll•te.:t ._                                     ........................................
   /ORR ftete&se Request Dedsk,n:                                     Lail Updat e;t~             i :/ 01:201 7                          ftei,oseAPDfO\:~d;




                                  If applicab le, t he Case Manager updates the UAC Case Review with any safety
                                  planning recommendations and any additional information obtained from a home
                                  study. fig. 2.12 shows t he Case Manager options for release recommendations.




   Fig. 2.12 Case Manager Release Recommendations Options in the Release
   Request

                                          C'.~1U! M ~rtag ~                                                                                  '    -~~~  .   ;;- ~-   ,

                                          Rec'1mn,~i'idat,~n,                                                 Awj)N:l•"'t ~Jflt>~M ! ! ~ ~
                                                                                                              Appte•+·~ w!~ ?1:1>.u,,~~~~·s.• < ) ~ $&:tv~<&.!i
                                          U A p p freabt-e, (.,111n ;:;-e.ll~ tfoo                            ~~p(~~ :-~ ~*-iNW- P~·<)s:f,st~. {.....~~~f.):i4li-t~(lo M (;'-4v-+~¢i:t;WY•J

                                          Re:a~om                                                            :,;~~
                                                                                                             :e-r.;~\<ft
                                                                                                                         H~'°"" ~~<;l!y - rut:e.r,,g~;~PU:IY
                                                                                                                                          ,Vi>AA.
                                                                                                                                 ~Q~ -~t~Kt~-.
                                          Op<t;;t«cl            u~~r.                                        .(;""*ml"~ H,:o- S:s;,;1:i~ - oiii.i Ma,.'31,n+d


                                                                                                           ....................................._ ................................................. _ ..........._ ........ ................_ .............l




                                   NOTE: If the Case Manager needs to cancel a Release Request because an ind ividual
                                  wants to withdraw his/her application or under other circumstances that occurred
                                  after the Release Request has been submitted, the Case Manager should click on the
                                  cancellat ion b utton on the Release Request. Fig, 2.13 indicates the options for the
                                  Case M anager under the cancellation reason button. (In order for a case to move to
                                  another sponsor once the Release Request is withdrawn, the FFS must select the
                                  "denial" option and enter 'sponsor withdrawal' in the comments section. FFS should
                                  NOT "dis.. assign 11 a sponsor because ORR wants to keep a h istorical record of
                                  individ uals who have attempted to sponsor UAC. The "dis-assign" option (locat ed on
                                  the Sponsor Information tab) is only for instances when an error occurred -- a
                                  sponsor was incorrectly assigned t o a UAC-and is only used by ORR headq uarters
                                  st aff.)            iJ]"eJ




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                                                                                                                                                      661 D "l f~)i:; <'>
                                                                                                                                                                                                                                                                  Exhibit 3
                                                                                                                                                                                                                                                                              t     (;~    y_




                                                                                                                                                                                                                                                                 Page 200

                                                                                                                                                                                                                                                                                          GOV-00207440
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 186 of 262 Page ID
                                   #:9664


   Fig. 2.13 Case Manager Options for Cancelling a Release Request

    ..d lt)j~~htE·r                    ~«~~~~~Hl_?}!mUl:U - ffi?ffl :ma                      f!1 K!ffl 1n · ·n ~- %17lU~1l9S~~~m~ !!; Hif 9aUW.lHfffH!'e'.~fTt$£
   ~-.W,w'r:ww,.,,:,.......,".,,~.,... 31,?Q$!"'.:.t.<)1'\'Vti~~~:. ~o~t«~~·?tH)~·s u~m~i: $0 l:l+f'l'~r~e,.»i:\t d
                                       ~~\\-11:n::rn...-~~.. ~.Jt"l:~-"C;J ~:.f~ufy,d--~ 't t>'lffl.·~~c~ h'1HVS
                                       t,.~w,u,,;1t,w,~~.f.s,!w~cg;:~~~<Mf.
                                       S1><>~ W,V4"!w~ •       ,.-.<*t i,,t,1~~;1 a~ ,s<> ~.,~ ...,u. t"-' ~ ;~ ~ 1<>1''1'<$ll)' ,1t/~t<1 ~ti!'! ~, '**-dnw•ll
                                       t~·~w'>i',~•»ef•~(l<!-ii>otw,nw<1, !it><W">~!~~~_. ffv@f/~<·4<%$'8: 3'<J!- i>t<>~
   ~. ~~ V~4.~ ~ }.mZ ~          1     t~-».~t;,¢?'.< W~•:t~~~~ .. 1(.f;._,,$-$,~ l'¢'t<'~tc: t¢ ~¢ti: ,.;ft \J:'./C
                                       ~~,;,,w1i,.,,1t~,,,.,,-~
   ""t tf> ~-.e• ll( {,~Af~~H~         ;,~°""""'""~*•Ml<,~ ka,.n
   ¢..,'(;of.s':,S '>!~2.(!;<JAtM,<    "'~ °"'"~"'~.'ll~aih«l ~...~                                                              , '""" "".?."'""'~
   ~<1Mt,tr                            v~ w.r-'»~ . ~,tt;fM lfy v'S !~$>'tl*lt·~ t
   1mi\!t->tf,'Jlfon:                  ;,>A.~        Pil/v~,,~ · ~" " •lii!'f
                                       u.•,t °"-~rv •.~:i..,,:t~M .:it t ~l si~1,,-.
   k ~bl-e. ( .Eu·i<>~tlaldon _,...,;:·o,..~,.lt* .,u_
                                                     .,,,.,.,.,,.,.i
   \;                                  Qt~,•~~<" ,Jl¢1;;_<h<!<l, <!,,, tt,,. WIJ'f f<, ll"Oll:,,;.
                                            vA<' :'W,Sl?t~O, t~ >llf• <'>lfy 1">'\<ll »!X'tM:W
                                       0$!%r •
   eri un-ri                                                                ~   · 'fr:r,.,~,n,i:i
   r frr rtti ·                                                                                                                                                                                             nmnn           r r ··· ·r ··· ..·rr                 ·:rn ..




                   2. Th e Case Coordinator reviews the recommendation w ithin 1 business day and
                      updat es the Release Request with his/her recommendation . The Case Coordinator
                      emails the Case Manager and the FFS that the Release Request has been completed
                      and uploads it into the UAC Portal. Fig, 2.14 shows the Case Coordinator section of
                      the Release Request which contains the same options as the Case Manager
                      (inclu ding t he option to cance l the Release Request). @[i IBJ.leJ



   Fig. 2.14 Ca se Coordinator Release Re commendations in t he Release Request

   Case Coordlt,atot Rec:Olutnendadcn
   Caie Coordinator Name:                   ··~·-·····································-·
   Commen ts;
                                                                                                                                                                                                                                                                                                                (i
                                                                                                                                                                                                                                                                                                                 '
   Recomm-end a.tion:
                                      ..................................
                                      ji~~~-R~. .,:,.~~~~t:cn                                                                                        ··············~
                                                                                                                                                                  :v ~
                                                                                                                                                                        :.,.,,)
                                                                                                                                                                                        •••••• • •• • •• • ••••••••u

                                                                                                                                                                                      Re-comm~ndation aJter
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                 ............................
                                                                                                                                                                                                                                ~:",ect R.+:.C:fM"'.:>:!.._-4aK$>
                                                                                                                                                                                                                                                                                . ......··
                                                                                                                                                                                                                                                                                                        · · · ·~~j
                                                                                                                                                                                                                                                                                                               ~:}
   ::::.::~~::e~l=:~:::                                                                                                                                                               Home Study:

                                      L~/~·.~-~,!~~-~.'~~'i'.'.'.".'.'.'.'.'.'.'.'.'.'.'.~·.':.'.'.'.'.'.'.".".".'.'.'::.'.':.'.'.'.'.'.'.'.".'.".".".".".'.'.'.'.'.'.'.':.'.':.'.@
   Updated Dal e/Time:                ~-                                                                                                                                              Upd•ted User:                              _ _ _ _ _ _ _ _ 'i
                                                                                                                                                                                                                                ;~




                   3. Within 1 business day of receipt of the Case Coordinator's release recommendation
                      (2 business days for home study cases), the FFS reviews and makes a final release
                      decision in the UAC Portal. Fig. 2.15 is the Release Options for the FFS in the Release
                            Request.

                            NOTE: The ORR Director must review any release decision denying sponsorship to a
                            Category 1 sponsor. The FFS must first submit a recommendation through the Case
                            Consultation process before completing the Release Request. The process is
                            contained in t he ORR internal SharePoi nt page {ORR Connect). Care provider staff
                            and Case Coordinators do not have access to ORR Connect and are not directly
                            involved in the Case Consultation process. See 2.7.4 Deny Release Request.



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                                                    671 D "l f~)i:; ,-..
                                                                                                                                                                                                                                                                                               Exhibit 3
                                                                                                                                                                                                                                                                                                    t     (;~        y_




                                                                                                                                                                                                                                                                                              Page 201

                                                                                                                                                                                                                                                                                                                GOV-00207441
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 187 of 262 Page ID
                                   #:9665


                For all other cases, the FFS emails notification of the final release decision based on
                the template email be low. NOTE: When the FFS approves the release decision, the
                UAC Portal generates a "trigger report," ORR Notification to ICE Ch;ef Counsel
                Release of Unaccompanied Alien Child to Sponsor and Request to Change Address.
                See    b8 Rel~a~~ from ORR Cf.!§Jod~ for proced ures on this form. @-'el ~


   From:                 FFS
   To:                   CFS, Case Manager
   Cc:                   Case Coordinator
   Subject:              ORR Re lease Decision [inclu de last four d igits of UAC A#]

   Body:                 Password will be sent shortly.

   Attachments: Clearly written release decision

   NOTE: Case manage rs must password protect Personal ly Identifiable Information (PII).
   Attached documents must be password protected . The body of the email includes the
   message that the password for the attached documents will be sent separately. A second
   email shou ld include t he universal UAC Password which sho uld be used by all ca re providers
   and ORR staff and contractors. Do not include PII in follow up emails.

           4. For cases invo lving review by the ORR Director, the FFS completes the FFS section of
              the Release Request after ORR Headquart ers notifies the FFS of the final decision.
              The FFS then completes the email template above: FFS Notification of Fina l Release
                   Decision.   @-'el 181


   Fig. 2.15 FFS Options for Release in the Release Request

    ORR Decision
    Comments:                   r -
                                I
                                                                                                                                                         --                                                  -                                                                                ~

                                '~
                                I ..... ....
                                :,_     ,   '   ..... • ..••,•.. ••   .............. ,. __ •,••.....•.••...,.............. '• .......'.".. ' ...."" ·-·' .................... ' ...••... •.. .......................................................................................
                                                                                                                                                                                      ,.




     ...... .....
    Pt~am Rtle$:Sc: Im;es            ~'ii"<:!~,         Hw'""~·'S~r c~~"r,.iQr:,;11,,.,
    Reteiue: Appwved Oate:           Cond,.o-.:t !olome St~y-OiR M;;iwned·

    Re:fea-se Approved by:




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                 681 D ..1 f~)i:; ,-..
                                                                                                                                                                                                                                                            Exhibit 3
                                                                                                                                                                                                                                                                           t      (;~    y_




                                                                                                                                                                                                                                                           Page 202

                                                                                                                                                                                                                                                                                        GOV-00207442
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 188 of 262 Page ID
                                   #:9666




   Release of UAC Who Age Out


   Some UAC in ORR reach the age of 18 before release. ORR does not re lease UAC from its care
   on their own recognizance (ROR). Case Managers send a memo to OHS 24 hours before the
   youth turns 18. The Case Manager shou ld include a copy of the UAC's birth certificate, if
   available, and copy the FFS on the email.
   The Case Manager should follow the process for cancelling a Release Request and choose the
   "UAC Discharge-Adult Status" option.         W@l8lliJI
   Release to URM Program

   The release request process for UAC recommended for release to the URM Program may not
   begin until ORR issues a URM Approval Letter. The case manager must ensure that the URM
   program receives any significant updates regarding the UAC, including 5/Rs, following receipt of
   the URM Approval Letter and prior to release.
   The case manager must provide the URM program with a comprehensive copy of the UAC's
   case file before or at the time of the UAC's release. The following documents, whi ch are critical
   to the UAC's continuity of care, must be provided to the URM program as soon as possible:
      •   UAC birth certificate
      •   Medical and immunization records
      •   Immigration documents
      •   Psychological assessments
      •   Education records
      •   Family member contact information
      •   Original trafficking eligibility letter, if applicable

   All parties must follow the procedures for a "straight release," with the exception that the Case
   Coordinator does not complete the Release Request for cases referred to the URM Program.
   The Case Manager selects "Reunified (Program/Facility)" in the Type of Discharge field of the
   Discharge Notification in the UAC Portal. The care provider is responsible for escorting the UAC
   to the URM program.
   If gaps in the minor's case file are discovered after the UAC is released to the URM program, the
   URM program works with the sending care provider records liaison to obtain the missing
   information (see .Quick.Glance:.. Requesting __Records..from ..Other.Care ..Provider.. Programs in
   Secti on 2.2.2).




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                69 I D
                                                                                           Exhibit
                                                                                              t
                                                                                                  "l
                                                                                                   3
                                                                                                  (;~
                                                                                                        i:; ,-,
                                                                                                        f~) y_



                                                                                          Page 203

                                                                                                        GOV-00207443
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 189 of 262 Page ID
                                   #:9667



   2. 7 .1 Approve Release Decisions

   W   See Section 2.7.1 of the UAC Policy Guide


       PROCEDURES

           All parties follow the procedures described in 2.7 Recommendations and 1Deci~ions_on
           Release on the Release Recommendation process and the procedures described below.

           1. At the same time that the Case Manager submits the Rele ase Requestto the Case
              Coordinator for review, the Case Manager:
                     •       Emails separate notices of pending release to 1) ICE Field Office Juvenile
                             Coordinator {FOJC) and 2) the legal services provider or attorney of
                             record based on the email template below.


                     •       Generates the Discharge Notification Form in t he UAC Portal by clicking
                             on "add new" on the Discharge Notification section which is located
                             under the "Discharge Tab." {fig. 2.1Z. shows the discharge section under
                             the Discharge Tab and the Discharge Notification Form). The Discharge
                             Notification Form is continually updated throughout the reliease process.
                             (r)~[II


   ICE FOJC Email
   From:            Case Manager
   To:              DHS/FOJC
   Cc:              Case Coordinator, PRS Provider, if applicable
   Subject:         [WARNING: MESSAGE ENCRYPTED] Pending Release Decision [include last
                    four digits of UAC A#]

   Body:            [Name of facility] is pending release decision for the minor mentioned above.
                    See encrypted attachment with minor's information.

                    Password will be sent shortly.

   Attachments: Word document that includes:
                         •     UAC Full Name
                         •     A#
                         •     DOB
                         • coo
                         •     Facility



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                   70  ID   "l
                                                                                               Exhibit
                                                                                                 t
                                                                                                       3
                                                                                                     (;~
                                                                                                           i:; ,-..
                                                                                                           f~) y_



                                                                                              Page 204

                                                                                                           GOV-00207444
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 190 of 262 Page ID
                                   #:9668


                                                          •         Release Request submitted date

     Legal Service Provider or Attorney of Record Email
     From:           Case Manager
     To:                                       Lega l Service Provider or Attorney of Record, Child Advocate, if applicab le
     Subje ct:                                 [WARNING: MESSAGE ENCRYPTED] Pending Release Decision [incl ude last
                                               four digits of UAC A#]

     Body:                                     [Name of facility] is pending release decision for the minor mentioned above.
                                               See encrypted attachment with minor's information.

                                               Password will be sent shortly.

                                               Word document that includies:
     Attachments:                                • UAC Full Name
                                                          •         A#
                                                          •         DOB
                                                          • coo
                                                          •         Facility
                                                          •         Release Req uest submitted date

     NOTE: Case managers must password protect Personal ly Identifiable Information (PII).
     Attached documents must be password protected. The b ody of the email includes the
     message that the password for the attached documents will be sent separately. A second
     em.ail should include t he universal UAC Password which should be used by all care providers
     and ORR staff and contractors. Do not include PII in follow up emails.


   Fig. 2.17 Discharge Section and Form


   (a) Discharge Notification Section
                                                                                                                                 i   >iGotoH,alth   i     >!Goto S!R       J i. >!Goto lnt,ke; j           >I GotoAdmi"'.°."             ['.I.Go.10..C:~hl,i':]

                                                                                                                            ,., ,..                                           !

   ~!.~~~~~.!.~~.~~~~~~·-·····                                                                      ..........................                                                                                   ............................ ......! >I AOd Hew
   +~t ~
  ;.;           ~      ~-!!!11....................................................................................................................................... ........................................................................................... ~~~~~.,

  ;.°.'~:~·~~-~.°.t.i=·~:. . : .-~·. · .· ·.~ . .:.·: .· ...... . . . . . . . . . . . . . . . . . ... . . . . . . . . . . . . . . _. . .... . ... . . . . . . . . . .... . . . ::.: . ..·.-. ·~········ ....·. ·.
   bl;i_T•ici«R~1>o_rts_ _ _ _ _ _ _ _ _ _ _ _ _ _ - - - - -
                                                                                                                                                                                                                         ::.·.:.····~···:""·::      ~~3-..1
                                                                                                                                                                                                                                          : "···:···i



   (b) Discharge Notification Form




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                            711                D   "l    i:; ,-..

                                                                                                                                                                                                                                           Exhibit 3
                                                                                                                                                                                                                                                        t   (;~   f~) y_



                                                                                                                                                                                                                                          Page 205

                                                                                                                                                                                                                                                                  GOV-00207445
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 191 of 262 Page ID
                                   #:9669


   Iii   :;;;;~REPT
   Date of Di;i:h&rge:
                                         ·--:::::::::;\jii\ii-iriii~•~,ii-mztWBlt'i~Bl':!M
                                          :                                   :                                                            Time oi Okeha,ge:               1_ _                        .:

   fVJ>e   ot Oi sch.aree;                ~·•c: o-.~i-..,~ r1~                                                       _ii::1                Sponsor Name:                   L1!:!::._~~~~                                            ~J
                                                                                                                                           Rri<ltion5hip lo \JAC;
   PtOvt! of RetaOoruhlp:

                                          '

                                                                                                                                                                              vv f
                                          1...........
   ORR Decision:                           0 ?end:ng                                                                                       Oate of 0-tdiJon:                                                                    J
                                                                                                                                                                           c.·.-·.-···.-.····.-.-.-.·.-.-.-......................
                                              O A.:>?fClt'
                                              (.; :J:;~ypr:>·~J:

                                              (.) :lem'1ttC-::d,. pkt>;!? p !"O\'ld: iDfo <lS deb :lcd in COtrvT.e~l;

                                                                                                                               ~~                                          ..............................................
                                                                                                                                                                           r............................................ ,:
   Ploiram MJnorwas Transterre6 to:       ~st ·e:1.!!'C:~~~                                                   .                            OHS familv Shelter.
                                          !.·································································-·················_,.:::)     Spetif-y, if Otbtt b Sdctted:
                                          .........................                                     ... ,.........................,    Cit-;:                                  ................................
                                                                                                                                                                           ,\......................... ...............
   State:                                                                                                                                  Zip Code:                       l .........•••• ,_,,,., ..............~
   Pt,one:
   t egaf StatU! of M l nor:
                                                                                                     ·······················-·····n.
                                                                                                                                  Vi
                                                                                                                                     .




                    2. The care provider collaborates wit h the sponsor to ensure the UAC is released as

                                         @
                                         •
                       quickly as possible (preferably within 3 calendar days after ORR approves the
                             release).

                    3. The Case Manager ensures that documents and items that will accompany the UAC
                             at time of release are secure. (See 2.8 Release from ORR Custody for how the Case
                             Manager "exits" the UAC from the program.}                                                                   I]


   2.7 .2 Approve Release with Post-Release Services

   W          See Section 2.7.2 of the UAC Polley Guide


            PROCEDURES

                    1. Within 1 business day of the FFS approval of the Release Request in the UAC Portal,
                       the Case Manager makes a referral for PRS using the same referral process as
                       described under home studies and ens ures that all documents in the UAC Portal are
                             updated. @'11
                             NOTE: The UAC may be released from ORR custody before the PRS referral is
                             accepted by a PRS Provider.

                    2. Once a PRS Provider accepts a referral in the UAC Portal and reviews the case
                       information, the provider makes contact with the sponsor/UAC within 2 business
                             days.@~




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                           721 D ..1 f~)i:; ,-..
                                                                                                                                                                                                                      Exhibit 3
                                                                                                                                                                                                                                     t   (;~    y_




                                                                                                                                                                                                                     Page 206

                                                                                                                                                                                                                                               GOV-00207446
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 192 of 262 Page ID
                                   #:9670


           3. The Case Manager ensures that documents and items that will accompany the UAC
               at time of release are secure.   [ill


   2. 7 .3 Conduct a Home Study before a Final Decision Can be
   Made

   W    See.Section_2.7 .3 _of_the_ UAC.. Policy_Guide


       PROCEDURES

       All pa rties fo llow proced u res for requesting a home study that are described 2.4.2 Home
       Study Requirement. If the FFS approves the release following the home study report, all
       parties complete the release process described above for a Release with Post Release
       Services (see 2.7.2. Approve Release with Post"Release Services).    W-1J~


   2.7.4 Deny Release Request

   W    See Section 2.7.4 of the UAC Policy Guide


       PROCEDURES

       The process for denyi ng release to a sponsor varies on the sponsor category.




       Denial to Category 1 Sponsors

       1. The FFS follows the procedures outl ined in the "Case Consultation" tab in ORR Connect
          and completes the for m Recommendation to Deny Release which includes a section
          summarizing the findi ngs, such as home study res ults, police report results, if app licable,
          and other information. The FFS includes supporting documentation, such as the home
          study summary, police reports, court orders, if applicable, and other information. The
          FFS also drafts a denial letter from the ORR Direct or to the Category 1 sponsor outlin ing
          the reason for the denial based on the template in ORR Connect Case Cons ultat ion tab.
           WI
       2. Once the FFS enters the Recommendation to Deny Release form into the ORR Connect,
          the request is reviewed in sequence by the FFS supervisor, the Senior Advisor for Child
          Well-being and Safety, the DUCO Division Director, the Deputy Director for Children's


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                  73  I D --ii:;,-..
                                                                                              Exhibit
                                                                                                  t   f~)
                                                                                                      (;~
                                                                                                            3
                                                                                                             y_




                                                                                             Page 207

                                                                                                            GOV-00207 447
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 193 of 262 Page ID
                                   #:9671


            Programs, and the ORR Director. During the review step by the Senior Advisor for Child
            Well-being and Safety, the Senior Advisor staffs a Case Review Committee, comprised of
            ORR staff in headquarters, to provide additional input to the decision   W
       3.   Upon notification by ORR Headquarters that the review was complete, the FFS
            comp letes the Release Request and sends the email based on the Email Template:
            Notification of Final Release Decision.   W[!ll-1Jl8'.I
       4 . Assigned ORR headquarters st aff complete the proced ures in 2.7.7 Notification of
            Denial to notify the Category 1 sponsor.    W

       Denial for Category 2A/ B or 3 Sponsors

            1. The FFS determines that the case should be denied and updates t he Release Request
               (documenting the justificat ion for the denial} and notifies the Case Manager and the
               Case Coordinator based on the email template: Notification of Final Release
               Decision. -1Jl81

            2. The Case Manager then notifies via email the other parties, including the legal
               service provider or attorney of record, and if applicable, the child advocate and
               home study provi d er.   Col81-1J


   2.7 .5 Remand Release Request-Decision Pending

   W    See Sect ion 2.7.5 of the UAC Policy Gulde


       PROCEDURES

       If the FFS determines that outstanding issues require a remand release decision, the FFS
       documents t he date of the remand in the Release Request with an explanation and which
       party is responsible for addressing the outstanding iss ue.WIJ'1l




   2.7 .6 Issues Related to Recommendations and Decisions

   W    See Sect ion 2.7.6 of the UAC Policy Guide




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1}                741 D "l f~)i:; <'>
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                          Page 208

                                                                                                          GOV-00207448
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 194 of 262 Page ID
                                   #:9672



   2. 7. 7 Notification of Denial



      PROCEDURES

      When ORR denies release to a potential sponsor, the proced ures for notificati1on vary
      depending on the sponsor category.

      Notification of Denial to a Potential Category 1 Sponsor

      1. Within 30 business days of the potential sponsor's submission of a completed
           application and supporting documents, the sponsor receives a formal denilal decision
           letter from t he ORR Director. The denia l letter includes the following:
                    • Reason for the denial
                    • Instructions on how to obtain the UAC's case file
                    • Supporting materials/information that formed the basis for the decision
                    • Explanation of how to appeal the decision.

           The process for notifying the sponsor is described in the steps be low. (o

      2. As soon as the ORR Director signs the formal denial decision letter, the dlesignated
         staff in the ORR Director's office sendls the formal letter with any supporting materials
         to the sponsor (either through an email or through expedited mail). The designated staff
         also notifies the FFS who submitted the case for review through the Case Consultation
           process based on the email template below. (o    181/ etl


   From:             Designated staff in the ORR Director's Office
   To:               FFS
   Subject:          Category 1 Denial [include sponsor's initials]

   Body:             The ORR Director has denied sponsorship for the category 1 sponsor
                     applicant identified in the attached password protected file. The sponsor
                     applicant will receive the formal decision letter, any supporting
                     documentat ion and an exp lanation of how to appea l the decision from the
                     ORR Director.

                     Please notify the care provider of this decision.
                     Password will be sent shortly.

   Attachments:      Word document that includes:


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               75 I   D
                                                                                          Exhibit
                                                                                               t
                                                                                                  3
                                                                                                   "l
                                                                                                   (;~
                                                                                                         i:; ,-..
                                                                                                         f~) y_



                                                                                         Page 209

                                                                                                         GOV-00207449
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 195 of 262 Page ID
                                   #:9673


                       •   Sponsor Full Name
                       •   UAC Full Name
                       •   A#

   NOTE: Case managers must password protect Personally Identifiable Information (PII).
   Attached documents must be password protected. The body of the email includes the
   message that the password for the attached documents will be sent separately. A second
   email should include the universal UAC Password which should be used by all care providers
   and ORR staff and contractors . Do not include PII in follow up emails.


      3. Within 5 days of receiving notification of the formal denial decision, the Case Manager
         notifies the UAC of a denial decision and schedules additional counseling sessions as
         necessary. Co

      4. If the reason for denial is based on concerns related to the UAC (i.e., the UAC was
         determined to be a danger to self or others), the Case Manager provides the UAC with a
         copy of the ORR Director's denial letter. The Case Manager schedules an appointment
         with the Clinician to discuss the letter with the UAC.

      Notification of Denial to a Potential Category 2A/B or 3 Sponsor

      1. Within two business days of the FFS denial decision, the Case Manager notifies the
         potential Category 2A/B or 3 sponsor verbally that they have been denied sponsorship.

      2. The Case Manager notifies the UAC of the denial after notifying the potential sponsor by
         phone (documenting the conversations in case management notes in the UAC case file}.
         The Case Manager may also notify the UAC's parents.

      3. If the reason for denial is beca use the UAC was determined to be a danger to self or
         others), the Case Manager provides the UAC with a letter from the ORR Director. See
         2.7-.4 Deny ReJ.gaseJ~eguest, which includes information about the UAC's ability to
         appeal and access to a Flores bond hearing. The Case Manager schedules an
         appointment for the clinician to discuss the letter with the UAC.


      Additional Q&As on Denial Notification

      Q1: UAC Policy Guide Section 2.4.2 requires the potential sponsor to receive a copy of the
          home study report if the release request is denied. Does the care provider or ORR send
          the home study report?
      Al: ORR will send the home study report.

      Q2: Is the home study report sent to all denied sponsors, or only Category 1 denied
         sponsors?



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)              761 D "l f~)i:; ,-..
                                                                                         Exhibit 3
                                                                                              t   (;~    y_




                                                                                        Page 210

                                                                                                        GOV-00207450
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 196 of 262 Page ID
                                   #:9674


       A2: ORR sends the report only to potential Category 1 sponsors.

       Q3: The home study report may include third party information and assessments not
           generated by ORR. Wjlf this information be included when sending the home study
           report to the denied sponsor?
       A3: The home study report is ORR property. ORR will redact PII and other private
           information, as applicable. ORR may include third party i nformation or assessments in
           the home st udy report.

       Q4: Is ORR required to secure Authorizations for of Release of Information or consent from
           the UAC 11 the home study report contains information concerning adult household
           members or UAC 14 years old or older?
       A4: Ad ult hou sehold members will have already signed an Authorization for Release of
           lnformatfon as part of the background check process . ORR may release information
           related to their case as necessary, in accordance with applicable law. ORR will protect PII
           and other private information, as applicable.



   2. 7 .8 Appeal of Release Denial

   W    See Section 2.7.8 of the UAC Policy Guide

       PROCEDURES

       1. A parent, attorney, or child who wants to file an appeal of a release denial must request
          an appeal within 30 business days of receipt of the ORR Director's denial letter using
          the Appeals Request Form that is included in the Director's letter or by writing their own
          appeal, which must include the information requested on the form. The Appeals
          Request i ncludes: the basis for the request; additiona l evidence, if any; and the choice of
          a hearing by phone, videoconferencing, or no hearing.     @liJll:8l

       2. The Assistant Secretary sends an acknowledgement letter to the requester within 5
          business days of receipt of the appeal request. The letter includes: date stamped
          appeal request, confirmation of a hearing or no hearing, an explanation of the appeals
          process, and a notice that the requester will be contacted by the Assistant Secretary's
          office to schedule and arrange a hearing (if requested) . Whenever possible, the
          Assistant Secretary completes the appeals process within 30 days.     @I~
       3. The Assistant Secretary req uests information from ORR, which it must provide in 5
          business days, determines if ORR submitted new information that the requester doesn't
          have and shares that with the requester to allow for a response. The Assistant Secretary
          then shares the file which includes what information will be considered and protocol for



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 7 71 D "l f~)i:; ,-..
                                                                                             Exhibit 3
                                                                                                  t   (;~    y_




                                                                                            Page 211

                                                                                                            GOV-00207 451
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 197 of 262 Page ID
                                   #:9675


           presentat ion of arguments, testimony and evidence with all parties concerned, and sets
           a hearing date, if req uested.   ®[ill~

       4. If no hearing is requested, the Assistant Secretary reviews the case (using de nova
          review standard) and provides a final decision to either uphold or reverse the Director's
          decision. The Assistant Secretary sends the written decision to the request er and to ORR
          within 30 business days of the appeal request whenever possible.       @li]1~

       5. If a hearing is req uested, the Assistant Secretary reviews the case (using a de novo
          review standard) as well as the arguments, testimony, and evidence presented at the
          hearing and any follow up questions asked by the Assistant Secretary after the hearing
          and provides a final decision to either uphold or reverse the Director's decision. The
          Assistant Secretary sends the decision to the requester and to ORR within 30 business
          day s of the appeal request whenever possible.     Coi]~
           NOTE: The Assistant Secretary's decision is the final administrative decision of the
           agency.

       Additional Q&A on Appeal of Release Denial

       Ql: According to UAC Poficy Guide section 2. 7. 7, UACs who have been denied release solely
       because they are determined to be a danger to themselves or the community may appeal
       their release denial. Does this apply to all UAC release denials, or only to Category 1 denials?

       Al: This policy applies to all UAC regardless of category.



   2.8 Release from ORR Custody

   W    See Sect ion 2.8 of t he UAC Policy Guide


       OVERVIEW

   Prior to physica l release, the care provider explains to the UAC and the sponsor the
   responsibilities, rights, and resources associated with release from care. The care provider
   prepares for the physica l release and for exiting the UAC from the program.



    Case manager          Explains to the UAC and the sponsor their rights and responsibilities.
                          Ensures that UAC's belongings are given to the UAC and sponsor at time
                          of release along with documents, and informs stakeho lders of the
                          discharge date.



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                 781 D "l f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                 t   (;~    y_




                                                                                           Page 212

                                                                                                           GOV-00207452
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 198 of 262 Page ID
                                   #:9676


  I Sponsor              I Agrees to provisions outlined in the Sponsor Care Agreement
                                                    •                                ,-,,, '}.t,   .f~::_   . .   .
                                                              ':ii+[i, ,i,1 {;,'<;;j; ''USced:By . ·.,, ·\1,.,. ,,;w
                                                                                                                      ·-:~,l
                                                                                                                                                 .'
   "Related Eorms,(lristrutniirits    -.xd>;;
                                                '''\it'   i                                                                    '.;;r"
                                                                                                                                 ,:,.. ' /
                                                                                                                                         ,, k   ·.(f
                                                                                                                                                                   &
                                                                                                                                                                   ,1   m

    Discharge Notification Form                                                  Case manager
    ORR Notification to ICE Chief Counsel Release of                             Case manager
    Unaccompanied Alien Child to Sponsor and
    Request to Change Address
    Verification of Release                                                      Case manager, UAC and sponsor
    Sponsor Care Agreement                                                       Sponsor
    EOIR Change of Venue Motion and EOIR Alien's                                 Case manager, attorney of record, and
    Change of Address Form/Immigration Court                                     sponsor
    (EOIR - 33/JC)
    SWB Call Follow Up Report                                                    Ca re provider, CFS


        PROCEDURES

        1. The case manager ensures that all the UAC's belongings and documents are collected
           and ready to provide to the UAC and sponsor at time of release (see Quick G~JJ~~
           Items That Accompany UAC at Release).                         iJ


    •   UAC personal belongings, including clothing, money, valuables, and items obtained
        during the UAC's stay at the referring care provider
    •   Immigration case re lated documents: Form 1-862 Notice to Appear, other notifications,
        and, if applicable, original trafficking eligibility letter, 1-360 approval notice, asylum letter

    •   Verification of Release (original copy is given to the UAC and sponsor)

    • 30-day medication supply
    •   All health (medical, mental, and dental) records, incl uding lab test results. immunization
        records, medication lists, office/ER visit notes, and Sponsor Letters (if applicable)

    •   Name and contact information of medical, mental health, and dental care providers so
        sponsor and UAC may request additional records, if needed

    •   Notice of any fol low up medical appointments, as neede d

    • Original documents (birth certificates)

    • Original notarized Letter of Designation for Care of a Minor, if applicable

    •   Educational assessments and records

    •   Post release safety plan as needed

    •   Any change of venue and change of address documents



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                                                                   79    I    D
                                                                                                                                                 Exhibit
                                                                                                                                                       t
                                                                                                                                                         3
                                                                                                                                                           "l
                                                                                                                                                           (;~
                                                                                                                                                                 i:; ,-..
                                                                                                                                                                 f~) y_



                                                                                                                                                Page 213

                                                                                                                                                                 GOV-00207453
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 199 of 262 Page ID
                                   #:9677



       2. Immediately before the UAC physically leaves the program, the case manager:

                 •    "Exits" the UAC from the program in the UAC Portal which generates a
                      "trigger report," the Verification of Release. The case manager prints out a
                      copy for the UAC and sponsor upon release .

                 •    The care provider updates the discharge date and time on the Discharge
                      Notification Form. CoiJ]"el

             NOTE: To exit the program, the case manager goes to the Discharge section of the
             UAC Portal and cli cks on "add new" to the Program Exit form. The date of discharge
             will be auto-pop ulated on the current date and the type of discharge w ill be
             populated based on the selections made in the Discharge Notification Form. Click
             ''save 11 to discharge t he UAC from the program.   "eCo
       3. The Case Manager coordinates with the legal service provider or attorney of record to
          ensure completion of the EOIR Change of Venue Motion and EOIR Alien's Change of
          Address Form/Immigration Court (EOIR - 33/IC), and to provide the sponsor and UAC with
          instructions for filing Change of Venue Motions and Change of Address forms if the sponsor
          subsequently moves.

           Blank copies of each immigration court's Change of Address Form may be accessed here:

           https://www.justice.gov/eoir/form-eoir-33-eoi r-immigratlon-court-listing

       4. Within 24 hours after the UAC's physical release from the care provider, the case
          manager sends the Discharge Notification Form to OHS and other stakeholders based
          on the template below. CoiJ]~

      5. The case manager notifies the ICE Office of Chief Counsel and EOIR Immigration Court
         Administrator using the trigger report, ORR Notification to ICE Chief Counsel Release of
         Unaccompanied Alien Child to Sponsor and Request to Change Address, wlhich is stored
         in the UAC's file in the Portal. Fig. 2.18 is a partial snapshot of the form . There are
         regional variations regarding how this notice is sent, some programs send via email and
         mail. Other programs mail the notice. Case manager should work with their FFS if there
         are any q uestions regarding this procedure. !1Jol8l/t:tl




   From:             Case Manager
   To:               ICE/FOJC
                     ICE Office of Chief Counsel (OCC)
                     EOIR Immigration Court Administrator
                     UAC's Legal Service Provider or Attorney of Record



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               80  ID   "l
                                                                                           Exhibit
                                                                                             t
                                                                                                   3
                                                                                                 (;~
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                          Page 214

                                                                                                       GOV-00207454
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 200 of 262 Page ID
                                   #:9678


                                VOLAG, if ap p licable
                                Child Advocate, if applicable

    Subject:                    [WARN ING: M ESSAGE ENCRYPTED] Discharge Notification for [ include last
                                four digits of UAC A#]

    Body:                       Password will be sent short ly.

    Attachments:                Discharge Notification Form

    NOTE: Case managers m ust password protect Personal ly Identifiable Information (PII).
    Attached documents must be password protected. The b ody of the ema il incl udes the
    message that the password for t he attached documents will be sent separat ely. A second
    emai l sho uld includ e the universal UAC Password which sho uld be used by all car e provid ers
    and ORR staff and contractors . Do not includ e PII in follow up emails.



   Fig. 2.18 Partial Snapshot of the ORR Notification to ICE Chief Counsel Release of
   Unaccompanied Alien Child to Sponsor and Request to Change Address

   ORR Rele:i<e '\orillrntiou
                                  ORR NOTIFlC.A TJOX TO JC'E CfITE F CO{'.'KSEL RELEA~C Of {!NACCO~!PA.'-,C.D
                                       ALIE!\' CHILD 1'0 SPO~SOR A~D REQ{'EST TO CHAXGE ADDRESS


   ORR b;i; cte1ermine<l tba1 1he below Jnv¢nile Re~pondeul ~iould be released rn a ~011.~or. The D,rector of tile Ofti.ce ofRefu)l'.ee
   Re,etle me11t. Deparimeul ofHealth aud Human Sen ices reque,ts t!J.a t tlte Cl.tief Con.a.el. luwli,¥rntiou aud Cmtom;.
   Enforcemem. Departmenr of Homeland Security notify 1.ht Executin, Office of l!luni$J'arion Review of 1he cban~ of addre.>s.

    Da~ of Re uesr:                .:-.nmt of Rt   l.ltStOJ'                        T1tle                                         Tel. >II.one Nmnbei·
    OS,03.'Wl:

   J uw nilt Rtspon den i's Amen :'>1{mber. <"omplett namt 11n<1 alla$"tS, <lllte or blrfll ,u 1d <'lalm ed <'Otmtry of ortgtu:




   2.8.1 After Care Planning

   (I)    See Section 2.8.1 of the UAC Policy Guide




   2.8.2 Transfer of Physical Custody

   iD See Sect ion :Ut2 of the UAC Policy Guide


   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                                      811      D   '"l   i:; ,-..

                                                                                                                                                   Exhibit 3
                                                                                                                                                         t   (;~   f~) y_



                                                                                                                                                  Page 215

                                                                                                                                                                   GOV-00207455
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 201 of 262 Page ID
                                   #:9679



   PROCEDURES

   In the event that a sponsor is not able to pay fees associated with commercial airfare, and a
   child's physical release wou ld be otherwise delayed by 72 hours or more, care providers are
   authorized to use program funds to purchase airline tickets. This includes the cost of an escort
   when required by the airline or ORR policy.
   Please note that care providers cannot require a sponsor to use their own travel agent if the
   sponsor is able to make alternative arrangements that would promptly discharge the child
   within a substantially similar time period.
   Care provides must consult with their assigned Project Officer if they have any questions or
   concerns about using program funds to purchase air travel.



   2.8.3 Closing the Case File

   llJ    See Section. 2.8.3 of the U~C Poiif\1:..§.uide


         PROCEDURES

         After the care provider exits the UAC from its program, the UAC's electronic record in the
         UAC Portal remains open. After 45 days, the UAC's electronic record in the Portal is closed.
         ~ "el@


   2.8.4 Safety and Well-being Follow Up Call

   llJ    See Section 2.8.4 of the UAC Policy Guide


         PROCEDURES

         Safety and Well-Being Fol low Up Calls must be made for all UAC released to an individual
         sponsor. The purpose of the Safety and Well-Being Follow Up Call is to determine whether
         the child is still residing with the sponsor, is enrolled i n or attending school (unless the child
         is 18 years old at the time of the call), is aware of upcoming court dates, and is safe (see
         Quick .G.lance:..How.,to _Check_EOI.R _Hotline. for.UAC .i.m migration..HearingJnforrnation).




    The EOIR Hotline-1-800-898-7180-can help case managers, sponsors, and UAC check the
    date for an upcoming hearing and provide other details related to an immigration case. The
    service is available in English and Spanish.


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                       821 D "l f~)i:; ,-..
                                                                                                  Exhibit 3
                                                                                                       t   (;~    y_




                                                                                                 Page 216

                                                                                                                 GOV-00207456
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 202 of 262 Page ID
                                   #:9680




   Cal lers enter the UAC's A number and are gi ven the option to 1) find out the next court date
   (press "1"), 2) case processing information (press "2), or 3) find out whether a decision has
   been reached in a case (press "3").

         1. 30 calendar days after release of a UAC, the care provider's designate·d staff person
            calls the sponsor and the UAC to conduct the call. The care provider must make a
            minimum of 3 attempts to speak with both the sponsor and the UAC unless the
            phone is disconnected. The care provider must make all call attempts within t he 7
            days following the 30 day mark of the UAC's release. The care provider must not
            begin marking calls prior to that 30 day mark and must make the call even if the
               sponsor or the UAC reaches out to them independently.      CoV W
          2.   During the call, the designated staff confirms that the sponsor still resides at the
               address on the Verification of Release form. If the sponsor has moved, the staff
               person documents if an updated address is provided in the UAC case file and
               reminds the sponsor to file a change of address with DHS. The designated staff also
               notifies the PRS provider about the new address if the case was designated for PRS.
               R"O~
          3. The designated staff makes every effort to speak to the sponsor and UAC separately
             on the following topics:

               Sponsor Topics
                  •   Is the child still residing with the sponsor?
                  •   Is the child demonstrating any behavioral issues?
                  •   Do you have any concerns regard ing the UAC?
                  •   Is the sponsor aware of upcoming court dates?
                  •   Did the sponsor attend an LOPC presentation?
                  •   Has the sponsor been contacted and asked to pay fees or wire money related
                      to the release of the child? (See Appendix 2.1 How to Protect PU and Create
                      Password. Protected..Files)
                  •   (If the case was re lease with PRS) Did PRS provider contact the sponsor?

               UAC Topics
                  • Is the child still residing with the sponsor?
                  •   Does the child feel safe?
                  •   Is the child enrolled in and/or attending school? (Unless the child has aged
                      out) What school does he/she go to? What grade is he/she in?
                  •   Is the child aware of upcoming court d.ates?
                  •   Has the child been contacted and asked to pay fees or wire money related to
                      their release?
                  •   (If the case was release w ith PRS) Did PRS provider contact the child?




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                83 I   D
                                                                                           Exhibit
                                                                                                t
                                                                                                   3
                                                                                                    "l
                                                                                                    (;~
                                                                                                          i:; ,-..
                                                                                                          f~) y_



                                                                                          Page 217

                                                                                                          GOV-00207457
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 203 of 262 Page ID
                                   #:9681


                  •   Is the child being forced to work without pay or being forced to work to pay
                      his/her share for rent and utilities or repay a debt? R

          Child May be in Immediate Danger

          1.   If the follow up call indicates that the child may be in immediate danger (i.e., in
               immediate danger of serious harm}, the designated staff does the following:
                   • Calls 9-1-1 immediately.
                   • Stays on the phone with the child until authorities arrive.
                   • Reports any emergency involving 9-1-1 to the ORR National Call Center Help
                       Line at 1 (800) 203-7001.
                   • Complies with mandatory reporting laws, state licensing requirements, and
                       federal laws and regulations for reporting to local child protective agencies
                       and/or law enforcement.
                   • If the sponsor is the perpetrator of the allegation, flags the sponsor and
                       provides explanation as to why the sponsor is being flagged in the UAC
                       Porta l.
                   • Emails notification to the FFS who approved the release (and the PRS
                       provider, if applicable) and includes UAC name and A number; UAC date of
                       release; sponsor/child contact phone number; sponsor address; previous
                       ORR placement; summary of call; actions taken (including information on
                       reporting the incident and any associated case numbers). @W-'el181

          2. The FFS who is notified that the child may be in immediate danger immediately
             elevates the incident to the FFS supervisor, reviews the allegation, and ensures that
             the incident was reported to the appropriate authority to investigate. (The FFS also
             elevates any identified safety trends or issues to the FFS supervisor, such as an
             indication that the sponsor is involved in trafficking UAC.} If the care prnvider's
             designated staff dlid not report the allegation correctly, the FFS provides technical
               assistance. eoigi

          3. If the care provider notifies the Intakes Hotline that the follow up call i ndicates that
             the child may be in immediate danger and was reported to 9-1-1, ORR intakes
             immediately notifies the FFS supervisor (or on-call FSS supervisor if aft er hours). The
             FFS supervisor immediately informs the senior FFS supervisor. @R

          Child May Be Unsafe

          1. If the follow up call indicates that the child may be unsafe (but not in immediate
             danger) the designated staff completes the steps in #1 above under Child May Be in
             Immediate Danger with the exception of dialing 9-1-1 and contacting the ORR
             Intakes Hotline. W~181




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                841 D "l f~)i:; ,.,
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                          Page 218

                                                                                                          GOV-00207458
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 204 of 262 Page ID
                                   #:9682


          2. The FFS who is notified that the child may be unsafe, reviews the allegation and
             ensures that it was properly reported and, if it wasn't, provides technical assistance.
              181
         Child May Have Been Sexually Abused or Harassed While in ORR Care

          1. If the follow up call by the care provider indicates that the child may have been
             sexually abused or harassed whi le in ORR care, the staff must:
                      • Report the incident to the appropri ate entities in accordance with
                         mandatory reporting laws, state licensing requ i rements, and ORR policies
                         and procedures. (See Section 4.10: Sexual Abuse Reporting and Follow-
                         Up of the UAC Policy Guide.)
                      • Complete a Sexua l Abuse Significant Incident Report (SA/SIR) and report
                         it to OIRR in accordance with Section 4 .10: Sexual Abuse Reporting and
                         Follow-Up.
                      • If the sponsor is the perpetrator of the allegation, flag the sponsor and
                         provide explanation in the UAC Portal.
                      • Email notification to the PO overseeing the shelter and to the FFS who
                         approved the release and includes UAC name and A number; UAC d!ate cf
                         re lease; sponsor/child contact phone number; sponsor address; previous
                         ORR placement; summary of call; actions taken (including information on
                           reporti ng the incident and any associated case numbers).           W•-1,181
          2. The FFS who received t he notification that the child may have been sexually abused
            or harassed while in ORR care reviews the allegation and ensures that the incident was
            reported to the appropriate authority to investigate and follows up with the care
            provider where the alleged incident occurred to determine if the incident was
            previo usly reported and/or investigated whi le the UAC was in ORR care. If the
            allegation was not reported, the FFS provides technical assistance to help the care
            provider report the allegation, forwards the email notification to the ORR SA/SIR
            mailbox (_2sac;,@jlcf.hhs.g_ov.) and ensures that it is appropriately investigated. '1,181

         Additional Support Services or LOPC Appointment

          If the follow up call indicates that the sponsor and/or child would benefit from
          additional support or services or the sponsor has not attended an LOPC presentation,
          the care provider's designated staff refers the sponsor to the ORR National Call Center
          (800-203-7001) and emails the Call Center (h.'.1f.9..r.m~ti9..D..@.9..r..r.D.f~Y-f.9 .fi) with the UAC
          name and A number; sponsor's name; sponsor/child contact phone number; sponsor
          address; d ate of referral; and reason for referral.      11181




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                           85  I D --ii:;,-..
                                                                                                       Exhibit
                                                                                                           t   f~)
                                                                                                               (;~
                                                                                                                     3
                                                                                                                      y_




                                                                                                      Page 219

                                                                                                                     GOV-00207459
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 205 of 262 Page ID
                                   #:9683


          Documenting the Call Outcome

          The care provider's designated staff documents the results of the call in the case
          management notes of the UAC's case file and in the SWB Call Follow Up Report. See
          Quick Glance: Roles and Deadlines for Safety and Well~Being follow Up Call Tracking
          Report. '11W




   CAIRE PROVIDER: In addition to documenting the safety and well-being follow-up in case
   management notes, the care provider is also responsible for documenting data points for all
   calls in this report.

   The care provider subm its the completed SWB Follow-Up Call Report to its assigned FFS, CFS,
   and the designated CFS Report Compiler for its region no later than 2:00pm EST on the 8th
   of every month for UAC released two months earlier (e.g., if the report is due October 8th, it
   would include entries for al l UAC who were released in August). If the 8th falls on a weekend
   or holiday, the report will be due the next business day.

   ASSIGNED CFS: The assigned CFS uses the SWB Call CFS Quality Control Checklist and the UAC
   Portal discharge report provided by the Data Team to perform a qua lity control check and
   work with the care provider to reconcile any data discrepancies. The assigned CFS submits
   final SWB Follow-Up Ca ll Reports for their assigned programs to the CFS Report Compiler no
   later than 5:00pm EST on the 9th of every month. If the 9th falls on a weekend or holiday,
   the report will be due the next business day.

   CFS REPORT COMPILER: The designated CFS Report Compiler 1) cuts and pastes data (using
   paste value function) from the program reports for their region into the master report,
   located in ORR Connect, 2) completes the CFS Notes tab, and 3) performs a final quality
   control check. The designated CFS Report Compi ler performs these steps no later than
   5:00pm EST on the 10th of every month. If the 10th falls on a weekend or holiday, the report
   wi ll be due the next business day.




   2.8.5 Post-Release Services for UAC with Zika Disease or
   Infection
   (l) See Section 2,8.5 of the UAC Policy Guide




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)             861 D "l f~)i:; ,-..
                                                                                        Exhibit 3
                                                                                             t   (;~    y_




                                                                                       Page 220

                                                                                                       GOV-00207460
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 206 of 262 Page ID
                                   #:9684



   2.8.6 Release for Children with Legal Immigration Status

   W   See Section 2.8.6 of the UAC Policy Guide
       PROCEDURES
          1. If a care provider determines that a UAC has legal status, the case manager notifies
             the FfS immediately for consultation. If a legal service provider, attorney of record,
             or a child advocate notifies the case manager that the UAC is on track to be granted
             legal status, the case manager notifies the FFS of the need for a Post Legal Status
             Plan. The legal service provider, attorney or record, or child advocate works with the
             case manager and the FFS to develop the Post Legal Status Plan. See Quick Glance:
             Milest ones for Planning and Releasing Children w ith      legal St at us. 0181




   While abiding by attorney-client confidentiality standards, LSP or attorney of record for the
   chi!d works with ORR to communicate information that may affect the child's legal status,
   ind uding grant of SIJ status or notification of eligibility for benefits. The following mi lestones
   trigger the need for a Post Legal Status Plan for release.
       • Child is eligible for Special Immigrant Juvenile (SIJ} status. This means a U.S. state
         juvenile court: makes the child dependent on the court (or places the chi ld under the
         legal custody of a state agency or other individ ual appointed by the state); declares
         that the child cannot be re united with one or both of his or her parents dute to ab use,
         abandonment or neg!ect; and declares that it is not in the best interests of the child to
         be retumed to his country of citizenship.
       • UAC LSP files Form 1-589, Application for Asylum and Withholding of Removal, with the
         local USCIS Asylum Of fice and has received notification of the interview date and time.
       • UAC LSP files Form 1-589, Application for Asyl um and Withholding of Removal, in the
         immigrat i on court at a master calendar hearing. This means the Immigration Judge has
         already set the merits hearing date (final court date).
       • The UAC has filed a T visa with USCIS .and attended the biometrics appointment
         (fingerprints) at a local USCIS office.
       • The UAC has filed a U visa with USCIS and attended the biometrics appointment
         (fingerprints) at a local USCIS office.
       • The child has been assigned a pro bona attorney.
       • The child' s attorney sends notice that the child has achieved a milestone.

          2. The legal service provider, attorney of record, or chi ld advocate works with the case
             manager and the FFS to develop the Post Lega l Status Plan based on the template
             below. See fig. 2.19 Post Legat Status Plan Templat e. The case manager emai ls the
             plan to the FFS supervisor for approval. The plan is tailored to the needs and
             pendi ng legal status of the child .   Cot81!1


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                   871 D "l f~)i:; ,.,
                                                                                              Exhibit 3
                                                                                                   t   (;~    y_




                                                                                             Page 221

                                                                                                             GOV-00207461
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 207 of 262 Page ID
                                   #:9685




   Fig. 2.19 Post Legal Status Plan Template


    UAC name and A #:               FFS name:                        Date:

    Name of legal service provider {LSP) or attorney of record:

    Name of child advocate, if applicable:

   Describe the UAC's current immigration status (include reference to specific milestones or
   notices):




   What is the expected release date for this UAC and what is his/her expected immigration
   status upon rele ase? [insert date and information]



   Describe the release plan based on the UAC's available options for release (i.e., release to a
   sponsor, licensed nonprofit, transfer to state care until age 18, URM, etc.):




    Date of FFS supervisor approval:
    Date of UAC release:
    Insert entity/program/ that took custody of minor:



          3. The FFS supervisor approves the plan and notifi es the FFS. The FFS notifies the case
             manager.   18]
          4. The case manager works w ith the FFS and w ith all relevant parties on the logistics
             for release of the minor from care as soon as the minor achieves legal status.
             18]/•il.ta
          5. The case manager emails the parties incl uded in the samplle emai l be lo w on
             notifi cations rega rding minors who achieve lega l status 24 hours prior to release of
             a minor from ORR care and includ es a copy of the Discharge NotificaUon Form . The
             care provider follows standard operating procedures on items and documents that




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)               881 D "l f~)i:; ,-..
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                          Page 222

                                                                                                          GOV-00207462
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 208 of 262 Page ID
                                   #:9686


               accompany UAC upon release, such as personal belongings, health records, original
               documents (birth certificates), medication supply.   Co~II
   :IB!iEmail Teq,plate;,'Notifications,Regarding M'inors'witt[ Legal ~ta\us.,.
   From :            Case Manager
   To:               LSP or Attorney of Record, Child Advocate, if applicable
   Cc:               FFS, CFS, PO
   Subject:          [WARNING : MESSAGE ENCRYPTED] Discharge Notification for [include last
                     four digits of UAC A#]

   Body:             See encrypted attachment with minor's information. Password will be sent
                     shortly.

                     On [insert dlate of release] [Insert UAC last name, last four digits of A number]
                     will be released to [insert entity with responsibility for minor]. This release
                     was due to the following change in legal status for the minor: [describe].

   Attachments:      Discharge Notification Form

   NOTE: Case managers must password protect Personally Identifiable Information (PII).
   Attached documents must be password protected. The body of the email includes the
   message that the password for the attached documents will be sent separately. A second
   email should include the universal UAC Password which should be used by all care providers
   and ORR staff and contractors. Do not include PII in follow up emails.

            6. The case manager follows standard operating procedures for release and for closing
               out the case files.   Co~iJ"'el


   2.9 Bond Hearings for Unaccompanied Alien Children



      OVERVIEW
      Consistent with the United States Court of Appeals for the Ninth Circuit decision in Flores v.
      Sessions, unaccompanied alien children have the opportunity to seek a bond hearing before
      an immigration judge.


      PROCEDURES
      Care providers must notify UAC of the opportunity for a bond hearing based on the
      procedures below. This section also covers procedures for processing requests and


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)
                                                                                             Exhibit 3
                                                                                            Page 223

                                                                                                   GOV-00207463
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 209 of 262 Page ID
                                   #:9687


      preparing for Flores Bond Hearings and includes Quick Glance guides summari zing those
      procedures.
      See Appendix 2.11 ORR HQ Bond Hearing Procedures

      Providing Notice at Admission and Orientation

             1. The care provider staff provides the UAC with the Legal Resource Guide within
                24 hours of the UAC's admission into the care provider's care and conducts an
                orientation for the UAC within 48 hours of UAC's admission.

                The Legal Resource Guide includes the Request for a Flores Bond Hearing for
                secure, staff secure, and Residential Treatment Center facilities only. (o        [i

                 NOTE: A child in any other placement type (e.g., shelters, foster care) is only
                 provided the Request for a Flores Bond Hearing if the UAC requests the form.

             2. The care provider staff person providing the forms reads the contents of the
                form to the UAC in a language the child understands. The care provider staff
                person explains that the UAC should consult with an attorney (such as the ORR-
                funded Legal Service Provider} for any legal advice or questions regarding Flores
                bond hearings. The care provider staff person informs the UAC that they may
                request a Flores bond hearing immediately, or that they can request one at a
                 later time (including after consulting with an attorney).   Ii
             3. The UAC reviews the Request for a Flores Bond Hearing and checks off the
                appropriate boxes, and signs/dates the form. The care provider maintains the
                Request in the UAC's case file, unless the UAC declines to sign or fi ll out the
                document in which case the care provider notes in the UAC's case file that the
                child declined to sign or fill out the form. If the child later requests the Request
                for a Flores Bond Hearing the care provider must provide the form.       I
      Providing Subsequent Notice

             1. In addition to providing notice at admission/orientation, the case manager
                provides the notice for:
                    • Any child in any placement type if a UAC asks for a Request for a Flores
                        Bond Hearing any time after the Admission and Orientation process. (o
                        I
                    •   Any child in any placement type, if a child is denied re lease based on a
                        finding that the child is a danger to the community.      !ill
                In these cases, the case manager provides the Request for a Flores Bond Hearing
                when informing the UAC that his or her sponsorship has been denied. Co



                                                                                                  D ..1
   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                    90 I
                                                                                               Exhibit
                                                                                                  t (;~
                                                                                                       3
                                                                                                          i:; ,-..
                                                                                                          f~) y_



                                                                                              Page 224

                                                                                                          GOV-00207464
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 210 of 262 Page ID
                                   #:9688


             2. The case manager informs the UAC that they may request a Flores bond hearing
                immediately, or that they can request one at a later time (including, after
                consulting with an attorney). The case manager explains that the UAC should
                consult with t lheir attorney (if applicable) for any legal advice or questions
                regarding bond hearings.     @W
             3. The UAC reviews the Request for a Flores Bond Hearing and checks off the
                 appropriate boxes, and signs/dates the form. The care provider maintains the
                 Request in the UAC's case file, unless the UAC declines to sign or fill out the
                 document in which case the care provider notes in the UAC's case file that the
                 child declined to sign or fill out the form. If the child later requests the Request
                 for a Flores Bond Hearing the care provider must provide the form ..    liJ]

      NOTE: It is important for ORR's record keeping that the UAC provides the date he or she
      signs the Notice document.


   'Qidck Gla.nc~:'80.nd Heariog_ Notificatl9:ns ,,.
     When Required                   Timeframe                        Methods
     UAC placed in secure, staff     Admissions and                   Oral notification with signed
     secure, and RTC.                Orientation: Within 24-48        acknowledgment of Request
                                     hours of the UAC's               for a Flores Bond Hearing by
                                     admission into the care          UAC.
                                    provider's care.
     UAC placed in other shelter     At time of request.              Request for a Flores Bond
     types who request the                                            Hearing with signed
     notice.                                                          acknowledgment by UAC.
     For any UAC in any              When informing UAC of            Request for a Flores Bond
     placement type, if ORR          denial of sponsorship.           Hearing with signed
     denies release based upon                                        acknowledgment by UAC;
     danger to the community.                                         includes notification that
                                                                      UAC may contact an
                                                                      attorney with questions.


          Processing Bond Hearing Requests

              1. After a child has completed a Request for a Flores Bond Hearing and requested a
                 Flores Bond Hearing, the case manager completes the ORR Motion Requesting
                 Flores Bond Hearing for Unaccompanied Alien Child -Secure or Staff-Secure
                 Custody or ORR Motion Requesting Flores Bond Hearing for Unaccompanied
                 Alien Child (Non-Secure) Shelter Care, depending on the child's placement type.
                 i]


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                  911     D   "l    i:; ,-..

                                                                                                 Exhibit 3
                                                                                                   t   (;~   f~) y_



                                                                                                Page 225

                                                                                                             GOV-00207465
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 211 of 262 Page ID
                                   #:9689



               2. The case manager notifies ORR of the request at
                  ORRBondHearings@ad.hhs.gov within l business day (absent exigent
                  circumstances) of the child making the request, using the email template below,
                  and attaches both the Request for a Flores Bond Hearing and the ORR Motion
                  Requesting Bond Hearing for Unaccompanied Alien Child Secure or Staff-Secure
                  Custody/(Non-Secure) Shelter Care.    C:0181

   ·121 Email Teri)plate: Bond Hearing ~egµesf :
   From :            Care Provider
   To:               ORRBondHearings@acf.hhs ..gov
   Cc:               FFS, local Legal Service Provider or Attorney of Record
   Subject:          [WARN ING: MESSAGE ENCRYPTED] [last four digits of UAC A#] Bond Hearing
                     Request

                     The above named UAC A# {XXX-XXl-234) has requested a bond hearing. The
   Body:             UAC is placed at [name of care provider facility].

                     The UAC is/is not represented by an attorney [if represented include
                     attorney's name and contact information).

                     Password will be sent shortly.

                     Request for a Flores Bond Hearing; ORR Motion Requesting Bond Hearing for
   Attachments:      Unaccompanied Alien Child Secure or Staff-Secure Custody/{Non-Secure)
                     Shelter Care

   NOTE: Case managers must password protect Personally Identifiable Information {PII).
   Attached documents must be password protected. The body of the email includes the
   message that the password for the attached documents will be sent separately. A second
   email should include the universal UAC Password which should be used by all care providers
   and ORR staff and contractors. Do not include PII in fol low up emails.


            Preparing for Flores Bond Hearing Requests

               1. Within l business day of receiving notice that the hea ring has been scheduled,
                  ORR HQ notifies the minor's attorney {if applicable) and care provider of the date
                  and time and location of the court.   C:0181

               2. The care provider and FFS respond to ORR HQ requests for information and
                  evidence in a timely manner. See Quick Glance: Possible Evidentiary Sources tq_
                  Finding Danger to the Community.      @1211


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)              921 D "l f~)
                                                                                                i:; ,-..

                                                                                         Exhibit 3
                                                                                             t   (;~    y_




                                                                                         Page 226

                                                                                                       GOV-00207466
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 212 of 262 Page ID
                                   #:9690




    • Juvenile court or criminal records

    •   Police records

    •   Intakes referral and placement records in the UAC Portal

    •   Placement Tool

    •   Initial Intakes Assessment

    •   UAC Assessment/UAC Case Review

    •   Relevant clinical notes

    •   Psychological records/reports

    •   Significant Incident Reports, as app licable

    •   30 day Case Review(s)

    •   Other documents, if relevant


          Flores Bond Hearing Proceedings

              1. The care provider follows standard immigration court transport procedures for
                 transporting the UAC to their scheduled Flores bond hearing if there is a hearing
                  scheduled. See ~ectlqn 3.3.14 Transgortation ?ervices. LlJ

              2. The Flores bond hearing proceedings commence. After conclusion the
                 immigration judge issues an order and delivers it to the ORR Representative. The
                 ORR Representative keeps the original order for filing at HQ, and provides a copy
                  to the care provider point of contact.   I
              3. The care provider saves a copy of the order in the UAC's case file (the deadline to
                 appeal is 30 days). If the UAC was not present at the hearing, the care provider
                 verbally informs the UAC of the decision. Co




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)              93  ID   "l
                                                                                          Exhibit
                                                                                            t
                                                                                                  3
                                                                                                (;~
                                                                                                      i:; ,-..
                                                                                                      f~) y_



                                                                                         Page 227

                                                                                                      GOV-00207467
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 213 of 262 Page ID
                                   #:9691



   Appendix 2.1 How to Protect PII and Create Password
   Protected Files
   ORR expects all care providers, staff and contractors to protect personally identifiable
   information (PII) that is transmitted via email. Files that are uploaded to the secure UAC Portal
   do not need to be password protected.
   PII should be included in the subject line or body of an unencrypted email to the extent
   necessary for users to access the information for authorized purposes. PII should be redacted as
   much as possible in unprotected emails. For example, only use initials or the last four digits of
   an alien registration number. Neither the subject line nor the body of an unencrypted email
   should contain more than one type of sensitive PII. For example, a name and an alien
   registration number should not both be used.

   Any document that contains PII must be password protected. The password for the document
   must be emailed separately. When encrypting files for attachments, all care provi1ders, staff and
   contractors should use a standard password that is universally used by all parties involved in
   the process. Care providers should contact their PO or their FFS for questions about this
   password. (Do not password protect any emails.)

   Emails containing PII must never be sent to personal email accounts.


   What is PII?

   Personally Identifiable Information (Plf} - Information within an IT system or online collection:
   (1) that directly identifies an individual (e.g., name, address, social security number or other
   identifying number or code, telephone number, email address, etc.), or (2) by which an agency
   intends to identify specific individuals in conjunction with other data elements (i.e., indirect
   identification). (These data elements may include a combination of gender, race, birth date,
   geographic indicator, and other descriptors.)

   Please note that Alien Numbers are PII.


   How to Protect PII

   Password protect all attachments and send the ORR UAC universal acceptance password by
   separate email. Do not include Pll in the name of the attached document (i.e., no full names or
   Alien Numbers in the name of the document).

   Use the following format to limit any identifying information regarding sponsors and UAC in the
   subject line of emails: sponsors, use initials in subject line; UAC, last four digits of A number.

   When sending follow-up emails do not include PII.


   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                941 D "l f~)i:; ,-..
                                                                                           Exhibit 3
                                                                                                t   (;~    y_




                                                                                           Page 228

                                                                                                          GOV-00207468
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 214 of 262 Page ID
                                   #:9692


   How to Password Protect Word Files

   In the 2007 Microsoft Office system: Set a password in a Word document (To encrypt you rfile
   and set a password to open it):          ,..,..,
      1. Click the Microsoft Office Button ~,), point to Prepare, and then click Encrypt
         Document.




                 ;'"'""-   M !J~ i)l!)f~I Ji)gml ~
                 ~         film.Jr¢ t~f itt!.e<)ffly ~l tht ll~lli!Wfli l>"Y
                           c1.lfrlt1'!'9 ~A t~.x-i'S~~ tH~i~,t 'S~(Jna~it.1 ~~

                 r;:·~ Mark asl,1MJ
                 t?    u:t ,~a~,i M1ilv.1ii~ llotw,;tr4 ·~ !i11tl w<l
                           !'l.l~~e ,J Y~{lsj·-t\!>¥.




      2. In the Encrypt Document dialog box, in the Password box, type the standard UAC
         password and then click OK.
                 (By default, this feature uses AES 128-bit advanced encryption. Encryption is a
                 standard method used to help make your file more secure.)

      3. In the Confirm Password dialog box, in the Reenter password box, type the password
         again and then click OK.

      4. To save the password, save the file.

   Remove password protection from a Word document

      1. Use t he password to open the document.

                                                                                 e-t"·,
      2. Click the Microsoft Office Button ,:~', point to Prepare, and then click Encrypt
          Document.



                                                                                               D ..1
   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 95 I
                                                                                            Exhibit
                                                                                               t (;~
                                                                                                    3
                                                                                                       i:; ,-..
                                                                                                       f~) y_



                                                                                           Page 229

                                                                                                       GOV-00207469
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 215 of 262 Page ID
                                   #:9693




       3.   In the Encrypt Document dialog box, in the Passw ord box, delet e the encrypted
            password, and then click OK.

       4. Save the file.



   Pass.word Protection for MS Word and Excel Files 2007:
   https:/l™ort.offlce. com/en·us/article/Password ··protect-documents·workhooks-and-
   presentations-ef163677-3195-40ba-885a-d50fa2bb6b68

   Password Protection WinZip:
   http://kb.winzip.com/help/help actions encrypt. htm


   How to Password Protect Adobe Files
   Step 1: Navigate to the main Adobe website and click the yellow Free 30-day trial button in the upper-
   left corner. Then, select a save location for the resulting file and follow the on-screen installation wizard
   to install the program as you would any other piece of software.

   Step 2: Launch Adobe Acrobat, click the File menu in the upper-left corner, and select Open . Afterward,
   choose the PDF file you want to password protect from its respective save location and click the Open
   button.

   Step 3: Click the File menu again when viewing the open document, followed by Propertijes and
   Security.




   Step 4: Click the drop-down menu to the right of Security Method, then select Password Security from
   the resulting list of options.



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                          961 D "l f~)i:; ,-..
                                                                                                     Exhibit 3
                                                                                                          t   (;~    y_




                                                                                                    Page 230

                                                                                                                    GOV-002074 70
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 216 of 262 Page ID
                                   #:9694



                      ,.        ,.....         ·t                        .,                 -                       -.:
                     ~w1J>11 ! F,onti. / t-ittml ~ ) ~~enl- ( M . ~i
        D=.1riicr.t SlX:•,mzy
          Th... cla~u,1H!O($ :Swxrit;r MethC'd r~tricu .-;h. t r..a~ h-f clJMie ~e thi. duwmei?<t. Ta:l ffiti'l,1:,v;,
          s~tirity rn:siri-cticm_ 1et the S«.l11lt3 M~h-,a r.c Ne S:12>cmify.
                                         1 N7~- - · - - - - - -                                                                                                                                          ,
               s~(.j~tj~ · M~tlt(;~                                                                                                                                                                     ~!!
                                         L~~:~';!~v.~,....-.'>:-Ml).-,I.W.,«,:•:•J.v,,,'l-...~~»--~·.w,o,:N.....,-«,,-<...-;.·.·M").w~·m<.w;!~~-1-W.o.).".W-'A'~'W"''~'w«~.)'~~-:,;((«%-,,,..............       (}:~~~ ~~tr;;:;-....,
                                         ,.N-0 :5;!;<:ulify                                                                                                                                                 '
            Ctn be Op:-d hf-                                                                                                                                                                                     §-hf~   o.iw,h.
                                         i(trtifv~tt, ~,~r,) r
                                         jA\l$1:'a ~C.t(k ffighw M~tt~gtm<mt
                                         - ~ » , . ~ ~ ~» ~ ~ > > ~ » >~                                                                                                                     »»>>




   Step 5: A window should appear prompting you for a password. Check the box beside Require a
   password to open the document and enter the UAC standard password into the corresponding
   text field.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                971     D   "l    i:; ,-..

                                                                                                                                                                                                                           Exhibit 3
                                                                                                                                                                                                                                 t   (;,   f~) y_



                                                                                                                                                                                                                          Page 231

                                                                                                                                                                                                                                           GOV-00207471
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 217 of 262 Page ID
                                   #:9695



   Appendix 2.2 How to Report Potential Fraud Schemes

   This information is also included in Section 5. 7 of the UAC MAP.

      OVE RVIEW

   Types of Fraud Incidents

   There are criminals who target relatives of unaccompanied children entering the United States
   by demanding money from sponsors and/or family members, claiming the money will cover
   processing, reunification, and travel expenses needed to allow the children to be reunited with
   their families . They may also assert that t hese f unds will enable the UAC to be released quicker
   to t he prospective sponsor. ORR DOES NOT CHARGE AN Y FEE TO PROSPECTIVE OR APPROVED
   SPONSORS AS A CONDITION OF RELEASE OF AN UNACCOMPANIED CHILD. ANY DE M AND FOR
   PAYMENT OF FEES IS NOT AUTHORIZED BY ORR AND SHOULD NOT BE PAID.

   For example, an individual claiming to represent a charitable/non-profit organization may
   contact a potential sponsor and say thats/he can assist in processing and reuniting an
   unaccompanied child with his or her family. In this scenario, the individual false ly tells the
   potential sponsor thats/he needs to pay a fee to obtain the release of the child from ORR
   custody. Similarly, this individual may ask the potential sponsor to wire money to unknown
   pers,ons in different cities.

   This type of fraud is a serious crime and ORR fully cooperates with local and federal law
   enforcement for the investigation and prosecution of any individual(s) participating in the fraud
   scheme. If the fraud scheme involves care provider staff, ORR instructs the care provider to
   contact local law enforcement and to follow its local licensing guidelines regarding reports of
   inappropriate employee behavior. The ca re provider should also inform its local licensing
   agency that the case was referred to HHS/OIG and local law enforcement for investigation. Care
   providers should have internal protocols in place to address fraud schemes. A care provider
   facility must take disciplinary action incl uding termination of any staff for criminal behavior,
   including fra ud.

   Care providers must take steps to:

      1) Prevent these or other fraudulent practices by notifying all potential sponsors that ORR,
         its care providers, volunteer agencies, and grantees/contractors do not collect or
         require fees for any services related to the release of unaccompanied children from HHS
         custody.

      2) Care providers should have written confirmation from staff members acknowledging the
         "Fraud Scheme" policy to be placed in employee files.



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 981 D "l f~)i:; ,-..
                                                                                            Exhibit 3
                                                                                                 t   (;~    y_




                                                                                           Page 232

                                                                                                           GOV-00207 4 72
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 218 of 262 Page ID
                                   #:9696




      3) Immediately ensure the safety of children and sponsors by reporting any attempts to
         extort money or otherwise take advantage of unaccompanied children and sponsors to
         ORR, HHS/OIG, local law enforcement , state licensing, if Care Provider staff are involved.


          PROCEDURES

      Checking for Potential Fraud Schemes

      1. The case manager includes the script that is noted in 2..2.2_Conta.~otential
         Sponsors. and informs all potential sponsors:

             •   To report any suspicious calls or other contact received (e.g., emai ls, letters,
                 instant messages) to the care provider facility and ORR directly.

             •   Call the ORR National Call Center Help Line at 1 {800) 203-7001 . Sponsors may
                 call the help line to inform ORR if a person defra uds or attempts to defraud them
                 of money.

         Case managers should document any information they provide to a sponsor regarding
         the reporting of suspicious contacts, to include the sponsor's identity, date, time and
         the information provided.

      2. Prior t o every release, the case manager asks the sponsor if they have been contacted
         and asked to pay fees/money related to the release of the UC. If the answer is yes,
         gathers the following information, and documents the information that t he potentia l
         sponsor provides on the Sponsor Information section :

             •   UC ful l name, alien number, and date of birth

             •   Time and date of the report

             •   Name of the ORR care provider facility and care provider address (unclude
                 city/state}

             •   Name, telephone number and locat ion of the sponsor;

             •   Name, phone number, and other contact information given by the
                 person/program who filed the report

             •   Description of the event
                     o   Date and time of the alleged incident
                     o   If money was asked for from the sponsor
                     o   Whether money was actually paid by the sponsor
                     o   Amount and method of any payment made (e.g., wire transfer, money
                         order)




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                 99  I D
                                                                                             Exhibit
                                                                                                t
                                                                                                     "l
                                                                                                     3
                                                                                                     (;~
                                                                                                           i:; ,-..
                                                                                                           f~) y_



                                                                                            Page 233

                                                                                                           GOV-00207 4 73
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 219 of 262 Page ID
                                   #:9697


                    o    If sponsor retained receipt/proof of payment application such as PayPal,
                         Apple Pay, Google Wallet, etc., a copy should be provided.
                    o Identifying information for receiving account of any payment made to
                         include account name, account number, routing number, or other
                         account identifiers.
                    o    Name and description of any individuals or organizations involved in the
                         incident
                             • If the sponsor was contacted by someone, name, phone number,
                                and other contact information of the person/program who
                                cont acted the sponsor
                             • Location where the alleged incident occurred (include location
                                name, address, city, state)
                             • Provide any additional identifying details such as places of birth,
                                countries of citizenship, and alien numbers
                             • Detail how the individual or organization is involved in the
                                incident
                        o Name and alien number (if applicable) of any potential witnesses
             •   Arty other details for which the cal ler has information. For example, if the
                 sponsor was req uested to wire funds, have the sponsor provide detailed
                 information about the wire (name and address of recipient and whether it was
                 money gram, western union, etc ... ). Many times the name and location of the
                 caller is different than the name and address on the wire.

             •   Actions taken (including reports made to other individuals or entities and any
                 associated case numbers)

   Reporting Potential Fraud Schemes

      1. Within 4 hours of the significant incident (or within 4 hours of the care provider
         becoming aware of the incident, the case manager completes a Significant Incident
         Report (SIR) in the UAC Portal with all of the information gathered. @  I
      2. The case manager notifies ORR based on the email template below and includes a copy
         of the SIR and notification email in the UAC's case file. ~




   From:           Case Manager
   To:             SIRHotline@acf.hhs.gov
                   Project Officer
                   FFS Supervisor
                   FFS



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)             100   I Pa g ,?
                                                                                         Exhibit 3
                                                                                        Page 234

                                                                                                  GOV-002074 74
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 220 of 262 Page ID
                                   #:9698


                    CFS
                    Case Coordinator

   Subject:         Report of Significant Incident [include the event number {e .g., "Event
                    12345")]

   Body:            Use Synopsis of Event from the UAC Portal and do not include UAC's full
                    name or alien number

   Attachments:         •   SIR
                        •   Relevant supporting documentation

   NOTE: Case managers must password protect Personal ly Identifiable Information (PII) .
   Attached documents must be password protected. The body of the email includes the
   message that the password for the attached documents will be sent separately . .A second
   em.ail should include the universal UAC Password which should be used by all care providers
   and ORR staff and contractors. Do not include PII in follow up emails.

      3. The case manager reports the fraud allegation to local law enforcement and obtains and
         saves an i ncident report number or copy of the inddent report from local law
         enforcement.

      4. If care provider staff is involved, the case manager reports to state licensing and obtains
         and saves an incident report number or copy of the incident report.

      5. The FFS reviews the fraud allegation in the SIR and ensures that the SIR is clearly written
         with all required information. (If SIR is missing information, the missing information will
         be submitted in an SIR Addendum.}

      6. Within 1 business day of receiving the SIR, the FFS reports all types of fraud schemes,
         whether attempted or successfully perpetrated to HHS Office of the Inspector General
         (OIG} at UAC@oig.hhs.gov based on the email template below and instructs the case
           manager to save a copy of the reporting email to the UAC case file.   Col8J


   From:            FFS
   To:              UAC@oig.hhs.gov
   Subject:         Report of Fraud [include the event number (e.g., "Event 12345")]

   Body:            Use Synopsis of Event from the UAC Portal and do not include UAC's f ull
                    name or alien number

   Attachments:         •   SIR



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                101   I Pa g ,?
                                                                                            Exhibit 3
                                                                                           Page 235

                                                                                                    GOV-00207475
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 221 of 262 Page ID
                                   #:9699


                       •   Relevant supporting documentation

   NOTE: Case managers must password protect Personal ly Identifiable Information (PII).
   Attached documents must be password protected. The body of the email includes the
   message that the password for the attached documents will be sent separately. A second
   em.ail should include the universal UAC Password which should be used by all care providers
   and ORR staff and contractors. Do not include PII in follow up emails.

      7. If HHS OIG opens an investigation for the reported allegation, the FFS notifies the FFS
         supervisor, PO and CFS and these parties fully cooperate with the investigation. t8:

      8. If the fraud scheme involves care provider staff, the FFS:

             •   Follows up with HHS OIG w ithin 10 business days to determine if the reported
                 fraud allegation will be investigated further.

             •   Instructs the care provider to follow their local licensing guidelines regarding
                 reports of inappropriate emp loyee behavior and to inform their local licensing
                 agency that the case was referred to HHS OIG .

             •   Provide the care provider with technical assistance.

             •   If applicab le, issues corrective action findings and requires the care provider to
                 take appropriate action.

             •   Ensure that program submit/have internal disciplinary protocols to address
                 Fraud Scheme involving care provider staff.




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)               102   I Pa g ,?
                                                                                            Exhibit 3
                                                                                           Page 236

                                                                                                   GOV-002074 76
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 222 of 262 Page ID
                                   #:9700



   Appendix 2.3 Reporting Agencies for Suspected Document
   Fraud for Most Common ID Documents in Key States

   The chart below indicates the procedures and contact information for reporting suspected
   cases of document fraud by state. All reports. should include any information about the suspect
   or the circumstances surrounding the fraud. The U.S. Department of Health and Human
   Services Office of the Inspector General should be copied in the correspondence w ith the state
   agency (UAC@oi&..hhs.go~).

    State        Reporting Agency if Suspected Fraud
    California   California Department of Motor Vehicles: Email dlfraud@.dmv.ca.gqv.
    Maryland     Maryland Department of Transportation : Email Eric Danz, the Director of
                 Investigations and Security within the Office of Investigations and Internal
                 Affairs, Maryland Motor Vehicle Administration, at eclam@mdot.state.md.us;
                 CC:: Paul Adams at gadams@mdot.state.md.us.
    Georgia      Georgia Department of Driver Services: Email reporttraud@dds.ga.gov., or call
                 (678) 413-8766.
    Florida      Florida Highway Safety and Motor Vehicles: Complete the "Fraud Investigation
                 Request" form .l>.Y...~li.f.~.!n.K.hg.r.~., and email f..r.<.3.IJ.9..@f.1.h~m.¥.~&9..Y.: or mail to Driver
                 License Fraud Section, Room A327, Neil Kirkman Building, Tallahassee, Florida
                 32399-0570.
    Virginia     Virginia Department of Motor Vehicles: Complete form LE 22 (use the search
                 button to find), available at
                 htt2s://www.dmv.virginia.govfformsLdefault.as2x, and email to
                 zerofraud@dmv.virginia.gov.
    New          New Jersey Motor Vehicle Commission Security & Investigations Office: Email
    Jersey       TOCFRlAB@mvc.nj.gov or call 609-777-3903.
    New York     New York State Department of Motor Vehicles: Complete Fl-17 Report of
                 Unauthorized Use of License/Registration (must be notarized), available at
                 httQs:fLdmv.11~ovfforms[fi17andfi17i.Qdf, and mail to New York State
                 Department of Motor Vehicles, Division of Field Investigations, 6 Empire State
                 Plaza, Albany NY 12228. Call the NYS DMV Division of Field Investigation with
                 any questions, Tuesday, Wednesday, or Thursday from 9:00 a.m. to 4:00 p.m. at
                 (518) 473-6464.
    Texas        Texas Department of Public Safety, Intelligence & Counterterrorism: Email Erika
                 Fisher, Texas Joint Crime Information Center, at Erika.fisher@dps.texas.gov, or
                 ca ll (512) 462-6108. Include a brief synopsis of the event.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                     103   I Pa g ,?
                                                                                                                  Exhibit 3
                                                                                                                 Page 237

                                                                                                                              GOV-00207 4 77
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 223 of 262 Page ID
                                   #:9701



   Appendix 2.4 Child Advocate Recommendation and
   Appointment Form




   The William Wllberforce Trafficking Victims Protection Reauthorization Act of 2008 section 235(e)(6} authorizes the S.."'lcretazy of Health
   and Hurnan Services to appoint "independent ctuld advocates for child trafficking victims and ottte, vulnerable unaccompanied
   children: This appointment autl'lorily has been delegated to lhe Office of Refugee Rese(t!ement (ORR). ORR wilt uise this form to
   deter.mfne whether a Child Advocate shall be appointed and to document the Child Advocate's appointment ror UAC in ORR/DUCO
   care and custody.

   SECTION 1 {To be c ompleted by the lt1itlal referrer)
   A. UAC INFORMATION:



   Name of UAc,.l___________________..,I                                                         A#: ..._[_ _ _ _ ___,,,

                           _ _ _::_:_____j                                                                        --------
   Date of Birth

   Language(s} spoken by UAC:
                                                                                                 Nationality:[_
                                                                                                 Current location: r-· · . . . . ...----.==1
                                                                                                                                     ... .... . . . .... . .,
   Name of referrer:          [ . _..__.__.._.,_.______........__........____...]                Dale or UAC's arrival at care provider[,..         ~ .: =]
   Relationship of referrer to the UAC
                                              '------ - --- -----"
                                                                                                 Dale of referral: ...I____________._.,
   a. CHECKLIST (PLEAS! CHECK ALL THAT APPLY)
   O Is between the ages of 0-·12
   O Is placed in a reside11tial treatment center or ltierapeutic facitity
   O Is pregnant or parenting
   O Has a physical or mental disability
   O Is a national lrom a country known to traffic children
   O Has been identified as a possible child trafficl<ing victim (Interim Assistance Letter, Eligibility Letter. etc.)
   D Has a cri_min_at or d~linquency history and/or is place~ in a staff secure care provider or secure care provider, and there ar~
    ...., outstanding issues 1mpact1ng the UA.C's release or discharge plan
   D Has been a victim of a Cfirne
       ls not proficient in a language spoken l>y staff at the UAC's care provider. and for whom there is no accessible 1interpreter routinely
   D available
   D Will turn 18 in less than six (6) months of placement and for whom family reunification is unlikely
   [ ] fs icleotlfioo as bt,hg t\RgiWe for !ega1 refief
   O Has a <:r4'!4ib!t, rtru1 of' t~fuming to their ootmtry of ·ongfn arrdlor are s~~king >,1oft.lntary tfupMuro despittl concems at~~t tl'i~tt safmy
        !it tneiil' h...,"me 001,ntry
        t.~~$ approp,,atec iegal rep.reseo!flticn, {).t t'>f wtiom m~re it ~ QOOiJ t.iilli ~bet U~l tM ci1({tfs JeQat rttx~Stfi~twe has ~i ;o.t.fli!(l
   D t'r~tftcking. or ci1min,d ~'tllfity
   THE PAPERWORK REDUCTION ACT OF ·1995 (Pub. L. , 04.13} Public reporting burden for !his co!tection ot information is estimated to aveeage .50/
   hour per response, inctualng tile time for revle-.;,ing instructton11, gatheril'l9 and mail1tc1t111n9 the dala needed, aqd revlev,ing thii oo/lection of Information.
   An agency may not coMuct or spOOS()r, and a person Is not required to respor1d to, a collection 01 mtormation unless it dlsplays a currently valid 0MB
   control number.




   UAC M AP Section 2: Safe and Timely Release from ORR Care {Version 4. 1)                                                                      104     I Pa g ,?
                                                                                                                                                      Exhibit 3
                                                                                                                                                     Page 238

                                                                                                                                                                  GOV-00207 4 78
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 224 of 262 Page ID
                                   #:9702


   D ts t1!1'.p,e~ted to have .o pro'iui.-;ted stay c-1 over 120 uays in ORR/OU-CO C'..1S.0~y
   O V¥'hm\e pohJntial,~riw 1s Ul\detuc11iQ a, homti GvJdy
   O ts, unatie to make a~1 ittd~llt!$nt ceo~c:irt
   D Any <>.fhet es,sei wt1er..i UWt UAC is oo!'lsidered to bo exce-pfkmnlty w1oor.all~                                                                          Explain hen::




   SECTION 2 (To be completed by the chtld advocare p.rogram)
   A. Ooes your program recommend that ORR appoint a Child Advocate, anti confirm that an individual Child Advocate is
   available for this UAC based on the criteria selected?
           D Yes                                   O No
    If No. e.11plain here·



    If more information ne€ded, expl<1in here:


   '···-···-··········-·········-············--·········-···-···-···········---·-···········-··············-········-··-··············-··········-······-··················-···············-·····-············-···-·············-··-······. ······-················-··...]
    B. /\lame of child advocate program official making the recommendation

   ,~ - - - - - - - - - - - - - - - - - - - ~ ! Date~'_ _ __.,
    C. Name of the individual Child Advoc.ate identified for assignment
   L._.. ....·,....., .. ,,... ,. .. -· . . . . . ."·. . _·_."-.""' ._'.~·"'' . ·.v...···,-·.............                                  «· ..... .. ·. ~·, •.....•. · ... · ... ·.... . ...~ - ···~ ___ ,,. ... ,.·- ······ ··."~...••..•..-               •. ]

   SECTION 3 (To be completed by ORRJDUCO)
   A. Is the recommendation tor the appoiAtment of a Chilct Advocate approved for the above named UAC?
            OYes                                   QNo
    If No. explain here·

   I. . . · -· . _. ··-···....· -· .... . · · -·. . · · · ·-·.. . ·-. ..· · ·... . ... . . . . . . .-.. . . . . .-···· . .· · · ·-· · · ·.. . . . .·. . . .... . . . . . . ..... . . ~·· · · .                                                   ·····-·················J
         _,........,   / )
   <::::.../). ~'>(-~,--··
        I
            ,_,./
                  ,
                                   .                                                                                                                                                                              foct 3, 2011
                                                                                                                                                                                                                  [Date
                                                                                                                                                                                                                                            ··
                                                                                                                                                                                                                                             ----·
                                                                                                                                                                                                                                                                      J
   Signature of ORRIOUCO Division Director
  1-----·- -----------------------------·-
   THE PAPERWORK REDUCTION ACT OF 1995 (Pub. L. 104.13) Public repo1Ung burden ror !his co!!<Jctlon or informaUon is estimate~ to aveeage .50/
   hour per response, inciudmg the time for reviewing mslructlons. gathering and maintaimog the data needed. and reviewing the 00Uect1cn of Information.
   An agency may not t.onduct or sponsor, and a per&on is not required to respoM to. a colfection o: mforma!lon 11n1ess it displays .a turrently vaiid 0MB
   control number.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                             10s         I Pa g ,?
                                                                                                                                                                                                                                              Exhibit 3
                                                                                                                                                                                                                                             Page 239

                                                                                                                                                                                                                                                                GOV-002074 79
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 225 of 262 Page ID
                                   #:9703



   Appendix 2.5 Sponsor Assessment Interviewing Guidance


                                                                 SPONSOR ASSESSMENT INTERVIEWING GUIDANCE
        Case M an~gers and Clir,idan, mu~t use the interview questions below when ln1ervle~t!ll,I! Spon~ors In their a,set,ment o f a po,enti91 sponsor's
        suttabllity. AVOld teadlnt the questloM verb~t!m. 111stead Uk (lllt$ti<:ms in a conve<sationaf maMer and engage the spOn$0l. 0Urin81he interView,
        the in1el'll1ew er·mu$t ~skfollow-<Jp •tl!C$tlOns                                oosoo
                                                              on inlt~I r0$p<>nS0$ and obtafn ,ii nruch de1;1il .a(l po,;sib!c. Answer$ 3nd ,nfor>rnat1011 provi:led
        by ~pon:101 rnu!it be dccumen1cd h't! h<! S11011scr ~mnent.

                                                                                                            INTERVIEW QUESTIONS



         Use :1,e;e qut'$tiom to d.ttermine the.$Jlo,1sor'~ /l1111uls1Jc ar,a c/J;/1.lfc.l t,a;xgro,u,d, /r,cfltdin9 ,:ul!tHPl sado, am1 commllJ)<l./ nOfms out Plltct(ces
         for tfie i;wr r,f c;,i,kh~•.n. AJJ /'e$tl{lf/i>t'S must~ documen;ed ilHl>E' S/,'!)r1Sl)f/:;Mrvrnl lnformptt'o11sei:tfqn of tfle Spo11501:A.~~ssm11f/!.
                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                            Ij
         • Wha.t langu;ige·s 3nd dl3kcr.s do you ~peak?
         • Are vou $pir/tiillJ or rd11i00.s? tJyts, W~t 1'~ yovr bl!l!ef$1
         • What faith do you pta<tl~ . If any? How do voo practice vour faith?
         • A,e there ua!llti<>n,vouhave ptactleoo,lhrougl; your family or ln
                                                                                                                                           • A~ there relielous o r familyt r,,1lltlons or pr<'lctli:es t·hat you &pect
                                                                                                                                                tll~ \JI\~ t9       adhtr~ ~o Qf p,1ni~i~t~ 111?
                                                                                                                                            • Is thete an-,tt>fng else you would like to sh,re about your cullure o,
                                                                                                                                                ba<kgrouod?
                                                                                                                                                                                                                                                                           I
           your hOme co\lr.t.rv, \Y.Mc.ll are Important to you? If Yli'S· What ar~
             !-111,'Y?
                                                                                                                                                                       - -.......- - - · - · · - - -                                                 _____.,.j




         Use these iltlfJ$/;e>r.s to dettlrml~ th~ spomor'sJ1m1i/io! and-other s!gmficc.n.t re/11tio1>1N{.t>s m W\IIIIIY oforig/r, gn<J h) tl1tt /J,S. All rt.sll'!nm m11st ·
         be do,:umtmed In tile Fomlly o!>d s,g1)iflco11t Rektrlon.shlps section ojthtt Sponsor An~ss:ment. If theCase Mar,,'lg~r has olrMd'f (!Ot/!ered
         ir,fOfmation .r•1'f,"'' di11g the sponsor's f11mfly, It may f)Ot be necessory (o ruk lcme cf these q uest /Ms.A gencgr.am (_famifv :ree} may be used os o
         tool 10 oMwer th'l!Si! q1Jest10ns and ts required for distant ri'lot111e cot 3 potent/of sponwts.
         Family in count1V cf Or1~h1                                                                                                        children
         • Oo yoli have family lo you, home country?                                                                                        • AreVoil& o.uentto a d1ild?
                 "' Who~re.t11e•1 and how ofter, dCl you ha>Je co11tactwith them?                                                               .;; Whotl$ you, ch)ld's oamun<I age?
                 <> Haw do yoo con1ar;i 1h,?m (11h9,ne, soeal media. irn.t.a11t                                                                 ::, Where is\ yQ:Jr Ghild'?
                     mess~g.111$)1                                                                                                              c O!d yi>.Ur chHd come to thee U.S. with yolfl
                                                                                                                                                ,:, Who is the mother/father?
         Family in t he u.s,.                                                                                                                   r;, Who ls cuttel\tlt canne for your child?
         ~   Ooyou halfflfamHyin theU.S.?                                                                                                   • How do \-OU discu,Pne )'Olif children?
               <• Who at<: the>/ and how often do yo u haVE: =<>tact w,th them?
                 <, Where doe$ he/she flve?                                                                                                 • f.l,we Ytll• o, Y<lll.1· spous-t/11artn¢>: eve, had Child Pr·o tedlile Services
                 <> Wh~t is his/~~r n•me and age?                                                                                             invol\/1!:ment?
                 o Po you ha~e any relative.~who are or we,e fn ORR 0tre? Do                                                                • Haye yov e""r h«d any child or children remo,-ei:from •1our
                     you know whe•e they a~?                                                                                                    custody? If sc. why?
                                                                                                                                            •· 1-!i, silny ho11,eh<>fd member .we, had• d!Hd o, c~ililren removell
         Spou1e/Pa11.ru,r                                                                                                                      from their custO<iv? If so, why?
         • Do you current !y have a partner?
             <> Wlm ls yov, partner/spouse·s m roe and age?
             <> Wherelsvwr ~rtocrhpous.e IPlll!I(?
             <:> Hov, long hal/C you be,m togethct?
             c What is your telat1onshli• ilke with your ;1<1r1r1er/~ase.?
             C.' Is vo\lr :ll)OVse/µ;ictoer suppQrt;,e ol the ORR famay
                     t¢uniff<:,t!<1'l '1r~ 7
                 r;, ,~ the spouse/pa1tner in                    aireement with taking in tile lJAC into
                     the home?
                 o Has the spouse/1>.artmr ti.id any «Intact Wlto the VAC?
                 o 1Noufd the spcuse/p.irt.ner contrlbute wlth supp01t of !he UAC
                   (e.g., ~pe,vJ,ioo, babys!tttna. f inaoeial)'?
                                                                             .....
                                                        , ...... ....................., ...........................................................,. ..................................................................................,................................... ,




         LJ$t :h.ese<;ve5tlons to determme t . e .s,ponsor's hcll:;tliold @mpos,tii>n. Jndu,.'iillfl t/!NJ14t1ror's 'filxmltdge of<ilo/ hot/$eiloid memuert who may
         hl1\<e: 11 ser/O<Jt, ront11(1JOIJ$ d/$e11Se; or cr/m!rwi convlct/o()S ar charges. All resrx,nses mus( be docc.tmentc;i ill the Hr:,usehold C/JmpC1$/(/Pn $e-"ti0n
         ofthf: Spo,uo, As:sessment.
                                                                                                                                            • What v111! the slce Ill <1nan ements !le fct the ml110r?


        Spoo-Jhsewnent kite<~ Guidill!e<i, llo• . /Jli/l4/l0l9                                                                                                                                                          !'a gc lof7
        Oil.fl UAC/S-l




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                           106           I Pa g ,?
                                                                                                                                                                                                                                                             Exhibit 3
                                                                                                                                                                                                                                                            Page 240

                                                                                                                                                                                                                                                                                 GOV-00207480
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 226 of 262 Page ID
                                   #:9704




              o  What i$ hh/her 11ame and age?-                                                   <> Oo you curre~tly 5h,re. yo11rb11droom?
              o Wh.it Is the hous-ehold member's reMiooshlp to the minor?                          Will lhe minor be sharlogtl>e room with .oyone oi-w111 the
                                                                                                  ·:>
              t) What lithe hout<oh<>ld.membet't relatfon1hip to you?                              mlr>or ~ave his/her own R>orn?
              ,, What has ~-ouuclat,onship be.e n Uke with him/her?                          • How do you CXJ)<ld: ttie UAC t o contribute to you.- housenold?
              <., How long have you known llim/her?                                               ,, finandal!y, thrnug!I wa,1es
              o Wlll the hov~~lloidmember be hl!!lpinirto care !or the UAC or                     0 Child t'UC
                  b.lb)'lit?
              ,,; Does tlie hou~ehold member v,ork arid/or contribute                        • Ooes anyone in t!le househoJd have a ser1ou5. contagiou, disease? If
                  tiriaodal!v to the house.nold°?                                              ve~, "xp!ai<'i.
              ;; OO<!s anv person lo your household have.; serious corrtaaious               • Do anv of the e<:cvpanl:$ have ct!m,oat convict1on~ or diarges. other
                 disease !e.g., TB, A!OS, hepatitls)? If .s<> explair,.                        than minor traffic v,'Olatto11s? 11 yes, e~plam.
         • O~tibe your home ,e.g;., f,partmelll, duplex, traijer. townhoose,
            1upninjlw8tei.     wmkf11ti-:ie<:tri<:s1tv, &wlrnmint po(.)!, ?Ill:,, how many
           room$. t>at hroilmtl.



         Use f11esequesc(om to determft111 {ftlte,porlM/t<Jnd/cr 1./111 soonsw's h<X1s11hold membe,s hove ewr spMscred ar airem121ed to SPCmor omnher
         dilia. Jf the !:pt>J!$C< fllld/orthe spcnro,'t hOV$1!!/!¢!d mem/>tlrs did sponst',N,r ,iti~mpt to spotw>Nt d,lld, !JSt these qve;sr!arn 10 /tssess rhe sofW
         r.ml well-t>11ing of pr~Yiovsly telet1~ minor:c wnJirm ;he p1ov/si;J(I of vh;;lsk11fmentq/ we/1.-bqir,g, Qppropri,'>tll Imme qa;ommodu<r/011,;.
         alftqlJ(lte $Upel'\islon, attendance tcsc.~oo:>t p,;cori1pani~ to 1mmigr.1t/on ccurt fiecm,gs, and .orovtsloo ,;fa car1r,g           ,,()d
                                                                                                                                              u~/prot<1etlv.r
         env1rMme,1t. Alf responsl/$ m,1$ t be /f1X:umemed in the PrfViPvs Sr,om<;f$h{t> sect1cn of Jlle. Spomer AmS$1llent.
         Spo!lSor'1 Prel/fcu~ Spo1uorihlp Attempts                                           ttwsehold Member.. Prellious Sponsorship At.t~mpts
         • Ha,e you ~ r altempl1!d to bponsos ~ clllld llom ORR. but decided                 .. u ... ~nyone who lfve in your hollOl! ever attempted lo tpooso, •
           to wlthdr3,Y your ar,ptk:at1on?                                                      child fr-om ORR but deetrled to withdraw thelr ap;:,licatu:n?
              r., It '{>!S, th~11 why did you withdraw?                                            c If yes, then why !lid they wi!hdr,wi,
         • Hove you ~,er b"en <l<!o,cd sponwNh1p by OllR?                                    • Were thl.',Y ~ ~<:r dcoied$ponsorship by ORR?
             o 1f yes,, ~n v,t1y did O~R deny \f(llJJ $P(.msorshlp ~ppli<;a!lon?                 "' If ye,;, then whv d>;l O!vl°\l('?rf'Y()ur sp1>aS¢1shiP .1ppll<.4tloo?
         • How many ctu!dreo did vou si,cn;.or and where are ihey now?                       • How many d,!ldren dtd ,;ou spOTJsor and where are th:ev f\QWi'
         • Are the children related to you? It not, h-OWdo you lcnow them?                   • Are the ci>lldren rela1ed to '{Ou? if not. how-do you know them?
         • Where ~fil they fiqm ,md how okl ;ire they oow? lftn<tv ~9 JQneer                 • Where ·i re lhev frori, md how olt.l ~re they 'low? If lftey    "° tooee1
           ,~Ide with·yov, •,here do they !,v;,:'                                              re~Ull! with \<OU. wlw~ do the-( !i11e?
         • Do you ha\'4 his/her cum:nt rootact lnfo,mation?                                  • Do vou t,a,,: hi,/hcr c11mmt .onta~ information7

         Former 1:/AC's Safety and We!Hleing
         • ()Jd ;he spoo::or undergo a home study? If so why?
         • faor ti<1s the cfti)d ret:elvell f'9St R<!l~te ~ ,vi<:es?
         • fs tbe ch!ld enrolled !rt <>r attendir,g sd,ool?
         • When is the<:hild'~ upwmiog cou1t <late?
         • Oo you havt: $Choo! enrollment        recorMi'
         • Oo you ha\<e physical proofthaJ t'1e m,oo, is/hu attended ieh<><>I
            aoowurt?               ·
         • Oic! the spor,so, attend an LOPC p1e$erltation?
         • !i,1.•e you been conta«ed and ,1$ked to 11<1Y fees or w;,e rno11ey
            related to tM release ot ttie child?




         Use these qw1,tion$ i11 <:011joo,t1on wirh ctocu1111mtct101, ptoYided &y t.,e ~m<>r to OJse:u the SpmlJOr':t idMMy. 7/te inteMewe, must l>e
         tWt>iwnt Q{ the Spo11Jor's. fom/i/r,rjty with and connectiOll~ with the re:xmed <:ounuy of orir;ih; attitude; behol'ior; spee,;h; affect; mood; 1h1wghl
         prouss ond t/><;i.t:(Jht conten(: percept/on; memory a11d com<:ntrotJon;<r»dir>Sl<;Jht af/d J~gmet>t /f(lt/.~g the entfri>ly ,ifthe f//ttrview.• nte
         iuterv/e.,..-er's assessment of these elements m:.m be docvmented In the F.'rocf cf Identity &ection oJ the Sponsor Assessment
         Ufo 1n Homo Country                                                                 l ite Jourooy Cff not bol'n in the U.S.)                                       !
         • Wh.!re <ltd yow live before youarn-..ed in the U.S.\" Of U.S. C,tiz~n
           modifyaueslfoo to: \i\lh.efe did you gmw UP In the U.S.?)
                                                                                             • Whe,r. did you firJt,:ome, to the U.S.?
                                                                                                  ,> How old wereyou,.,heri yo:;, fiist traveled to the U.S.?
                                                                                                                                                                            !
            ? How long did vou li\/e there?
              ~ Wit!> W~<>m d~l yo11 live?
                                                                                             • Wh~t broui,lttvou ro i'1e U.S.?
                                                                                                  '-' Wh,,1 we,e you pl.)onina or. doing in tile U.S?
                                                                                                                                                                            I
        ~ was your expeneote like there?                     - - - - - - - - - - - - - " wt,ere did you live?

        Spon"" Anev.ment lntc<v!ewl<13 G,,idamca, R••. 00/U/lOl.9                                                                            Paec 2 of1
                                                                                                                                                                  ···-····--J
        ORRUAC/S..1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4. 1)                                                                                     107 I Pa g ,?
                                                                                                                                                                  Exhibit 3
                                                                                                                                                                 Page 241

                                                                                                                                                                                GOV-00207481
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 227 of 262 Page ID
                                   #:9705




         • 8~,~ you lived at1\<11there else? With whom? Wt>et1 and for how                                    r, With -.v!iorn did you v~? Or<! you 1<oowthcrn1'
            long?                                                                                       • When did yolffirst te.a\/<? home.ccuntry?
                                                                                                           <) How lone dl1 thett ip take?




         U5e 1heso? que1,t1CJ11s it, co11JlJl1cticn wfth docume,mtlion ptovfdl'li by tlte :,ponsor to dete,mine tbe Spomor'f lmmfgtot/M·stows or .LJ.S,
         dtim1shi11- Tfie lr1ten11ew,srs P$$e~sme-11t o!the,e-elemet1is mu.st~ <f;:ic1Jniemf'ii in fhe Prcof of /mm/grat'/Oo Sti:itwor US. Citizenship 1.iction .o f
         the SpcM<>r kse$$mer>t.
         • Al-..you a U.S. citilitn?                                                                    • H,'!Vt!   vou ever been apprehended a U.S. 1mm1grat10.11 <;if1Cfal?
                                                                                                                                                                                                   I!!
         • Have vou ever applied for tmm\gtatlon reliE!I?
               o     What tvf.l'!l of relief did you appty for?
               o What IS the status of your appllc.atiOn?
                                                                                                              ~, WhJt happened?
                                                                                                              ,, Were '(00 ewe~ any forms or docuinents?
                                                                                                        • Have vou had any other type of11\teraction witti a u .s.
                                                                                                                                                                                                   I
               ·~ W~re V0\1 given illlY rorms or documents?                                               i1111r,!gri1tlOll()ffl{(i<1I<
                                                                                                             ci Wh,it ha13pened?
                                                                                                             o Were vov g,~ell ,1:iy forrr:~ Of docu~1e11h?
                                                                                                                                                                                                    I
         -------·-···--· ··-----------···--···--·.,·---··-··---·····-·-----·-···-------·-··.,.,,.,,,,,_____,,_,.,,,......--..----·---·- -·-------··----- -·--···----·--··"•"'"_..................-..!

         We {hes~ ,ruestiQ~ l1190</Jt,,~~lo11 wf{ll dccumlJ»u1110,1provklet1 j,y tl1e $P.(>fl$¢f to w'*'1 tlt1? !>PQl?f<>Y-$ fo•riillolo,id lt,tfrf>!!l'SOt)()i 1'e/t;tio11~hlp
         with tile UAC in ordrr:o wfl/v the rype ()j relat«>nshio, A/1 respenw:i m1$$t J:e docvmented in tlle-f~v.,f cf IMalionshipseaicn of the Sponsor
         Assessment.
         • Wli~t ~ ·V1e;pqll$<1r'~ ri;I.Jtio;,,;h;p VJ!t h l~c c/lilll?                                • Has the c:llild e11erhved in the s.irne home ~s the sponsor?
         • l'l;is the ipi,nSOJ' ev~r 111~ the child?                                                         o i;ow tong d.id the tMd Jlve           -.i"~
                                                                                                                                                  tit<: $,X,Mcr?
                                                                                                             ,:, Did the'$J>On$or ,M:r act as a p1ima, v careei~er v1hl!e ijvin1
         • When did the sponS,>r fint meet the ct>lld?
                                                                                                                 W~h t he chill!?
         • W!i¢n \VO the ~St UM¢ tt,e $\)Ol)S<)r $aW the thiliJ?                                             v      Mow lorif did the sponsor act as the child's. prima,y ~regiver?
         • When was the last time the spons<>t'.s partne, s.iw the·<h1ld?                                    <:; Where were Ute <,')Hin t;\o!ogic<1I par,~nts at the t1111e?
                                                                                                             <;,    Why W~{t the ;:;b1ld's bio!Q(i<:~i parents ~n.~ble to pro>'i~
         • How fre,;:uehtly d.:,es the sJX,n~t vislt the clllkl?
                                                                                                                    primarv care to, the ch)ld?
         • ·H<1s the sporn;o, c\/l'!r \1sitcd the Ol1ll:I while !>c/she was IMne 111                         o      Ord \he chl!d's bu:ilo11k$I parents asl(/<:OOSeot to the ~P<>M<>r
            hl$/her co~ntl',' of' o<igln?                                                                           being tlte primary caregr..er?·
         • When did the sponsor lat! \<lti! theehild' :1 coonltv of origlri?                                 v Who -iook responsiblltty fot the fo!lowillg whJe the <:Md l!,<ed
                                                                                                                with the ~ponwr; battii11e and teed•nt tile ~tiHd, ht~ltl:t care
         • How fm,ul!llt!Y does the spon$0r vislt the clll!d'toour1t,y of origin?
                                                                                                                a1r~nsement,, s9.pervl$ine.;,<i(l di$dplh•irt1; the child, flr1~nclal
         • How did the dtlld and $POnwr k¢ep iri wnt.att? tfow often?                                           $Upport for the dli!d, and c:onsolinc(comtortint the child?
         • Did tht sµon_sor Onas.ciatiy p,ol/ide for the ch!fd? 11 so, amount-and                            () Otd th~ sponsw ever ie~•Jally or physlca~y -a l;u)e t~e ch!ld. or
           howoflE!ll?                                                                                          through nt.gligerr~e allow o,hers to 5Cllually or phy51Clllly
                                                                                                                    abu$e the d\Hd?
         • ~hthe SP!>l'$PJ fPJttr met a famlly mem~rof lhe VAC?Cant!>e
                                                                                                             c      01dthe ~pon$Of ever abandon or m1Stre~t rhe ct,il4?
            i~mHy (!>ember be veri!led ~s Ietate,no the UAC?l
                                                                                                       • WIiy ooe~tht: spon$orwMt tos~nsortbe UAC~
                                                                                                       • Does the sponsor cxpe«c the UAC ro worl<?




         Use these qu!e$!ioos to gstalJ!ish tl>ot tlte s,x:,n.sor'liW!l at the addff!s., /ur/sh<' report1td to ORR ond thot th~ , ~ported addre,s isa raldtnu . . Thtt
         imerlil/wet mus: oo cogniwnr of the sponsor'$ familim'!ty with· and connec:t1011s with the rrpor:ed rest/Jena. 11ie m:ervrewer>s assessment of
         these elements rm,nt I.re dot:vm,11ti'd irt ri,e Proof ()fAddr<tS$ seclion"'f the Sr,omor Ai1',rS1m,nt.
         • Wi)eredoyou ,vrrer,Uyllve il\theU.S.'?                                                             ,, i-tow many schoo!s are in the area?
            a How long have you llved there?                                                                  ,, What iHhe crime !evel in the .ire<1?
               •} Wil!l Wlll>!n <ii> )'04 live?                                                               ,., How f•r «\~ay is th~ nu <o!'>t hospftaI?
               '> C,o \'Oil 1,.,e in a house 0 1 &p1utrnent complex'                                          o What l$ and how tar away isthe nearest grocery W-nf?
               ,:, Ho~v f'l~OY bed.room$ does the re$idt-l!,~ l>ave?                                    • Have you lived ~nywhe,eelse in the U.S.?
               <', Do vou own where you lfve or rent?                                                       <, Where did you live ln the U,$?
               ,;i   WJiat 1$ lhe t'Jrreot$lee';1in3,man1tmen.n                                               ,:. Wh1m·Jnd.i\ow lO!lll r:!id vo1.1 lwe there?
               o     Do you r«elve your mail ai a different addres~?                                          o With whom did you live?



        Spon"" Anev.ment lntc<v!ewt<13 G,,idamca, R••- 00/U/lOl.9
        ORRUAC/S.-1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                          10s       I Pa g ,?
                                                                                                                                                                                         Exhibit 3
                                                                                                                                                                                        Page 242

                                                                                                                                                                                                         GOV-00207482
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 228 of 262 Page ID
                                   #:9706




         /JJe these quirsti<>r.s to a55eu tlW,<pt}!JSot's abil!ty :o S(ll>t>ort i,rniflooocia/fv provide ftX tl1e m/oor while lf1 t/ielr~e. 'Me inrttvf11we(~
         o~essmen: of these elemel>ls must.be d~1mellled in the Proofof Stobii;ty sedion of the $p,msor As~essmeM.
         • O<>esthO!' spo.~or h,we ~ job?
         • Oo"..s the spon!!<lt Mve tloancla! nee,ds?




         US!! these qae·stk>ns to ens.ur.- th;,t tt,e ,ponsor's plcm t.o core for lf>e mi.?Or adequately <1r:ld,..,s,et l.f>e ,atlt, svpesvision, s<ife/y, edv.col~ 'I, omJ
         resources requlfed tc meet the IJAC't needs. Ois,;1,.u<,s with the spon.<or the tiAC'~ Ctimina/offens.es, behrwit;/'$ and concem($J refati!d·to the
         9/ctim:,. the community amiro thee UA.C as we/J,:,s the ,;b/ig111,011s qj'.th~ UAC arnJ sp<:msQr to address ca,.ss('J a:1 behavior amt prewot ruidiv!sm·by
                                                                                                                                                                               I
         f>!Jft~1P<1ti(lfJ it1 l>C<St re/ease sen,ces. lusists $p()nsor Jn fdentlflifl{I community $ervlce prOl'iders imd T>toprams, and enroum.ges ,OQmor to
         beco:ne av.Klr" of and p<;1tt,opatt m opplfo:,ble seNic1ts su&> ospnr;,nrmg dasses/servit:et tJOfllJ prewmtion se:Yices, .w~tn:i<>11 abuse s~M'ces,
         oi/r<tr fw fflJ off>$y<fo--edualii<m lfl 1,repcirlltitmJot UAC'.f {e!eote. All mspotrses Ir/ w,t /;e dowmented i:s the SJ)lJ(ISQr C<Jre Pksn section of the
                                                                                                                                                                               I
                                                                                                                                                                               I
                                                                                                                                                                               I
         !Jwt,scr Asu:ismefll.
         Care Plan
         • Tell me about ~ur plllnsfo Mdress the UACs dt1<:<1tiQ!lll! need~.                     0 How do you pian to  m.anaie the minor'n,ehaviors?
              <:,   Woat $Choo! WIii tht min0/ 0¢ .atteodi/ljlf                                  (>   Oe~ctibethe minon. speci~1 lntere!<t~. tale:nh, hobbles,
              o What do you know about the school enrollment proces5?                             lnclodl11g likes and dlilike<..
              c Who wrn transport the UAC to ;md from sct,ooP.                                 ,, Ooe\ the.mroor lta~e.any<:rimioel history or behalli<:>t i~ues I'
              c who wiii Stipervlse the UAC befor.:l a/16 alter school?                           tnat ycu .u~ aw~re o!7
         • l,,e you ~ware of My spedal needs ~he UAC mat ha,-e that mny                    • Old vou 1e,1d the SP".Al~or 11andbookand watd!the SPC1l$or-v1deo?
           reqoite special attei,tlon\'                                                    • Wii! y,,11 e.c,::ept ~~!stance from l?o.t-Release Servl<;e providers, I!
              <', Doe& the minor ha\lC any me<ll~.I or men~! health is.sues                   ~ec<:loo?
                    ci;mmlly?
              o Docs the minor bave any prior medical er mental he<llth                    Safety Pl an
                    hsues?

                                                                                                                                                                               I
                                                                                           • l:J(plaln how you pfan to ensv<e lhe safety of the minor.
              <> How were these needs mldres.'ied in home country or pre,.,lou.s                ,:; Ne yo,,, aw.re c.,f anv abuse or arw sign1!luot t raun,atk
                 ,e,lde<fae?                                                                        ~veoti.?
              o Tell me about yru,r plans to address the UAC's medic.al and                     <, Are you •ware oLany safetv ,otke(,u for the UAC? Has anycne
                mental health· <>•re need> •nd counseling nee,!$.
                                                                                                    thrtittnedthe mlm>r orthoif tam!ly? 1t~Q. what 1, th~ safotv
              a What are ·tht mcdk:alsetVk:es In your area~                                           plal'l?                                            ·
              c, Wh~, Me th'? coonieling se"'ices in voura,ea?                                   ,:, Are yo~ a~1.re of ~nv hlstor;/ of g.ing involvement, violeoce<, or
         • 1ell me about the typt<S of «>mrnur,itV re~urces. aod ~svice~ that                         juveoile ju$tiC~ hi!Jorv?
            vou plan to acccs~ to address the VA.C's needs.
              c What types of community ruos;rc<!s and servke.s to ycu live                Supervision Plan
                    r,e;u?                                                                 • Oo you ha'le farn!ly or fdends.neart.y t h~t will be helpl~ to care for
              o   What commun!tv resources do you corrcntlv utlliw?                           the min«? !fyes. nm,atne, ssr-,;/M, ag11, DOB. hom,e.aoares~.
              ,;, What types of commi;nitv re.o,~rces ha'ltl. you ideotU1ed b, tile           phOne number, gMi:ier. rclat1011shlp tospansor. type of identity
                    UAC;' (e,g., schocl, l!ledlcal cllnk, mental health services              c,-ewr,ent rt~•\led. 1%ults of ~ckzro~nd ,heel(, ~s a'Plil~tif~.
                    ilg(ll~)                                                               • bll•*ln Mw w,o pf~~ to super11i~ the minor.
              c If you needeq medical asslstM~e, where wouldyou JO? How
                d o.s.e ;~ rl,at medical service ro your heme?                             Alternative caregiwr Plan{ol\ty f<lr sponsors-who are not U.S.
         • Te,11 me about tlie m1rioi'5 P,:fl.o~ality, behavio1. Wengths, ;wl              citii ens OI' Lawful l>ertmment l\!!$ldelltsl
            overall functlolltne:.                                                         • Who w!CT c;.re for the minor in th,e e,:;mt that you nee.l t~ ie~ve the
              i:, How W<>llld YQU der.ribe tile m,nor's ~-.erwnilltvi'                        country? l~ name, SSN/A#, .age, t:OB, homl! addre&i, pt,une
              ~ How doe~ the minor get along With aciulls·aod with other                      11~,nt)~r. ceodc?t. re!alion\hlp to '!.Jl(>r$<>r, lYPII Qf iclc?nfilydoct;m~«i
                    cMldr.en?                                                                 rcre~,e-11. ,e;ult~ of ~ct,Broond checi;, a~,ip;i!it~!lle.
              ~     Wh~t kl~d offeedbaci<or dlsclphne docs the minor best
                    1espon1! t-0?




         U;e :llts~ qvestlo,'t! te> ipo.nsor'; utJ,r:iisclo;v.res of ony ,:rlmiMI r:l>Of(l'-t sewo-r offers.<e.s o, child 01xt,~/11ealed Charoes or arrest$. As« spedflc
         quest/<>nS, tho! uwy reveal possible dJsqwlifymg factors under CritE'fl<t f:,r Refense Denial ~ Olli~?ail">' <i1?ld~ $.ed./nn l.YA,l>e1>1' ff~l,•rw,
         f!Mu~r
         • Have vov. had 8{1Y t\lP'! of e{1Counte1 with law .enfo1~rr.e11t                 • Have voo ever t>eeo flnguprjlited?
         ...Ju;1(lormed oniot)? ····-·····                        ... ..................

        Spon,.,. Anev.mentlntc<v!ewl<13 G,,idamca, R••. 00/U/lOl.9                                                                          Paec.t of1
        ORRUAC/S..1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                      109    I Pa g ,?
                                                                                                                                                                     Exhibit 3
                                                                                                                                                                    Page 243

                                                                                                                                                                                   GOV-00207483
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 229 of 262 Page ID
                                   #:9707




                 o Have t~e pol!ce ever v:$;lOO your l>ome? II so, ple,1se pro,;de             • J-lave vou e>(pe!leote!I ~ny violen ce or threaw. while lo goiremrnent
                     ®t~il•.                                                                     custody (local. statt, Dtt5custod~, and OCSccustocy)? tfY~:i, as.le
                 ·~ Oo yo.11 have any aim,na! ltis!orv in vourcount,yof origin?                      o Wr.~t h~119enel)?
                 n Do you h"'vc , nv criminal hlstoiv 1o the United States,                          o Wheredioth11 h~p/llir>?
                 o Have you ever been arrested/hcand cuffed?                                         0     When d id this happen?
                 o Hav.i vov ever been stopped by th<l polite while driving il                 • J-lave yo·u eYer ha.d an ,1r3ument wi,h a paramo11r/partn~rhpouse
                     vehkfe or as a pais,engcr?
                                                                                                 th;tt resulted in the f>Ol~e beln~ called' If so, please 1Hovide d<rtails_
                 i:, Were you e,ier In a public plate/park 01 «u drlnklnt 01      In
                     possession of an open a1cohollc contamer v,hlc!l resulted ,n the          • Have vou ever been !11~!\lt!d in a e~og?               Ify,'$, ink:
                     po Ike bei:r.i: called or taw enforcenwnt approac.'ilne you for                 ,, What gang(s) &nd fo1 how long?
                     your information. l{lea<eetatior> ot citation?                                  <> When and how didyou become invo!veoi
                                                                                                     <i>   What wa, your involvement ;n the gang? · Cid you have speeaic
            • H,we you ever been arr~tl?d or cll<)rged wlth ii Crt!ne?    1/y<'s,for                       roles or responslbnltl0$? What wemth.-:w roles ao11
              t C/ch chawe U$/<:                                                                        l\?$1)0Dtibijjt i~?
                 ,) What har;pened?                                                                  -~ Old the ga11g encourage or requlre criml n~I beha\'lor?
                 " When did thfsh~ppeo? Howoldwerevou?                                               'JOo ~~u l>ave aov gang tsttoos7
                 <> Where did this happen (country, stare, city. local                               o Were YoU trained to build and u~e wi:-a;,ons (gun$, bombs.


        I ·~
                    town/1>1ovfnce./oelghtx:ir.hood)?                                                      matj)etes)?
                 o woo we1e the vict{m5 {reJ~tion to UAC. n~:ne~l'
        !        .~ W!i~t w~ tlle ovt~m"l in wurt?                                             • Ar<: ~ny ofyo~·r u:!,.tlves i~volved 1~ g<1r.g ,1ctlv1t1c$? lfyff, nsk:
                    Ha\/e you ·ever been aS$iined to a probatio11/parole officer?                  o \'Jhkl\ rel~tl\/e{$)?

        I
        !
            • Are ~'Oil on pr~tlon or paro,e? tfyes, ask:
                <.> Whell did i>robatloll/parole s1.art1
                                                                                                   Q What g~oe(s) and tor how Ion«?
                                                                                                   ,,, What is their mvo!Vl!me<II !o tM ean&?
                                                                                               • Have vou ever c,:,mmJtted a ~rime for which you were not c:.au(Wt? If
                 <>' How long w ill It !&st and in what ~tate Ot countrf.
                 ·> What 11e the coimlH<1r~ Qfyo<1r prot>llliori/parole {$peel~!                  yes, qr./<:

        I            ciasse, t<>mrnunlry ~,m,ce)?
                 o Do YO\l kriow the name ar.d numoer of your prob~tion/parqle
                                                                                                     -> Wh~ '1~µ,re!')ei,?
                                                                                                     ~ When did tht, happen, How old were you?
                                                                                                     0 wreredid this lm1pen (i:olfflt!V. $Ute, citv, loc.l!
                     officer?

        II  • !lave you eve.r been d.ctained for drtnklnt, drMni undert~e
              illfl1;ence <>f 11icoholftltu~ ?
                                                                                                           1own/prcVlnce/n<!lghborhooo}?
                                                                                                     .;, Who were the vic:l!m$ i,el.lit•on to UAC, o.amesn
                                                                                               • Have you ever <;~~$ta b<xiily hmm lQ •llOth~r ~<so Ms} 01
            • Ha•e '19U ever been held l r, Jvveni!e deter>lteih or adult jail?   If yes,        aoimal(s)? If yes, <ttk:
              ask:                                                                                   o Wl>~t J>appentd7
                 o How rnan) t times?-
                                                                                                     -:- When cin:l this hippen'? HO>'il old where vou?
                 o Where we,e yo,1 held?                                                             -:e Wr.ert Cid this hap,1e11 (mtWtfV, st.ate, citv, local
                 o Ho\v long were yot1 i ncarccr.-.teo?                                                    tovin/provtnce,1~el~hbothood)?                       ·
                 ·~ What were lhe dates of 1o,;~r,eratioo, a$ you ,an b~I                            ,:> W!lo,w~re the vl<:tim!-(relat,Ol, t<1 \JAC. ,1amts)?
                     r~rnell\~r?
                                                                                            ....• _Hav,; V<>\l.~>'e(. u~.d..t<l\Jfer~t:1t nan,~ .o.r di111!.1>( flt!!_h'?__



            use these qwstie>M to dmrmine if the UIICJoarneyed to :/le I.is. to live Wfih this S{)otiu;r and to D$ftS4 if the poremiCf/ spomor h:id c role m
            coordjJ,ating or fi1xixir,g the joum•y. Also, this sedion will hefp a~sess /tow miJCh the pot,mtial spomor knows about tht t!AC's jo-..;r~ which
            sll.w/d be compa"red a-galnsr 1/Je UAC.b..s.wssmem tespons.41.;, All re$p®ses mus; be doc11m,mred lf1 rite UAC J()Umey rmd Ap11r1thtm~/c.1.sea1,m of
            rite 51}(>ntot Mse:1Sm.-nt.

            Lit¢ !n Horn.e G!w11t,y                                                           • Howdio theUACgettothe.U.S.?
            • Where drd t~ minor t111e befor~,3·rrMne fn t he U.S.?                              " Did anyone arrange travel for the VAC? lives- who? DJdyou
                 ,"> How long dfd the mfoor ii ve there?                                                   arrar>~.e the UAC".~ travel?
                 o Wrtitwllomdidtl\eminqr li~with?                                                   (~ Dio tlle llAC tr<111el witti anyone fs!leb a$$ibllogs, parem:s,
            • Who$e decision w ailorthe UAC to lille with the sai(l cerl.in                             family members, and chil<lreni? If so, do yco knowwh.-re they
              :ndMdual,?                                                                                are now?
                                                                                                     v D(d yO\J provide t he UAC gol dim:e •bout what step!, lo t ake
            , O:..i the UA(, "!t<?nd $(hOOI, wor~, or both?                                             When ~nolng to .:inter the US.t
            • Oidthe UAC nave anyhobbie, in home country? What were they?                            <; wa~ a Coyote/foot guide,/smllf.f,!er·invol ved?
            • f.lu·the UAC H11ed al\\'Where elte? With whom? When and for how                        c WhJt typ.: of tr«~1tatio11 wa& u $ed?
              fo»i?                                                                                  ~- Wet.a m ut\iple people ln•oh,ecl in the transportation dvtint
                                                                                                           various tcgs of the journey?
            • Wlw Wil5 the UAC Uvi112 witti when he/she decided to \e,1ve flis/he r                  o Did the UAC have to work,,. ex.change !avors toiinan,:~ the
              home coun1ry?
                                                                                                           trip?
                                                                                                     ,, Wtr<: w~ •n.;,;,mn,11n~~tior:. with th~ UAC 11\1ring t1>..,ir
            ft<l'Joorney                                                                                   journey?
            • O<>you kllowwhy t h.: UAC d~lded to traveno the u.s,a1 this nme?                       (.' Did lhe UAC •hare wlth you any o•idships during_ the Journey?
                 o What i$t/,e UAC pf,,nniogon doini ii) 1.1\e U.S.?
                                                                                              • .\'flle[e W3$ .t,l\\'!c UAC pl~:JQ~!IB.on !l\/int. lll_the u"s. ~nd       W!lh w~om? ..... ,


        Spon"" Anev,ment lntc<v!ewl<13 G1,idamca, R••- 00/U/lOl.9                                                                                       Paec S of1
        ORRUAC/S..1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                     110 I Pa g ,?
                                                                                                                                                                                 Exhibit 3
                                                                                                                                                                                Page 244

                                                                                                                                                                                               GOV-00207484
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 230 of 262 Page ID
                                   #:9708




             • When did the UAC lea~e home wun,t,v'?                                                                 v Pidthe UAC pli1n to <:ome liv,1 with you? If, l>Ot, then who? If
             • Who ptid fQr tile VACi !fip to the US?                                                                    so, then wtw?
                                                                                                                     ,., What arrangemer>b t>ave you n,ad! for l he \JAC?
                <!· How much dfd the UAG's Journey w~t'?
                                                                                                                     .•~ Did anyone ana nee ·for the UAC to wor'.: after ;irrlvmg,to the
                  <> Oi<fyou pay for the UAC'strave1?
                 -0  Ooes tile \JAC or UAC's f.aml!y to owe money to cove, the c,os.1                                    US?
                     01 the UAC's travel?                                                                            c. Who an aoge.<l thc work?
                 '!> Do you know how the UAC or the U.AC's fami!v paid. forthe
                                                                                                                     ~. Wl>at r:ype of ,11ori. ii the VAC. exp~ct~ to b<: doing?
                      VAC's 1rnvel expeMes?                                                                          c WHl1he UAC L-e pafd?                      .
                                                                                                                     c Dit:dhe UAC's parents plan for the UACto eome livt with you?
                                                                                                                       I!, pot. I hen who7 If not, o,en wily lloti' If so, then why?

                                                                                                               Additional Questions
                                                                                                               • Had the UA:C been to the w.s. before this Journey?
                                                                                                                   C 'Nllencd!d th<l UACCQmetotheU.S,?
                                                                                                                   <, WM did the UAC tr,111.il wah ther,?
                                                                                                                   e.; For how lone WM tl!e UAC ln tlte \J.S.?
                                                                                                                     ,:; What brought tl\e VAC ~ere: the~?
                                                                                                                     ,-:, Why dld tile UAC leave the O.S,?




             Use these q11em01u to asse5'S f,l/ tfafjk:klflf) C01u:1:J1)$ if!            r,,e
                                                                              spor,so.r, COlillU)I of 01ir,;1n and ft, ffte. U.S. i:i/ld todtttC!l'()irlg If Mdil./oocl:stNites ,;r
             ,refe"afs a,e n~ed.><J. it shculd L"I expla/r,ed to the sponsorthol this informotioo is no.I for 11nm~uitwt> pvrpt:rses, wt t o hove o b~tter
             undecrsta11air«1<>i Msjlte(joumey 1'1'11011,, cl>t1/lenges they may ha"</ ft1«d during th!> tmie. Alf r.sponses must he do<am,,m(eq in tM f111mo1J

        I    Troff/dckig sectio,1> of the S~nsor As:se-ssmenr,
             Sll0llSOr'$ Journey to the U.S, /if app/kable)                                                     Debt Bondage/labor Trafficking.tlldlt~ors

        I! • • Whtn a.oc! w11v oid you decide to travel ro tile u,s.?
               Wtio plan11ed',l()~f Jcu,ney?
                                                                                                                • Oid you pe'rfor'll ~nv worl\ or i:,tovide ~llY$eNic~'i'
                                                                                                                • Wh? arranged ti)>? wor~?
             • DuJ the ,rraogemen!s d,~nge during the JOllrney? If v,tt, how?                                   • Whar type cl w,:,(}( did vou perfo<m and where.?
             • DJ,:! anyone pay tor your traw l to the U.S.?                                                    • ttow often did you Ir~ to wol'): {Hours per day, days per wee.K,
                  -i Does that person Med to be p;,id bad<.?                                                      what t\mesof day/ni&btl?
                  o Is thetea plan fo, thal pe™>n to be paid b3ck?
                  o What do 't'?U beli~e wlll happen ihhat J>C<JOO is not paid
                                                                                                               ·• Is there a de~? Oo ~uowe money? ~ryes, QSI<:
                      b.l&.'
                                                                                                                     " What Is the amount of the debt?
             • Does vour family or a family friend ov.ie ll'OM\ltO anyone forth.e
               jov.mey? lf·yes, how much?
                                                                                                                     <> H.os   '"''I
                                                                                                                                debt :a.mou~t incre.osed?
                                                                                                                     <> ay how much?
             • Did you ever have to dep,ffid ur,0n non tarn,ly memb<:<1 to provide                                   v Whe11 <lit:! itin~rea5e?
               bas~ needs s~<h as doth es, food, and houslnt?                                                        v   Why <l itl ii.   inci:l'.ase?
             • Pid you e~pt il.:M<o aqy c!taHeoets; tr~uroa, Of abu~ by f-amuv 1.,
                                                                                                               ·• Have vou or your famil\l ever been threatened Olli;ir payment or
               home country?
                                                                                                                  work for th-e jo11mev? Who threatened vou and how?
             • Whete did You fast !ive in the U.S, ancl with whom?
             • ttav<! you tr;;veled back to your coimtry of ,:,ritin sir.cc your arrival                        • What did yoo e~pect wovld happci, 1t you left.the job o, stol)ped
               to the U.5,?                                                                                       WO(klng'->
                                                                                                                • Were you ever m~de·to work or ,do ~nythlng you did c.ot w~nt to
             Coer~io11 h!1lfwtOl'S                                                                                do?
             ·• O!rl anyone threate n you or your family? Who made the thrt?ats?                                • Old you teceive p.;;y or d)d samcoM el~ keep the Pi!V}
                Wh~t happened'?
                                                                                                                • Were YQ!l     pald what w~~ proml1.etJ when you st;,:ted wotl<.i/lg?
             • Were you ever plwskatly harmed? Who harmed vov? What
               l>ai:>PtMdr                                                                                      • Were expenses taker, out oftt,e pay? Wh~t Wf!re the exoeMes for'?
             • wa,aiwcne around you ever PllYSi<:ali•t 11artnCli? Who waH1armed?                                • How dkl ycu £et to the work site?
        1·     What happened'?                                                                                  • W~ere did yo~ lfve whije wor~ine:? ()c~rlbe. your livlnie
             • \','ere vou ever heid a:alJ>st your wllW Who hefd you? Where? What                                 arra11e~rrumts.
        ,      happeMd?                                                                                         • was your freedom of movement l!ver res1rlct'ed or doseiy
             • Did anythlr,~ b.;id happel'\ to ~,wone else In this s1tuatio11-0r anyorte                          rooo1to1e<i ,(e.~ .• with ~ curitv camerai)?
               el~ wr<> tri~1<> !eave? What h\lp?'lneit e~~,ily? How mar,y othe1                                • W~r~ YQU eser ,~wkted from i:omrn~ni\;~tine or sQci3.~Jing wltt,
               people were 111 this situ&ll<m?                                                                    oth~rs, nql· ellowed to ~pea~ fer yourself, lold what to ~ . or
             • Old anyone ever keep/d~stroy your <loru~nts? Who did this ao.'ld                                   isolated ffom othef'I?
               what docume1>ts?                                                                                 • Oid anyotte arranie.for vou to.we.~ aft<lr arrMn& in the U.S,? Who               !
                                                                                                                  arranged the work? What tyl)e of work dc yoo expect to be doing?                 ;
        ...•,·,»---·-,..........- . , ...• ,. - ...... ·---,.,. .,.........w . ., . ~.        -·--········"""'··-··,W.i.U vo:i be paldr._ ... ~--..·--- ···wM-·»•••,•••••..•••...-•
                                                                                         ·~ . .                                                                                       - ~ .... - - ~


        Spon>0t Anev.mentlntc<v!ewl<13 G,,idamca, R••- 00/U/lOl.9                                                                                                  PaecG of1
        ORRUAC/S.-1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                             111 I Pa g ,?
                                                                                                                                                                                         Exhibit 3
                                                                                                                                                                                          Page 245

                                                                                                                                                                                                       GOV-00207485
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 231 of 262 Page ID
                                   #:9709




         •     Old anvo"e e\f<!! threaten to repon vou to th;, pol.:e/immlgmion?
            who did tl>l~ a11d what did they ~a~ elCactly?

        I • A,e Yf><J worried a,wooe (rllg.ht be trying to lin!I you? Who'?
        .................................... .............................. ......................................... ..................................... ················-······
                                            ·                              ·                                         ·                                                                                                                    .... J'




         Use these aue1_1/Qns /Q dele1mi11e if a,w im!Md®I or e,~/t:-,• hos att,:mpMlto-defroud /he spomor in rel/JtiOfl tcdile 01/R revnifi,otfc,, prcce~s. AH
         re-sponses must b~domme!'ltecl /JI th~ Fraud seroon oft/!e SpomorAssessment.
          • ka~e yo11 e-.<et be¢n contlcted and asker, to pay fe~s/mooey ,ei.m:il                                                                                 ,,, Clo you have ar,y identifying Jnformallcm tor tt1e rec;:Mnz
            to the 1elease of the minor? tfyes<md ifappltcuhle, osk:                                                                                                  account !e.g., account number. atcount name, routin,
               ,:, When did t ~!$ bap;,en (date and time)?                                                                                                              number)?
               -., Where did tllls happen?                                                                                                                        -.~ Please name and des(ril!e a'ly Individual or 9rga1,1!.:ittons
               o What name a/0 contact inforrrtatlOfl d!d the lodiv1du~I giv'e                                                                                          involved ;n the !~cl.Jent.
                   you?                                                                                                                                            ,Q   Are u...,re ~nv potent iii witne=s? Do ;•ou have c;Qflt.l<t and
               o What 1pecitf<:al!y dkl 1hey $$k 'fOU ro do?                                                                                                            identlfytng Information-on them (e.g., name, phone number,
               o Oki vou gi~e ~ny mooey to the indMduB;? Wl\a_t amount?                                                                                                 addre~. SSN/Ali}?
                   t, How 6,dv<:>u pay {e.,«., wlre ttat.sfet, M<>neyorder)? Oo vou                                                                               ~l Are thi!runyother details vou can prolllde?
                        have llfOOf of payment?




        Spon"" Anev.ment lntc<v!ewl<13 G,,idamca, R••- 00/U/lOl.9                                                                                                                                            Paec 7 of1
        ORR UAC/$-1




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                    112 I Pa g ,?
                                                                                                                                                                                                                                Exhibit 3
                                                                                                                                                                                                                               Page 246

                                                                                                                                                                                                                                                    GOV-00207486
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 232 of 262 Page ID
                                   #:9710



   Appendix 2.6 Sponsor Assessment


                                                                           OFFICE.Of REFUGEE RESETTLEMENT
                                                                                SPONSOR ASSESSMENT


         Fh$tfl~me:                                                                            St~t:                      AOMJTTEI)
         llt,tllllmo:                                                                          Al<A:
         ~t,,<,{lllrtt,:                                                                       Gttndar:
         Al:                                                                                   toS:
         Ilg~:                                                                                 Curr<,ot Program:
         C<xlnt,y of Slrlh:                                                                    Admlttod 0.rt<:




         tlr$ttlam.e;
                                                                              ll!!4!Mi!ililiii&U!
                                                                                               Al<A:
         wtllllm<:                                                                             A¥:
         Oate oflllrth,                                                                        Country of 8J,tJr:
         A$.•:                                                                                 Counttv <If Rt'1<1011cv:
         Gender:                          $e!Ktan ftem                                         Prlma1y Spon&0r;




         1'11,na,y l.mgu~o Spo~o:
         Olht-r Langu~•• SJ)Oken·
         Addldon.t <ultural ,11fo,rn•Uon:




         GffiQgram oompl•bd? (Requlrdfor di<tant rmat/v1t Cot 3
         ,pomo,•J

         hmlly·lh Col)fltty of Osi!Jln

         Do yGu h•v• ,....,a,,, n 'f'<)Ur !lom& «>unit'{! (I/ Y"', tklulh,, b#law)   0   Y•i    O Ne
         Ad<lltlon•I inl"'rn..Uon on famUv In counnv of origin·

         fomlfy .,,d f,lfrli!r frltn<h lu tfro. U,S.

         !l<, vw havt   lami vor famfiyfrltndln 1/,• U.$,? (1/yH, ll<t/x,/a,,/       O ~t•      Qt-.,,,
        rrm                              mu:~1 11:m             mr                    i~~:             ·711 11~~ "!




         Oo ~ltt h.tt.-ve anyit!ldtJv~'> wf11:'t att" aho itt ORR r.me1.             Qv.,,, Qw,
                 IJ ya1 do yoo #mow Krfntrtt th«y oni?
         Ad(fSdonal infon,,~tton on f~Oy ~ndf~mtlyftiend,,!tt the U.S.;




        S1><1!l<m A•w ... ne11,:; !wv. 0$/24/2019                                                                                     Pag~ lofll
        ORl\lJAC/S-S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                          113   I Pa g ,?
                                                                                                                                                      Exhibit 3
                                                                                                                                                     Page 247

                                                                                                                                                              GOV-00207487
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 233 of 262 Page ID
                                   #:9711




          Sp,,,,.e/P~•tt>"'
          Do you h~v• a partn.,? (i/YM, (JfflW6rM1DW q~Wom)
                      Vlhot Jr VOW' parrner'111om~ a11d<1gi,?
                      ()Q yo., lrve9Wthyo,.;r p,,,t,.,,,.~                                                                  Om 01>1o
                      Jfno; whnerloet )'<l'(f lXf(tm:, ll~e?
                      Ateyoomoni~dtv)l'OIU(XP'~1~1?                                                                         0Yf4!.         0No
                      Au: Y"" /~ally married ar Is thr rr.l<>fimshlp r, partnership a:
                      ,w<>bltatltm?
                      WhC'- I< Y""' t•lat/on,h/p Okr with y,:,ur tpa<,<r?
          Ha<te you &~N b•d• lllvolvrd 1ll a ll!uolUl!<>ll of MMrt11gc <.1>•?
                      1/y"', up/al..:
          Adc:Uifon42 ln1°'1'ttHction oo             tt•• ~ponJt>t', purtne,:


          Do you ha•• •"Y <hlfd,·•n (If y,u, !ht b.Jo,,,}                                                                   ov••           ON<>
        IE                    3'.Ul!U                               00iff '1P.>1!E.DJ                       n  r•·:·rt                                mane·a·t:rmm1mte-1nrn ;m 111wm~t1H~ ,;ma

                                                                                                              ! "'..,.,:•·
                                                                                                                     '"" l't:,  ~
                                                                                                                           • ~-.t~
                                                                                                                                              1·   ~n<><>s• ",wm.                                                         ;
                                                                                                                                                                                                                          I                                                                  !
                                                                                                                                                                                                                                                                                              ,


                                                                                     l~~-~.,:..;:;:::. _.. .. . ,. . . ., il
                                                                                     1~~~·-,·
        I                                -· . ".. . . .. -·1 . . . . if :~:-:.                                                                                                                                                                                                               1
                                                                                                                          1

        ...                                                             ~l'C~·~:,;,,
                                                                                                                           :;;;;·
                                                                                                                                   !•>
                                                                                                                                                              s' ""'
                                                                                                                                                                                                                                                                                             1
         ................................................................................ .........................J.."'•<l«. ,,:r-~ ........[........................................................................... f.....................................................................1

         J;PfHl/1 .>ttl'tf !<0'1,$. ilS hfF.l'J(!IJ t,w wrJI '"'"' ,,. u>(tl ,;, <1{}11,..,m. ,!~t ~ fil!llh, ,:u. ll>to> ''"" ,,.,,, ,....,>
          Old ,jnyofyoor<hlld<•n tom•. totl>~ u.s- 1'/il!I y,>u1 {lfn<>tbOffl ln                                            O Yes ON<>
          U.5.)
          Oo ~Ctlf h.wt anyc:hUdt•n UW'I& In your hoot fl: ,ountryl
          tf3'tt't'   anyot y~, chl1d,~n eve,, beeufn OAAciH~7
          Who fi c~rfog for Y~H thUdnn l
          Ad-cUtionat lnform~on on the1p.on~or't chUdten:
          J.iow do you dhclp-f1ne you,.-'hlldte-n and how c,fo you p"-n to
          di>tipltne the mm.or?
          H•v-. voo or 'fOU' •i><>"••Ji,om,e, ~•• h•<f ChUd 1'!1-"t•c.tlve
          S.fvku lnvolvamt11n't7
                      If ye<, el(J)lw,,:
          II- \'\)>I ~··· ""''f1 ln¥of<l'1.tl JJ> ~ ~hffd Wl)l>O!t ~ ?
                      1/Y~~~-.plo?m
          Ooyou s,<ovfde- coort o.rd~nd fl~at1d1I ~uppo;t to your ct.ildren?                                                Oves           0No
                      /fyl!S. ..p/¢,,:
          Have yo<i ~ver load • child 1·emov.;<1 frorn y'Out o;,tod-f?
                      If ye,, wltv? {Obimn d<>.<1.1r.cs,t<ffJ¢(ll
          Maw. any Df yc,ur b.ous.hold mamb4:H ow-r h.Jd .a chUd , emowd
          ftom llhfherw,t.ody1
                      l/y'11, wl,yl (Cbl0:,1 <!1>,CYt1111Itml•"''




          lat,, ffiit ~4afoa,:., dqruma:tttt t#• $l'J<>11:toi~a hou&thQfrl:i.bmpa1.ttfas), indtii'.m'J! t.h• ipon~or ·s krH)~~~ Qf aiiv ~~i.s,
          tont&.r-txis. t.fh,tn:.~; c< ufmbt~ 00:rt~~n.s ,or d);ng;,s..




        Spo,i"" A•~ll'm~«t. I\~•. Of;/24/20'!!>
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                 114           I Pa g ,?
                                                                                                                                                                                                                                                                   Exhibit 3
                                                                                                                                                                                                                                                                  Page 248

                                                                                                                                                                                                                                                                                        GOV-00207488
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 234 of 262 Page ID
                                   #:9712




                                                              t:::(~    l\{,':~     ·T·.;=•• ·r             ·········'[··ov..~··
                                                              t;,.~ ~:':'!'~X"S>.    ! ..~
                                                              &-,•.                  ! lt"'fe',                       t.JN.\)




         !nscttbe you, ~om&:
         O.,,albe 'Whore lhe m1110, w!U •ltep:
         How do you.1t•sn1ct th• UAC t.o ,onta lbuhf. to yuurhou.:J•hold?
         Do•• a:nyon•     (r,   th6 household have a t•stous. <:onteg,cu,, dl••.n•'?              0   Y•s   O N-,
               If yes, e>.J)l<ill1,
         Do any of t..flc oC<.upa:\Vi h.ave <t~nJnal conVfuf°'lt or charge',_,
         ofhe-, tttan minor 'J'ah"lt \'fot.Jrtonsc?
               l/ve1.o~mt1:



         U>!61hb ~~~'tlott l(i <t~m,»t If lll«J >110u~o,r .s,u]of Ille iisvu~ll\"$li<.>u~~h ul\l m«Jm~~~ haw~ i>'ll~ )1/<mt~!~d~ ulltmpti:;11 t'-1 •lllinwr 11uoll1~r
         -.3ndbwtlu.~~ONiti:f!''S houwhold Htemb~      did s,p~il'$,Ul '1r ~tt..mpt u, $,pt,ifi~r a ~ mt Uousm~nt tJn, $'l;.rl:U$ ~rttl-~ dd{d', ~rew ~d i~f.b.s.,,fntz.



         W.vc-. you ~v•r ~pt.ed to- 1ponJ.ot anottuo cli11d tbatts/w.as ltt OAR c.atA?                      QYM        01'1o
         (If y.,,, Ii.I bel<»J om{ amwtt t/,., fo/lcwlng qu..tt/or,r)




         """" you QVot atttmpts,d !<I .,pon,or" child from 01\R. but                     O Ye, 0       No
         deoded to wtlltdr;aw your eppli<ation?
              lfV~, 11>.m lld>y ihdyor,w1t/>m'aw?
         ll.wc}"" ~v•rb...11 denied ,poo,oubipby0/1117                                   DY•• 0        No
               lfvn, then wt,y &dORR ,.ko'f yutJr fipc»uo.c•hlp
               oppl,uRlt.,?
         tfow m ffiV ddldr ,~ dfcf you tJ)Omw-t
         b tl,e dtild still rufdlng with y,,u?                                           Ovo., Or-io
               II oo, dxp/mfl:
         Old yov un<l<rgo a homo swcty?                                                  Ovo,     QNo
               rJv,,s, wi,v?
         l•/h•• the c:hlld rcec,lved Po!.t Ralu,a St1Ylc..1                              0Ya<     0No
         b 11\e thild .-,ollad;,, or _n,Unt; 1d!c>0l7                                    ov••     0No
        Spo,i"" A•~ll'm~«t. I\~•. Of;/24/201!>
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                                                                 us Exhibit
                                                                                                                                                                               I Pa g ,?3
                                                                                                                                                                             Page 249

                                                                                                                                                                                    GOV-00207489
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 235 of 262 Page ID
                                   #:9713




         When i, 1he <,h-ad~$. ,,vcomint court d'""'?
         Ok:tyou .sttenda:n t.OPC 1>tesent.11Uon?
         Oes<tibti th., UAC~s; wrr,n't. ut-,ty Ilfld weft-b~h,; t!Nce
         releau &o;m ORR C.8/e to~ tt)()n'-Of:




         Have any of your h:ouS-ehold m~mbe,s attempted to ,ponsor 3no-thtt child t:h&t ES/was in ORR ca:rt?                                                                                        D Yes O r.;o
         (If y.,, list b•iem and on,wer tM ft!il""'lng quost/Ms}




                                                                                                                                                                                                           ··········-·-·····
          A(H) QR Pf.1€-rJi KOWX AS ##0/!P {r9<1 w11/ ttl/1td t<> e"W                                           ii,~,,., dot11 P•M,. •tc. lnt1>1c,;r mm um}

         O!sl he/$he W'>I 4t~m11t1>d to •P<>MM:, diUd fr•rn O~ll, l>ut dot<I.Jod
         to wltt>draw you, apj)licatlon?
               Jfyv.,, tlm, why dlrJh~/,i,,, wit/Hlrow?
         Ha• h/•h• •••• !Ht•n denl,af "J'OO$·•••n1P by OP.Rf                                                                                 Qy.. QNo
              If yC'S, tbr.n why did ORR d•nr his/1:u/, $pMsar,1,ip a('pliratu,,,7
         How m.my <llildrm did l,of>l,~ '1'<"''"'1
         n lh• ddld •U!f ,.,tdln& with Mm/h•r?
                lfm,, ••p/<rin:
         O!dfn\/•h~ undugo a lt<lme~wdy?
                /Jyn, wh17
         k/h"' ti>• cblld roal..d l'ost Role•se Sen>l0t•?
         1• lh• ,i,Ud ~,oned in or atW.ndloe ~<hool1
         WhQtt b 1h& c.hlht'~ upcomtng court d.ate·,
         Pf<I he/>be. ~mnd ,03 I.OPC P'•""'• lloot
         Oe-,.aiba tha       u,c~.._. u11rent saf~ty and. w&fl,..balns sfoc.e n,l*a'• from
         OAAc:•,0: tc, th,:. \pcln$.tlr :


         Vs~ ll\11 •ec1i•n W <!owN,or.'t ln!~·m..Uo1t <ind <.W<llm•n, p,e'M.,l by ll,,, •pon,o, t,, ..,t,il,l,,h \lie •P•>><J,>1'• I.S•etlt.y.-nd •enllrm •t lltc ,pomo,'• 16-ntltyW'll>
         ••t1llud. lhh& 41>on,or't fd.,,tlty                      w••
                                                 unabl~ to 11,, ,,.,,fled, prowl• an <,,,:pl;mation                                                           ,.,,.ie,
                                                                                                          t/!i$ "A<ldlllO<!al lnfotm~6or,""' td!.<nlltl' «;(:!Jon bclow.

         Si>o11>1>f

         Si>ons!>I''~ tdwittlY h • orlflod:
         list proof ofldenllty doaamcuru provfd•d,




        -,~.:·:: -· · · Irr::::::
         '->:~~.:$:: :.l~m
                      '
                                                                                                                                                  C;,.;:-t!~~~:..,:,c.11~("'
                                                                                                                                                                                    """
                                                                                                                                                                                          1 : :: : :

                                                                                                                                                                                          !,.   -
                                                                                                                                                                                                ;,./ (es
                                                                                                                                                                                                            •-•
                                                                                                                                                                                                             -
                                                                                                                                                                                                                  :, N'.1
                                                                                                                                                                                                                     .u_
                                                                                                                                                                                                                                                r:: : ~
                                                                                                                                                                                                                                                :~ :....iV,::
                                                                                                                                                                                                                                                   -          ,...
                                                                                                                                                                                                                                                              t....:No
                                                                                                                                                                                                                                                                                                1
                          ·· ,....,.,,,,,.,,,,. ..•.. ,••,.,,,.,, •... ,..,,.,.,.,~···•t11····•...,.,.,,,..,,, .. .,, ....... ,.,11.,,•,,,,.,, ... ,.~?,~,~·,,, .. ,..,.......,..,,, ...n,,1                                    ..,.,..,n,,,·, · .., ..,,.,.,,...,...,,,.........         . ......3




        Spo,i"" A•~ll'm~«t. I\~•. Of;/24/20'!!>
        ORRUAC/$.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4. 1)                                                                                                                                                                                             116           I Pa g ,?
                                                                                                                                                                                                                                                                                     Exhibit 3
                                                                                                                                                                                                                                                                                    Page 250

                                                                                                                                                                                                                                                                                            GOV-00207490
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 236 of 262 Page ID
                                   #:9714




         •li>P•ofta!d Mfl"l>OeU

         Hou, ehold Member<' Identity 1, ,.....11\t~                                 Oves          0No
         ll>l p,oof oli<l•nU~ do<'1m,,n, ptovklocl:,




         l\oolt   o.,~, ,,,.,.
         ~ltCare,ifv.,'•ld•ntlfyl<verttled:
         !ltt pfoof of !dti,tl1lf dotumonh prolfldod,




        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .L'.: .: :.~.~.: .:~:~~::. . . . . . . . . . . . . _~:_.~-~                           ~
                                                                                                                                                              ·o........ ·...... ·.         Lw;.._ _      ~ No ........................   1,_·cvq< __ a,,-0..........-.. _...__ ..._, ..1
                                                                                ~,· 'Cf:v'--~~1$~ ft~:a.                                     C·xx ~ ~ ~ 'H.. _~           .. il             I L}-Yes      i .lN.o                         i :~Jy~              LlNo
                                                                                                                                             J~.                                            ~                                             :
                                                                                ! ~'°"~.f, a,~tt.V:1'                                     : :::~}(~(.;:i:1 ':~1.~ Qt':.?.r:   ~             •    t'JYe$ ClNo                                  0.'tttt f.'lNo

        '----------·----~-·-- -------· '~--·--->-i---·------""''·----------·__!
           Afl<> t!!I m,/F.TE JlO!&'!I AS .'iEHlliD (too ,..,,11 u""'3 ,,. "'!'{ dtop,ln&nx, ~·~ P•M,. ~,~. tt,ra                                            f""'"'"' fflN,l
         Addition.al lnt1>tmrion on Identity:




         \!$.•  'II,,•
                 ••,oilon                <lff\ lnfonnal)<n> .au,!®"'"'""~ pNWd«f hy1'><> &po•1t1• t,>tiWlli.h thi> $l"'l'W• r<l•llo,,sl>IJ• to Iii~ l/JIC•,d to<:<>;1ikttt 1.1l~t th•
         1tl,3~n,.hlpw~wv.t:'l:ftfl1l'd. U,th,t. ~p::ml.m<~e.kt!smn,hlpt.n '1l~ lJAt WA'$ ts1i$)~ l<;-~ w.1:ttl~~ ("~I~ ~ P-:xpa.?Sn"-g,'~ un~ ~,: '"'(~pfatt, how·!~ ~~1-orb l"'lffltt•d t,q
         ""il<l',"""'
                  ·ti\• \14t •ind/"'1 lll•IJII<:', f..,.1ty" •tcti"" botow.

         Spontoi's Rt1:lAffo.n.:thJp l'O UAC                  Sit!P..ct ;,,1 a~m

         ~ .,..,, -. lM ~~•n•ldp w VA( i} v~'tlfuitl:                               D v.... O No
         III\ P-tr¢ 9hfll!!o•1M11 d.owm,nn l!f ¥°"4•~;




         c~"'""'';·f•"'                                                         i ,i,,.H.,,,-~,¢~•''"'~1.,~.                              '~~,,-,~w~»tK;~                                  r     C V•• f]No                                   ::N.. Dt-1.>                                         1
         (t:~~~~.,t~.                                                             ~ Cs.i-:>=:x~~w~~h:;;;tj~i_                                     ~.i:('7'~~ffl>l(:f.~..¢.~'Sf              I    D Y,,    :: ;No                              wv~~             G No
                                                          .................~..... ~ ..........................................................: . ~~· ..........,.....................
                                                                   . . . . . . J.(cu:ic     ;1t,,~ tc ent~cs.:lMf.                           ~~ i,~,-ett• ""~ a ........J,_.·.·'_.~vY>a..~.·: ;.f NN··--.•~:.........       • ......., ..i:,:,.·--L.                                               1
                                                                                                                                                                                                  ___ ______
                                                                                                                                                                                                                                               .: :·: : . ' -~
                                                                                                                                                                                                                                                             .~ ::: :         ·    ·   ....... ·




                         · ·- ---..-·--·-··- ____
                                                                                ~
                                                                                .;._.      __....___
                                                                                   \}.;'Y;~"-~~ t,~~"ll»'llJ          -~~-~
                                                                                                                   (i:-.,i,;. !':~:~'?v:c>~~:
                                                                                                                       ..
                                                                                                             .,. ~ ~~{\:.                                      ....   ____    ~                  u
                                                                                                                                                                                     ..... ,:,,....
                                                                                                                                                                                                      .   ;...s
                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                              ...... ........ ,...:: 1,...,                        1
        Spo""" A•$et<m4'nt ~ - 06/l4/l019
        01\1\UAC)S,5




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                  111
                                                                                                                                                                                                                                                                       Exhibit 3
                                                                                                                                                                                                                                                                                  I Pa g ,?
                                                                                                                                                                                                                                                                      Page 251

                                                                                                                                                                                                                                                                                              GOV-00207491
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 237 of 262 Page ID
                                   #:9715




           ADOO!I viifii-iii)ws AfN£El)f;l) ~tO<i"wiil n•e<i                      to'«>w,/,epiia,,,;.,. Ji:;1#}1•/lft. ;;,,. i,iii,"y,,.,, .,,~.;,-;;;;,/
         hpht!n how th10 ,p<>n•oc I> ,elated ti> or I.now• Ulo UAC. and/Of th~ UAC',
         family:




          ti,.~ 11,h •Mll<>lt t,o """"'"'•"I "'ft>l'ffl"11"1t ·••<I d4eum••rt• 1>•<>~d by tJ.., <1'<>ff«11 t 1> ~"3b!l<h W.n lh~ 'I>''"~'" lfo~ ~\ th•     ""/•h• ••l"'rl<d ! <> O~ """ \1,.,,,.
         ·tht t@p.ot~d ~ te n 1, ~1~'S.kf41nce. If tht ,pcni<>,'• .ufo'n ttt W&t «tt.bfe W b4t, vt«1h~d', prO'v'>d• au ~..:pten~lUoo unda, Uti? )~Addmo1tttl ptool ~f a:ddt&» fn{-s1rt!'M;Um:r';
                                                                                                                                                                                                                      •dtl••"
         s-:t-:.· H~btritlow..

         w:httls yQur cunontaddruund conlatttnfo1m.ation1 (e,,tar h,low)
                                                                                                                                                             Uoml!! Phone;

         Qty:                                                                                                                                                Etlli1U:
         SUt~:                                                                                                                                               WorkPlumt:
         <'.ipCodt:                                                                                                                                          Fon;
         How lo~h•¥• -y~1 lived at tht! c.ur•-mt addrns1
         0....•11>4111• ama/r,eJ&l,l,orl1001f          w1,.,., Y"'-' ,o.;de?
         Po Y(>U reCQlv~ your mal{at • ~ff~rontaddr..•1
             f/1-es; what. I-, tlte ocldu:t-t that rou us~ to r«dw mC11.I?

         Wot >ddr•u whe,c th• ,poMo• amenllv •••Id.. ...-.,l&d"' a retldence on Go<>al• Maps?                                                                                                QY,,. 0 No
         W,u o1.ddr0u vlhttatht\ spontor w rrantfyt a.thfM ve.tlfl6d ~ a rMld1>nr.fl on G-ooa!iti ["i th.1                                                                                   0¥••          0No
         W ,u ~dd:-cu whcte the spon~ot currenUya c.tfdc:. ~fficd as a t~>idel"I« oo Smetty streets?                                                                                         D Y<>< ON<>
         Ust p,o.of of ::.dd,e,-~ document., provtded!.

        iii ! "              1 ~i 1 l                         ~WB*~~iffl~ma                                                                                                j     'I[


        t~:~: :~:~:.: : : :      ::::::::::~:::=::::::::::::::::::::=::::::::::::::~::::::::::::::::~:~::::::::::::::::::::::~:::::::::::::::::~:::=::::::::::::::::J                        ~: ~ ~:::::::~'. ~:~:·:::~:::::::::::::~: .:::~:::::::.:.:=:::-::::::::4

         c----                                       ··-···-r·-··- - -·--·                                                                                 .» - - -·(·                     ---··--r-             .. - - - ..        ··--r::::;:----·-               --i
        I. . . . ...-. . . . . . ... . . .... -. . . . . . .                                                                                              .                                                      . . . . . ._.. . . . . . . . ..-~;!L:~~}l
                                                                                                                                                                                                                                                 ~y:. ~;N:.......
                                                                                   f,,,· ....... . . . . . .... _...   .. . . . . . . .   . . . . . . . ....
                                                                                                                                                          _,_:, . .   ......   J,,.. ...            • i_
                                                                                                                                                                                                      i,               .... .   .....- - ,.. . .   ti
                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                        .. . ..
                                                                                                                                                                                                                                                                            1·




         Oo••tht spon,orl10ve3 job'I (ljy.,, ,m,w,rthefoll,,.,,ihg
         qu..·lico•/
               tiJrn t oi brtptoycr:
                 I.C><~lon ofEmptoyn,ertt
                 t.urglh ofTbne atl-pres.anl ,unploy-a,:.
                Mcom~;
                Wo,k Hou-,/S.:hed•I~:
         Oo« li>o.spon,or ln ve flmmcJ•I n ..,M
                Jffe•, •,q,,/«>,,:
         Dou tl1upons.ot h1v.1dequ1t• hou,tng7
                ffy... e.<p/#.io.:


        SPO!I"" A•~ll'm~«t. l\~u. Of;/24/20'!!>
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                               u sExhibit
                                                                                                                                                                                                                                                            I Pa g ,?3
                                                                                                                                                                                                                                                          Page 252

                                                                                                                                                                                                                                                                         GOV-00207492
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 238 of 262 Page ID
                                   #:9716




            taf<t Pia<\
            Ttll tti~ &bout~•• pl1tn, 10 •ddr.,,; tf,t U.tlC'; ed,itatio.,~1 nous;
            Wh.rt ~dtool wfit the mfnor al1.•nd?
            0oe.) th~ spOttt.Of kooW th• ,ffiool ~rolment pl'Ot'\".U7
            Wl>o wJ!l ,ran,p0<i:1/1t UAC to ~•d from sdiool?
            Whowlll svper<l!~· lh• UACbd"'e ;,,,d 4ftor •dlool1
            Ooai tft• n1Jn:or hJ:ve any me.dic..al con41tionfl that wm n•ed ire atme:ot
           ·thilt)'OU .sro AW.Utt' of1

            laB m• about"yosu pf&ns to .-dd,ess. U.e U.AC~ heatdt              naeds (IJIJtc                                        c.u•
            Oft.Cl, p,•grnmt ,,,..,111, d,J/<I, dm ,,"ddu.,s,. ti,., Nmirh c«<" p/«mforth;,
            UAC'• tJll/d),
            Toll me•bout~u,                             p!a,1<1,0 •dd••.. th•                          UAC'• m•ntal l,~·lh <:are a11d
            oounsotit'lg needs.
            Whn .,e ·f!tt: m•tlt.c;af 1trvi<iet in your a1t•'I
            Wh~ a,411 'tha c.oun:s.Hng ,..rvfc.u In yet.tr ,ara..i7
            Ttdi      tnt     eboutftu: typetof C'Offlnu.anity llttCIJl'QU •nd ttl'vi~ t.h.tyou
            plan to ,3cce~s to .add,e,~ tft~ UA<."s needs ..
            b the po~nli.31 s.pc,mo, f,lfmill:a< with -cpmr.nunfty r,es.omc.es .¥ttd                                                                                              Qv.,, QNo
            t¥ol~•lnt/,o«Ht?
                         ~,)frs tponio, !.~ iiJ.fJn~i'j/tng ,;o,»mut>Jf"J sen,,·u;
            {Cm$t M ·o,wg ...v
            r1t<nMm <md ~ogw1111 am/ ~1'{1{V(l!Jflf fP<lfllW to)XlflJtlpat, /n
            app;i::.,'1.,'bJ«·n-1yfs:ftl                $s;¢h ~$ ~umt'bif:ff                      9t~i~ -,;rt.<i~l>tkx,~ 4W'./st1;s>;--¥-
            tl.Jns'I: f~t().,q,t1#1~.($f/Ofi hp,''1Jmtl/.l(Jf, f(Jf' UAC,..s-td'~}
            OoQ$ the     mlnor h;;a-.ie a-nv P'bnina.l hh,toP( 0 ( behavtor tnue.s th.1ty<,u
            ~r• ~:w.v, ofl
            t:s. thera .1nyt:hfng th.rt wotJld f"'l'llnt th& s.:pon1or fton, Anromn.i in
            wpp0ttive s~nrice:5- fot tfJe UJ\Cf& n:~h:'!
            Old      u,., •p<>n.or watdt tile Spon,or Video?                                                                                                                      Ovi,z Q No
            Old the s.pongor rtt~d the Sponsor k9n.Jhoa1'?                                                                                                                        0V., 0No
            M l vo" ~«•pur.1,lst.znec from P,ut-.f\oJuse Set\i!oe prov!den? (If                                                                                                   0V•~ 0No
            appfl.ab!~)


            Safety Pion



            Supesvh1o« Pl~n

            OoQs thHpon«>t hava f~mUy or f,IQn'" nc,;itlly th.atw~I ba he~lng In caring for ll>o.mln11r?                                                                                                   0   'fQS   O No
            ((/yn, //'rt fir~ !rtdMdu1i11(1/J




        ,.,......,...,.nl>> •...._..,~,,.,y.,.>   W•W ........

               til?OQ/lt:lf.tff.f fl'OYISAS' iW:EDE'O{~e,;1,wi!l11••dh>t<>w d!""'1<l<X""'• dts!:.J/llf<lt, .ff<.A~t<>VOO!f n>M l...,,}
                                                                                                                                                                                         •-w-•---•·•-- ,:,-.. . , . . . . . .
                                                                 ,.._.,..,.,_,.,,.,r..-,...,., ,..,,- ,••• - ~:,..,.,,.._,.,,.,,...,,.........._ . ••,.-~ ..,........,..,,,.._.,,. ,;,, ..                                  w,,.,..,....,....-.,..,_,,,~,,,,_.,,,,,....,,_...,,,,,,,_..,.,.v._.......,.__,..,...... ,.._..,........_......,...,,,.,~.,.,........


            b.platn how you p~an tr, su1nuvba tltit mto;or;,




            ls 1hc -'flOn,or a 1/,S. dtlnn or a lawful p,u-mment r"'ldAnt?              YO< [ ] No                                                       0
            (J'r,o, bl( tht1 .adult .t:llifli'vtt frJ~ntlft~d who wilt ouwn..-1espami&!tli)' Jortln, d,;JdJf ${i0nrot· btcon1ilf unOYuflcJbl• to tvtsJ'tl lf:tt mfr>«.

        Spo,i"" A•>ell'm~«t. I\~•. Of;/24/20'!!>
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                                                                    119                 I Pa g ,?
                                                                                                                                                                                                                                                                                                                         Exhibit 3
                                                                                                                                                                                                                                                                                                                        Page 253

                                                                                                                                                                                                                                                                                                                                                       GOV-00207493
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 239 of 262 Page ID
                                   #:9717




         -.... . '"···--··..... ··-····"· .,..                      1- ..                       :
                                                                                                       • •MT•       I .. .• ··-
                                                                                                                <.-:h~l:'h..11 ~
                                                                                                             ; 'ce't'M >
                                                                                                                                        l ..... ····-·
                                                                                                                                        l C~<..¢,t.>
                                                                                                                                         j ·~
                                                                                                                                                           1········-·· . . . . ··-·---- ·····-·
                                                                                                                                                                                         i · "'·"· ..!~· ·-··· · - .····-··'·········-
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                           i           ···········1,...:~_..,.....S~"!~!1 1t:V)""

                                                                                                                                                                                                                                                                                        i ·em
                                                                                                                                                                                                                                                                                             ('~:")Q:!,f;.   :\r.



        r...--.................................................._......... ...........-............... :............1.. ~§~
                                                                                                                        ............ --1. nt~ ........ t .................................-   ..........__.. ....i . ...............................}...............................   ..~                              )




           Aoy ctlmlnol hl.,c,yl tlJYn, 1/Jt btitow/                                                 o v••            0 No
           !Many felony"'"-°""
           Utt ;my rnl$d,m1&a:nor c.oovJciiotti!
           U,t •ny prob.:rUonfp••olo:
           \Mund 11,mibe inv dh.rlond uiminJl ulMty:
           Ust any dllld ~1>u!IA 4nd n4Bl•et history:


           libtOfY.of fnc..vc.t.rath.m or iM'tQDtfon
        E           ::: m
                        smm~illl                                   wmg; "J                                                                                                                                                                                                                                          n
         ••••••W•••'•'-••--•••••@••••••••••••-'•W••••••••••••••••@•••••••••••••O .... ••• •• • • • •MO•••••,••••••••••             •••••••••••••••••"'•••••            ••••••••••• •••• r• · - ••••••••••••••••"'•'-••••••• >•••«••"'•H ••.,••••••••••• • "'••••••••••--••••••••••••,
                                                                                        \,;:d-.?:~:,:~            i                                                                           ~                                                                                                                         i
                                                                                        o,,w·,,M~. .                                                                                          !                                                                                                                         I



          .M>1'MWf l Rf 1/(}I/:$ M 111:Em:1' (yo,, wiii ,,.,dfo ' "f'f lU<'(UX40M, d«<•Jllti;J:¥, «lt. /1>1<>1"''-' ,,.,,, u.w}
            Ad<lltfona1l lnforO.t.rt$0-n on c.,JmhlalMst.ory :




           Us.4 thh J~dfott to r.~ .:umt!tn'\ lft!•" t)At' ju'umey~ :~th~ o.s. t;o Uv., )t(.~'th thh 1ip()fi:'SQf' ¥Ud t o ~~W!'S ff th18~ntfal 'lf'Oi(")~t h~¥ UJ1- iit (.t.U,l !dtn;J:.~ ( ) 1 fin:.it:i« ~e 1)<~
           j>,Yl'fie!'j. AJ~tt, ttlis: .$tct3tm ~i ht-tp: ~~ e-s:s ,h ow tttt.,¢1':: the- pote:nUM: $J)t,$tf,,f 'i(fl113W} about. th1e OAt.'s: j(>ut'!V:t'f, Which sh.,~ M b ~C:Of?\f>&f~d-t>.g(ll~ rt ttu- OA( A-i.\t,$-$l1'i~fft
           1-.~fSOUW S,


           O«.s.ttlM the UAC1'Si d.y tD day 1ife. in home:, countsy:
           Oo I""      ~-•wwhy .i,. UAC dttid..l to trOUocl to tti• U.S. •t
           thbtsm&.?
                    OitJ we potwtlal <por,«;t mention '117/ CJ.S.
                    i/TU!JJ!)<"'19'> pe/1<.y"' pn><Jtc~"' a·far;(Of Ir, t/Je UJIC'•
                    ~ ch/on lo        """•I tot/,,> U.S. ?
                    OW thf Potm1tlt1/ 1pc,,10, mc,tt/<m ~c-om,mt,, Job, o,
                    ed<,u,ttonol o,pportun/!/er .,. a /a<tor In !he UAC's
                    tkc/tlo,, tou,oveJ totl,,i U.S .?
           Wh,m did lb• UAC lu•eh.h /hor hom1, <411nt>y (mQn\!>, dn,
           andyei,,)7
           Ho\# Iona dfd the. tr;p tirh•l
           Who pllid for th• UAC', ttip to th U.S.?
           ~owdlcl !ho I/AC&~ t\? 1!1t IJ.S.7
           WhtU• "''" lll• UA<.pfar,nlltg Ci\ 11"1nt In tl!a U.S. ~d Witt>
           wham?
           Oo y()u 1c:now tf th"' UAC h'D av«r thutn lo t1ut U.S. bwfo,•?                                             Ova, O t1o
                    !jyn,Whtlt)?'




           lli1> i; •i!ct!on r~ di)(llmoflt any trllffltkillt .-on~m) in lilt ~ m;,r') toijnf1v ot«i,iio and fntne 1/.S, t Nd to d~w1ml11e if a:ddi1!;n~ $e:'Vkl:$ o, rtfm~fa "'~ 11'0edl,d.
           lhh•~ld 4 •K;>l~ )t<lt» 1'l* 19•n••• '1,~t ,tlll, lM"'"'~"" II MU~t lmmlgn 1fo•                                                           fl-l'tl''"'''
                                                                                                             ix.tl'> ha•<. o;h>,~ r 11nd,.ntond~,i o! M,/'r,~• ;,,u,.-.~y~nd ' "Y <hoiltoi~•
           lh•">'"'•lll' h3"e l•««l <l<>tio; ·tf,i; ijm<'.

        SPO!l<ltl A•~ll'm~nt, fl~•, Ot;/24/tOU
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                                           120          I Pa g ,?
                                                                                                                                                                                                                                                                                          Exhibit 3
                                                                                                                                                                                                                                                                                         Page 254

                                                                                                                                                                                                                                                                                                                    GOV-00207494
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 240 of 262 Page ID
                                   #:9718




         Sp<>~•or'> Jonrnly;i.> 111, U.S. (Jf trr,r,l/roP/"}
          u,., lbi• ;t,<tlo,, t<> ~ •1t1 lnfom,•llon ••~attlhta 111•       ,po,,•.,-•l<xmlfN h om th••       count,y cf 01\sllo will ti. golh•«•d l:•tt ,

         Wbffl ond wh'f dld you flrst d•ddt! to tra•..t to the v.s.?
          Who pl;,;m~organiUsd you, joomey?
          Okl ttu, ar,anzemetrb ,ha11ie d11itn.c Utej,toum~?                                               ov••      Otfo
                  lfv,>,hw,?
          Did ~nyone p.a y for yam tJOY•I to. th~ U.S.1                                                   Qv.,,      ON<>
                  °"61 thttt. p,>.(AO,,fte•d tlO Q~pd,11't>ck7                                            ov••       ON<>
                  h th¢111 a r,/an fo, tbot ~'"" t" l,4 P<>id bacl<?                                      Q VQ$      0No 0-N/A
                  wi,ot,/07.., ~en...., ..,1)/bnpper,lf(f,<JI. p,,mmlf not,,.,Wbnck?
         Oou your fa.mtty o:r • famOyftf•nd qwe ma.,ney to 8-t)yoflt fot tftt joufllty'l                   ov••      0No
                  If yt:s, l,r,w m,ith?
         Ole! you•••• ~ave to clepond upon non famlly m~mbers to p•o>idt. ba!ok.o•·•<II                   Qves Q No
         tuffl aJ d01:flP.,s., food:. ,fnd hot.1JJn(?
         Did vou u~erttfl<e any cllall~ngei, tr.sol\,.,, (I( ~bus~ byfmiilyin homt                        QYM 0No
         country?
         Whe,., did you flt,tffve ;. the U.S. •nd >,Ith w!>om1
         H;,w I"<"• tr•..,lod 'b.KI< to your <ountry ofo,Jgln dnw yo111 •n1••1 l» the O.S.1
         Addldon.at 1nfotn.1~on on spo1uo1'• ;Ourn.r.-y to the U.S.:


         Coetd'M htdf"C':ttWrs.
         l.1iel/11»et11" n to~>*$$ fot !r.ak~too <>f ll~ft'td<ble l>>'f,otte, 1-d, c-r (o,..t!on li; ffl • )1>4r.s<)f'• t wnwof 4r1;1i,, cu,mt; ~'1t<!ilO"~            ' j0<1tM1. 1,...i.o u,,, 1.1.s. l bh
         indu.<t~ •my Pf~~«.u~, ,.h 1~ib.;, ti~<~pU~1 or fr~t ~e,t,m<td ~ tt,e:s ~pcm:~.<n" <sftf:I} sµ~·m_,c.:•,'$ '":mlv m~mh~h ~

         old •nyotte tJ.e•ten yotl <>r t")Ur (emUy?                                                       0¥n        0No
                  //y,tS, •J<Plolm
         W~,e you ..., physitally hormed?                                                                 Q Ye, 0No
                  lfy.,.,«plot,,,
         Wa, •n'l'O"•.uourwyou             ••~< ph~!o..llyhaon,d?                                         ov••       Ot-10
               ifv<>f, ow/a!o;
         W•••  you • .,., hold         •i••••t yout wm1                                                   Q Yo, ON<>
              IJ!ft'S, •,q,{ok,:
         Old ;mythJ11t b.w lt0j>p•11 to ·>l>\11>114 .,.. Jn tblulbsatJo,• or ••'YOM ~I•• wb<1             DY•• ON<>
         trltod to •••v~?
                  If 'If<, e•p/t>m:
         Old >JlYOtt• •ve• k1!•Pfd~•troyy9ur dO<,UtrlOllt•1                                               0¥os ON<>
                  l/)'f"...ft (t~a?m
         Did anyone t-ve.rtftrt.aten to report you to th, p0Uoe/immfgr•tio11?                             Q ves ON<>
                  lfv.,.,upli,v,:
         Are you wo,ried Myon, might be trying to nnd ~ou!                                                ov..       ON<>
                  Jfyv,, •~R!r,;
         AddJUon.aJ intot-n't.ation on c,oi,cfon )ndteat'Ou:


         O.bt llon~•/lal>ar fo>fflddng lodk.ator,.
         Os.~ tkh ,~s,:!1on W <l~~11s. fot i~r}kiflM'S ,;( d1,ht b01u'-""Jt:J •ut M!ro:rti·..,-Jfu;Junz tn 1.ht s.~ws.Pr ~t 00:t,~::r1 of qsl,n. m.u'ini tJr• :>~n-s:o/',: ~ r~~Y~ ~n:dtp th1t, U::S. 111ft
                                                                                                                          *'
         !m:fuClt~ ~~y t,,(o:m&ti~o t~rdh~ t<w>srM'b, <0mi1jflmm-ts-~a:rran,gerott.tb, c 1 debtth.~,JWnsc:x aw~e- 0¥ <>< te-spor<s!ble ~oi- tepa'°'ng, 2md w'b.rtt.1::~"'tbt ~s.or ftlt
         un>Jf.-~r ~<.411:r~ ln th~lr wbriS.l:C'l J unvfsammunt

         Did yoa pci'f<lr'm ;IJi,/'wcrk o, provido    •nv ..........1
                  Wb1> aflangcl/ tho woti<l
                  Wht8 lyp, oJ w<,rk did 1-p,.vjotm ondwh«•?
                  H<IW oft@ did vov mwo to work?
                  l)ld worl< wntflt/,ms tlloog~ "'"'" tJmr,?
         I'<   u..,~ Is dcl>t?
                  Wl,ot # tfm    °"'"""t of t/'6 debt?
                  H"" the dri>t   ""''°'"'t ever l"crem,,,O
                        Byhcwm11th?

        Spo,i"" A•~ll'm~«t. I\~•. Of;/24/20'!!>
        ORRUAC/S.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                           121       I Pa g ,?
                                                                                                                                                                                           Exhibit 3
                                                                                                                                                                                          Page 255

                                                                                                                                                                                                          GOV-00207495
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 241 of 262 Page ID
                                   #:9719




                       Whr-t1 U,dJt ltH:1~<11Se?
                       t.Vh-t did it {ncreme?
         H•1t• vou 4t you, f:3mlSy •~r bl,e11,..,re¥t'#n¥d OYe-r P#Yfflent.or'W<trkfor tbt
         )<>ur1toy?
                /f yn, wbo thre<ttened yo<, ood hov,?
         Wn~ dfdyOII tt.lnk would h•vp•n If you left th• job« <top~o wo1ktngl
         Wert'- you ew, i.nifde tu wtu-J, t>t. do an'(ttdngyou ~d Not w;,fttto do?
                1/yn, •""a.Ir,:
         Dfd you tKtle. p..,vo, did some().fflf .-J,:~ ii'll!f!f) the pby?
         Wtre yoJJ patd wita, w.u ,p,Qtn'!sed whett you s.tartsd wo,kint .and 1ii>1~re. thoH
         promin, kept?
         Wereupcnses!aken oot of the p;,y?                                                               0   Yes   ON<>
                lfyo,, wh<>l nlJ¢Me<?
         How dJd you get t:othe work- slhll
         \'/hot•dldyou n.. whfl&worl<ing?
         WJ.t ~ , fft:,.dom ofrnovtimtntevu rHtrkt~d or dotialYtttonlt~red?
         Wet~ you t:~r re1tticted fror,, tommiotfe11tinf or sotiali:ring wlm ott.tt-\,. not
         aHoYn~d to s.pc..tk for your,,lr~ told what to $ay, or bofat ...d from o1fteri1
         Oid .in·yorict ¥rang~ for ycu to wo,~ aft~r .inivtrit jn the U.S.1
                tfy~, •J<Pl<'lll,:
         Ad.dlUonol lnfot<nation on tl•btbond•e•/l•bot t,afflddngtndlc•to,.:



          Us~ '!tfh ~tdion t.oi tU9CMMMt \~l..'tn~( ~~ e,3s•-r~fr~.'l a Tf/l~.rn;md~ h.o;,,~ $~s4; f.tA~t.d infat~glion 4 a:~~rtd ffi. dlt~ tl'S-H'l\~4S'd.tr:·d. f,~m ;m:y ~~r r~~v.attt
          ,o.ui~~>5.

         a.a,~°" th~ •Po~o<>t as••r.smont, ~• lh·• <Pon.or proso,11 s~• of b••'11!
         •bu,o<J. mollro•btd, ••plol!.•d. o, tutffith<rd?
                !IY... p,ovidt!a,/tort$ummqry,
                Refmdd to ()'T/1>?                                                                       QVe, 0No
         Sa:H<f on the ,p.o-: \sor 01$M'1rn~t, doo 11'1 o $.pttn\.Ot' dt-~tty' prcu=Jtt • tisk of        0 ~••     0No
         •bu,e, m,olt, ..1m..nt, oxpi<,11•11<>'>, ,,, 1>•fficld,i3 tt, lh6 OAC?
         tf'YMNI• , h<;dte<l, tt,.,¢3,.. nrn~tbo N•fo:ee,l f<>< ""'""dato,yl>l"l1t ,tu.ty.
                lfye;, p,9'fiitk «4htxt stimmw.y:




         Have you ev-er betf\ cont&ctc'CI ,:md 4}kl!d to pay fee:~/money          O Tes· 0          No
         rtdahfd to the utbta:s« of the minor?
                IJ y,n, r •(llob>:
         H.w~ vou ,ivv !>~en «.1m,1«<1 ~•d ~•h•d ti:, pay f•~•/monty              O Yo~ 0           No
         1~l~tt1d to thtt r.tl~au of •minor you pr~u-.ly t,pon-s«ed
         or att~mptad to ,ponw, .and n..tropottl>d' ltto ORR?
                If yes, e~p/(M:



          U~& thk ,~<\1<m to >~port .;a.~13ddhfo11:l!1ttform.ition th~t m ~ ~ p0-tt:!ttiertt 'Eo'tft« q}<>~,o,Fs '*~r.m~nt:Ut-.,tb.i~ net Ne<:- to~Qte,d tn int- S·t ttf on-t ~b~v,e oc i~at
          s'&t'fdhA fl11'thl,S &}~h<>t<ffi'<>h.




                                                   v, .,,...sm..ito:f 1h• "'°""'''• ~bil1f\' In Sslr.!yw• r,,, t?l<O ""''· "'""!<I<, t<,, (Ii.- UAC'~Ml!Mdu~! ,,..~d,. an<1..-.,.,. tt,~~~;~l'Y
          OSQ ti,;$ "'l~Ol> \<> ~rovld'..> ~ dlo,...
          ;md ~U·b~iet.& o:ftb« UAt.




        Spo,i"" A•~ll'm~«t. I\~•. Of;/24/201!>
        ORRUAC/$.S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                   122      I Pa g ,?
                                                                                                                                                                                  Exhibit 3
                                                                                                                                                                                 Page 256

                                                                                                                                                                                                  GOV-00207496
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 242 of 262 Page ID
                                   #:9720




          Sigoahat:                               Titk.,.;


          l'llnl Namo:                            Oata:




        Spost$OI A,,.~m~nt, Rev. 06/?A/'l.0·19                          P"ll~ll of ll
        ORRUACJ>S




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               123 I Pa g ,?
                                                                                           Exhibit 3
                                                                                          Page 257

                                                                                                 GOV-00207497
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 243 of 262 Page ID
                                   #:9721



   Appendix 2.7 Sponsor Check Coversheet

                                                    PSC/DCS/HHS MailingAd.dress
                                                             l'r<>~""lll Su Pl'Orl C<nter (J>SC}
                                                           l)M.; ion of<' hUilrto •s S•rvfc,;, ( I)(;:~)
                                                    D<>1)arl'm•n1of HealU, <ir.d 11\lmao S•nke s{HUS)
                                                   Parld•wu l!ulldiug. 5600 lhbeY~ IA1n•, Ro<>m 021.'70,
                                                     R~ck1·1llc; MO ZOJJ57      Tel , (JO I) Hl·~S71
                                               SUBMITTO: Spo.nsorChech:.os(u')}u1s.4~"·
           Datt':--------------                                                Facility; - - - - - - - - - - - - - --
           From:                                                               Email:----------------
            P<>!ltiion:                                                        Phoni?- #: - - - - - - - - - - - - - - -
           ln!:hales (pl11:.1s1• check):
                    0 ORR Authol'ization for Ul'lcase of fo formation - S PAGJ<.::S
                    [J P11pe1· Fingci·prints (2 Per Pt>rson ) \.fail Courier: _ _ _ ·n:ack ing Num her: - - - - -
                    C] Oigital Print~ Transmit!ed Date:                       Location: - - - - - - - - - - -
                       O Copy orPhoto ID
                       0 S mso·r <1rOHou~ehold Membt•r (}IH\.1)

           Spm1s,Hf1JHM Name (Name Transmitted): - - - - - - - - - - - - - - - - - - - - -
           Sponson11HM DOH:                                            Sponsor/UHM Alien#: _ _ _ _ _ _ _ _ _ __

           Rt' latiomddp to UAC: - - - - - - - - - - - - - - - - Category: 0 One OTwo O T h.re<·

           f<'adlit,y: - - - - - - - - - -- - - - - - - -- -- - - -- -- - - - - - - -
           Cnsc lVfanagcr's Nam~:
                                         1
            Fe.den1l Field8ped:di.~t s N ame : - - - - - - - - - - - - - - - - - - - - - - - - -
            Number of Minor(s) : _ _ _ _ _ Minor}s N a m e : - - - - - - - - - - - - - - - - - -
            Mino..·s DOB: _ _ _ _ _ _ _ _ _ _ _ _ _ Minor's AUen#: - - - - - - - - - - - -

                                                           C'ottfoct foform-l!iofi /QW<:k 01w)
           Sep1rity Sw.dnlisc.                                                 C,IS£$                           l2ul!!l.
             CJI>ami:m Kreame,·                 .F.>1!>u>rn/Westem             (A-f)                 Damh111.fi1·1:a1I!l:£@.ni,·- ~
             0   l~chael An~~                    J!'astertt/W t\stcm           (Cr-M)                 Rachatl.Aroc~@1isc.hlw.gov
             CJ fiuiah N:Jbn                     &,steru/\V Cijtern            (N- Z)                'ls11iah.f(hlllJ~
             0 Nit·,~hi Wijcwea a                F..istern!Wl',~tem            AGE OliT               Nitmhi.WijfW\!(l'/'rlfJ)(SC,hhs.e1))'
             0 Nat.~$ha B1:llll1<:()url-Pagim   Ccl)tral                       (A-f.)                Nal.<lsha.l:lctnncour l-Pag1111U1~ps c.hhs.1,,'11\'
             kJ f\.)a(:.Jm1iorson ~1u~J"1gam    Central                        (C-M)                 Mj1<:l•!11i•>rs1m.lll:i-I1'i!t:;nfiii,p,c.hl1,~.~:l
             L..1 Nkhol:111 'Biagini            C entral                       (N'- Z)               t\'lcholas,nl,igiplfdlp,,c.hhs,run-
             D ,lohanrr.) Vi11cg11.~             Central                       M,~Olil'              ;J211an na. ViIl~;v,1,~(,ii'J/!i <;,hhs,Q OY

       C autttttttlc




                                               PSClDCS USE BELOW - DO NOT FlLL
       Received:               .Date: - - -       Tim~:
                                                                   ------     Omi.er: - - - - - - - - - -
       Tn,ck'tng lnti:llTilation: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       neta.t ionsliip to lJAC: U Sp,m~•)l'        U UHM       Ll PNIP
       DFS britiill:             Di1w 11nd Tint(> Scanned: - - - - - - - - - -
       Rcsulb : 0 U..cfut-etf to J!':FS _ _ _ 0 Appcm~ Cleat·         Ll I " Um:lnssi.lfabl<'   O 2 nd Unclassifinblc
       Que ry ID:                          fmmigmtion Status: Q use           O App«al'S l~g.al 0 Poss. Imm. bsucs
       LESC Inmtigimion 8tatus/Conm1em.s: - - - - - - - - - - - - - - - - - - -



                                                                                                                                                      D
       Missing lnfonnation/Docnments:




     D AGE OUT (0}1tc; - - - - - - -·)                                                D MINORDISCHARGED




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                            124     I Pa g ,?
                                                                                                                                                            Exhibit 3
                                                                                                                                                           Page 258

                                                                                                                                                                  GOV-00207498
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 244 of 262 Page ID
                                   #:9722



   Appendix 2.8 CA/N Check Coversheet

                                             PSC/DCS CAIN Cht~k CQv·t•i·she-et
                                                           Pax: (301) 480-0292

             ])ate:            ....... Fadli1y~ - ----- - - · - -·- -
             F)·om:                    Rmail; - - - - - - - - - -
             Position: _________ 1rax #!
             Pho:nc #: - - - - - - - - -
             lndnd<1..-s (plensc chtck oft'):
                           U ORH/DCS Authoti.:tation for· Rd c-...s<' of lnfonnation - :SPAGt~S
                           0 C<,py of Spo11~or TD
                           0  Sponso't' or _ _ Hom,elu>ld Memb,~r (Ch£>d, whkh :tppli,es)
                           Cl Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             Sponsot''i. Nam(·: (Na1nc Tt'llnsmitfod).___....- - - -·- ·- ·- -·- ·- -·- -·--
             Sponsot·'.s 006: - - - - - - - - - - - - - - - - - - - - - - - - -
             Sponsor's Alien ff (if any): - - - - - - - - - - - - - - - - - - - - -
             Sponsm·'s Categol'y (Cht<'k one): n One         n Two      IJ ]1m:e
             Relationship to UAC:

             Facnity: - - - - - - - - - - - - - - - - - - - - - - - - - - - -
             CaStl _Mimnge1•'s name:------------------------
             Iede1·al Field S11edal.ist':. N:nne:
                                                                                              ---------- --·-
             (Number of Minors:_) l.\·linor's A l i e n # : - - - - - - - - - - - - - - - - - -
             Minor's N.unc: - - - - - - - - - - - - - - - - - - - - - -- - - - -
             JVli11m·'s OOH:

                                                             Conta(t lofonµ:.ilion
                                                               (ChtckOnc)
                 ~curity Sptcialist             Rfgion           'fr kph.one                          Rmuil
                 0 J.:aren ~-k•ralc~ Ccrnn      .[;a,1t~m        (301}443-1249                        }:;an·n Mpr~,1~.,£.\rwt:X;ru,c.hh,<i.g,,,,
                 0    Kemba t<\l'.th\tr         C'entrnl (A-L)   (JO l) 44.3- ! 24:>                  K~»tmi,1-\tll.~Q"J!bl3.~Aiht£-qt
                 D    Sandra Sand1cz            Central (M-Z) (!()I) 443-9392                         Simdrn.Sa1J:Ch<?.i2fihpsi::.hlis go'<'
                 D Edman<! ( :;_)y,,y           \VeJitem         (301) 443-\1()37                     ~ l . C '~l\/j,)\~P.%i hh&tt9::.

                                                          l!S(:fl)(.'S/HHS ~1Mlln• A<l<lrM.~
                                                          Program :S'Uppo<I ('p11t.er H'S(';)
                                                       n1>1, tw1 of Chllt1n,11 '*Ser·'1ces (1><::Si
                                                 D<lll•lJUutnl or IWIU1 anJ U"r.ullll &, vtr~HIUiS)
                                                                 l'al'l;lawu llull<lln;
                                                         !600 H.;J1en Lan<), lll)oui 02 f;.1h
                                                             ~k•a!r,J>u1-rl•t1d io~s-:
                                                                 1·.1.: {JOtl ,oss'.'i

             Comments: One- page for each Spon~or
                                                                                          ·----·-·- ·-·- - - - - - -




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                      12s   I P a g ,?
                                                                                                                                                    Exhibit 3
                                                                                                                                                   Page 259

                                                                                                                                                           GOV-00207499
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 245 of 262 Page ID
                                   #:9723




   Appendix 2.9 Background Check Submission Requirements

   All background check submissions must adhere to the following standards.

   ORR and PSC/DCS reject background check submissions that include errors or omissions. If ORR
   or PSC/DCS rejects the original submission care providers must resubmit the request which
   significantly delays the release process.

   Send All Requests Via Email
   Care providers must email fingerprint check requests to SponsorCheck.os@hhs.gov and CA/N
   check requests to CANchecks.os@hhs.gov. ORR does not accept documents that are faxed or
   mailed (EXCEPT paper fingerprint cards and original CA/N check state forms, if required).

   PSC/DCS does not accept any documents or requests directly from background check subjects
   {e.g., Sponsors and Household Members) or digital fingerprint sites. Subjects and/or digital
   fingerprint sites must submit all documents to the Case Manager, who reviews the documents
   for comp leteness and accuracy prior to submission to PSC.

   PSC/DCS does not accept paper fingerprint cards directly from background check subjects.
   Subjects must submit paper fingerprint cards to the Case Manager, who reviews the documents
   for completeness and accuracy prior to submission to PSC/DCS. In extenuating circumstances,
   PSC/DCS does accept paper fingerprint cards directly from digital fingerprint sites (see
  Appendix..2 ..14..fingerprintin_g_Guidance).

   Review and Inspect Sponsor Documents
   Each background check request email must contain a complete Coversheet, Authorization for
   Release of Information {ARI} (with a May 14, 2018, revision date or later), and a copy of
   acceptable photo identification. See ORR Polity Guide Sectio112.2.4, for a list of acceptable
   documents. Do not include any other supporting documents (e.g. proof of address, birth
   certificates) with the request.


   Send Only Complete, Accurate and Legible Documents
   Care· providers must ensure:
      • That all fields in the Coversheet and ARI are complete and accurate and that all five
           pages of the ARI are included. The sponsor must sign the ARI.
      •   That the copy of the photo ID is readable - that the subject's picture is clear, and that
          the information on the ID is legible.
      •   For paper fingerprint submissions, ver ify in advance of submission that the sponsor has
          completed the descriptor/identifier and signature fields {see A.t!P..?.D.fJi.~_?.~J.~JJt1g~.r..P.r.i.D.t
          Card ). The Case Manager must also include the five page signed ARI and photo ID i n
          order for PSC to match the cards to the original email request.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                          126   I Pa g ,?
                                                                                                       Exhibit 3
                                                                                                      Page 260

                                                                                                               GOV-00207500
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 246 of 262 Page ID
                                   #:9724


      •   For CA/N Checks, tha t all fields in the state forms are complete and accurate and that
          PSC/DCS instructions were followed.

   PSC/DCS rejects copies of documents that are too dark or too light; and, those with partia I,
   missing, o r incomplete information. If the sponsor's handwriting is illegible, include the
   information that is unclear typed on a separate page. While pictures of document s are
   acceptable, PSC/DCS rejects i mages that are unclear or bl urred .


   Include Address History on the ARI
   The ARI must provide all addresses where the subject resided in the past five yea rs. For non-
   U.S. addresses t he subject enters t he country in w hich they resided in the "City (Country)"
   colum n of the address table in the ARI and complete t he "From date" and "To date" columns .


   Update the UAC Portal and Cancel Unnecessary Background Check Requests
   Create subject records in the UAC Porta l after identifying a sponsor or household member.
   Enter a check mark on the "Check Requested ?" column next to the types of checks requested to
   allow PSC/DCS to record the res ults. These steps must be completed before the background
   check req uest is emailed to PSC/DCS.

   Email notification to PSC within one business day if a background check requires cancellation.

   Request Background Checks for Individuals Who Have Previously Completed
   Background Checks
   In cases where an individual has previously completed a background check, the case manager
   must still formally request the background check from PSC/DCS with all required paperwork
   (this includes a new Coversheet, a new ARI, and copy of a government issued photo ID).

   PSC/DCS automatica lly checks to see if the potential sponsor, household member, or adult
   caregiver has previously sponsored a UAC an d if he/she has completed any of the following
   background checks:
      • FBI National Criminal History Check (Fingerprint Check)
      • CA/N Check
      •   FBI/BSU Civil Name Check

   PSC/DCS will forward the results of an existing check to the case manager and/or FFS if it has
   been 270 days or less since the background check was completed. In these cases, the individual
   will not need to be fingerprinted again nor will a new CA/N check request need to be sent to
   the state. If the background check is older than 270 days, PSC/DCS is required to conduct a new
   check which will require new fingerprints and/or submission of a new CA/N Check request to
   the state.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)              121   I Pa g ,?
                                                                                           Exhibit 3
                                                                                          Page 261

                                                                                                   GOV-0020750 1
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 247 of 262 Page ID
                                   #:9725



   Appendix 2.10 Release Request Completion Guidance
   Use a fillable version of this available on the UAC Portal.



                                                                               Administration fo!f Children & f am Hies
                                                                                                       Office of RefugP.e Re-~ttiement




                                             Release Request Completion Guidance
           The purpose of this guidanc.e document is to provide Case Managers, Case Coordinators, and FFS with a clear
           understanding o f what ORR expects lo be documented i n a Release Reqvest and a structl1red way of entering this
           information ~o that it is 1m,ily un<ler~tood. Note that some of the items i,1 the ternplatt> below (e.g., letter of
           Designation) may not apply to all cases and should be deleted if not applicable. Likewise, there may be additional
           information needed tQ make a release decision for mor,e complicated cases. In those instat)ces, the addit!o11al
           inforrn.ition may be entered with the caveat that it must be written clearly and conci~ely without re-summari2ing
           information that is available in the UAC Portal o r the UAC:s case file.

           The> Release Request is a summary of the inforrnat1on in the UAC Portal, which shows who the sponsor is, if there ar e ,my
           concerns, how the concerns were mitigated, whether all reunification requirements were ,completed, whether it appears
           to be a safe release and what is being recommended in the case. Documents supporting the Case Manager'-s
           recommendati on are:

                •     Family Reunification Packet
                •     UAC As.ses:sment
                •     Sponsor Assessment
                •     UAC Caise Review
                •     ISP, if applicable
                •     Background Chm Results
                •     Home study Re<ommendatjon, if am>licable
                •     SIR Summa ry, if applicable
           For Case M anagers, it rs recommended that the rem plates below for Provide Vetoils on Retotianship lndvding Official
           Documentation and Comments be pa:sted i nto and edited in a Word document before copying the informatio n i nto the
           Release Request in tne UAC Portal. The templates for those two sections are long and it will be easier for the Case
           Manager t.o ensure tnat they ha11e not mis.'>ed any items if they are editing in a Word document. Because their sections
           are short, Case Coordinators and FFS may paste their templates directly i nto the Release l?equest in the UAC Portal and
           edit them there.




             SPONSOR/UAC RELAllONSHlP: (Ms./Mr.j [sponsor full nan,eJ (sponsor ;Jge, category,, retafonshipwith child-e.g.

           II
             a~ 55, Category 1.A. <,rnndroottier) requests sponsors:hi1) of {lJAC full name} (A# 11/#Jt./l#tHllflt], !UAC gencta), age
             [UAC a~el). !~s.iMr.} j5pon,or fo~t ma'.te) currently resides in !<'.ity, st.iteJ. {/Na UDE !f APPlCfABLE~ The spans.or is.
           i also attempting to sponsw the UAC's sibling [U/\CfuU name) (Ati (ffl-4fflJHfflffJ, lUAC gender}, age tUAC age) who ts
             in ORR cu:stody at [ORR p lacement name}.

             [DESCRIBES ff PS TAXEN TO VERIFY Tffl: SPONSOP,/UAC R£ LATiONSHlf>. THIS fNCWD£S 8f!fffl C£RFIC/TATE TRAILS {All
             CATS}, FAM!i. YTR£ES (CAi 3},AND D0CUM£NfA TION PROVING A PRIMARY CARES/VF.fl RfLAT!ONSHiP (CAT J.A THAT
             Mf NOT A <iiMNl)PARfN1; S18i./NG. HAi.F·SlfJUNG, OR ST£P..Sl8liNG THROUGH l!.'GAl ,W/:1.RRIAGf} VO NOTRffEI?
             iO THE SPONSOR AS AN UNVERIFIED Rtl.ATIVE; fNSTF.AD OOCU!v1!NT rHF. B/RT!U::ERi!FtCATE TR.Ml AND STATE TH.AT
             YOU WERf NOT ABUi TO CONC:WS!Vf.t Y PROV£ 7Nli. RELAf/ONSHIP. IF 1't/£Rf rs NO fVID[NCf OTf-tfR THAN
             SfArE.MENTS ro VERfFY TH£ Rf:l.ATIONSHIP, IHEN PROVIDE INFORt..1A noN ABOUI fAMfl y S/:.SS!ON ANO
           · COMMUNlC.WlJON OBSERVATIONS AND CL/N!CJAN RECOMM£NDA.110NS AND CONCLIJS!ON ABOUT rHE                                           j
           LRf.'I.A UONSHIA(e.g,, Ms. !.ope?._ is_Moria'sunverifiedpatemal a:mt_who_ reports living next to Mario's famify Jor.1 0...........J
           Off~ VA<:./R·-:'> (~~'I. 00/1..<l/l.()J.,J                                                                            Page 1 O'f 4




   UAC MAP Section 2: Safe and Timely Release from ORR Ca re {Version 4.1)                                                      12s    I Pa g ,?
                                                                                                                                     Exhibit 3
                                                                                                                                    Page 262

                                                                                                                                                 GOV-00207502
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 248 of 262 Page ID
                                   #:9726




                                                                                               Release Request Completion Guidancre
                                                                                                                              Offi<e of Refugee R-e~ttlemer11t

        ,   yea~ in'tiome country. Proof of Address. was provided in mrlar to varify,the claim't11at they lived m:mi'to m:u:h Qther                                    i;; ""l
        I   hom!' covni:ry Mafia's birth certificate did not have her /other's oom'1. However, Moria'.s motlwr ond ft,ther huve
            ;t¢tt>oliy vnd ,ir writing st'l;ll'ed {hat lv1s. lope is 1Vlarc1i's m,nt. Fvmil>• Skype sessions were ecmpletelf on Mar<.'/: 3, 2016
                                                                                                                                                                              1
                                                                                                                                                                              !
        I'. and March 7, 1016, and c110ther is sched,;/edj,1r f.,farch 18, 2016. The viar, Ji to i:uv,1 thescongcing l)flti/ them!rl()ris
                                                                                                          .
            approved.for reieose. f11e Clmicicm rnports that there wos a Jot: of positive interaction during the sessiom and they
                                                                                                                                                                              !'
                                                                                                                                                                               j

        l
        l
            di.w:~.<·;s~ the i.JAC attending school and oid memories off..,;mify gatherings Marfcr's parents provided a !etMr of
            des1gt'l<'!,1on /Qr Ms. tQpe;..JJ
        L " " ' · " - · -·- - · · · " " - " " ' " - - " " " " "                ·- · " ' " " " - - " ' - " " -"'" --'""'-""'"".      - - -,- , - · - - -
                                                                                                                                                                              !
                                                                                                                                                                              j
                                                                                                                                                                              '
                                                                                                                                                                              i




        I!  FRP ANO SUPPORTING DOCUMENTS:
            {INCi.VOf A £11!1,ff f>4RAGR.M'H A80VfT'f<E OA/J. Y!         ire
                                                                 OF iH€ UAC IN COUNf!h' (,iF ORIGIN !NQ.l)()ING WHO H( t/Vf() MlH,
            INFO,"IMA T!ON ABOUTSCHOO!., WHY fl£ CR SHE TlfAVi:f.ED· iHl:            ro       us,
                                                                                WHO TPAVEUO 'I/JrH 'fHE IJ,4C ANO IF HE OR SHE HAS A
        I!  DE!JHHATIS£XP£l.7EfJ TOBE PAID BACK BY THE MINOR OR FAM!lY.J

         !  The Case Mar.ager received and reviewed !Ms.iMr.J [spO'lsc::>r !.:ist namej's family teuni!i<:atlori packet, which Includes: [ONLY UST
            01.JTWHAT WAS:AC7VAU. Y f/Rf:IV£0 ANO l?Evtli.WEC> AS 1?£Qtf/REO BY ORR POU CY AND f>ROCf:t).!.IR£$ ro P.EUASE A UACTO
        I!  TH!SCATEGORYOF S.0 01-!SOR}
            -Sponsor ID: [UST P!Fii Df 1D(5Jl
            ··Household Member ID: {t/STTYPE OF iD{Sj]
            - {!NCWDE if APP!.KA8l£} Adult Caregiver ID: iWiTTYPf Of /!){SJ AND EXPIRATION OAT{£, IF APPl.iCABLEJ

        I   ··?tooi of <1bility to prcvide housing. food. education,: The sponsor adequately demonstrated that he/she fs able to support the
            minor financially.
        i -Proof of Addre5,s; !type of dcx:umentl re<:eived ori !mm/dd/wV'!J, Verified thl'Qugh Smany Streets er, [mm/<ld/wyyl, Verified

        I through Google Maps on [rr.m!cd/yyyyJ,
          ··Proofof immigration/citizenship ~tatus: [l/Si' 1'Yf>f: Of POCUMlN'i'(SJ Pf?OV/OCO OR 8f:A50N ~WY NO 00CilMfNT$ W(R!
          PROVID£t)j
          •• {INC:W!)l: IT· APPUCA8Lt) Letter of ~sig~tion: Receivtld on !mn•/cid/V>N,l
          - LOl'C P.icl<d: Sent on trnr.1/r,id/yw,J.
        , --Spomor Handbook: !',pon$e>r confirmed n;adir.g Sponsor Ha11<ibock or> [:r,m/<Jd/yy-;yj,

        I   CRIMINAL:

        .
        , --As of [mm/d(i/'M"f). for !Ms./Mr .) (spooro, [ast mi,m~): (OELET!: ANY !3Ui.lflS B£:l0W THAT DO NOT APPl'fJ
                -Pubilc Records Check; tr.ie11r/Not a~ar)

        Ij      --Se~ offender Check: (Cle;;r/Not Clesiri
                -fingerprint Check: fingerprints taken: [mm/<Jd/ww). Rt>:iulls Required Prior to Release: (yes/no]. Results Status:
                                                                                                                     ,o
            [Pending/f)ece!i.edl Results: !C!eJrfi\~ferr(!{! ro tr.e fFSJ {IF RESIJl7S W(:f/E R£FfRfi-Etr THE ffS, THEN S7Aifr" WHf1irfER rH£ FFS
            IMSf!WCTED THAT ;r WAS SAFE TO MOVE roRWAfW WITH SPONSOR A5 FOUCW5: n,e ffS informed this case mar,l)ge.r that the
        I!  spo,~or hasulminal re,ord. information that [does/$jc;r,~ r.otl allow for the UAC to be $1.lfely rele-gse(I to the sponsor.!
               ....:.A/N Check: Requci~d l;1,m/1N/wyyJ. Results Reqvi,ed Prior IQ Releilse: [y(it/nol. Rlasul!$ St;,l:os: lf'~rnHng/flac~t11.adJ
          Resulrs: [C!earjRecorci Wils Fol,rn!J. [IF Rf.CORD FOUND UST (J-f;:JfGESAND D/ITfS}
          -·As of [mm/rld/yyyyJ, for !M:../Mr.] {iJd1ft h;;,t,~11ht,1id l'OEm11tmr / (1ciuit ~.sl!'e!,iiVel' fui! r,,)HW], (rn!a{JQn:;hip t,1 spo;'\S,orJ: (t~'7 i'Hf
          NAME OF f!V[-Rt AOVt1 HOU!ieHOW MEMBER AM~ ADU! r CAREG!Vf.fi THAT i"HF. CHf?(')(.S WF.Rf.' ('.OMPl.fTW FOR]
               --- Public re<:orcls d1edc fCI~." jNot C!NrJ
               - Sex offender check: {Cie;a(/Ni:it Cfear J
               - CA/N Check: Reql~sood {:·nr11/tJ.d/wwl- Results Requit'ed Prior l'o Re!ea~ : tv.i~/noj. Results Status: !?ediniV'R~,<>.i\'€d]
          Re.wits: [Clear/R~tti \#a, Four,dj. {IF !l£(',()f?[) FOUND, I. 1ST CNARG£.~ AND DATE.SJ
          --TI~re am no9the1 hoosehold members in tt,e residence.
          ··Se!f-Oi&clowre: Thi$ Case Manager asked the spol\Sor tf he/shEt ha~ arry crim,n~f hi$tory on [mm/<ld/vw,) Sponso, ~~ponded:
        iJYe$iNoj-}il'_ YES,U.9.',CHARGES AND _DATESJ ....................... . ................ .. . . ........... .. .. ..,.............. .. __ __                    .. ...,
        Olnt IJAC/R·S [~~v. %/l.4/2019]                                                                                                                       l'llg<J l of 4




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                      129      I Pa g ,?
                                                                                                                                                                     Exhibit 3
                                                                                                                                                                    Page 263

                                                                                                                                                                                   GOV-00207503
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 249 of 262 Page ID
                                   #:9727




                                                                                        Release Request Completion Guidancre
                                                                                                                 Offi<e of Refugee R-e~ttlemer11t

         "  ...fvldence of Rehab/litation: f!F APPL/CAG!f, LIST D0CUM£NTSAN0 EV1DENC£ THAT SHOW Rfl1A81UTA TJONJ ....
                                                                                                                                                     0

                                                                                                                                           . """·- - ·   ·1
        I   -·(/N(WOf 5VU !ff If A HOM!i SHHJY WA~ CONOvCff:CJi Due to the concerns regarding fappilcabte ,eas;;i fur no,-ne st,1cy,
            Inducing who the ;:.erpetr.ator of ti,e abuse Is ar.d v,<here the abuse cccumiclJ, ORR referred the case for a iV!lllA/ORR
                                                                                                                                                         i
                                                                                                                                                         i
        I•mandated/or (liscretiOl')3ry home study. !U,5f. lH£ FIJLLOW!NG .5F.N!l:NC/; IF THI:; HOME Sf/JIJY Ri:.ASON INV()I. Vf.S PNY5iCAL OR
        , SfXUALAEJUSE: ·'{Ms./Mr.j {spO.'l$cr lasr name} wa, not the perpetratt,r of the ~iY.i~e ar,1 :he perpetratt>r dees oot resrde Wit;,
          [hlll',/h;;,rJ."l Th<1 liorne study worker concluded the home stucy with a positive recommendation on !mrn/dd/V\Wl, {'.5t.iMMAR!lf
                                                                                                                                              j
                                                                                                                                                         !

        IlANY_ll[COMMENDAT/ONS MAO£ BY D1[ HOM£ STUDY P!?Oli'JD£R AND If THE SPONSOR MET Tiff R[COMMENCAITON5 OR Will.
        l 'vlfffH THf. A.,..".st!', TA.NCf Or JHf POST RF;Lf.N£ $f,FIV!C€ t\'i(J',/{[ifli;j
          -f!NCU.IDE If 'ff/ERE WE.'/,£ fXiNCEPNS THA:r WERE MITIGA'i'eOJ         w,r
                                                                            THE CON~RNSAND NOW THEY WERE MITIGATJ5D. {THIS
        . wouw BE WHERE YOU MEtmO~J S1H5, M£NrAL H/£/MH OR MECliCAL /$S/.1E$ANO SPONS0R CRIMINAL H!STOf/Y), MENTlON
          WHAT DOCIJMf!<JTATION WAS RECEIVED (COURT DOCUMEN1:S, roHCE P..£N:,RTS, MEDICAL REPO!ffS, SCHODI. DOCUMENrs. CINA
          TESl'JN(;, ETc.J ANO Srf!PS rnA r WERE TAKEN TO MtTiGA TE: ANY OF TH!$£ CO/WXRNS /FA!vTfL y SESSION, PSYCHOWGIC.ilL OR
          PS'fCHMrRiCEVAWATIOf..l, COUNSH/NG SESSIONS, SAFETY Pl.ANNING, DNA UiST/NG, fTC.JJ

            BIRTH CERTI.FfCATES: All birth certificates needed to prove the sponsor ·UAC relat!onship were r-ecalved en !mm/dd/wwJ.
        l Sponsor ,s. confirtrwd to be the UAC's (type 01 r~!.iticrishipJ . Birth ~rtificat~ received are: {US1'SIR1U O!.ffflfilCAtf:S PfiOVJOfC
        I!  {E{.;, UAC, SPONSOR, vA_c:s i.JNO.f!, SPON.SOf/~$ S..-71
                                                                  _,r>JfUll.CS tlN01NfR, FAM//. 'f FR/f.NO!} J.STA ff: WNUUE/r rf,/f. B/P.H-1
            Cf.RHFDA ff OF 1HE Sf'ON50R MA f CHES lHf OFNCAI ID Of: THE SPONSOR.,
                                                                                              ;
         I  PRIOR SPONSORSHIP: CHOOSE ON£.; !Verified on mm/dd!YWY that the spoosor did not ixevfo~lv srxm= o, attempt tr.>

        I!  sponsor a child.( OH jVerified on (mrn/dd/y,,yy) that ttle sponso;- previously sponsors/attempted to sponsot a child.] [IF
        , APPt.lCAiJUi, Pfc0V!0£ 0/:TAl!.5 ON COMPUANCE WtTH ORR R£QU/RfMENTSAS fT Rf.I.ATES TO TUE PRf.Vf0USS90N50flSt/lP.J

            PRIOR ADDRESS: Verrfle.d on {mm/ddfy'l'{Y) that the sponsor's addres~ (wa$/WIJ~ not) u~ in a prevlo\Js case. Ill' A~P/KAm.t
            usr CONCE~NSM!D MlT/G.4Y'!NG FACTORS.j
        Ii  CONTACT WITH PRIMARY CAREGIVER IN COO: Spoke with 1~r.ime of caregiver] on !mmtudN\"l<J]. 1Nam¢i cl ca1~giver)
            [wa~/was not] abie to verify information provided by the UAC and the sponsor. [IF APPHC<IBLE, l/ST CONCERNS AND MITIGATING

        I   FACTORS.)

            SPONSOR RESOURCES: The following emergency contact information was provided to the sponsor: 911, ORR Pa rent and
            Sponror Hotiine. infonnati<>n r{lgarding health care a nd v,;ccin<1tionS, Depart ment of Family and Protective Servite l> (ln $tare of
        . residence), and Na tfon3I Hurnan Tr aftlcking Resource Center.


        I RELEASE RECOMMENDATION: / INCWOETHE Rf.t.EME RECOMMENDATION FOR A STRAIGHT RE!EME, REJ.EASE W.T.H PHS,
        . REI.EASE WITTIA POSl'ft\lEHQMES.WOYIU!<:OMMENDATIDN, 011' OEN1AJ.)
        !



        I
        I
            HOMESTUDY ANO f>RS: rusr f'Hf Rf.ASON5 FOR Rf.C.OMM l;f>JWNG HOME SUJDY~AND Ofi, PO.Sr f/F1l;ASF. S.f.RViCF,.5. 7HI:
                                           ro STAT£ WHAT lf/f Rf;A$(,.W FOR '/Hf: NOMfi STUDY WAS. WHAT KIN(, or 1/0ME $TVDY ( i WNA Of!
            l<ftfiflS(: flf;().1)(5T ft£{i)$
            01SC1t!£T/f.;:~ARY} If 7/,/f/;f ARE Af'JYsPH,'!IU RECQ1"1Mf:NOAT/0NS/CONO!TIONS FROfv1 TH/i HOME 511JOY PROV/!!ER AND IF WE¥
            wt:m: COMPf.HW)
        I. .-···· ··· ·-···· ' .


            The Case Coordinator jconcors/d01es nm conct,rl with the Case Mat>,agel's release recommendatfc.~1.

            [IF T/,ff. CC DOES NOT CONCUR Wi1H 'THE i.f.COMMff<JtJ.A ff ON, NOIT Tl'ff DIS,ll[PANi INFORMA rrON f[)/'NTIFJ.[D AN)) PROViD/:
            mm:,: IUS1/FltAt/ON EUPPOIHJNG.A mm,!lff!NG Rf!COMMcNOATKW                   wm,our
                                                                                              /l(,.SUMMAHIZ1N6 /NFORA-Mi-WN 1Hi:ft /5
            AU?f.ADY AVA/tAtn.!'i IN i'Hf. UAC PO/'i'i'Al. .i4ND (lltC O'SF. ;;/t If,}
        L           . .....        .....................................
        Olnt IJAC/R·5 [~~v. %/l.4/2019]




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                       130 I Pa g ,?
                                                                                                                                                   Exhibit 3
                                                                                                                                                  Page 264

                                                                                                                                                              GOV-00207504
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 250 of 262 Page ID
                                   #:9728




                                                                                                                                                       Release Request Completion Guidancre
                                                                                                                                                                                                      Offi<e of Refugee R-e~ttlemer11t




        , The ff$ [co=i•s/<loes net cci,cur} with the Case Mat"lger' s and Case Coordinstor's release reccmmem.fatlon.


        I•
        l
            [IF Tiff FF$ DOES NOT CCNC!..IR WITH Tl-If: RECOM,WfNDATION, NOTf TU£ D1S.CR£PANT fNFORMATION IDENT!FIED AND PR0WD£
            t;Rtl;F JVSHflfATION SVflfOfWNG A 0£N,'/J,l, f{f(,XJMMfNOATIQN W!rHOUT rt£-SUMM Aflli;1N6 IMFORMAftOi'HHtff IS A!RF.AOi
        j AVA/!ABH: IN THE IJAC PORTAL AND UAC CASE flLf.J
        !. .. ,.•••••••••••••• •••••••••••••••• •••••••••••••••••••••• .,••••••••••••••••••"••••••••••. ••.,••••••••••••••••. •••""••.   •w••••••••••••"••••••••••••"••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• .. •••••••••••"•"•••••••••••"·"""••••"""•••••••"/




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                                                                                                                                                                                131           I Pa g ,?
                                                                                                                                                                                                                                                                  Exhibit 3
                                                                                                                                                                                                                                                                 Page 265

                                                                                                                                                                                                                                                                                     GOV-00207505
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 251 of 262 Page ID
                                   #:9729



   Appendix 2.11 ORR HQ Bond Hearing Procedures

   Processing Bond Hearing Requests

      1. Immediately upon receipt of the care provider email including signed Request for a
         Flores Bond Hearing and completed Motion documents, ORR HQ staff comp lete the
         following steps:

             •   Logs receipt of the request on an internal Bond Hearing Request Tracker on
                 Share Point.

             •   Saves copies of the Request and Motion documents in a shared electronic folder
                 accessible to ORR/DPP.

             •   Creates a bond hearing file for the UAC in which to save all correspondence and
                 documentation associated with the case, and stores it in a shared electronic
                 folder accessible to ORR/OPP. (ORR HQ staff track the case and communications,
                 updating the bond hearing file as appropriate).

      2. Within 15 business days of receiving the care provider email, in consultation with the
         ORR Representative arguing the case, ORR HQ staff file the ORR Motion Requesting
         Bond Hearing for Unaccompanied Alien Child -Secure or Staff-Secure Custody or ORR
         Motion Requesting Bond Hearing for Unaccompanied Alien Child (Non-Secure) Shelter
         Care (depending on the child's placement type); pre-trial brief (for cases where ORR
         believes the UAC is a danger); supporting evidence; and, motion for telephonic hearing
         (if appropriate) with the local immigration court having jurisdiction over the case.
         Alternatively, ORR staff may file the Motion to the court and later file a pre--trial brief
         with supporting evidence in order to expedite scheduling a hearing that would
         otherwise be delayed while the ORR Representative prepares the pre-trial brief. (o
         If a UAC in she lter care who is not a danger to the community requests a bond hearing,
         the ORR HQ staff provides a No Concern form letter along with the ORR Motion
         explaining to the immigration court that ORR does not consider the UAC a da nger.

         NOTE: The child or the child's attorney may make an oral motion in immigration court,
         or file a Motion document with the immigration court directly req uest ing a Flores bond
         hearing. In these cases, ORR HQ staff will receive notice from the court itself (as
         opposed to the care provider) and file correspondence as indicated in Step 1. The
         assigned ORR Representative will either prepare a pre-file brief, with supporting
         evidence or file a No Concern Letter; and, file a motion for telephonic hearing (if
         appropriate) in response to properly served motions on ORR by the court or attorney of
         record.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)               132 I Pa g ,?
                                                                                           Exhibit 3
                                                                                          Page 266

                                                                                                  GOV-00207506
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 252 of 262 Page ID
                                   #:9730


      3. After filing the motion with the immigration court, ORR HQ staff notifies the Care
         Provider Point of Contact; FFS and the child's attorney or loca l legal service provider if
          the child is unrepresented, that the motion has been filed with EOIR.   l8I
      4. The local immigration court informs ORR and the child's attorney of record (if
         applicable) or the care provider if the child is unrepresented that a bond hearing is
          sched uled. Bt:l
          If ORR does not receive a notice that a hearing has been sched uled with the local
          immigration co urt within 10 business days of filing the motion, ORR HQ staff contact the
          local immigration court's Cou rt Administrator to determine whether a bond hearing has
          been scheduled . @

      5. Within 1 business day of receiving notice that the hearing has been scheduled, ORR
         HQ notifies the minor's attorney (if applicable) and care provider of the date and time
         and location of the hearing.




     Care Provider Staff             ORR HQ Staff                     EOIR/lmmigration Court
    1 Completes the ORR              3                                4 Notifies ORR HQ that a
    Motion Requesting Bond           Creates a bond hearing file      hearing has been scheduled,
    Hearing for Unaccompanied        for the UAC; Files Motion        providing the time and
    Alien Child (usi ng the form     and supporting materials         locat ion.
    corresponding with the           with the appropriate court
    child's placement level)         within 15 business days of
                                     receiving the request (filing
                                     the No Concern letter as
                                     needed);
                                     Serves a copy of the filing on
                                     the UAC's attorney (if
                                     applicable) or on the care
                                     provider if t he UAC is
                                     unrepresented.
     2 Notifies ORR by email,
     attaching the Request and
     Motion documents, within 1
     business day of the UAC
     request for a bond hearing
                                     5 Contacts the local court
                                     administrator if there has
                                     been no notice of a
                                     schedu led hearing within 10
                                     business days of the ORR
                                     HQ Staff confirmation email.


   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                133 I Pa g ,?
                                                                                            Exhibit 3
                                                                                           Page 267

                                                                                                   GOV-00207507
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 253 of 262 Page ID
                                   #:9731


                                    6 Notifies Care Provider FFS
                                    and UAC's attorney (if
                                    applicable) that a hearing
                                    has been scheduled,
                                    provides the time and
                                    location and the location of
                                    the hearing within 1
                                    business day of receiving
                                    the notice from the
                                    immigration court.


   Preparing for Flores Bond Hearings and Filing with the Immigration Court (ORR)

      1. The ORR Representative works with the other ORR and care provider staff to gather
         evidence relevant to a finding that a UAC is a danger to the community. Evidence may
         include placement documents; SIRs; police reports/court records, clinical notes,
         psychological reports/records, etc. prior to the hearing. See Quick Glance: Documents
          Relevant to Finding Danger to the Community.   I
          NOTE: The ORR Representative shou ld collect primary, original (copies of originals are
          acceptable) and documents that are relevant evidence that the child is a dangerto the
          community. The ORR Representative saves this evidence in the bond hearing file and
          may attach it to submissions to the immigration court.

         NOTE: UAC in shelter care may not require an actual hearing before the immigration
         judge, if ORR does not find that the child is a danger to the community. In these
         circumstances, the ORR HQ staff processing the motions will send the No Concern letter
         stating as such to the immigration court, attached to the UAC's motion for a bond
         hearing.




    • Juvenile court or criminal records
    • Police records
    • Intakes referral and placement records in the UAC Portal
    • Placement Tool
    • Initial Intakes Assessment
    • UAC Assessment/UAC Case Review
    • Relevant clinical notes
    • Psychological records/reports
    • Significant Incident Reports, as applicable
    • 30 day Case Review(s)



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)             134 I Pa g ,?
                                                                                         Exhibit 3
                                                                                        Page 268

                                                                                               GOV-00207508
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 254 of 262 Page ID
                                   #:9732


    •    Other documents, if relevant

        2. ORR HQ staff submit the following materials when filing Flores bond hearing motions
           (filings must be organized in accordance with Immigration Court rules, as explained in
           the Immigration Court Practice Manual):

                a.   Motion Requesting Bond Hearing;

                b. Motion Requesting a Telephonic Hearing if applicable (i.e., if the hearing is not in
                   the Arlington, VA court and/or the attorney will not appear in person); and
                c.   Pre-hearing brief with supporting exhibits (from materials collected in the bond
                     hearing file) if ORR is contesting bond, or No-concern l,etter if ORR does not find
                     the UAC to be a danger

        3.   In addition to serving the court, per Immigration Court rules, the ORR HQ staff must
             also serve a physical copy of all materials to the UAC's attorney (or to the UAC care of
             the care provider if the UAC is unrepresented). As a courtesy, ORR HQ staff emails
             scanned copies of these materials to the UAC's attorney (or to the FFS to provide to
             unrepresented UACs). ~6!)




     ORR HQ Staff                                       HHS HQ staff and/or Attorney
     1 Receives notice of Flores bond hearing           3 Communicates with ORR and care
     request from care provider, logs the request       provider staff to collect evidence supporting
     in the internal tracker, saves copies of the       ORR's position in the hearing, saving all
     Request and Motion documents on the                documents to the bond hearing file.
     shared drive, and creates a bond hearing file
     for the UAC on the shared drive.
     2 Notifies the assigned ORR Representative         4 Prepares pre-trial brief and exhibits.
     of the bond hearing case
     5 In coordinatnon with ORR representative,
     assembles al l materials for submission to
     the court, obtaining ORR representative
     signatures as appropriate, and mai ls the
     document to the appropriate court and to
     the UAC's attorney (or to the UAC care of
     the care provider if the UAC is
     unrepresented).




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                  135  I Pa g ,?
                                                                                               Exhibit 3
                                                                                              Page 269

                                                                                                      GOV-00207509
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 255 of 262 Page ID
                                   #:9733


   Flores Bond Hearing Proceedings

      1. The care provider fo llows standard immigration court transport procedures for
         transporting the UAC to their scheduled Flores bond hearing if there is a hearing
         scheduled. See Section 3.3.14 Transportation Services. lI)

      2. The Flores bond hearing proceedings commence . After conclusion the immigration
         judge issues an order. The ORR representative keeps the original order for filing at HQ,
         and provides a copy to the care provider point of contact.

      3. If ORR loses the case, ORR reserves the right to appeal. OGC handles all appeals for ORR.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)            136 I Pa g ,?
                                                                                        Exhibit 3
                                                                                       Page 270

                                                                                               GOV-00207510
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 256 of 262 Page ID
                                   #:9734



   Appendix 2.12 Legal Status Definitions




   Asylee                                  Sponsor was granted or has a pending case for asylum,
                                           Withholding of Removal, or Convention Against Torture
                                           protections.

   Conditional Permanent Resident          Sponsor has a valid, non-expired Permanent Resident Card (i.e.,
                                           green card) that is valid for a 2-year period.

   Continued Presence                      Sponsor has remained in the U.S. longer than allowed by their
                                           Visa without OHS ICE permission.

    DACA                                   Sponsor is a Deferred Action for Childhood Arri vals (DACA)
                                           recipient.

    Humanitarian Parole                    Sponsor was paroled into the U.S. on humanitarian grounds.

   Legal Permanent Resident                Sponsor has a valid, non-expired Permanent Resident Card (i.e.,
                                           green card) that is valid for a 10-year period.

    Non Immigrant Status                   Sponsor received temporary admission into the U.S. and has a
                                           valid, non-expired Visa (e.g., exchange visitors, students,
                                           temporary workers, religious workers, business visitors tourists,
                                           victims of criminal activity or trafficking, spouse or child or a
                                           lawful permanent resident) or the sponsor received a visa-
                                           waiver from certain participating countries who can travel to
                                           the U.S. for tourism or business for 90 days or less without
                                           needing a visa.

   Order of Removal                        Sponsor was issued an Order of Removal with a 30-day window
                                           to appeal, an Order of Removal in absentia, or a final Order of
                                           Removal.

   Refugee                                 Sponsor was admitted as a refugee with a pending or approved
                                           application for refugee status.

   SIJS                                    Sponsor was granted Special Immigrant Juvenile Status.

   Temporary Protected Status              Sponsor was granted Temporary Protected Status.

   U.S. Citizen                            Sponsor is a United States citizen through birth, naturalization,
                                           acquisition, or derivation.

    Under Removal Proceedings              Sponsor was served an NTA to appear in front ,of an
                                           Immigration Judge to potentially initiate removal proceedings.

   Other                                   Sponsor has an immigration status that does not fall under any
                                           of the above categories.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                    137 I Pa g ,?
                                                                                                Exhibit 3
                                                                                               Page 271

                                                                                                         GOV-00207511
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 257 of 262 Page ID
                                   #:9735


   Without Status                          Sponsor does not have an immigration or U.S. ci ti zenship
                                           status. The sponsor entered without inspection, is present in
                                           the U.S. without being admitted or paroled, and/or did not
                                           enter t hrough a border inspection station or port of entry. The
                                           sponsor does not have an order of removal and is not under
                                           removal proceedings.

   Unknown - Likely With Status            Sponsor's immigration or U.S. citizenship sta tus could not be
                                           determined. However, based on expired documentation and/or
                                           conversations with the sponsor, it is likely that the sponsor has
                                           an immigration or U.S. citizenship status.

   Unknown - Likely Without Status         Sponsor's immigration or U.S. citizenship status could not be
                                           determined. However, based on expired documentation and/or
                                           conversations with the sponsor, it is likely that the sponsor is
                                           without status.

    Unknown                                Sponsor's immigration status or U.S. Citizenship could not be
                                           determined and it is unclear whether the sponsor is with or
                                           without status.




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)                   138  I Pa g ,?
                                                                                                Exhibit 3
                                                                                               Page 272

                                                                                                        GOV-00207512
           Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 258 of 262 Page ID
                                              #:9736
Appendix 2.13 Fingerprint Card

The subject of the fingerprint check must complete all fields highlighted in yellow for two fingerpr int cards.
The minor's full name and A# must be entered under "Reason Fingerprinted." The agency or vendor taking
fingerprints from the subject must roll prints for all boxes and sign and date each fingerprint card (areas
highlighted in blue}.

                                                           LEAVE BLANK                     lYPE on PRINT ALL INFORMATION IN Bl.AC K                 FBI     LEI\Vi; BLANK
                                                                                            NAM
I
  / APPLICANT
          ·1-P1--..,.111:1~"Q(IO&t!(,k
                                                                            1,,H N.>J,iE                  f lJ>,$ T NNI;       MIO()!£ f<M<E



'     ,;.~fJ:I t '.·tt.· .,,'i!~.~ : , • i ~l; .t~(.i..!
                                                                         ALIASES      AKA


                                                                                                                                                           C!.>ll: OF lllR l>i   001:l
I <>E~Ol:r-lCE         ~   PEP$.;)t4 FING£~RIN1<0
                                                                                                                                                               M~1 Gal,jl        ·,~u
I
                                                                         a11zEm111P        CTZ
I .
    ·¢.ii~               , ~G<.N.~~!}j~,lll\W~~~~I~,
                                                                         '1:ll.JRNO    OCA
                                                                                                                                           LEAVE BLl\tlK
I EMPLC)'tER ANO ,C,LJP.ESS
                                                                                                    UCN

                                                                                                                     Cl>SS


                                                                         SO::IAL SECUR ITY l<O    $ 0C

                                                                         MiSCEl.'..~~EOUS NO,     MNU
     Minor First Name, Last Name, A#




UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1}                                                                         139I Page
                                                                                                                                                       Exhibit 3
                                                                                                                                                           Page 273

                                                                                                                                                                         GOV-00207513
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 259 of 262 Page ID
                                   #:9737



   Appendix 2.14 Fingerprinting Guidance

   DIGITAL FINGERPRINTS

      1. The case manager assists the potential sponsor, adult household member, and/or adult
         caregiver in scheduling a fingerprint appointment at an ORR digital fingerprint site to
         occur within 3 business days of receiving the signed ARI and ,government issued photo
         10. Unless the ORR digital site indicates that they only accept walk-ins, the case manager
         must make an appointment.@


      2. The case manager must provide the ORR digital fingerprint site the followiing
         information and documents when making an appointment:
                  •   Completed and signed ARI
                  •   Copy of government issued photo ID
                  •   Case manager name, ema il, phone number, and care provider program name
                  •   Subject phone number, rel ationship to UAC, and whether they are the
                      sponsor, household member, or adult caregiver

                  •   UAC name and A#
                  •   Reason for expedited processing, if applicable

          NOTE: If the individual who is being fingerprinted requires in-person assistance from the
          ORR digital fingerprint site completing the FRP and/or ARI, the case manager must
          notate that assistance is requested (see Quick Glance: Assistance Completing the FRP
          at ORR Dlgltal fingerprint Sites).


   3. The case manager instructs the individua.l being fingerprinted to bring at least one form of
      government issued photo ID to the appointment.

      NOTE: ORR strongly prefers that the case manager schedule the fingerprint appointment for
      potential sponsors, adult household members, and adult caregivers. However, if that is not
      possible then the individual may contact the ORR digital fingerprint site directly to make an
      appointment. In those instances, digital site staff will instruct the individual to bring a
      completed ARI, at least one form of government issued photo ID, and their case manager's
      contact information to the appointment.

      NOTE: If a situation arises in which paper fingerprint cards must be used, the ORR digital
      fingerprint site will send the following directly to PSC/DCS via an express mail courier.
           •   Two original fingerprint cards (ORR no longer collects Social Security Numbers and
               this field should be blacked out - see Appendix: 2.13 Fingerprint Card}



   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)             140   I Pa g ,?
                                                                                          Exhibit 3
                                                                                         Page 274

                                                                                                   GOV-00207514
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 260 of 262 Page ID
                                   #:9738


           •       Copy of the Sponsor Check Coversheet (completed by the ORR digital fingerprint
                   site)

           •       Copy of the Authorization for Release of Information

           •       Copy of the subject's government issued photo ID

      The ORR digital fingerprint site will also email a copy of the Sponsor Check Coversheet,
      whi ch will include the courier name and tracking number1 to the case manager.

      This does not take the place of the case manager's responsibility to email the required
      paperwork to PSC/DCS following the procedures in 2.5.1 Criteria for Background Check
      Requirements.

      ORR digital fingerprint sites take digital fingerprints and complete paper fingerprint cards
      for UAC who are aging out in three days or more to minimize the chances of unclassifiable
      fingerprints. 1811]


   'Quick
       '       '  . .  . . nce Completing tne'
       . ·Gla'tlc~:-Assista·
                        '                   .. .FRPattORR
                                                  ;,;,  .. Digital Fingerprint''Sit~s;'
                                                         ~       .   .   ."
                                                                                       .. '.;t
    Some ORR digital fingerprint sites offer in-person assistance completing the FRP and/or ARI
    to potential sponsors, adult household members, and adult caregivers.

    If the case manager believes the potential sponsor, adult household member, or adult
    caregiver would benefit from in-person assi:stance completing the FRP and/or ARI, they may
    request this service from any ORR digital fingerprint that offers it when making an
    appointment.

    ORR digital fingerprint site staff assist the individual(s) being fingerprinted in completing the
    FRP and/or ARI and email legible copies of these documents to the case manager the same
    day of the appointment.

    The ORR digital fingerprint site does not email copies of these document to PSC/DCS on
    behalf of the case manager to request a Fingerprint Check. PSC/DCS does not accept
    documents or requests directly from ORR digital fingerprint sites. All documents are
    submitted from the digital site to the Case Manager who reviews the documents for
    completeness and accuracy prior to submission to PSC/DCS.



   PAPER FINGERPRINT CARDS

   If distance or other limitations prevent the individual(s) from traveling to an ORR digital
   fingerprint site, the individual may have paper fingerprint s taken at any local law enforcement
   agency or U.S. government agency.



   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)                 141   I Pa g ,?
                                                                                             Exhibit 3
                                                                                            Page 275

                                                                                                     GOV-00207515
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 261 of 262 Page ID
                                   #:9739




      1. The case manager sends the following items to the individual being fingerprinted via an
         express mail service (e.g., UPS, FedEx, USPS Priority Mail):

             •   Two paper fingerprint cards (ORR no longer collects Social Security Numbers and
                 this field shou Id be blacked out)

             •   A prepaid priority mail service envelope addressed to the case manager

      2. The individual has their fingerprints taken on both paper fingerprint cards, completes all
         fields at the top of the fingerprint cards (except the Social Security Number field), signs
         both fingerprint cards, and mails them back to the case manager.

      3. The case manager checks to ensure that all required fields were completed (see
         A~pendix 2.B Fingert?rint Car-cl) and mails the original fingerprint cards with legible
         copies of the ARI, Sponsor Check Coversheet, and government issued photo ID to
         PSC/DCS for next morning delivery. The case manager must include the name of the
         courier and the tracking number on the Sponsor Check Coversheet when they email the
         Fingerprint Check request to PSC/DCS (see 2.5.1 Criteria for Background Check
          fte9Mirem~nts ).   d:l iJ]




   UAC MAP Section 2: Safe and Timely Release from ORR Care (Version 4.1)              142   I Pa g ,?
                                                                                          Exhibit 3
                                                                                         Page 276

                                                                                                  GOV-00207516
Case 2:18-cv-05741-DMG-PLA Document 272-1 Filed 10/02/20 Page 262 of 262 Page ID
                                   #:9740



   Appendix 2.15 Prior Sponsorship Information Request

                                 Prior Sponsol'Shi.p Information Request

   Current M inor Information:
   Name:
   A#:
   Facility:




   Requesting previous sponsorship information by: (Highlight)
      •  Back Up Sponsor
       •       Sponsor



   Previously Sponsored Minor Information:
   Name:
   A#:
   Facility:
   Discharge Date:




   I would like to req uest the following documents. (Highlight)




    Sponsor                                           Back Up Sponsor
       • UC Assessment (UC Porta l)                      • 30 Day Fol low Up Note (applies for
       • Release Request (UC Portal)                        minor released after 8/17 /15)
           •    FRP & su pporting documents              •   f RP & su pporting documents
           •    Latest Case Review                       •   Release Request (UC Portal)
           •    Sponsor Assessment
           •    30 Day Follow Up Note (applies for
                minor released after 8/15/17)
           •    PRS Acceptance (if applicable)
           •    Home St udy Report (if applicab le)
           •    Background Checks




   UAC MAP Section 2: Safe and Timely Release from ORR Care {Version 4.1)             143    I Pa g ,?
                                                                                            Exhibit 3
                                                                                           Page 277

                                                                                                  GOV-00207517
